Exhibit 10.1

Execution Version

 

 

 

$670,000,000

TERM LOAN AGREEMENT

dated as of

April 10, 2018

among

C1 HOLDINGS CORP.,

as the Borrower,

C1 INTERMEDIATE CORP.,

as Holdings

THE LENDERS PARTY HERETO,

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH,

as Administrative Agent and as Collateral Agent

 

 

CREDIT SUISSE SECURITIES (USA) LLC,

as Sole Lead Arranger and Sole Bookrunner

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page   ARTICLE I   Definitions  

SECTION 1.01.

  Defined Terms      1  

SECTION 1.02.

  Terms Generally      53  

SECTION 1.03.

  Classification of Term Loans and Borrowings      54  

SECTION 1.04.

  Rounding      54  

SECTION 1.05.

  References to Agreements and Laws      54  

SECTION 1.06.

  Times of Day      54  

SECTION 1.07.

  Timing of Payment or Performance      54  

SECTION 1.08.

  Pro Forma Calculations      54  

SECTION 1.09.

  Limited Condition Transactions      56  

SECTION 1.10.

  Basket Amounts and Application of Multiple Relevant Provisions      56  

SECTION 1.11.

  Certifications      57   ARTICLE II   The Term Loans  

SECTION 2.01.

  Term Loan Commitments      57  

SECTION 2.02.

  Term Loans      57  

SECTION 2.03.

  Borrowing Procedure      58  

SECTION 2.04.

  Evidence of Debt; Repayment of Term Loans      58  

SECTION 2.05.

  Administration Fees      59  

SECTION 2.06.

  Interest on Term Loans; Retroactive Adjustments of Applicable Percentage     
59  

SECTION 2.07.

  Default Interest      59  

SECTION 2.08.

  Alternate Rate of Interest      60  

SECTION 2.09.

  Termination of Term Loan Commitments      61  

SECTION 2.10.

  Conversion and Continuation of Borrowings      61  

SECTION 2.11.

  Repayment of Borrowings      62  

SECTION 2.12.

  Optional Prepayment      62  

SECTION 2.13.

  Mandatory Prepayments      69  

SECTION 2.14.

  Reserve Requirements; Change in Circumstances      72  

SECTION 2.15.

  Change in Legality      73  

SECTION 2.16.

  Breakage      74  

SECTION 2.17.

  Pro Rata Treatment; Intercreditor Agreement      74  

SECTION 2.18.

  Sharing of Setoffs      75  

SECTION 2.19.

  Payments      76  

SECTION 2.20.

  Taxes      76  

SECTION 2.21.

  Replacement of Lenders; Defaulting Lenders; Duty to Mitigate      79  

SECTION 2.22.

  Incremental Term Loans      80  

SECTION 2.23.

  Amend and Extend      82  

SECTION 2.24.

  Refinancing Loans      84  

 

-i-



--------------------------------------------------------------------------------

         Page   ARTICLE III   Representations and Warranties  

SECTION 3.01.

  Organization; Powers      85  

SECTION 3.02.

 

Authorization

     86  

SECTION 3.03.

 

Enforceability

     86  

SECTION 3.04.

 

Governmental Approvals

     86  

SECTION 3.05.

 

Financial Statements

     86  

SECTION 3.06.

 

No Material Adverse Change

     86  

SECTION 3.07.

 

Title to Properties

     86  

SECTION 3.08.

 

Subsidiaries

     87  

SECTION 3.09.

 

Litigation; Compliance with Laws

     87  

SECTION 3.10.

 

Federal Reserve Regulations

     87  

SECTION 3.11.

 

Investment Company Act

     87  

SECTION 3.12.

 

Taxes

     87  

SECTION 3.13.

 

No Material Misstatements

     87  

SECTION 3.14.

 

Employee Benefit Plans

     88  

SECTION 3.15.

 

Environmental Matters

     88  

SECTION 3.16.

 

Security Documents

     88  

SECTION 3.17.

 

[Reserved]

     89  

SECTION 3.18.

 

Labor Matters

     89  

SECTION 3.19.

 

Solvency

     89  

SECTION 3.20.

 

Intellectual Property

     89  

SECTION 3.21.

 

Subordination of Junior Financing

     89  

SECTION 3.22.

 

Anti-Terrorism; OFAC; FCPA

     89   ARTICLE IV   Conditions Precedent  

SECTION 4.01.

  All Term Loans      90  

SECTION 4.02.

 

Initial Term Loan

     90   ARTICLE V   Affirmative Covenants  

SECTION 5.01.

  Existence; Compliance with Laws; Businesses and Properties      92  

SECTION 5.02.

 

Insurance

     93  

SECTION 5.03.

 

Taxes

     94  

SECTION 5.04.

 

Financial Statements, Reports, etc.

     94  

SECTION 5.05.

 

Notices

     96  

SECTION 5.06.

 

Information Regarding Collateral

     96  

SECTION 5.07.

 

Maintaining Records; Access to Properties and Inspections

     96  

SECTION 5.08.

 

Use of Proceeds

     97  

SECTION 5.09.

 

Further Assurances

     97  

SECTION 5.10.

 

Mortgaged Properties

     99  

SECTION 5.11.

 

Designation of Subsidiaries

     100  

SECTION 5.12.

 

Credit Ratings

     100  

SECTION 5.13.

 

Quarterly Lender Calls

     101  

SECTION 5.14.

 

Post-Closing Matters

     101  

 

-ii-



--------------------------------------------------------------------------------

         Page   ARTICLE VI   Negative Covenants  

SECTION 6.01.

  Limitation on Incurrence of Indebtedness and Issuance of Disqualified Stock
and Preferred Stock      101  

SECTION 6.02.

  Liens      107  

SECTION 6.03.

  Restricted Payments      107  

SECTION 6.04.

  Fundamental Changes      112  

SECTION 6.05.

  Dispositions      114  

SECTION 6.06.

  Transactions with Affiliates      116  

SECTION 6.07.

  Restrictive Agreements      119  

SECTION 6.08.

  Business of the Borrower and Its Restricted Subsidiaries      120  

SECTION 6.09.

  Modification of Junior Financing Documentation      120  

SECTION 6.10.

  Changes in Fiscal Year      121  

SECTION 6.11.

  Permitted Activities      121  

SECTION 6.12.

  Hedging Agreements      121   ARTICLE VII   Events of Default  

SECTION 7.01.

  Events of Default      121   ARTICLE VIII   The Administrative Agent and the
Collateral Agent   ARTICLE IX   Miscellaneous  

SECTION 9.01.

  Notices      128  

SECTION 9.02.

  Survival of Agreement      131  

SECTION 9.03.

  Binding Effect      131  

SECTION 9.04.

  Successors and Assigns      131  

SECTION 9.05.

  Expenses; Indemnity      139  

SECTION 9.06.

  Right of Setoff; Payments Set Aside      141  

SECTION 9.07.

  Applicable Law      142  

SECTION 9.08.

  Waivers; Amendment      142  

SECTION 9.09.

  Interest Rate Limitation      143  

SECTION 9.10.

  Entire Agreement      143  

SECTION 9.11.

  WAIVER OF JURY TRIAL      144  

SECTION 9.12.

  Severability      144  

SECTION 9.13.

  Counterparts      144  

SECTION 9.14.

  Headings      144  

SECTION 9.15.

  Jurisdiction; Consent to Service of Process      144  

SECTION 9.16.

  Confidentiality      145  

SECTION 9.17.

  Electronic Execution of Assignments      146  

SECTION 9.18.

  No Advisory or Fiduciary Responsibility      146  

SECTION 9.19.

  Release of Collateral      146  

SECTION 9.20.

  USA PATRIOT Act Notice      147  

SECTION 9.21.

  Lender Action      147  

SECTION 9.22.

  Intercreditor Agreement      148  

SECTION 9.23.

  Acknowledgement and Consent to Bail-In of EEA Financial Institutions      148
 

SECTION 9.24.

  Certain ERISA Matters      148  

 

-iii-



--------------------------------------------------------------------------------

Page

SCHEDULES

 

Schedule 1.01(a)    –    Subsidiary Guarantors Schedule 1.01(b)    –    Existing
Investments Schedule 2.01    –    Lenders and Term Loan Commitments
Schedule 3.08    –    Subsidiaries Schedule 3.09    –    Litigation
Schedule 3.15    –    Environmental Matters Schedule 3.18    –    Labor Matters
Schedule 3.20    –    Intellectual Property Schedule 5.14    –    Post-Closing
Matters Schedule 6.01    –    Existing Indebtedness Schedule 6.02    –   
Existing Liens

 

EXHIBITS

 

Exhibit A-1    –    Form of Assignment and Acceptance Exhibit A-2    –    Form
of Affiliated Lender Notice Exhibit A-3    –    Form of Affiliated Lender
Assignment and Assumption Exhibit A-4    –    Form of Acceptance and Prepayment
Notice Exhibit A-5    –    Form of Discount Range Prepayment Notice Exhibit A-6
   –    Form of Discount Range Prepayment Offer Exhibit A-7    –    Form of
Solicited Discounted Prepayment Notice Exhibit A-8    –    Form of Solicited
Discounted Prepayment Offer Exhibit A-9    –    Form of Specified Discount
Prepayment Notice Exhibit A-10    –    Form of Specified Discount Prepayment
Response Exhibit B    –    Form of Note Exhibit C    –    Form of Borrowing
Request Exhibit D    –    Form of Conversion/Continuation Request Exhibit E    –
   Form of Prepayment Notice Exhibit F    –    Form of Non-Bank Certificate
Exhibit G    –    Form of Guarantee and Collateral Agreement Exhibit H    –   
Form of Compliance Certificate

 

-iv-



--------------------------------------------------------------------------------

TERM LOAN AGREEMENT

This TERM LOAN AGREEMENT, dated as of April 10, 2018 (as modified and
supplemented and in effect from time to time, this “Agreement”), among C1
Holdings Corp., a Delaware corporation (the “Borrower”), C1 Intermediate Corp.,
a Delaware corporation (“Holdings”), the Lenders (as defined herein) and CREDIT
SUISSE AG, CAYMAN ISLANDS BRANCH (“CS”), as Administrative Agent and Collateral
Agent. Credit Suisse Securities (USA) LLC is the sole lead arranger and sole
bookrunner for the Term Loan Facility. Capitalized terms used in this Agreement
shall have the meanings set forth in Article I.

RECITALS

WHEREAS, the Borrower has requested that the Lenders (as defined below) extend
credit to the Borrower in the form of a senior secured term loan facility
consisting of $670,000,000 aggregate principal amount of Term Loans (as defined
below) pursuant to the terms of, and subject to the conditions set forth in,
this Agreement;

WHEREAS, the proceeds of the Term Loans will be used by the Borrower to repay
certain existing Indebtedness of the Borrower in full and to pay the Transaction
Expenses, and for working capital needs and general corporate purposes of the
Borrower and its Restricted Subsidiaries (including any purposes permitted by
this Agreement); and

WHEREAS, the Lenders have indicated their willingness to extend the Term Loans
to the Borrower on the terms and subject to the conditions set forth herein.

NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained, the parties hereto covenant and agree as follows:

ARTICLE I

Definitions

SECTION 1.01. Defined Terms. As used in this Agreement, the following terms
shall have the meanings specified below:

“ABL Obligations” shall have the meaning assigned to such term in the
Intercreditor Agreement.

“ABR”, when used in reference to any Term Loan or Borrowing, refers to whether
such Term Loan, or the Term Loans comprising such Borrowing, are bearing
interest at a rate determined by reference to the Alternate Base Rate.

“Acceptable Discount” shall have the meaning set forth in
Section 2.12(f)(iv)(B).

“Acceptable Prepayment Amount” shall have the meaning set forth in
Section 2.12(f)(iv)(C).

“Acceptance and Prepayment Notice” shall mean a notice of the Borrower’s
acceptance of the Acceptable Discount in substantially the form of Exhibit A-4.

“Acceptance Date” shall have the meaning set forth in Section 2.12(f)(iv)(B).

“Acquired Indebtedness” shall mean, with respect to any specified Person,

 

-1-



--------------------------------------------------------------------------------

(a) Indebtedness of any other Person existing at the time such other Person is
merged with or into or became a Restricted Subsidiary of such specified Person,
including Indebtedness incurred in connection with, or in contemplation of, such
other Person merging with or into or becoming a Restricted Subsidiary of such
specified Person, and

(b) Indebtedness secured by a Lien encumbering any asset acquired by such
specified Person.

“Additional Lender” shall mean, at any time, any Person that is not an existing
Lender and that agrees to provide any portion of any (a) Incremental Term Loans
in accordance with Section 2.22 or (b) Refinancing Term Loans pursuant to a
Refinancing Amendment in accordance with Section 2.24; provided that such
Additional Lender shall be an Eligible Assignee that meets the requirements to
be an assignee of Term Loans under Sections 9.04(b) and (c).

“Adjusted LIBO Rate” shall mean, for any Interest Period, an interest rate per
annum equal to the product of (i) the LIBO Rate in effect for such Interest
Period and (ii) Statutory Reserves. Notwithstanding anything herein to the
contrary, the Adjusted LIBO Rate shall not be less than 1.00% per annum at any
time.

“Administration Fees” shall have the meaning assigned to such term in
Section 2.05.

“Administrative Agent” shall mean CS, in its capacity as administrative agent
for the Lenders, and shall include any successor thereto appointed pursuant to
Article VIII.

“Administrative Questionnaire” shall mean an Administrative Questionnaire in
such form as may be supplied from time to time by the Administrative Agent.

“Affiliate” shall mean, when used with respect to a specified Person, another
Person that directly, or indirectly through one or more intermediaries,
Controls, is Controlled by or is under common Control with the Person specified;
provided, however, that no Lender (nor any Affiliate of any Lender) shall be
deemed to be an Affiliate of the Borrower or any of its subsidiaries by virtue
of its capacity as a Lender hereunder.

“Affiliated Lender” shall mean, at any time, any Lender that is the Sponsor or a
Non-Debt Fund Affiliate (but in no event shall an Affiliated Lender include a
Company Party).

“Affiliated Lender Assignment and Assumption” shall have the meaning assigned to
such term in Section 9.04(m)(i).

“Affiliated Lender Cap” shall have the meaning assigned to such term in
Section 9.04(m)(iv).

“Agent-Related Persons” shall mean the Agents, together with their respective
Affiliates, officers, directors, employees, partners, agents, advisors and other
representatives.

“Agents” shall have the meaning assigned to such term in Article VIII.

“Agreement” shall have the meaning assigned to such term in the preamble.

“All-In Yield” shall mean, as to any Indebtedness, the effective interest rate
with respect thereto (calculated after giving effect to any amendment to the
applicable interest margin on such Indebtedness that became effective subsequent
to the Closing Date but prior to the date of determination) as reasonably

 

-2-



--------------------------------------------------------------------------------

determined by the Administrative Agent taking into account the interest rate,
margin, original issue discount, upfront fees and eurodollar rate floor or base
rate floor; provided that original issue discount and upfront fees shall be
equated to interest rate assuming a four-year life to maturity of such
Indebtedness (or, if less, the stated life to maturity at the time of incurrence
of the applicable Indebtedness); provided, further that “All-in Yield” shall not
include customary arrangement, commitment, underwriting, structuring, amendment
or similar fees (regardless of whether paid in whole or in part to any or all
lenders) and other fees not paid generally to all lenders of such Indebtedness.

“Alternate Base Rate” shall mean, for any day, a rate per annum equal to the
greatest of (i) the Prime Rate in effect on such day, (ii) the Federal Funds
Rate in effect on such day plus 1/2 of 1% and (iii) the Adjusted LIBO Rate for a
one-month Interest Period on such day (or if such day is not a Business Day, the
immediately preceding Business Day) plus 1%. Any change in the Alternate Base
Rate due to a change in the Prime Rate, the Federal Funds Rate or the Adjusted
LIBO Rate shall be effective on the effective date of such change in the Prime
Rate, the Federal Funds Rate or the Adjusted LIBO Rate, as the case may be.
Notwithstanding the foregoing, the Alternate Base Rate will be deemed to be 0%
per annum if the Alternate Base Rate calculated pursuant to the foregoing
provisions would otherwise be less than 0% per annum.

“Alternative Interest Rate Election Event” shall have the meaning set forth in
Section 2.08(b).

“Applicable Discount” shall have the meaning set forth in
Section 2.12(f)(iii)(B).

“Applicable Percentage” shall mean, for any day, 3.75% per annum with respect to
any Eurodollar Term Loan and 2.75% per annum with respect to any ABR Term Loan.

“Appropriate Lender” shall mean, at any time, with respect to Term Loans of any
Class, the Lenders of such Class.

“Arranger” shall mean Credit Suisse Securities (USA) LLC.

“Assignment and Acceptance” shall mean an assignment and acceptance entered into
by any Lender and any assignee, and accepted by the Administrative Agent and, to
the extent required by Section 9.04(b), consented to by the Borrower,
substantially in the form of Exhibit A-1 or such other form as shall be
reasonably approved by the Administrative Agent.

“Auction Agent” shall mean (a) the Administrative Agent or (b) any other
financial institution or advisor employed by the Borrower (whether or not an
Affiliate of the Administrative Agent) to act as an arranger in connection with
any Discounted Term Loan Prepayment pursuant to Section 2.12(f); provided that
the Borrower shall not designate the Administrative Agent as the Auction Agent
without the written consent of the Administrative Agent (it being understood
that the Administrative Agent shall be under no obligation to agree to act as
the Auction Agent).

“Available Amount” shall mean, at any time (the “Reference Time”), an amount,
not less than zero in the aggregate, equal to the sum (without duplication) of:

(a) the greater of (i) $25,000,000 and (ii) 16.0% of Consolidated EBITDA for the
most recently ended Test Period as of the Reference Time; plus

(b) the Cumulative Retained Excess Cash Flow Amount; plus

 

-3-



--------------------------------------------------------------------------------

(c) (i) 100% of the aggregate net cash proceeds received by the Borrower or a
Restricted Subsidiary (without the issuance of additional Equity Interests in
such Restricted Subsidiary) following the Closing Date from the issue or sale
of:

(A) Qualified Capital Stock of the Borrower, including Treasury Capital Stock;
or

(B) to the extent such net cash proceeds are actually contributed to the capital
of the Borrower or any Restricted Subsidiary (without the issuance of additional
Equity Interests of such Restricted Subsidiary), Qualified Preferred Stock of
the Borrower’s direct or indirect parent companies; or

(C) debt of the Borrower or any Restricted Subsidiary that has been converted
into or exchanged for Qualified Capital Stock of the Borrower or a direct or
indirect parent company of the Borrower; or

(D) Disqualified Stock of the Borrower or any Restricted Subsidiary that has
been converted into or exchanged for Qualified Capital Stock of the Borrower;
plus

(ii) 100% of the aggregate amount of cash contributed as Qualified Capital Stock
to the capital of the Borrower following the Closing Date;

provided, however, that this paragraph (c) shall not include (1) the proceeds
from (v) Designated Preferred Stock, (w) Refunding Capital Stock, (x) Equity
Interests or convertible debt securities sold to the Borrower or a Restricted
Subsidiary, as the case may be, (y) Disqualified Stock or debt securities that
have been converted into Disqualified Stock or (z) Excluded Contributions,
(2) contributions (x) made by the Borrower or a Restricted Subsidiary or
(y) that constitute Excluded Contributions or (3) any proceeds or contributions
to the extent applied to fund Permitted Investments or Restricted Payments
pursuant to Section 6.03(b); plus

(d) [Reserved]; plus

(e) 100% of the aggregate amount received in cash or Cash Equivalents by the
Borrower or a Restricted Subsidiary by means of:

(i) the sale, transfer or other disposition (other than to the Borrower, a
Restricted Subsidiary or any direct or indirect parent company of the Borrower)
of, or interest, returns, profits, distribution, income or similar amounts in
respect of, Restricted Investments made by the Borrower or its Restricted
Subsidiaries and repurchases and redemptions of such Restricted Investments from
the Borrower or its Restricted Subsidiaries and repayments of loans or advances,
and releases of guarantees, which constitute Restricted Investments by the
Borrower or its Restricted Subsidiaries, in each case following the Closing
Date; or

(ii) the sale, transfer or other disposition (other than to the Borrower, a
Restricted Subsidiary or any direct or indirect parent company of the Borrower)
of the stock of an Unrestricted Subsidiary (other than to the extent such
Investment constituted a Permitted Investment) or any minority Investments or
other joint venture (that is not a Restricted Subsidiary) or a dividend or
distribution from an Unrestricted Subsidiary or any minority Investment or other
joint venture (that is not a Restricted Subsidiary) or other interest, return of
principal, repayment and or similar payments by such Unrestricted Subsidiary or
minority Investment following the Closing Date; plus

 

-4-



--------------------------------------------------------------------------------

(f) in the case of the redesignation of an Unrestricted Subsidiary as a
Restricted Subsidiary after the Closing Date, the fair market value of the
Investment in such Unrestricted Subsidiary, as reasonably determined by the
Borrower in good faith at the time of the redesignation of such Unrestricted
Subsidiary as a Restricted Subsidiary, other than to the extent such Investment
constituted a Permitted Investment; plus

(g) an amount equal to any returns in cash and Cash Equivalents (including
dividends, interest, distributions, returns of principal, profits on sale,
repayments, income and similar amounts) actually received by the Borrower or any
Restricted Subsidiary in respect of any Investments made pursuant to
Section 6.03(a), plus

(h) the aggregate amount of all Net Cash Proceeds actually received by the
Borrower or any Subsidiary Guarantor from any Disposition or casualty event to
the extent such Net Cash Proceeds are not required to be applied to prepay the
Term Loans or be reinvested in accordance with Section 2.13(a) because (i) the
amount of such Net Cash Proceeds is below the dollar threshold provided in the
definitions of “Prepayment Asset Sale” or “Property Loss Event” or (ii) only 50%
of such Net Cash Proceeds are required to be prepaid, and in each case are not
used to make Investments pursuant to clause (l) of the definition of Permitted
Investments, plus

(i) any Declined Proceeds.

“Available Incremental Amount” shall have the meaning assigned to such term in
Section 2.22(a).

“Bail-In Action” shall mean the exercise of any Write-Down and Conversion Powers
by the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” shall mean, with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law for such EEA Member
Country from time to time which is described in the EU Bail-In Legislation
Schedule.

“Bankruptcy Code” shall mean Title 11 of the United States Code entitled
“Bankruptcy”, as now and hereafter in effect, or any successor statute.

“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in and subject to
Section 4975 of the Code or (c) any Person whose assets include (for purposes of
ERISA Section 3(42) or otherwise for purposes of Title I of ERISA or
Section 4975 of the Code) the assets of any such “employee benefit plan” or
“plan”.

“Board” shall mean the Board of Governors of the Federal Reserve System of the
United States of America.

“Borrower” shall have the meaning assigned to such term in the preamble.

“Borrower Materials” shall have the meaning assigned to such term in
Section 5.04.

 

-5-



--------------------------------------------------------------------------------

“Borrower Offer of Specified Discount Prepayment” shall mean the offer by any
Company Party to make a voluntary prepayment of Term Loans at a Specified
Discount to par pursuant to Section 2.12(f)(ii).

“Borrower Solicitation of Discount Range Prepayment Offers” shall mean the
solicitation by any Company Party of offers for, and the corresponding
acceptance by a Lender of, a voluntary prepayment of Term Loans at a specified
range of discounts to par pursuant to Section 2.12(f)(iii).

“Borrower Solicitation of Discounted Prepayment Offers” shall mean the
solicitation by any Company Party of offers for, and the subsequent acceptance,
if any, by a Lender of, a voluntary prepayment of Term Loans at a discount to
par pursuant to Section 2.12(f)(iv).

“Borrowing” shall mean Term Loans of the same Type made, converted or continued
on the same date and, in the case of Eurodollar Term Loans, as to which a single
Interest Period is in effect.

“Borrowing Request” shall mean a request by the Borrower in accordance with the
terms of Section 2.03 and substantially in the form of Exhibit C, or such other
form as shall be approved by the Administrative Agent.

“Breakage Event” shall have the meaning assigned to such term in Section 2.16.

“Business Day” shall mean any day other than a Saturday, Sunday or day on which
banks in New York City are generally authorized or required by law to close;
provided, however, if such day relates to any interest rate settings as to a
Eurodollar Term Loan, any fundings, disbursements, settlements and payments in
respect of any such Eurodollar Term Loan, or any other dealings in dollars to be
carried out pursuant to this Agreement in respect of any such Eurodollar Term
Loan, such day shall also exclude any day on which dealings in deposits in
dollars are not conducted by and between banks in the London interbank
eurodollar market.

“Capital Expenditures” shall mean, as to any Person for any period, the
additions to property, plant and equipment and other capital expenditures of
such Person and its subsidiaries that are (or should be) set forth in a
consolidated statement of cash flows of such Person, including all expenditures
(whether paid in cash or accrued as liabilities) during such period in respect
of licensed or purchased software or internally developed software and software
enhancements that, in accordance with GAAP, are or are required to be reflected
as capitalized costs on the consolidated balance sheet of such Person and its
subsidiaries.

“Capital Stock” shall mean, with respect to any Person, all of the shares,
interests, rights, participations or other equivalents (however designated) of
capital stock of (or other ownership or profit interests or units in) such
Person.

“Capitalized Lease Obligations” shall mean, as to any Person, at the time any
determination thereof is to be made, the amount of the liability in respect of a
capital lease that would at such time be required to be capitalized and
reflected as a liability on a balance sheet (excluding the footnotes thereto) of
such Person in accordance with GAAP.

“Cash Equivalents” shall mean:

(a) dollars;

 

-6-



--------------------------------------------------------------------------------

(b) in the case of the Borrower or a Restricted Subsidiary, such local
currencies held by them from time to time in the ordinary course of business;

(c) securities issued or directly and fully and unconditionally guaranteed or
insured by the U.S. government or any agency or instrumentality thereof, the
securities of which are unconditionally guaranteed as a full faith and credit
obligation of such government with maturities of 24 months or less from the date
of acquisition;

(d) certificates of deposit, time deposits and eurodollar time deposits with
maturities of one year or less from the date of acquisition, bankers’
acceptances with maturities not exceeding one year and overnight bank deposits,
in each case with any commercial bank having capital and surplus of not less
than $250,000,000 in the case of U.S. banks and $100,000,000 (or the U.S. dollar
equivalent as of the date of determination) in the case of non-U.S. banks;

(e) repurchase obligations for underlying securities of the types described in
clauses (c) and (d) of this definition entered into with any financial
institution meeting the qualifications specified in such clause (d);

(f) commercial paper rated at least P-2 by Moody’s or at least A-2 by S&P and in
each case maturing within 24 months after the date of creation thereof;

(g) marketable short-term money market and similar securities having a rating of
P-1 or A-1 from either Moody’s or S&P, respectively (or, if at any time neither
Moody’s nor S&P shall be rating such obligations, an equivalent rating from
another rating agency of national standing and reasonably satisfactory to the
Administrative Agent) and in each case maturing within 24 months after the date
of creation thereof;

(h) investment funds investing 95% of their assets in securities of the types
described in clauses (a) through (g) of this definition;

(i) readily marketable direct obligations issued by any state, commonwealth or
territory of the United States or any political subdivision or taxing authority
thereof having an Investment Grade Rating from either Moody’s or S&P with
maturities of 24 months or less from the date of acquisition;

(j) Investments with average maturities of 12 months or less from the date of
acquisition in money market funds rated AAA (or the equivalent thereof) or
better by S&P or Aaa (or the equivalent thereof) or better by Moody’s;

(k) shares of investment companies that are registered under the Investment
Company Act of 1940 and substantially all the investments of which are one or
more of the types of securities described in clauses (a) through (j) of this
definition; and

(l) in the case of any Foreign Subsidiary, investments of comparable tenure and
credit quality to those described in the foregoing clauses (a) through (k) or
other high quality short term investments, in each case, customarily utilized in
countries in which such Foreign Subsidiary operates for short term cash
management purposes.

Notwithstanding the foregoing, Cash Equivalents shall include amounts
denominated in currencies other than those set forth in clauses (a) and (b)
above, provided that such amounts are converted into any currency listed in
clauses (a) and (b) as promptly as practicable and in any event within ten
Business Days following the receipt of such amounts.

 

-7-



--------------------------------------------------------------------------------

“Cash Pooling Arrangements” shall mean a deposit account arrangement among a
single depository institution, the Borrower and one or more Foreign Subsidiaries
involving the pooling of cash deposits in and overdrafts in respect of one or
more deposit accounts (each located outside of the United States and any States
and territories thereof) with such institution by the Borrower and such Foreign
Subsidiaries for cash management purposes.

“Change in Law” shall mean (a) the adoption or taking effect of any law, rule,
regulation or treaty after the date of this Agreement or, in the case of an
assignee, such an adoption or taking effect after the date such Person became a
party to this Agreement, (b) any change in any law, rule, regulation or treaty
or in the administration, interpretation, implementation or application thereof
by any Governmental Authority after the date of this Agreement or, in the case
of an assignee, such a change after the date such Person became a party to this
Agreement, or (c) the making or issuance of any request, rule, guideline or
directive (whether or not having the force of law) by any Governmental Authority
after the date of this Agreement or, in the case of an assignee, such a making
or issuance after the date such Person became a party to this Agreement,
including the compliance by any Lender (or, for purposes of Section 2.14, by any
lending office of such Lender or by such Lender’s holding company, if any)
therewith; provided that notwithstanding anything herein to the contrary,
(x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and all
requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.

“Change of Control” shall mean:

(a) the acquisition of ownership, directly or indirectly, beneficially or of
record, by any Person or “group” (but excluding any employee benefit plan of
such Person or “group” and its Subsidiaries and any person or entity acting in
its capacity as trustee, agent or other fiduciary or administrator of any such
plan), other than any combination of Permitted Investors (directly or
indirectly, including through one or more holding companies), of Equity
Interests representing 50% or more of the aggregate ordinary voting power
represented by the issued and outstanding Equity Interests in Parent, unless any
combination of Permitted Investors (directly or indirectly, including through
one of more holding companies) otherwise has the right (pursuant to contract,
proxy or otherwise), directly or indirectly, to designate, nominate or appoint
(and do so designate, nominate or appoint) a majority of the board of directors
of Parent,

(b) the failure of Parent, directly or indirectly through one or more
Wholly-Owned Subsidiaries, to own all of the Voting Equity Interests of
Holdings,

(c) the failure of Holdings, directly or indirectly through one or more
Wholly-Owned Subsidiaries, to own all of the Voting Equity Interests of the
Borrower, or

(d) a “Change of Control” (or equivalent term) as defined in the Revolving
Credit Documents or the definitive documentation for any Refinancing
Indebtedness with respect to the Indebtedness under the Revolving Credit
Documents.

 

-8-



--------------------------------------------------------------------------------

For purposes of this definition, (i) “beneficial ownership” shall be determined
in accordance with Rules 13(d)-3 and 13(d)-5 under the Exchange Act as in effect
on the Closing Date, and (ii) “group” has the meaning assigned to such term
pursuant to Section 13(d)(3) or 14(d)(2) of the Exchange Act.

“Class” (a) when used with respect to any Lender, refers to whether such Lender
has a Term Loan or Term Loan Commitment with respect to a particular Class of
Term Loans or Term Loan Commitments, (b) when used with respect to Term Loans or
a Borrowing, refers to whether such Term Loans, or the Term Loans comprising
such Borrowing, are initial Term Loans, Extended Term Loans, Incremental Term
Loans or Replacement Loans.

“Closing Date” shall mean April 10, 2018.

“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time, or any legislation successor thereto.

“Collateral” shall mean all property and assets of the Loan Parties, now owned
or hereafter acquired, upon or in respect of which a Lien is or is purported to
be granted (or otherwise created) by any Security Document.

“Collateral Agent” shall mean CS, in its capacity as collateral agent for the
Secured Parties, and shall include any successor thereto appointed pursuant to
Article VIII.

“Communications” shall have the meaning assigned to such term in Section 9.01.

“Company Parties” means the collective reference to Holdings, the Borrower and
its subsidiaries and “Company Party” means any one of them.

“Compliance Certificate” shall mean a certificate substantially in the form of
Exhibit H hereto.

“Connection Income Taxes” shall mean, with respect to the Administrative Agent
or any Lender, Taxes imposed on or measured by net income (however denominated)
or franchise Taxes (or similar) or branch profits imposed as a result of a
present or former connection between such recipient and the jurisdiction
imposing such Tax (other than connections arising from the Administrative Agent
or such Lender, as the case may be, having executed, delivered, become a party
to, performed its obligations under, received payments under, received or
perfected a security interest under, engaged in any other transaction pursuant
to or enforced any Loan Document, or sold or assigned an interest in any Term
Loan or Loan Document).

“Consolidated” or “consolidated” with respect to any Person, unless otherwise
specifically indicated, refers to such Person consolidated with the Borrower and
its Restricted Subsidiaries, and excludes from such consolidation any
Unrestricted Subsidiary as if such Unrestricted Subsidiary were not an Affiliate
of such Person.

“Consolidated EBITDA” shall mean, for any period, Consolidated Net Income for
such period, plus:

(a) without duplication and, except with respect to clauses (vi)(B) and
(ix) below, to the extent deducted (and not added back or excluded) in arriving
at such Consolidated Net Income, the sum of the following amounts for such
period with respect to the Borrower and its Restricted Subsidiaries:

(i) Consolidated Interest Expense;

 

-9-



--------------------------------------------------------------------------------

(ii) provision for Taxes based on income, profits or capital gains of the
Borrower and its Restricted Subsidiaries, including federal, state, foreign,
local, franchise and similar Taxes and foreign withholding Taxes paid or accrued
during such period including penalties and interest related to such Taxes or
arising from any tax examinations and payments made pursuant to any tax sharing
agreements or arrangements among the Borrower, its Restricted Subsidiaries and
any direct or indirect parent company of the Borrower (so long as such tax
sharing payments are attributable to the operations of the Borrower and its
Restricted Subsidiaries);

(iii) depreciation and amortization (including amortization of (A) intangible
assets, including capitalized software expenditures, deferred financing fees,
debt issuance costs, commissions, fees and expenses, bridge, commitment and
other financing fees, discounts and yield and (B) unrecognized prior service
costs and actuarial gains and losses related to pensions and other
post-employment benefits) of the Borrower and its Restricted Subsidiaries;

(iv) extraordinary, infrequent, unusual or non-recurring charges, expenses or
losses;

(v) non-cash charges, expenses or losses (including (x) relating to the granting
or vesting of restricted stock, stock options, warrants, stock appreciation and
similar rights, “phantom” stock plans, non-compete agreements and other similar
agreements, and (y) resulting from liabilities under permitted Hedging
Agreements) and transaction fees and expenses incurred in connection with
entering into permitted Hedging Agreements (provided that if any such non-cash
charges, expenses or losses represent an accrual or reserve for potential cash
items in any future period, the cash payment in respect thereof in such future
period shall be subtracted from Consolidated EBITDA to such extent, and
excluding amortization of a prepaid cash item that was paid in a prior period);

(vi) (A) retention, recruiting, relocation, signing and completion bonuses and
expenses, stock options and other equity based compensation expenses, management
fees and expenses (other than fees and expenses paid to the Sponsor),
integration costs (including one-time costs and charges associated with
effectuating the integration of an acquired business as part of a transition
services agreement or other acquisition-related agreement and related charges),
transition costs, consolidation and closing costs for facilities (including
duplicative rent expense), and other customary, non-recurring costs incurred in
connection with any non-recurring strategic initiatives, implementation of any
enhanced accounting function (including in connection with becoming a standalone
entity or public company), acquisitions and non-recurring product and
intellectual property development, other business optimization expenses
(including costs and expenses relating to business optimization programs,
process improvements, and new systems design and implementation costs), project
start-up costs, severance and other restructuring charges, accruals or reserves
(including restructuring costs related to acquisitions and to
closure/consolidation of facilities, retention charges, systems establishment
costs and excess pension charges) and (B) the amount of cost savings and
operating expense reductions (including as a result of executive and headcount
reductions), other operating improvements and synergies projected by the
Borrower in good faith to be realized in connection with the Transactions, any
Specified Transaction or the implementation of an operational initiative or
operational change (calculated on a pro forma basis as though such cost savings,
operating expense reductions, other operating improvements and

 

-10-



--------------------------------------------------------------------------------

synergies had been realized on the first day of such period and as if such cost
savings, operating expense reductions, other operating improvements and
synergies were realized during the entirety of such period), net of the amount
of actual benefits realized during such period from such actions; provided that
(x) such cost savings, operating expense reductions, other operating
improvements and synergies are factually supportable and reasonably anticipated
to be realized in the good faith judgment of the Borrower, within 24 months
after the consummation of the acquisition, permitted Investment, Disposition or
the implementation of an initiative, which is expected to result in such cost
savings, expense reductions, other operating improvements or synergies, and
(y) no cost savings, operating expense reductions and synergies shall be added
pursuant to this clause (vi)(B) to the extent duplicative of any expenses or
charges otherwise added to Consolidated EBITDA, whether through a pro forma
adjustment or otherwise, for such period;

(vii) any director’s fees payable in cash during such period to any director of
the Borrower (or any direct or indirect holding company parent of the Borrower,
including Holdings), and the reimbursement of reasonable out-of-pocket costs and
expenses for employees, consultants, directors, officers and board observers of
the Borrower (or any direct or indirect holding company parent of the Borrower,
including Holdings) or its Subsidiaries in the ordinary course of business;

(viii) other customary, non-recurring fees, costs and expenses (including legal,
Tax, structuring and other costs and expenses), or any amortization thereof,
related to the Transactions (including all Transaction Expenses) and, to the
extent permitted under the Loan Documents, any acquisitions, Investments,
dividends, Dispositions, issuances of Equity Interests, Restricted Payments,
recapitalizations, and issuances, amendments, modifications, refinancings or
repayments of Indebtedness (in each case, including any such transaction
consummated on the Closing Date and any such transaction undertaken but not
completed);

(ix) cash receipts (or any netting arrangements resulting in reduced cash
expenditures) not representing Consolidated EBITDA or Consolidated Net Income in
any period to the extent non-cash gains relating to such income were deducted in
the calculation of Consolidated EBITDA pursuant to paragraph (b) below for any
previous period and not added back;

(x) the amount of management, monitoring, consulting, transaction and advisory
fees, reasonable and documented out-of-pocket expenses of the Permitted
Investors owed to non-affiliated third parties and out-of-pocket and documented
indemnification obligations of the Permitted Investors paid in such period to
the extent otherwise permitted under Section 6.06;

(xi) any net loss from disposed, abandoned or discontinued operations or product
lines;

(xii) earn-out and contingent consideration obligations (including to the extent
accounted for as bonuses or otherwise) and adjustments thereof and purchase
price adjustments, non-compete agreements and other similar agreements, in each
case in connection with acquisitions;

 

-11-



--------------------------------------------------------------------------------

(xiii) the amount of any expense or reduction of Consolidated Net Income
consisting of Restricted Subsidiary income that is attributable to minority
interests or non-controlling interests held by third parties in any Restricted
Subsidiary;

(xiv) all fees and expenses paid hereunder and/or under the Revolving Credit
Documents, or any documents evidencing any Incremental Equivalent Debt or
Replacement Loan and in connection with the amendment, restatement, supplement,
modification or waiver of any Indebtedness, whether or not successful, and all
ratings agency costs and expenses; and

(xv) other adjustments that are (A) recommended (in reasonable detail) by any
due diligence quality of earnings report made available to the Administrative
Agent conducted by financial advisors (which financial advisors are
(x) nationally recognized or (y) reasonably acceptable to the Administrative
Agent (it being understood and agreed that RSM US LLP or any of the “Big Four”
accounting firms are acceptable)) prepared in connection with a Permitted
Investment or (B) contained in the projections delivered to the Arranger and the
Administrative Agent on March 11, 2018; provided that any adjustments of the
type contained in clause (vi)(B) of this definition shall be subject to the
requirements set forth therein.

minus (b) without duplication and to the extent included in arriving at such
Consolidated Net Income, (i) non-cash gains (excluding any non-cash gain to the
extent it represents the reversal of an accrual or reserve for a potential cash
item that reduced Consolidated EBITDA in any prior period) including non-cash
gains as a result of last-in first-out and/or first-in first-out methods of
accounting, (ii) any net gain from disposed, abandoned or discontinued
operations or product lines, (iii) any extraordinary, infrequent, unusual or
non-recurring net gains, and (iv) the amount of any minority interest income
consisting of Restricted Subsidiary losses that are attributable to minority
interests or non-controlling interests held by third parties in any Restricted
Subsidiary; provided that:

(A) to the extent included in Consolidated Net Income, there shall be excluded
in determining Consolidated EBITDA (x) currency translation gains and losses
related to currency remeasurements of Indebtedness (including the net loss or
gain (i) resulting from Hedging Agreements for currency exchange risk and
(ii) resulting from intercompany Indebtedness) and (y) all other foreign
currency translation gains or losses to the extent such gains or losses are
non-cash items;

(B) to the extent included in Consolidated Net Income, there shall be excluded
in determining Consolidated EBITDA for any period any adjustments resulting from
the application of FASB Accounting Standards Codification 815 and International
Accounting Standard No. 39 and their respective related pronouncements and
interpretations; and

(C) to the extent included in Consolidated Net Income, there shall be excluded
in determining Consolidated EBITDA for any period any income (loss) for such
period attributable to the early extinguishment or modification of
(i) Indebtedness (including as a result of the contribution of any Term Loans by
any Affiliated Lender to the Borrower or any Restricted Subsidiary, or the
purchase of any Term Loans by the Borrower or any Restricted Subsidiary, as the
case may be, as contemplated by this Agreement), (ii) obligations under any
Hedging Agreements or (iii) other derivative instruments.

 

-12-



--------------------------------------------------------------------------------

For the avoidance of doubt, Consolidated EBITDA shall be calculated, including
pro forma adjustments, in accordance with Section 1.08.

“Consolidated Funded Indebtedness” shall mean, as of any date of determination,
the sum, without duplication, of (a) the total amount of Indebtedness under
clauses (a)(i), (a)(ii), (a)(iii) (but, in the case of such clause (a)(iii),
only to the extent of any unreimbursed drawings thereunder) and (a)(iv) of the
definition thereof of the Borrower and the Restricted Subsidiaries, plus (b) the
greater of the aggregate liquidation value and maximum fixed repurchase price
(without regard to any change of control or redemption premiums) of all
Disqualified Stock of the Borrower and the Restricted Guarantors and all
Preferred Stock of the Restricted Subsidiaries that are not Guarantors, in each
case, as determined on a consolidated basis in accordance with GAAP; provided
that (i) contingent obligations under Hedging Agreements and any agreement
relating to treasury, depository, credit card, debit card and cash management
services or automated clearinghouse transfer of funds or any similar services
that are not yet due and owing, (ii) obligations owed by Unrestricted
Subsidiaries, and (iii) Indebtedness in respect of letters of credit, except to
the extent of amounts thereunder that remain unreimbursed for more than five
Business Days after the date on which such amount is drawn, do not constitute
Consolidated Funded Indebtedness.

“Consolidated Interest Expense” shall mean, for any period, without duplication,
the sum of:

(a) consolidated interest expense of the Borrower and its Restricted
Subsidiaries for such period (including (i) amortization of original issue
discount resulting from the issuance of Indebtedness at less than par, (ii) all
commissions, discounts and other fees and charges owed with respect to letters
of credit or bankers acceptances, (iii) non-cash interest expense (but excluding
any non-cash interest expense attributable to the movement in the mark to market
valuation of Hedging Obligations or other derivative instruments pursuant to
GAAP), (iv) the interest component of Capitalized Lease Obligations, (v) net
payments, if any, pursuant to interest rate Hedging Obligations with respect to
Indebtedness, (vi) net losses on Hedging Obligations or other derivative
instruments entered into for the purpose of hedging interest rate risk,
(vii) costs of surety bonds in connection with financing activities, and
(viii) the interest component of any pension or other post-employment benefit
expense, but excluding (x) amortization of deferred financing fees, debt
issuance costs, commissions, fees and expenses, (y) any expensing of bridge,
commitment and other financing fees and (z) commissions, discounts, yield and
other fees and charges (including any interest expense) related to any Floorplan
Advances or any other inventory financing agreement entered into in the ordinary
course of business); plus

(b) consolidated capitalized interest of the Borrower and its Restricted
Subsidiaries for such period, whether paid or accrued; less

(c) interest income of the Borrower and its Restricted Subsidiaries for such
period.

For purposes of this definition, interest on a Capitalized Lease Obligation
shall be deemed to accrue at an interest rate reasonably determined by the
Borrower to be the rate of interest implicit in such Capitalized Lease
Obligation in accordance with GAAP.

“Consolidated Net Income” shall mean, for any period, the net income (loss) of
the Borrower and its Restricted Subsidiaries for such period, determined on a
consolidated basis in accordance with GAAP; provided, however, that (without
duplication):

(a) any after-Tax effect of extraordinary or infrequent items (including gains
or losses and all fees and expenses relating thereto) for such period shall be
excluded;

 

-13-



--------------------------------------------------------------------------------

(b) the cumulative effect of a change in accounting principles during such
period to the extent included in Consolidated Net Income shall be excluded;

(c) non-cash accruals and reserves that are established or adjusted within 12
months after the closing of the Transactions or any acquisition constituting an
Investment that are so required to be established or adjusted as a result of the
Transactions or such acquisition in accordance with GAAP or changes as a result
of adoption or modification of accounting policies in accordance with GAAP shall
be excluded;

(d) any net after-Tax effect of gains or losses (less all fees, expenses and
charges relating thereto) attributable to asset dispositions or abandonments or
the sale or other Disposition of any Equity Interests of any Person, in each
case other than in the ordinary course of business, as determined in good faith
by the Borrower, shall be excluded;

(e) the net income (loss) for such period of any Person that is not a Subsidiary
of the Borrower, or is an Unrestricted Subsidiary, or that is accounted for by
the equity method of accounting, shall be excluded; provided that Consolidated
Net Income for such period shall be increased by the amount of dividends or
distributions or other payments that are actually paid in cash or Cash
Equivalents (or to the extent subsequently converted into cash or Cash
Equivalents) to the Borrower or a Restricted Subsidiary for such period;

(f) any impairment charge or asset write-off or write-down, including impairment
charges or asset write-offs or write-downs related to intangible assets,
long-lived assets, investments in debt and equity securities or as a result of a
change in law or regulation, in each case, pursuant to GAAP, and the
amortization of intangibles arising pursuant to GAAP shall be excluded;

(g) any non-cash compensation charge or expense, including any such charge or
expense arising from the grants of stock appreciation or similar rights, stock
options, restricted stock or other rights or equity incentive programs or any
other equity-based compensation shall be excluded, and any cash charges
associated with the rollover, acceleration or payout of Equity Interests by
management of the Borrower or any of its direct or indirect parents in
connection with the FMC Merger Agreement, shall be excluded;

(h) any expenses, charges or losses that are covered by indemnification or other
reimbursement provisions in connection with any Investment, acquisition or any
sale, conveyance, transfer or other Disposition of assets permitted under this
Agreement, to the extent actually reimbursed, or, so long as the Borrower
reasonably anticipates in the good faith judgment of the Borrower that
indemnification or reimbursement for such amounts will be received and only to
the extent that such amount (i) is not denied by the applicable carrier or
indemnitor in writing and (ii) is in fact indemnified or reimbursed within 365
days of such determination, shall be excluded (with a deduction in the
applicable future period for any amount so excluded to the extent not so
reimbursed within such 365 days);

(i) to the extent covered by insurance and actually reimbursed, or, so long as
the Borrower reasonably anticipates in the good faith judgment of the Borrower
that such amount will in fact be reimbursed by the insurer and only to the
extent that such amount (i) is not denied by the applicable carrier or
indemnitor in writing and (ii) is in fact reimbursed within 365 days of the date
of such determination (with a deduction in the applicable future period for any
amount so excluded to the extent not so reimbursed within such 365 days),
expenses, charges or losses with respect to liability or casualty events or
business interruption shall be excluded;

 

-14-



--------------------------------------------------------------------------------

(j) the income (or loss) of any Person accrued prior to the date it becomes a
Restricted Subsidiary of the Borrower or is merged into or consolidated with the
Borrower or any of its Subsidiaries or such Person’s assets are acquired by the
Borrower or any of its Restricted Subsidiaries shall be excluded (except to the
extent required for any calculation of Consolidated EBITDA on a pro forma
basis);

(k) solely for the purpose of determining the amount available under clause
(b) of the definition of “Available Amount”, the income of any Restricted
Subsidiary of the Borrower that is not a Guarantor to the extent that the
declaration or payment of dividends or similar distributions by such Restricted
Subsidiary of such income is not at the time permitted by operation of the terms
of its charter or any agreement, instrument, judgment, decree, order, statute,
rule or governmental regulation applicable to such Restricted Subsidiary (which
has not been waived) shall be excluded, except (solely to the extent permitted
to be paid) to the extent of the amount of dividends or other distributions
actually paid to the Borrower or any of its Restricted Subsidiaries by such
Person during such period in accordance with such documents and regulations;

(l) the purchase accounting effects of adjustments in component amounts required
or permitted by GAAP (including in the inventory, property and equipment,
software, goodwill, intangible assets, in-process research and development,
deferred revenue and debt line items thereof) and related authoritative
pronouncements (including the effects of such adjustments pushed down to the
Borrower and the Restricted Subsidiaries), as a result of the Transactions or
any acquisition constituting an Investment permitted under this Agreement
consummated prior to or after the Closing Date, or the amortization or write-off
of any amounts thereof shall be excluded;

(m) any income (or loss) for such period attributable to the early
extinguishment or modification of (i) Indebtedness (including as a result of any
prepayment or purchase by any Company Party or any Affiliated Lender and the
contribution to the capital of the Borrower, as the case may be, of any
Indebtedness or the cancellation thereof), (ii) any Hedging Agreements or
(iii) other derivative instruments, in each case, shall be excluded; and

(n) any non-cash (A) decrease in revenues resulting from the revaluation of
inventory (including any impact of changes to inventory valuation policy methods
including changes in capitalization of variances) or (B) increase in expenses
due to purchase accounting associated with the Transactions or any future
acquisitions, in each case, shall be excluded.

For the avoidance of doubt, Consolidated Net Income shall be calculated,
including pro forma adjustments, in accordance with Section 1.08 to the extent
required for any calculation of Consolidated EBITDA.

Notwithstanding the foregoing, for the purpose of Section 6.03 only (other than
paragraph (e) of the definition of “Available Amount”), there shall be excluded
from Consolidated Net Income any income arising from any sale or other
Disposition of Restricted Investments made by the Borrower or any Restricted
Subsidiary, any repurchases and redemptions of Restricted Investments from the
Borrower or any Restricted Subsidiary, any repayments of loans and advances
which constitute Restricted Investments by the Borrower or any Restricted
Subsidiary, any sale of the stock of an Unrestricted Subsidiary or any minority
Investment or joint venture (that is not a Restricted Subsidiary) or any
distribution or dividend from an Unrestricted Subsidiary or any minority
Investment or joint venture (that is not a Restricted Subsidiary), in each case
only to the extent such amounts increase the amount of Restricted Payments
permitted under paragraph (e) of the definition of “Available Amount”.

 

-15-



--------------------------------------------------------------------------------

“Consolidated Total Assets” shall mean, as of any date of determination, the
total amount of all assets of the Borrower and its Restricted Subsidiaries,
determined on a consolidated basis in accordance with GAAP as of such date, as
expressly stated on the most recent balance sheet of the Borrower and its
Restricted Subsidiaries delivered to the Administrative Agent and the Lenders.

“Consolidated Working Capital” shall mean, with respect to the Borrower and its
Restricted Subsidiaries on a consolidated basis at any date of determination,
Current Assets at such date of determination minus Current Liabilities at such
date of determination; provided that increases or decreases in Consolidated
Working Capital shall be calculated without regard to any changes in Current
Assets or Current Liabilities as a result of (a) any reclassification in
accordance with GAAP of assets or liabilities, as applicable, between current
and noncurrent, (b) the effects of recapitalization or purchase accounting or
(c) the effect of fluctuations in the amount of accrued or contingent
obligations, assets or liabilities under Hedging Agreements.

“Contingent Obligations” shall mean, with respect to any Person, any obligation
of such Person guaranteeing or having the economic effect of guaranteeing any
leases, dividends or other obligations that, in each case, do not constitute
Indebtedness (“primary obligations”) of any other Person (the “primary obligor”)
in any manner, whether directly or indirectly, including any obligation of such
Person, whether or not contingent,

(a) to purchase any such primary obligation or any property constituting direct
or indirect security therefor, or

(b) to advance or supply funds

(i) for the purchase or payment of any such primary obligation, or

(ii) to maintain working capital or equity capital of the primary obligor or
otherwise to maintain the net worth or solvency of the primary obligor, or

(c) to purchase property, securities or services primarily for the purpose of
assuring the owner of any such primary obligation of the ability of the
primarily obligor to make payment of such primary obligation against loss in
respect thereof, or

(d) as an account party in respect of any letter of credit, letter of guaranty
or bankers’ acceptance.

“Control” shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a Person, whether
through the ownership of Voting Equity Interests, by contract or otherwise, and
the terms “Controlling” and “Controlled” shall have meanings correlative
thereto.

“Conversion/Continuation Request” shall mean a written request by the Borrower
to convert or continue a Borrowing in accordance with Section 2.10, which
request shall be substantially in the form of Exhibit D.

“CS” shall have the meaning assigned to such term in the preamble.

“Cumulative Retained Excess Cash Flow Amount” shall mean, at any date, an amount
(which shall not be less than zero in the aggregate) determined on a cumulative
basis equal to the aggregate cumulative sum of the Retained Percentage of Excess
Cash Flow for all Excess Cash Flow Periods ending after the Closing Date and
prior to such date.

 

-16-



--------------------------------------------------------------------------------

“Current Assets” shall mean, at any time, the consolidated current assets (other
than cash and Cash Equivalents) of the Borrower and its Restricted Subsidiaries
that would, in accordance with GAAP, be classified on a consolidated balance
sheet of the Borrower and its Restricted Subsidiaries as current assets at such
date of determination, other than amounts related to current or deferred Taxes
based on income or profits (but excluding assets held for sale, loans
(permitted) to third parties, pension assets, deferred bank fees and derivative
financial instruments).

“Current Liabilities” shall mean, at any time, the consolidated current
liabilities of the Borrower and its Restricted Subsidiaries that would, in
accordance with GAAP, be classified on a consolidated balance sheet of the
Borrower and its Restricted Subsidiaries as current liabilities at such date of
determination, but excluding, without duplication, (a) the current portion of
any Indebtedness, (b) the outstanding principal amount of loans (other than, for
the avoidance of doubt, Floorplan Advances) and the outstanding amount of letter
or credit reimbursement obligations and the aggregate undrawn face amount of
letters of credit, in each case, under the Revolving Credit Agreement, any
Replacement Revolving Loan or any other revolving line of credit, (c) the
current portion of Consolidated Interest Expense (excluding Consolidated
Interest Expense that is due and unpaid), (d) accruals for current or deferred
Taxes based on income or profits, (e) accruals of any costs or expenses related
to restructuring reserves to the extent permitted to be included in the
calculation of Consolidated EBITDA pursuant to the definition thereof, (f) the
current portion of pension liabilities and (g) liabilities in respect of unpaid
earnouts and accrued litigation settlement costs.

“Debt Fund Affiliate” shall mean any Affiliate of Holdings or the Sponsor (other
than a natural person) that is primarily engaged in, or advises funds or other
investment vehicles that are engaged in, making, purchasing, holding or
otherwise investing in commercial loans, bonds and similar extensions of credit
in the ordinary course and (a) whose managers have fiduciary duties to the third
party investors in such fund or investment vehicle independent of their duties
to Holdings or the Sponsor and (b) with respect to which the Sponsor does not,
directly or indirectly, possess the power to direct or cause the direction of
the investments or investment policies of such entity.

“Debtor Relief Laws” shall mean the Bankruptcy Code and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief laws of the United States or other applicable jurisdictions from
time to time in effect.

“Default” shall mean any event or condition which constitutes an Event of
Default or which upon notice, lapse of time or both would constitute an Event of
Default.

“Defaulting Lender” shall mean, subject to Section 2.21(c), any Lender that
(a) has failed to (i) fund all or any portion of the Term Loans required to be
funded by it hereunder on the date required to be funded by it hereunder (unless
such Lender has notified the Borrower and the Administrative Agent in writing
that such Lender’s failure to fund a Term Loan hereunder is based on such
Lender’s reasonable determination that a condition precedent to funding (which
condition precedent, together with any applicable Default, shall be specifically
identified in such writing) has not been satisfied) or (ii) pay to the
Administrative Agent or any other Lender any other amount required to be paid by
it hereunder within two Business Days of the date when due, (b) has notified the
Administrative Agent and/or the Borrower in writing that it does not intend to
comply with its funding obligations hereunder or has made a public statement to
that effect (unless such writing or public statement relates to such Lender’s
obligation to fund a Term Loan hereunder and states that such position is based
on such Lender’s determination that a

 

-17-



--------------------------------------------------------------------------------

condition precedent to funding (which condition precedent, together with any
applicable Default, shall be specifically identified in such writing or public
statement) cannot be satisfied), (c) has failed, within three Business Days
after written request by the Administrative Agent or the Borrower, to confirm in
writing to the Administrative Agent and the Borrower that it will comply with
its prospective funding obligations hereunder (provided that such Lender shall
cease to be a Defaulting Lender pursuant to this clause (c) upon receipt of such
written confirmation by the Administrative Agent and the Borrower), or (d) has,
or has a direct or indirect parent company that has, (i) become the subject of a
proceeding under any Debtor Relief Law, (ii) had appointed for it a receiver,
custodian, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or assets, including the Federal Deposit Insurance Corporation or any
other state or federal regulatory authority acting in such a capacity, or
(iii) become the subject of a Bail-In Action; provided that a Lender shall not
be a Defaulting Lender solely by virtue of the ownership or acquisition of any
equity interest in that Lender or any or any direct or indirect parent company
thereof by a Governmental Authority so long as such ownership interest does not
result in or provide such Lender with immunity from the jurisdiction of courts
within the United States or from the enforcement of judgments or writs of
attachment on its assets or permit such Lender (or such Governmental Authority)
to reject, repudiate, disavow or disaffirm any contracts or agreements made with
such Lender. Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under any one or more of clauses (a) through (d) above shall
be conclusive and binding absent manifest error, and such Lender shall be deemed
to be a Defaulting Lender (subject to Section 2.21(c)) upon delivery of written
notice of such determination to the Borrower and each Lender.

“Designated Non-Cash Consideration” shall mean the fair market value of non-cash
consideration received by the Borrower or a Restricted Subsidiary in connection
with a Disposition that is so designated as Designated Non-Cash Consideration
pursuant to an Officer’s Certificate, setting forth the basis of such valuation,
executed by a Responsible Officer of the Borrower, less the amount of cash or
Cash Equivalents received in connection with a subsequent sale of or collection
on such Designated Non-Cash Consideration.

“Designated Preferred Stock” shall mean Preferred Stock of the Borrower, a
Restricted Subsidiary or any direct or indirect parent corporation thereof (in
each case other than Disqualified Stock) that is issued for cash (other than to
the Borrower or a Restricted Subsidiary or an employee stock ownership plan or
trust established by the Borrower or its Subsidiaries) and is so designated as
Designated Preferred Stock pursuant to an Officer’s Certificate executed by a
Responsible Officer of the Borrower, no later than five (5) Business Days after
the issuance date thereof, the cash proceeds of which are excluded from the
calculation set forth in the definition of Available Amount.

“Discount Prepayment Accepting Lender” shall have the meaning set forth in
Section 2.12(f)(ii)(B).

“Discount Range” shall have the meaning set forth in Section 2.12(f)(iii)(A).

“Discount Range Prepayment Amount” shall have the meaning set forth in
Section 2.12(f)(iii)(A).

“Discount Range Prepayment Notice” shall mean a written notice of a Borrower
Solicitation of Discount Range Prepayment Offers made pursuant to
Section 2.12(f)(iii) substantially in the form of Exhibit A-5.

“Discount Range Prepayment Offer” shall mean the irrevocable written offer by a
Lender, substantially in the form of Exhibit A-6, submitted in response to an
invitation to submit offers following the Auction Agent’s receipt of a Discount
Range Prepayment Notice.

 

-18-



--------------------------------------------------------------------------------

“Discount Range Prepayment Response Date” shall have the meaning set forth in
Section 2.12(f)(iii)(A).

“Discount Range Proration” shall have the meaning set forth in
Section 2.12(f)(iii)(C).

“Discounted Prepayment Determination Date” shall have the meaning set forth in
Section 2.12(f)(iv)(C).

“Discounted Prepayment Effective Date” shall mean in the case of a Borrower
Offer of Specified Discount Prepayment, Borrower Solicitation of Discount Range
Prepayment Offer or Borrower Solicitation of Discounted Prepayment Offer, five
Business Days following the Specified Discount Prepayment Response Date, the
Discount Range Prepayment Response Date or the Solicited Discounted Prepayment
Response Date, as applicable, in accordance with Section 2.12(f)(ii)(A),
2.12(f)(iii)(A) or 2.12(f)(iv)(A), respectively, unless a shorter period is
agreed to between the Borrower and the Auction Agent.

“Discounted Term Loan Prepayment” shall have the meaning set forth in
Section 2.12(f)(i).

“Disposition” shall mean:

(a) the sale, conveyance, transfer or other Disposition, whether in a single
transaction or a series of related transactions, of property or assets
(including by way of a Sale and Lease-Back Transaction) of the Borrower or any
of its Restricted Subsidiaries; or

(b) the issuance or sale of Equity Interests of any Restricted Subsidiary,
whether in a single transaction or a series of related transactions.

“Disqualified Institutions” shall mean (i) those banks, financial institutions
and other institutional lenders, investors and funds that have been specified in
writing to the Administrative Agent by the Borrower on March 24, 2018 (including
their named Affiliates or such entities otherwise clearly identifiable as
Affiliates solely on the basis of the similarity of their name (which such
Affiliates may be designated in writing by the Borrower from time to time after
the Closing Date; provided that, (x) any such additional designations shall
become effective three (3) Business Days after delivery of such written notice
to the Administrative Agent and (y) no such additional designations shall apply
retroactively to disqualify any Person or entity that previously acquired an
assignment, participation or allocation in any Term Loans)), and (ii) actual
commercial competitors of the Borrower and its Subsidiaries identified in
writing from time to time (which, for the avoidance of doubt, may not include
institutions primarily engaged as principals in private equity or venture
capital or any affiliated debt funds); provided that, (x) any such additional
designations shall become effective three (3) Business Days after delivery of
such written notice to the Administrative Agent and (y) no such additional
designations shall apply retroactively to disqualify any Person or entity that
previously acquired an assignment, participation or allocation in any Term
Loans. Notwithstanding the foregoing, each Loan Party and the Lenders
acknowledge and agree that the Administrative Agent shall not have any
responsibility or obligation to determine whether any Lender or potential Lender
or participant or potential participant is a Disqualified Institution and the
Administrative Agent shall have no liability in connection with maintaining,
updating, monitoring or enforcing the list of Disqualified Institutions or with
respect to any assignment or participation made or purported to be made to a
Disqualified Institution. The Loan Parties hereby expressly authorize the
Administrative Agent to provide such list to Lenders upon request therefor.

 

-19-



--------------------------------------------------------------------------------

“Disqualified Stock” shall mean, with respect to any Person, any Capital Stock
of such Person which, by its terms, or by the terms of any security into which
it is convertible or for which it is putable or exchangeable, or upon the
happening of any event, matures or is mandatorily redeemable (other than solely
for Capital Stock which is not Disqualified Stock) pursuant to a sinking fund
obligation or otherwise, or is redeemable at the option of the holder thereof
(in each case, other than solely as a result of a change of control or asset
sale, so long as any rights of the holders thereof upon the occurrence of a
change of control or asset sale shall be subject to the occurrence of the
Termination Date or such repurchase or redemption is otherwise permitted by this
Agreement (including as a result of a waiver or amendment hereunder)), in whole
or in part, in each case prior to the date 91 days after the Term Loan Maturity
Date; provided, however, that if such Capital Stock is issued to any plan for
the benefit of employees of the Borrower or its subsidiaries or by any such plan
to such employees, such Capital Stock shall not constitute Disqualified Stock
solely because it may be required to be repurchased in order to satisfy
applicable statutory or regulatory obligations.

“dollars” or “$” shall mean lawful money of the United States of America.

“Domestic Subsidiary” shall mean, with respect to any Person, any subsidiary of
such Person other than a Foreign Subsidiary.

“ECF Percentage” shall mean, with respect to any fiscal year, 50%; provided,
however, if the Total Net Leverage Ratio as of the end of a fiscal year is
(a) less than or equal to 3.10 to 1.00 but greater than 2.60 to 1.00, then the
ECF Percentage with respect to such fiscal year shall mean 25%, and (b) less
than or equal to 2.60 to 1.00, then the ECF Percentage with respect to such
fiscal year shall mean 0%.

“EEA Financial Institution” shall mean (a) any credit institution or investment
firm established in any EEA Member Country which is subject to the supervision
of an EEA Resolution Authority, (b) any entity established in an EEA Member
Country which is a parent of an institution described in clause (a) of this
definition, or (c) any financial institution established in an EEA Member
Country which is a subsidiary of an institution described in clauses (a) or (b)
of this definition and is subject to consolidated supervision with its parent.

“EEA Member Country” shall mean any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” shall mean any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Eligible Assignee” shall mean any Person other than a natural Person that is
(i) a Lender, an Affiliate of any Lender or a Related Fund (any two or more
Related Funds being treated as a single Eligible Assignee for all purposes
hereof), or (ii) a commercial bank, insurance company, investment or mutual fund
or other entity that is an “accredited investor” (as defined in Regulation D
under the Securities Act) and which extends credit or buys loans in the ordinary
course of business; provided, no Disqualified Institution, Defaulting Lender,
Loan Party or Affiliate of a Loan Party shall be an Eligible Assignee (except
pursuant to any assignment to (x) the Company Parties pursuant to
Section 9.04(n) or (y) any Affiliated Lenders pursuant to Section 9.04(m)).

“Environmental Laws” shall mean all applicable Federal, state, local and foreign
laws (including common law), treaties, regulations, rules, ordinances, codes,
decrees, judgments, directives and orders (including consent orders), having the
force and effect of law, in each case, relating to protection of the environment
or natural resources, or to human health and safety as it relates to protection
from environmental hazards.

 

-20-



--------------------------------------------------------------------------------

“Equity Interests” shall mean Capital Stock and all warrants, options or other
rights to acquire Capital Stock, but excluding any debt security that is
convertible into, or exchangeable for, Capital Stock.

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as the
same may be amended from time to time.

“ERISA Affiliate” shall mean any trade or business (whether or not incorporated)
that is under common control with any Loan Party under Section 414 of the Code
or Section 4001 of ERISA.

“ERISA Event” shall mean (a) any “reportable event”, as defined in Section 4043
of ERISA or the regulations issued thereunder, but excluding any event for which
the 30-day notice period is waived, with respect to a Pension Plan, (b) the
incurrence by any Loan Party or an ERISA Affiliate of any liability under Title
IV of ERISA with respect to the termination of any Pension Plan or the
withdrawal or partial withdrawal of any Loan Party or an ERISA Affiliate from
any Pension Plan or Multiemployer Plan that results in liability to a Loan
Party, (c) the filing of a notice of intent to terminate, the treatment of a
Pension Plan amendment as a termination under Sections 4041 or 4041A of ERISA,
or the receipt by any Loan Party or any ERISA Affiliate from the PBGC or a plan
administrator of any notice of intent to terminate any Pension Plan or
Multiemployer Plan or to appoint a trustee to administer any Pension Plan,
(d) the adoption of any amendment to a Pension Plan that would require the
provision of security pursuant to the Code, ERISA or other applicable law,
(e) the occurrence of a “prohibited transaction” (within the meaning of
Section 4975 of the Code) with respect to which the Borrower or any Restricted
Subsidiary is a “disqualified person” (within the meaning of Section 4975 of the
Code) with respect to which the Borrower or any Restricted Subsidiary could
reasonably be expected to have any liability, or (f) any event or condition
which constitutes grounds under Section 4042 of ERISA for the termination of any
Pension Plan or Multiemployer Plan or the appointment of a trustee to administer
any Pension Plan.

“EU Bail-In Legislation Schedule” shall mean the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

“Eurodollar”, when used in reference to any Term Loan or Borrowing, refers to
whether such Term Loan, or the Term Loans comprising such Borrowing, are bearing
interest at a rate determined by reference to the Adjusted LIBO Rate.

“Event of Default” shall have the meaning assigned to such term in Article VII.

“Excess Cash Flow” shall mean, for any Excess Cash Flow Period, an amount equal
to:

(a) the sum, without duplication, of:

(i) Consolidated Net Income for such period;

(ii) an amount equal to the amount of all non-cash charges (including
depreciation and amortization) to the extent deducted in arriving at such
Consolidated Net Income;

(iii) decreases in Consolidated Working Capital for such period;

(iv) an amount equal to the aggregate net non-cash loss on acquisitions,
Investments or Dispositions by the Borrower and its Restricted Subsidiaries
during such period (other than sales in the ordinary course of business) to the
extent deducted in arriving at such Consolidated Net Income;

 

-21-



--------------------------------------------------------------------------------

(v) expenses deducted from Consolidated Net Income during such period in respect
of expenditures made during any prior period for which a deduction from Excess
Cash Flow was made in such period pursuant to clause (b)(x), (b)(xi), (b)(xii)
or (b)(xiv) below;

(vi) cash income or gain (actually received in cash) excluded from the
calculation of Consolidated Net Income for such period pursuant to the
definition thereof;

(vii) the amount by which any Tax expense deducted in determining Consolidated
Net Income for such period exceeds the amount of cash Taxes (including penalties
and interest or Tax reserves) and Tax distributions paid in such period;

(viii) any cash refunds received on account of cash payments previously made
with respect to items amortized or expensed over a future period and recorded as
a long-term asset;

(ix) any amounts received in cash as reimbursement or an insurance payment on
account of any expense that reduced Consolidated Net Income in a prior period;
and

(x) cash receipts in respect of Hedging Agreements to the extent not otherwise
included in Consolidated Net Income; minus

(b) the sum, without duplication, of:

(i) an amount equal to the amount of all non-cash credits included in arriving
at such Consolidated Net Income, and cash charges included in clauses (a)
through (m) of the definition of “Consolidated Net Income”;

(ii) without duplication of amounts deducted pursuant to clause (x) below in
prior fiscal years, the amount of Capital Expenditures or acquisitions of
intellectual property to the extent not expensed or accrued during such period,
to the extent financed with Internally Generated Cash not constituting a
Restricted Payment made pursuant to Section 6.03(a) or with the proceeds of any
Excluded Contribution;

(iii) to the extent financed with Internally Generated Cash not constituting a
Restricted Payment made pursuant to Section 6.03(a) or with the proceeds of any
Excluded Contribution, the aggregate amount of all regularly-scheduled principal
payments of Indebtedness of the Borrower or its Restricted Subsidiaries
(including (A) the principal component of payments in respect of Capitalized
Lease Obligations and (B) the amount of any scheduled repayment of Term Loans
pursuant to Section 2.11(a), Extended Term Loans, Refinancing Loans, Incremental
Term Loans, Replacement Loans or Incremental Equivalent Debt and any mandatory
prepayment of Term Loans pursuant to Section 2.13(a) to the extent required due
to a Disposition that resulted in an increase to Consolidated Net Income and not
in excess of the amount of such increase but excluding (X) all other prepayments
of Term Loans (other than mandatory prepayments referred to in clause (B) above)
and (Y) all prepayments or repayments in respect of any revolving credit
facility except regularly-scheduled payments thereof to the extent accompanied
by a reduction in the commitments thereunder);

 

-22-



--------------------------------------------------------------------------------

(iv) an amount equal to the aggregate net non-cash gain on acquisitions or
Dispositions by the Borrower and its Restricted Subsidiaries during such period
(other than Dispositions in the ordinary course of business) to the extent
included in arriving at such Consolidated Net Income;

(v) increases in Consolidated Working Capital for such period;

(vi) cash payments by the Borrower and its Restricted Subsidiaries during such
period in respect of long-term liabilities of the Borrower and its Restricted
Subsidiaries other than Indebtedness to the extent such payments are not
expensed during such period or are not deducted in calculating Consolidated Net
Income and to the extent financed with Internally Generated Cash not
constituting a Restricted Payment made pursuant to Section 6.03(a) or with the
proceeds of any Excluded Contribution;

(vii) without duplication of amounts deducted pursuant to clause (x) below in
prior fiscal years, and at the election of the Borrower, the amount of
Investments and acquisitions made in cash during such period pursuant to
Section 6.03 to the extent that such Investments and acquisitions were financed
with Internally Generated Cash not constituting a Restricted Payment made
pursuant to Section 6.03(a) or with the proceeds of any Excluded Contribution;

(viii) without duplication of amounts deducted pursuant to clause (x) below in
prior fiscal years, the aggregate amount of Capital Expenditures actually made
by the Borrower and its Restricted Subsidiaries in cash during such period
(including Capital Expenditures for the payment of financing fees) to the extent
that such Capital Expenditures are not expensed during such period, in each case
to the extent financed with Internally Generated Cash not constituting a
Restricted Payment made pursuant to Section 6.03(a) or with the proceeds of any
Excluded Contribution;

(ix) the aggregate amount of any premium, make-whole or penalty payments
actually paid in cash by the Borrower and its Restricted Subsidiaries during
such period that are required to be made in connection with any prepayment of
Indebtedness, in each case to the extent financed with Internally Generated Cash
not constituting a Restricted Payment made pursuant to Section 6.03(a) or with
the proceeds of any Excluded Contribution;

(x) without duplication of amounts deducted from Excess Cash Flow in prior
periods, and at the election of the Borrower, the aggregate consideration
required to be paid in cash by the Borrower and its Restricted Subsidiaries
pursuant to binding contracts or executed letters of intent (the “Contract
Consideration”) entered into prior to or during such period relating to any
Investment constituting an acquisition of assets constituting a business unit,
line of business or division of, or all or substantially all of the Equity
Interests of, another Person, Investments made pursuant to Section 6.03, Capital
Expenditures or acquisitions of intellectual property to be consummated or made,
plus any restructuring cash expenses, pension payments or Tax contingency
payments then due and payable that have been added to Excess Cash Flow pursuant
to clause (a)(ii) above required to be made, in each case during four fiscal
quarters following the end of such period; provided that to the extent the
aggregate amount of Internally Generated Cash not constituting a Restricted
Payment made pursuant to Section 6.03(a) or the proceeds of any Excluded
Contribution actually utilized to finance such acquisitions, Investments,
Capital Expenditures or acquisitions of intellectual property during such period
is less than the Contract Consideration, the amount of such shortfall shall be
added to the calculation of Excess Cash Flow for the next fiscal year;

 

-23-



--------------------------------------------------------------------------------

(xi) the amount of cash Taxes (including penalties and interest or Tax reserves)
and distributions made pursuant to Section 6.03(b)(xv)(B) paid in such period to
the extent they exceed the amount of Tax expense deducted in determining
Consolidated Net Income for such period;

(xii) cash expenditures in respect of Hedging Agreements during such period to
the extent not deducted in arriving at such Consolidated Net Income;

(xiii) any payment of cash to be amortized or expensed over a future period and
recorded as a long-term asset;

(xiv) reimbursable or insured expenses incurred during such period to the extent
that such reimbursement has not yet been received and to the extent not deducted
in arriving at such Consolidated Net Income; and

(xv) the amount of dividends and other Restricted Payments pursuant to
Section 6.03(b) (other than pursuant to Sections 6.03(b)(i), (b)(ii), (b)(iii),
(b)(iv) (to the extent such Restricted Payments are made in reliance on the
second proviso thereof), (b)(ix), (b)(x), (b)(xi), (b)(xv)(H), (b)(xv)(L),
(b)(xvi), (b)(xviii) and (b)(xxii)), in each case to the extent (A) not deducted
in arriving at Consolidated Net Income, (B) paid in cash during such period and
(C) financed with Internally Generated Cash;

Notwithstanding anything in the definition of any term used in the definition of
“Excess Cash Flow” to the contrary, (a) all components of Excess Cash Flow shall
be computed for the Borrower and its Restricted Subsidiaries on a consolidated
basis, and (b) for each acquisition consummated during the applicable period,
(x) the Consolidated Net Income of a target of any acquisition shall be included
in such calculation only from and after the date of the consummation of such
acquisition and (y) for the purposes of calculating Consolidated Working
Capital, the (A) the Current Assets of the target of such acquisition as
calculated as at the date of consummation of the applicable acquisition, and
(B) the Current Liabilities of the target of such acquisition as calculated as
at the date of consummation of the applicable acquisition, shall, in the case of
both immediately preceding clauses (A) and (B), be deemed included at the
beginning of such period for purposes of calculating Excess Cash Flow.

“Excess Cash Flow Period” shall mean each fiscal year of Holdings; provided that
the first Excess Cash Flow Period shall be the period from April 1, 2018 to and
including December 31, 2018.

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.

“Excluded Contributions” shall mean Net Cash Proceeds, marketable securities or
Qualified Proceeds received by or contributed to the Borrower from,

(a) contributions to its common equity capital, and

(b) the sale (other than to the Borrower or a subsidiary of the Borrower or to
any management equity plan or stock option plan or any other management or
employee benefit plan or agreement of the Borrower or a subsidiary of the
Borrower) of Capital Stock (other than Disqualified Stock and Designated
Preferred Stock) of the Borrower,

 

-24-



--------------------------------------------------------------------------------

in each case, designated as Excluded Contributions pursuant to an Officer’s
Certificate delivered to the Administrative Agent on or prior to the date of
delivery of the Compliance Certificate following the date on which such capital
contributions are made or the date such Equity Interests are sold, as the case
may be, which are excluded from the calculation of the Available Amount.

“Excluded Domestic Holdco” shall mean a Domestic Subsidiary, substantially all
of the assets of which consist of Equity Interests of one or more Foreign
Subsidiaries.

“Excluded Domestic Subsidiary” shall mean any Domestic Subsidiary that is (a) a
direct or indirect Subsidiary of a direct or indirect Foreign Subsidiary or
(b) an Excluded Domestic Holdco.

“Excluded Foreign Subsidiary” shall mean a Foreign Subsidiary which is (a) a
“controlled foreign corporation” (as defined in the Code), (b) a direct or
indirect Foreign Subsidiary owned by a Foreign Subsidiary described in clause
(a), or (c) a Foreign Subsidiary that has no material assets other than Equity
Interests of one or more Subsidiaries described in clause (a).

“Excluded Information” has the meaning set forth in Section 2.12(f)(vi).

“Excluded Subsidiary” shall mean (a) any subsidiary that is not a Wholly-Owned
Subsidiary, (b) any Immaterial Subsidiary, (c) any subsidiary that is prohibited
by applicable law or contractual obligations from guaranteeing the Obligations,
(d) any Unrestricted Subsidiary, (e) any Foreign Subsidiary or Excluded Domestic
Subsidiary, (f) any captive insurance subsidiary, (g) any not-for-profit
subsidiary, (h) any other subsidiary with respect to which in the reasonable
judgment of the Administrative Agent and the Borrower, the cost or other
consequences of providing a guarantee of the Obligations shall be excessive in
view of the benefits to be obtained by the Lenders therefrom, (i) any subsidiary
that would require governmental (including regulatory) consent, approval,
license or authorization to provide such guaranty (unless such consent,
approval, license or authorization has been received), (j) any subsidiary that
is a special purpose entity and (k) any subsidiary if guaranteeing the
Obligations by such subsidiary would result in material adverse tax consequences
to Holdings or one of its Subsidiaries, as reasonably determined by the
Borrower.

“Excluded Taxes” shall mean any of the following Taxes imposed on or with
respect to the Administrative Agent or any Lender (collectively, a “recipient”),
or required to be withheld or deducted from a payment to a recipient, (a) Taxes
imposed on (or measured by) its net income and franchise (and similar) Taxes
imposed on it in lieu of net income Taxes pursuant to the laws of the
jurisdiction in which such recipient is organized or in which the principal
office or applicable lending office of such recipient is located (or any
political subdivision thereof), (b) any branch profits Taxes imposed by the
United States of America or any similar Tax imposed by any other jurisdiction
described in clause (a) above, (c) in the case of a Lender, any withholding Tax
that is imposed on amounts payable to such recipient at the time such recipient
becomes a party to this Agreement (other than an assignment pursuant to a
request by the Borrower under Section 2.21(a)) or designates a new lending
office, except in each case to the extent that such recipient (or its assignor,
if any) was entitled, at the time of designation of a new lending office (or
assignment), to receive additional amounts from the Borrower with respect to
such withholding Tax pursuant to Section 2.20(a) and (d) Taxes attributable to
such recipient’s failure to comply with Section 2.20(e), and (e) any U.S.
federal withholding Taxes imposed under FATCA.

“Existing Term Loan Agreement” shall mean that certain Term Loan Agreement,
dated as of June 20, 2017, among Holdings, the Borrower, JPMorgan Chase Bank,
N.A., as administrative agent and collateral agent, and each lender from time to
time party thereto (as amended, supplemented or otherwise modified from time to
time), as in effect on the Closing Date immediately prior to the effectiveness
of the Transactions.

“Existing Term Debt” shall mean Indebtedness of the Borrower (and guarantees
thereof by certain of its subsidiaries and by Holdings) outstanding under the
Existing Term Loan Agreement.

 

-25-



--------------------------------------------------------------------------------

“Extended Term Loans” shall have the meaning assigned to such term in
Section 2.23(a).

“Extension” shall have the meaning assigned to such term in Section 2.23(a).

“Extension Amendment” shall mean an amendment to this Agreement (which may, at
the option of the Administrative Agent, be in the form of an amendment and
restatement of this Agreement) providing for any Extended Term Loans pursuant to
Section 2.23, which shall be consistent with the applicable provisions of this
Agreement and otherwise reasonably satisfactory to the parties thereto,
including the Administrative Agent.

“Extension Offer” shall have the meaning assigned to such term in
Section 2.23(a).

“FATCA” shall mean Sections 1471 through 1474 of the Code, as of the date of
this Agreement (or any amended or successor version that is substantively
comparable and not materially more onerous to comply with), any current or
future regulations or official interpretations thereof and any agreements
entered into pursuant to Section 1471(b)(1) of the Code and any laws, rules,
regulations or official administrative pronouncements issued in connection with
the implementation of any intergovernmental agreements entered into with respect
to the foregoing.

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System on such day, as published by the Federal
Reserve Bank on the Business Day next succeeding such day; provided that (a) if
such day is not a Business Day, the Federal Funds Rate for such day shall be
such rate on such transactions on the next preceding Business Day as so
published on the next succeeding Business Day, and (b) if no such rate is so
published on such next succeeding Business Day, the Federal Funds Rate for such
day shall be the average rate (rounded upward, if necessary, to a whole multiple
of 1/100 of 1%) charged to the Administrative Agent on such day on such
transactions as determined by the Administrative Agent; provided, further, that
the Federal Funds Rate shall not be less than 0% per annum.

“Financial Officer” of any Person shall mean the chief executive officer, the
president, chief financial officer, principal accounting officer, treasurer,
assistant treasurer or controller of such Person.

“Flood Insurance Laws” shall mean, collectively, (i) the National Flood
Insurance Act of 1968 as now or hereafter in effect or any successor statute
thereto, (ii) the Flood Disaster Protection Act of 1973 as now or hereafter in
effect or any successor statue thereto, (iii) the National Flood Insurance
Reform Act of 1994 as now or hereafter in effect or any successor statute
thereto and (iv) the Flood Insurance Reform Act of 2004 as now or hereafter in
effect or any successor statute thereto.

“Floorplan Advances” shall mean the “Floorplan Advances” under (and as defined
in) the Revolving Credit Agreement.

“FMC Merger Agreement” means that certain Agreement and Plan of Merger, dated
November 30, 2017, by and among Forum Merger Corporation, FMC Merger Subsidiary
Corp., FMC Merger Subsidiary LLC, C1 Investment Corp., and Sponsor.

“Foreign Lender” shall mean any Lender that is organized under the laws of a
jurisdiction other than the United States of America, any State thereof or the
District of Columbia, unless such Lender is a disregarded entity for U.S.
federal income Tax purposes owned by a non-disregarded U.S. entity.

“Foreign Net Cash Proceeds” has the meaning set forth in Section 2.13(g).

 

-26-



--------------------------------------------------------------------------------

“Foreign Plan” shall mean any pension plan, fund or other similar program (other
than a government-sponsored plan) that (a) primarily covers employees of any
Loan Party and/or any of its Restricted Subsidiaries who are employed outside of
the United States and (b) is subject to any statutory funding requirement as to
which the failure to satisfy results in a Lien or other statutory requirement
permitting any Governmental Authority to accelerate the obligation of the
Borrower or any Restricted Subsidiary to fund all or a substantial portion of
the unfunded, accrued benefit liabilities of such plan.

“Foreign Subsidiary” shall mean any direct or indirect Restricted Subsidiary of
the Borrower which is not a Domestic Subsidiary.

“Foreign Subsidiary Excess Cash Flow” has the meaning set forth in
Section 2.13(g).

“Fund Affiliate” shall mean, collectively, any Debt Fund Affiliate and any
Non-Debt Fund Affiliate.

“GAAP” shall mean United States generally accepted accounting principles.

“Governing Board” shall mean, with respect to any Person, the duly elected and
incumbent board of directors, board of managers or other equivalent governing
body of such Person.

“Governmental Authority” shall mean the government of the United States of
America or any other nation, any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government.

“Granting Lender” shall have the meaning assigned to such term in
Section 9.04(j).

“Guarantee and Collateral Agreement” shall mean the Guarantee and Collateral
Agreement, substantially in the form of Exhibit G, dated as of the Closing Date,
among the Loan Parties party thereto and the Collateral Agent for the benefit of
the Secured Parties.

“Guarantors” shall mean Holdings and the Subsidiary Guarantors.

“Hazardous Materials” shall mean any material, substance or waste classified,
characterized or regulated as “hazardous,” “toxic,” “pollutant” or “contaminant”
under any Environmental Laws.

“Hedge Bank” means any Person that is a Lender, an Agent or an Arranger, or an
Affiliate of any of the foregoing, at the time it enters into a Secured Hedge
Agreement (notwithstanding that such Hedge Bank may cease to be a Lender, an
Agent, an Arranger or an Affiliate of any of the foregoing after entering into a
Secured Hedge Agreement), in its capacity as a party thereto and that is
designated a “Hedge Bank” with respect to such Secured Hedge Agreement in a
writing from the Borrower or such Person to the Administrative Agent, and (other
than a Person already party hereto as a Lender, an Agent or an Arranger) that
delivers to the Administrative Agent a letter agreement reasonably satisfactory
to it (i) appointing each of the Administrative Agent and the Collateral Agent
as its agent under the applicable Loan Documents and (ii) agreeing to be bound
by Sections 2.17(b), 9.05, 9.07, 9.11, 9.15, and 9.19 and Article VIII as if it
were a Lender (except where expressly referenced as a “Hedge Bank”).

“Hedging Agreement” shall mean any interest rate swap agreement, interest rate
cap agreement, interest rate collar agreement, commodity swap agreement,
commodity cap agreement, commodity collar agreement, foreign exchange contract,
currency swap agreement or similar agreement providing for the transfer or
mitigation of interest rate, commodity or currency risks either generally or
under specific contingencies.

 

-27-



--------------------------------------------------------------------------------

“Hedging Obligations” shall mean, with respect to any Person, the obligations of
such Person under any Hedging Agreement.

“Hedging Termination Value” shall mean, in respect of any one or more Hedging
Agreements, after taking into account the effect of any legally enforceable
netting agreement relating to such Hedging Agreements, (a) for any date on or
after the date such Hedging Agreements have been closed out and termination
value(s) determined in accordance therewith, such termination value(s), and
(b) for any date prior to the date referenced in clause (a), the amount(s)
determined as the mark-to-market value(s) for such Hedging Agreements, as
determined based upon one or more mid-market or other readily available
quotations provided by any recognized dealer in such Hedging Agreements (which
may include a Lender or any Affiliate of a Lender).

“Holdings” shall have the meaning assigned to such term in the preamble.

“Identified Participating Lenders” shall have the meaning set forth in
Section 2.12(f)(iii)(C).

“Identified Qualifying Lenders” shall have the meaning set forth in
Section 2.12(f)(iv)(C).

“Immaterial Subsidiary” shall mean each of the Restricted Subsidiaries of the
Borrower for which (i) the assets of such Restricted Subsidiary constitute less
than 2.5% of Consolidated Total Assets and (ii) such Restricted Subsidiary
contributes less than 2.5% of the Consolidated EBITDA of the Borrower and its
Restricted Subsidiaries, in each case that has been designated as such by the
Borrower in a written notice delivered to the Administrative Agent (other than
any such Restricted Subsidiary as to which the Borrower has revoked such
designation by written notice to the Administrative Agent); provided that
(a) the Consolidated Total Assets attributable to all such Restricted
Subsidiaries shall not exceed 5.0% of Consolidated Total Assets and (b) the
Consolidated EBITDA attributable to all such Restricted Subsidiaries shall not
exceed 5.0% of the Consolidated EBITDA of the Borrower and its Restricted
Subsidiaries.

“Incremental Amendment” shall have the meaning assigned to such term in
Section 2.22(b).

“Incremental Equivalent Debt” shall mean Indebtedness, in an amount not to
exceed the then-available Available Incremental Amount, incurred by the Borrower
consisting of senior secured first lien notes or junior lien term loans or
notes, subordinated term loans or notes or senior unsecured term loans or notes,
or any bridge facility, in each case, on terms and subject to conditions to be
mutually agreed between the Borrower and the lenders providing such Incremental
Equivalent Debt, subject to the Required Debt Terms, and so long as no Default
or Event of Default shall have occurred and be continuing.

“Incremental Facility Closing Date” shall have the meaning assigned to such term
in Section 2.22(b).

“Incremental Term Loans” shall have the meaning assigned to such term in
Section 2.22(a).

“Indebtedness” shall mean, with respect to any Person, without duplication:

(a) any indebtedness of such Person, whether or not contingent:

 

-28-



--------------------------------------------------------------------------------

(i) in respect of borrowed money;

(ii) evidenced by bonds, notes, debentures or similar instruments;

(iii) evidenced by letters of credit or bankers’ acceptances (or, without
duplication, reimbursement agreements in respect thereof);

(iv) Capitalized Lease Obligations;

(v) representing the balance deferred and unpaid of the purchase price of any
property (other than Capitalized Lease Obligations) to the extent due more than
six months from the date of incurrence; or

(vi) representing any Hedging Obligations;

if and to the extent that any of the foregoing Indebtedness (other than letters
of credit, bankers’ acceptances and Hedging Obligations) would appear as a
liability upon a balance sheet (excluding the footnotes thereto) of such Person
prepared in accordance with GAAP;

(b) to the extent not otherwise included, any obligation by such Person to be
liable for, or to pay, as obligor, guarantor or otherwise, on the obligations of
the type referred to in clause (a) of a third Person (whether or not such items
would appear upon the balance sheet of such obligor or guarantor), other than by
endorsement of negotiable instruments for collection in the ordinary course of
business; and

(c) to the extent not otherwise included, the obligations of the type referred
to in clause (a) of a third Person secured by a Lien on any asset owned by such
first Person, whether or not such Indebtedness is assumed by such first Person;

provided, however, that notwithstanding the foregoing, Indebtedness shall be
deemed not to include any (i) Contingent Obligations incurred in the ordinary
course of business, (ii) obligations under or in respect of Floorplan Advances
and other inventory financing agreements entered into in the ordinary course of
business, (iii) trade accounts and accrued expenses payable in the ordinary
course of business, (iv) any earn-out, purchase price or working capital
adjustment obligation, non-compete agreement obligations, consulting obligations
and deferred compensation obligations until any such obligation is not paid
within five Business Days after becoming due and payable, (v) accruals for
payroll and other liabilities accrued in the ordinary course of business,
(vi) liabilities associated with customer prepayments and deposits, and
(vii) purchase price holdbacks in respect of a portion of the purchase price of
an asset to satisfy warranty or other unperformed obligations of the respective
seller. The amount of any net obligation under any Hedging Agreement on any date
shall be deemed to be the Hedging Termination Value thereof as of such date. The
amount of Indebtedness of any Person under clause (c) above shall be deemed to
equal the lesser of (x) the aggregate unpaid amount of such Indebtedness secured
by such Lien and (y) the fair market value of the property encumbered thereby as
reasonably determined by such Person in good faith.

“Indemnified Taxes” shall mean (i) Taxes, other than Excluded Taxes, imposed on
or with respect to any payment made by or on account of any obligation of
Borrower under any Loan Document and (ii) Other Taxes.

“Indemnitee” shall have the meaning assigned to such term in Section 9.05(b).

 

-29-



--------------------------------------------------------------------------------

“Insolvency Proceedings” shall mean, with respect to any Person, any case or
proceeding with respect to such Person under any Debtor Relief Law, or the
appointment, whether at common law, in equity or otherwise, of any trustee,
custodian, receiver, liquidator or the like for all or any material portion of
the property of such Person.

“Intellectual Property Security Agreement” shall mean one or more trademark
security agreements, patent security agreements or copyright security
agreements, in each case executed and/or delivered by any Loan Party and in form
and substance reasonably satisfactory to the Collateral Agent.

“Intercreditor Agreement” shall mean the Intercreditor Agreement, dated as of
the Closing Date, among the administrative agent under the Revolving Credit
Agreement, as the ABL Agent (as defined therein), and the Collateral Agent, as
the Term Loan Agent (as defined therein).

“Interest Payment Date” shall mean (a) with respect to any ABR Term Loan, the
last day of each March, June, September and December and (b) with respect to any
Eurodollar Term Loan, the last day of the Interest Period applicable to such
Term Loan and, in the case of a Eurodollar Borrowing with an Interest Period of
more than three months’ duration, each day that would have been an Interest
Payment Date had successive Interest Periods of three months’ duration been
applicable to such Borrowing.

“Interest Period” shall mean with respect to any Eurodollar Borrowing, the
period commencing on the date of such Borrowing and ending on the numerically
corresponding day (or, if there is no numerically corresponding day, on the last
day) in the calendar month that is one, two, three or six months (or twelve
months or shorter than one month, in each case, if available to all of the
Lenders) (or such other periods acceptable to the Lenders) thereafter, as the
Borrower may elect; provided, however, that if any Interest Period would end on
a day other than a Business Day, such Interest Period shall be extended to the
next succeeding Business Day unless such next succeeding Business Day would fall
in the next calendar month, in which case such Interest Period shall end on the
next preceding Business Day.

“Internally Generated Cash” shall mean any amount expended by the Borrower and
its Restricted Subsidiaries and not representing (a) a reinvestment by the
Borrower or any Restricted Subsidiaries of the Net Cash Proceeds of any
Prepayment Asset Sale outside the ordinary course of business or Property Loss
Event, (b) the proceeds of any issuance of any Disqualified Stock, Preferred
Stock or long-term Indebtedness of the Borrower or any Restricted Subsidiary
(other than Indebtedness under any revolving credit facility) or (c) any credit
received by the Borrower or any Restricted Subsidiary with respect to any trade
in of property for substantially similar property or any “like kind exchange” of
assets.

“Interpolated Rate” shall mean, in relation to LIBO Rate, the rate which results
from interpolating on a linear basis between: (a) the applicable LIBO Rate for
the longest period (for which LIBO Rate is available) which is less than the
Interest Period of that Loan; and (b) the applicable LIBO Rate for the shortest
period (for which LIBO Rate is available) which exceeds the Interest Period of
that Loan, each as of approximately 11:00 a.m. (London, England time) two
Business Days prior to the commencement of such Interest Period of that Loan.

“Investment Grade Rating” shall mean a rating equal to or higher than Baa3 (or
the equivalent) by Moody’s and BBB- (or the equivalent) by S&P, or an equivalent
rating by any other rating agency of national standing and reasonably
satisfactory to the Administrative Agent.

“Investment Grade Securities” shall mean:

(a) securities issued or directly and fully guaranteed or insured by the United
States government or any agency or instrumentality thereof (other than Cash
Equivalents);

 

-30-



--------------------------------------------------------------------------------

(b) debt securities or debt instruments with an Investment Grade Rating, but
excluding any debt securities or instruments constituting loans or advances
among Holdings, the Borrower and its subsidiaries;

(c) investments in any fund that invests exclusively in investments of the type
described in clauses (a) and (b) which fund may also hold immaterial amounts of
cash pending investment or distribution; and

(d) corresponding instruments in countries other than the United States
customarily utilized for high quality investments.

“Investments” shall mean, with respect to any Person, all investments by such
Person in other Persons (including Affiliates) in the form of loans, guarantees,
advances, issuances of letters of credit or similar financial accommodations or
capital contributions (excluding accounts receivable, trade credit, management
fees, advances to customers, commission, travel, entertainment, relocation,
payroll and similar advances to directors, officers and employees, in each case
made in the ordinary course of business), purchases or other acquisitions for
consideration of Indebtedness, Equity Interests or other securities issued by
any other Person and investments that are required by GAAP to be classified on
the balance sheet (excluding the footnotes) of such Person in the same manner as
the other investments included in this definition to the extent such
transactions involve the transfer of cash or other property. The amount of any
Investment shall be deemed to be the amount actually invested, without
adjustment for subsequent increases or decreases in value but giving effect to
any returns or distributions received by such Person with respect thereto. For
purposes of the definition of “Unrestricted Subsidiary” and Section 6.03:

(a) “Investments” shall include the portion (proportionate to the Borrower’s
direct or indirect equity interest in such subsidiary) of the fair market value
of the net assets of a subsidiary of the Borrower at the time that such
subsidiary is designated an Unrestricted Subsidiary; provided, however, that
upon a redesignation of such subsidiary as a Restricted Subsidiary, the Borrower
or applicable Restricted Subsidiary shall be deemed to continue to have a
permanent “Investment” in an Unrestricted Subsidiary in an amount (if positive)
equal to:

(i) the Borrower’s direct or indirect “Investment” in such subsidiary at the
time of such redesignation; minus

(ii) the portion (proportionate to the Borrower’s direct or indirect equity
interest in such subsidiary) of the fair market value of the net assets of such
subsidiary at the time of such redesignation; and

(b) any property transferred to or from an Unrestricted Subsidiary shall be
valued at its fair market value at the time of such transfer, in each case as
reasonably determined in good faith by the Borrower.

“IRS” shall mean U.S. Internal Revenue Service and any successor Governmental
Authority.

“Judgment Currency” shall have the meaning assigned to such term in
Section 9.15(d).

“Junior Financing” shall mean any Subordinated Indebtedness or any Consolidated
Funded Indebtedness that is unsecured or secured on a junior lien basis to the
Liens securing the Obligations (other than, for the avoidance of doubt, the ABL
Obligations), in each case which is Material Indebtedness.

 

-31-



--------------------------------------------------------------------------------

“Junior Financing Documentation” shall mean any indenture and/or other agreement
pertaining to Junior Financing and all documentation delivered pursuant thereto.

“Latest Maturity Date” means, at any date of determination, the latest maturity
or expiration date applicable to any Term Loan or Term Loan Commitment hereunder
at such time, including the latest maturity or expiration date of any
Replacement Loan, in each case as extended in accordance with this Agreement
from time to time.

“LCT Election” shall mean the Borrower’s election to treat a specified
transaction as a Limited Condition Transaction in accordance with Section 1.09.

“LCT Test Date” shall have the meaning assigned to such term in Section 1.09(a).

“Lenders” shall mean (a) the Persons listed on Schedule 2.01 (other than any
such Person that has ceased to be a party hereto pursuant to an Assignment and
Acceptance or pursuant to Section 2.21(a)) and (b) any Person that shall have
become a party hereto pursuant to an Assignment and Acceptance.

“LIBO Rate” shall mean, with respect to any Interest Period when used in
reference to any Term Loan or Borrowing, the rate of interest appearing on
Reuters Screen LIBOR01 Page (or on any successor or substitute page of such
service, or any successor to such service as determined by Administrative Agent)
as the London interbank offered rate for deposits in Dollars for a term
comparable to such Interest Period, at approximately 11:00 a.m. (London time) on
the date which is two Business Days prior to the commencement of such Interest
Period (but if more than one rate is specified on such page, the rate will be an
arithmetic average of all such rates); provided that if LIBO Rate is quoted
under the preceding sentence, but there is no such quotation for the Interest
Period elected, the LIBO Rate shall be equal to the Interpolated Rate.
Notwithstanding the foregoing, the LIBO Rate will be deemed to be 0% per annum
if the LIBO Rate calculated pursuant to the foregoing provisions would otherwise
be less than 0% per annum.

“Lien” shall mean, with respect to any asset, any mortgage, lien (statutory or
otherwise), pledge, hypothecation, charge, security interest, preference,
priority or encumbrance of any kind in respect of such asset, whether or not
filed, recorded or otherwise perfected under applicable law, including any
conditional sale or other title retention agreement, any lease in the nature
thereof and any other agreement to give a security interest in such asset;
provided that in no event shall an operating lease or occupancy agreement be
deemed to constitute a Lien.

“Limited Condition Transaction” shall mean any Investment, or any acquisition of
any assets, business or Person, permitted hereunder (subject to Section 1.09) by
the Borrower or one or more of its Restricted Subsidiaries, including by way of
merger or amalgamation, whose consummation is not conditioned on the
availability of, or on obtaining, third party financing.

“Limited Condition Transaction Agreement” as defined in Section 1.09(a).

“Limited Non-Guarantor Debt Exceptions” shall have the meaning assigned to such
term in Section 6.01(g).

“Loan Documents” shall mean this Agreement, the Security Documents, the Notes
(if any), each Compliance Certificate, each Officer’s Certificate, and each
other certificate, agreement or other document expressly designated as a “Loan
Document” by the Borrower or any other Loan Party.

“Loan Parties” shall mean the Borrower and the Guarantors.

 

-32-



--------------------------------------------------------------------------------

“Management Investor” means any Person who is a member of the board of
directors, an officer, an employee or another member of management of Parent
and/or any of its Subsidiaries on the Closing Date, together with (a) any new
director whose election by such board of directors or whose nomination for
election by the shareholders of Parent or such Subsidiary, as the case may be,
was approved by a vote of a majority of the directors of Parent or such
Subsidiary, as the case may be, then still in office who were either directors
on the Closing Date or whose election or nomination was previously so approved
and (b) officers, employees and other management personnel of Parent or such
Subsidiary, as the case may be, hired at a time when the directors on the
Closing Date together with the directors so approved constituted a majority of
the directors of Parent or such Subsidiary, as the case may be.

“Margin Stock” shall have the meaning assigned to such term in Regulation U.

“Material Adverse Effect” shall mean a material adverse effect (a) on the
business, operations, assets, financial condition or results of operations of
the Borrower and its Restricted Subsidiaries, taken as a whole or (b) on any
material rights and remedies of the Administrative Agent and the Lenders under
any Loan Document, taken as a whole.

“Material Indebtedness” shall mean Indebtedness (other than the Term Loans), or
Hedging Obligations, of any one or more of the Borrower and its Restricted
Subsidiaries in an aggregate principal amount greater than or equal to
$25,000,000. For purposes of determining “Material Indebtedness”, the “principal
amount” of the obligations of the Borrower or any Restricted Subsidiary in
respect of any Hedging Obligation at any time shall be the Hedging Termination
Value therefor.

“Maximum Rate” shall have the meaning assigned to such term in Section 9.09.

“MFN Provision” shall have the meaning assigned to such term in Section 2.22(a).

“Minimum Threshold” shall mean (a) in the case of ABR Term Loans, $500,000 or an
integral multiple of $100,000 in excess thereof and (b) in the case of
Eurodollar Term Loans, $1,000,000 or an integral multiple of $500,000 in excess
thereof.

“MNPI” shall mean material non-public information with respect to Holdings, the
Borrower or any of their respective subsidiaries or the respective securities of
any of the foregoing.

“Moody’s” shall mean Moody’s Investors Service, Inc., or any successor thereto.

“Mortgaged Properties” shall mean each parcel of fee owned real property located
in the United States with a book value in excess of $10,000,000 (at the Closing
Date or, with respect to fee owned real property acquired after the Closing
Date, at the time of acquisition) and improvements thereto with respect to which
a Mortgage is granted pursuant to Section 5.09 or Section 5.10 to secure the
Secured Obligations.

“Mortgaged Property Owner” shall mean, with respect to (i) each Mortgaged
Property and (ii) each real property required to become a Mortgaged Property
pursuant to Section 5.09 and/or Section 5.10, the Borrower and/or Restricted
Subsidiary or Restricted Subsidiaries that own(s) such Mortgaged Property or
real property, as applicable.

“Mortgages” shall mean the mortgages, deeds of trust and other security
documents granting a Lien on any fee owned real property of a Loan Party,
together with its interest in such fee owned real property, to secure the
Secured Obligations, each in a form reasonably satisfactory to the Collateral
Agent.

 

-33-



--------------------------------------------------------------------------------

“Multiemployer Plan” shall mean a multiemployer plan as defined in
Section 4001(a)(3) of ERISA under which the Borrower, any Restricted Subsidiary
or any of their respective ERISA Affiliates has any obligation or liability
(contingent or otherwise).

“Net Cash Proceeds” shall mean (a) with respect to any Disposition or Property
Loss Event, the proceeds thereof in the form of cash and Cash Equivalents
(including any such proceeds subsequently received (as and when received) in
respect of deferred payments or noncash consideration initially received, net of
any costs relating to the Disposition thereof), net of (i) out-of-pocket
expenses incurred (including reasonable and customary broker’s fees or
commissions, investment banking, consultant, legal, accounting or similar fees,
survey costs, title insurance premiums, and related search and recording
charges, transfer, deed, recording and similar Taxes incurred by the Borrower
and its Restricted Subsidiaries in connection therewith), and the Borrower’s
good faith estimate of Taxes paid or payable (including payments under any tax
sharing agreement or arrangement of the type described in clause (a)(ii) of the
definition of Consolidated EBITDA), in connection with such Disposition or such
Property Loss Event (including, in the case of any such Disposition or Property
Loss Event in respect of property of any Foreign Subsidiary, Taxes payable upon
the repatriation of any such proceeds), (ii) amounts provided as a reserve, in
accordance with GAAP, against any (x) liabilities under any indemnification
obligations or purchase price adjustment associated with such Disposition and
(y) other liabilities associated with the asset disposed of and retained by the
Borrower or any of its Restricted Subsidiaries after such Disposition, including
pension and other post-employment benefit liabilities and liabilities related to
environmental matters (provided that to the extent and at the time any such
amounts are released from such reserve, such amounts shall constitute Net Cash
Proceeds), (iii) the principal amount, premium or penalty, if any, interest and
other amounts on any Indebtedness or other obligation which is secured by a Lien
on the asset sold that (A) has priority over the Lien securing the Obligations
and which is repaid (other than Indebtedness hereunder) or (B) is required to be
repaid and is repaid pursuant to intercreditor arrangements entered into by the
Administrative Agent or the Collateral Agent, (iv) in the case of any such
Disposition or Property Loss Event by a non-wholly-owned Restricted Subsidiary,
the pro rata portion of the Net Cash Proceeds thereof (calculated without regard
to this clause (iv)) attributable to minority interests and not available for
distribution to or for the account of the Borrower or a wholly owned Restricted
Subsidiary as a result thereof and (v) any funded escrow established pursuant to
the documents evidencing any such sale or Disposition to secure any
indemnification obligations or adjustments to the purchase price associated with
any such sale or Disposition (provided that to the extent that any amounts are
released from such escrow to any Loan Party or a Restricted Subsidiary, such
amounts net of any related expenses shall constitute Net Cash Proceeds), and
(b) with respect to any incurrence of Indebtedness or issuance of Equity
Interests, the cash proceeds thereof, net of all Taxes (including, in the case
of such Indebtedness incurred by a Foreign Subsidiary, Taxes payable upon the
repatriation of any such proceeds) and customary fees, commissions, costs and
other expenses incurred by the Borrower and its Restricted Subsidiaries in
connection therewith.

“Non-Consenting Lender” shall have the meaning assigned to such term in
Section 2.21(a).

“Non-Debt Fund Affiliate” shall mean any Affiliate of Holdings, but excluding
(a) Holdings and its Subsidiaries, (b) any Debt Fund Affiliate and (c) any
natural person.

“Note” shall have the meaning assigned to such term in Section 2.04(e).

“Obligations” shall mean the unpaid principal of and interest on the Term Loans
and all other obligations and liabilities of the Borrower or any other Loan
Party to the Administrative Agent or any Lender, whether direct or indirect,
absolute or contingent, due or to become due, or now existing or hereafter
incurred, which may arise under, out of, or in connection with, this Agreement
or any other Loan Document and whether on account of principal, interest, fees,
indemnities, costs, expenses

 

-34-



--------------------------------------------------------------------------------

(including all fees, charges and disbursements of counsel to the Administrative
Agent or any Lender that are required to be paid pursuant hereto or any other
Loan Document and including interest accruing after the maturity of the Term
Loans and interest accruing after the commencement by or against any Loan Party
of any proceeding under any Debtor Relief Laws naming such Person as the debtor
in such proceeding, regardless of whether such claim for post-filing or
post-petition interest is allowed in such proceeding) or other amounts payable
by any Loan Party under any Loan Document.

“Offered Amount” shall have the meaning set forth in Section 2.12(f)(iv)(A).

“Offered Discount” shall have the meaning set forth in Section 2.12(f)(iv)(A).

“Officer’s Certificate” shall mean a certificate signed on behalf of the
Borrower by a Responsible Officer of the Borrower.

“Other Applicable Indebtedness” shall have the meaning set forth in
Section 2.13(d).

“Other Taxes” shall mean any and all present or future stamp or documentary
Taxes or any other excise or property Taxes, charges or similar levies arising
from any payment made hereunder or under any other Loan Document or from the
execution, delivery or enforcement of, or otherwise with respect to, this
Agreement or any other Loan Document (other than an assignment made pursuant to
Section 2.21).

“Parent” shall mean ConvergeOne Holdings, Inc., a Delaware corporation.

“Participating Lender” shall have the meaning set forth in
Section 2.12(f)(iii)(B).

“PBGC” shall mean the Pension Benefit Guaranty Corporation referred to and
defined in ERISA.

“Pension Event” shall mean (a) the whole or partial withdrawal of a Loan Party
or any Restricted Subsidiary from a Foreign Plan during a Foreign Plan year,
(b) the filing or a notice of interest to terminate in whole or in part a
Foreign Plan or the treatment of a Foreign Plan amendment as a termination or
partial termination, (c) the institution of proceedings by any Governmental
Authority to terminate in whole or in part or have a trustee appointed to
administer a Foreign Plan, (d) any other event or condition which might
constitute grounds for the termination of, winding up or partial termination or
winding up or the appointment of a trustee to administer, any Foreign Plan,
(e) the failure to satisfy any statutory funding requirement, (f) the adoption
of any amendment to a Foreign Plan that would require the provision of security
pursuant to applicable law or (g) any other extraordinary event or condition
with respect to a Foreign Plan which, with respect to each of the foregoing
clauses, could reasonably be expected to result in a Lien or any acceleration of
any statutory requirement to fund all or a substantial portion of the unfunded
accrued benefit liabilities of such plan.

“Pension Plan” shall mean any employee pension benefit plan as defined in
Section 3(2) of ERISA (other than a Multiemployer Plan or Foreign Plan) that is
subject to Title IV of ERISA and/or Section 412 of the Code or Section 302 of
ERISA and is sponsored or maintained by any Loan Party or any ERISA Affiliate or
to which any Loan Party or any ERISA Affiliate contributes or has any obligation
or liability (contingent or otherwise).

“Perfection Certificate” shall mean a perfection certificate executed by the
Loan Parties in a form reasonably approved by the Collateral Agent, as the same
shall be supplemented in writing from time to time in accordance with the
Guarantee and Collateral Agreement.

 

-35-



--------------------------------------------------------------------------------

“Permitted Acquisition” shall mean any Investment described in clause (c) of
Permitted Investments.

“Permitted Asset Swap” shall mean, to the extent allowable under Section 1031 of
the Code, the concurrent purchase and sale or exchange of Related Business
Assets or a combination of Related Business Assets (excluding any boot thereon)
between the Borrower or any of its Restricted Subsidiaries and another Person.

“Permitted Investments” shall mean:

(a) any Investment in the Borrower or any of its Restricted Subsidiaries;
provided that the fair market value of all Investments made by Loan Parties in
Restricted Subsidiaries that are not Loan Parties or otherwise required to
become Loan Parties in accordance with Section 5.09 made pursuant to this clause
(a) shall not exceed (x) the greater of (i) $75,000,000 and (ii) 7.50% of
Consolidated Total Assets, plus (y) an additional amount so long as, at the time
of such Investment, both immediately before and after giving effect to such
Investment, (i) no Event of Default has occurred and is continuing and (ii) on a
pro forma basis, the Total Net Leverage Ratio shall be less than or equal to
4.10 to 1.00;

(b) any Investment in cash and Cash Equivalents (including Investments by the
Borrower or any of its Restricted Subsidiaries in assets that were cash or Cash
Equivalents when such Investment was made) or Investment Grade Securities;

(c) any Investment by the Borrower or any of its Restricted Subsidiaries in
(including the acquisition thereof) a Person that is engaged in a Similar
Business if, (x) both immediately before and after giving effect to such
Investment, no Event of Default has occurred and is continuing and (y) as a
result of such Investment:

(i) such Person is required to become a Loan Party in accordance with
Section 5.09; or

(ii) such Person, in one transaction or a series of related transactions, is
merged or consolidated with or into, or transfers or conveys substantially all
of its assets to, or is liquidated into, a Loan Party,

and, in each case, any Investment held by such Person; provided that such
Investment was not made or acquired by such Person in contemplation of such
acquisition, merger, consolidation or transfer;

(d) Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
ordinary course of business, and Investments received in satisfaction or partial
satisfaction thereof from financially troubled account debtors and other credits
to suppliers in the ordinary course of business;

(e) any Investment existing on the Closing Date or made pursuant to binding
commitments in effect on the Closing Date, or an Investment consisting of any
extension, modification or renewal of any Investment existing on the Closing
Date, in each case, if greater than $10,000,000 as listed on Schedule 1.01(b);
provided that the amount of any such Investment may be increased (i) as required
by the terms of such Investment as in existence on the Closing Date or (ii) as
otherwise permitted under this Agreement;

 

-36-



--------------------------------------------------------------------------------

(f) any Investment acquired by the Borrower or any of its Restricted
Subsidiaries:

(i) in exchange for any other Investment (including debt obligations and Equity
Interests) or accounts receivable held by the Borrower or any such Restricted
Subsidiary in connection with or as a result of a bankruptcy workout,
reorganization or recapitalization of the issuer of such other Investment or
accounts receivable; or

(ii) as a result of a foreclosure by the Borrower or any of its Restricted
Subsidiaries with respect to any secured Investment or other transfer of title
with respect to any secured Investment in default;

(g) Hedging Obligations permitted under Section 6.01(b)(ix);

(h) Investments the payment for which consists of Equity Interests (exclusive of
Disqualified Stock) of the Borrower or any of its direct or indirect parent
companies; provided, however, that such Equity Interests will not increase the
Available Amount;

(i) Indebtedness permitted under Section 6.01;

(j) any transaction to the extent it constitutes an Investment that is permitted
and made in accordance with Section 6.06 (except transactions described in
clauses (c)(ix), (x) and (xiii) thereof);

(k) Investments consisting of purchases and acquisitions of inventory, supplies,
material or equipment;

(l) additional Investments having an aggregate fair market value, taken together
with all other Investments made pursuant to this clause (l) that are at the time
outstanding, not to exceed the sum of (A) the greater of $75,000,000 and 7.50%
of Consolidated Total Assets at the time of such Investment, plus (B) so long
as, at the time of such Investment, both immediately before and after giving
effect to such Investment, no Event of Default has occurred and is continuing,
the Net Cash Proceeds from any Disposition or Property Loss Event which are not
required to be used prior to such time to prepay Term Loans or reinvested (other
than in reliance on this clause (l)) pursuant to Section 2.13(b) and which are
not used for purposes of clause (a) above and do not increase the Available
Amount, plus (C) the unused portion of the amount of Restricted Payments
permitted by Section 6.03(b)(xi); provided that capacity to make Restricted
Payments under Section 6.03(b)(xi) shall be reduced on a dollar-for-dollar basis
for any Investments made pursuant to this clause (l)(C);

(m) promissory notes, securities and other non-cash consideration received in
connection with Dispositions permitted by Section 6.05;

(n) advances to, or guarantees of Indebtedness of, directors, employees,
officers and consultants not in excess of $10,000,000 outstanding at any one
time, in the aggregate;

(o) loans and advances to officers, directors and employees for moving or
relocation expenses and other similar expenses, in each case incurred in the
ordinary course of business or to fund such Person’s purchase of Equity
Interests of the Borrower or any direct or indirect parent company thereof;

 

-37-



--------------------------------------------------------------------------------

(p) Investments in the ordinary course of business consisting of UCC Article 3
endorsements for collection or deposit and UCC Article 4 customary trade
arrangements with customers consistent with past practices;

(q) additional Investments in joint ventures in an aggregate amount at any time
outstanding not in excess of the greater of (i) $25,000,000 and (ii) 2.50% of
Consolidated Total Assets;

(r) loans and advances relating to indemnification or reimbursement of any
officers, directors or employees in respect of liabilities relating to their
serving in any such capacity or as otherwise specified in Section 6.06;

(s) Investments in the nature of pledges or deposits with respect to leases or
utilities provided to third parties in the ordinary course of business;

(t) Investments in industrial development or revenue bonds or similar
obligations secured by assets leased to and operated by the Borrower or any of
its subsidiaries that were issued in connection with the financing of such
assets, so long as the Borrower or any such subsidiary may obtain title to such
assets at any time by optionally canceling such bonds or obligations, paying a
nominal fee and terminating such financing transaction;

(u) deposits made by the Borrower and Foreign Subsidiaries in Cash Pooling
Arrangements;

(v) extensions of trade credit in the ordinary course of business;

(w) investments in vendors, suppliers, customers or any other person engaged in
a business similar to the business activities of Holdings and its Subsidiaries
not in excess of $30,000,000 for all such investments;

(x) loans and advances to any direct or indirect parent of the Borrower not in
excess of the amount of (after giving effect to any other loans, advances or
Restricted Payments in respect thereof) Restricted Payments to the extent
permitted to be made to such parent in accordance with Section 6.03(a),
6.03(b)(iv) or 6.03(b)(xv), such Investment being treated for purposes of the
applicable clause of Section 6.03, including any limitations, as if a Restricted
Payment had been made pursuant to such clause in an amount equal to such
Investment;

(y) advances of payroll payments to employees in the ordinary course of
business;

(z) Investments in deposit accounts, securities accounts and commodities
accounts maintained by the Borrower or any Restricted Subsidiary; and

(aa) guarantees by any Loan Party or any Restricted Subsidiary of leases or of
obligations that do not constitute Indebtedness, in each case entered into in
the ordinary course of business.

“Permitted Investors” shall mean, collectively, (i) the Sponsor, the Management
Investors, and any Related Entity of any of the foregoing Persons and (ii) any
“group” (within the meaning of Rules 13d-3 and 13d-5 under the Exchange Act as
in effect on the Closing Date) the members of which include any of the other
Permitted Investors specified in clause (i) and that, directly or indirectly,
hold or acquire beneficial ownership of the Voting Equity Interests of Parent (a
“Permitted Investor Group”), so long as

 

-38-



--------------------------------------------------------------------------------

(1) each member of the Permitted Investor Group has voting rights proportional
to the percentage of ownership interests held or acquired by such member and
(2) no person or other “group” (other than the other Permitted Investors
specified in clause (i)) beneficially owns more than the greater of 35% and the
percentage beneficially owned by the Permitted Investors specified in clause
(i) on a fully diluted basis of the Voting Equity Interests held by the
Permitted Investor Group.

“Permitted Liens” shall mean, with respect to any Person:

(a) pledges or deposits by such Person in the ordinary course of business in
connection with workmen’s compensation, unemployment insurance or other social
security legislation, or pledges or deposits to secure the performance of bids,
tenders, trade contracts, utilities, governmental contracts and leases (other
than Indebtedness for borrowed money), statutory obligations, surety, stay,
customs and appeal bonds, performance bonds and other obligations of a like
nature (including those to secure health, safety and environmental obligations)
incurred in the ordinary course of business, or deposits as security for
contested Taxes or import duties or for the payment of rent, in each case
incurred in the ordinary course of business;

(b) Liens of landlords, sub-landlords, carriers, warehousemen, mechanics,
materialmen, repairmen, construction contractors or other like Liens arising by
operation of law (and consensual Liens granted in the ordinary course of
business that are substantially similar thereto), so long as, in each case, such
Liens secure amounts not overdue for a period of more than 60 days or if more
than 60 days overdue, are unfiled and no other action has been taken to enforce
such Liens or that are being contested in good faith and by appropriate actions,
if adequate reserves with respect thereto are maintained on the books of the
applicable Person in accordance with GAAP;

(c) Liens for Taxes, assessments or governmental charges that are not delinquent
for a period of more than any applicable grace period related thereto or that
are being contested in good faith and by appropriate actions, if adequate
reserves with respect thereto are maintained on the books of the applicable
Person in accordance with GAAP to the extent required by GAAP;

(d) Liens in favor of the issuer of stay, customs, appeal, performance and
surety bonds or bid bonds or with respect to other regulatory requirements or
letters of credit issued pursuant to the request of and for the account of such
Person in the ordinary course of its business;

(e) covenants, conditions, easements, rights-of-way, building codes,
restrictions (including zoning restrictions), encroachments, licenses,
protrusions and other similar encumbrances and minor title defects, in each case
affecting real property and that do not in the aggregate materially interfere
with the ordinary conduct of the business of the Borrower and its Restricted
Subsidiaries, taken as a whole, and any exceptions on the Title Policies issued
in connection with the Mortgaged Properties;

(f) Liens securing Indebtedness permitted to be incurred pursuant to
Section 6.01(b)(iv), (xiii), (xv), (xxii) and (xxvi); provided, that (i) Liens
securing Indebtedness permitted to be incurred pursuant to paragraphs (iv) and
(xiii) of such Section 6.01(b) are solely on the assets financed, purchased,
constructed, improved, acquired or assets of the acquired entity, as the case
may be, and such Liens attach concurrently with or, in the case of paragraph
(iv) of such Section 6.01(b), within 270 days after the purchase, construction,
improvement or acquisition of such assets and (ii) Liens securing Indebtedness
permitted to be incurred pursuant to paragraph (xv) of such Section 6.01(b)
shall be subject to the Intercreditor Agreement;

 

-39-



--------------------------------------------------------------------------------

(g) Liens existing on the Closing Date and described in all material respects on
Schedule 6.02;

(h) Liens on property or shares of stock of a Person at the time such Person
becomes a subsidiary; provided, however, such Liens are not created or incurred
in connection with, or in contemplation of, such other Person becoming such a
subsidiary; provided, further, that such Liens may not extend to any other
property owned by the Borrower or any of its Restricted Subsidiaries;

(i) Liens on property at the time the Borrower or a Restricted Subsidiary
acquired the property, including any acquisition by means of a merger or
consolidation with or into the Borrower or any of its Restricted Subsidiaries;
provided, however, that such Liens are not created or incurred in connection
with, or in contemplation of, such acquisition; provided, further, that the
Liens may not extend to any other property owned by the Borrower or any of its
Restricted Subsidiaries;

(j) Liens securing Indebtedness or other obligations of the Borrower or a
Restricted Subsidiary owing to the Borrower or another Restricted Subsidiary
permitted to be incurred in accordance with Section 6.01(b)(vii);

(k) Liens securing Hedging Obligations so long as, in the case of Hedging
Obligations related to interest, the related Indebtedness is secured by a Lien
on the same property securing such Hedging Obligations;

(l) Liens (i) on cash advances in favor of the seller of any property to be
acquired in an Investment permitted pursuant to clause (c), (f) or (k) of the
definition of “Permitted Investments”, to be applied against the purchase price
for such Investment, and (ii) consisting of an agreement to Dispose of any
property in a Disposition permitted under Section 6.05, in each case, solely to
the extent such Investment or Disposition, as the case may be, would have been
permitted on the date of the creation of such Lien;

(m) leases, subleases, licenses or sublicenses or operating agreements
(including the provision of software or licenses and sublicenses of other
intellectual property rights) granted to others by the Borrower or any of its
Restricted Subsidiaries in the ordinary course of business which do not
interfere in any material respect with the business of the Borrower and its
Restricted Subsidiaries, taken as a whole, or which do not secure any
Indebtedness;

(n) Liens arising from UCC financing statement filings regarding operating
leases entered into by the Borrower and its Restricted Subsidiaries in the
ordinary course of business;

(o) Liens in favor of the Borrower or any Restricted Guarantor;

(p) Liens on inventory or equipment of the Borrower or any of its Restricted
Subsidiaries granted in the ordinary course of business to the Borrower’s or
such Restricted Subsidiary’s clients or customers at which such inventory or
equipment is located;

(q) any interest or title of a lessor, sub-lessor, licensor or sub-licensor
under leases, subleases, licenses or sublicenses entered into by the Borrower or
any of its Restricted Subsidiaries in the ordinary course of business or with
respect to intellectual property that is not material to the business of the
Borrower or any of its Restricted Subsidiaries;

 

-40-



--------------------------------------------------------------------------------

(r) Liens to secure any refinancing, refunding, extension, renewal or
replacement (or successive refinancing, refunding, extensions, renewals or
replacements) as a whole, or in part, of any Indebtedness permitted by
Section 6.01 and secured by any Lien referred to in the foregoing clauses (f),
(g), (h) and (i); provided, however, that (i) such new Lien shall be limited to
all or part of the same property that secured the original Lien (plus
improvements on such property), (ii) the Indebtedness secured by such Lien at
such time is not increased to any amount greater than the sum of (A) the
outstanding principal amount or, if greater, committed amount of the
Indebtedness described under clauses (f), (g), (h) and (i) at the time the
original Lien became a Permitted Lien hereunder, and (B) an amount necessary to
pay any fees and expenses, including premiums, related to such refinancing,
refunding, extension, renewal or replacement and (iii) such new Lien shall be
subject to the Intercreditor Agreement or other applicable intercreditor
agreement, as applicable, to the same extent as the original Lien was subject
thereto;

(s) pledges or deposits made in the ordinary course of business to secure
liability to insurance carriers and Liens on insurance policies and the proceeds
thereof (whether accrued or not), rights or claims against an insurer or other
similar asset securing insurance premium financings permitted under
Section 6.01(b)(xxiv);

(t) Liens (i) securing judgments, orders or awards for the payment of money not
constituting an Event of Default under Section 7.01(i), (ii) arising out of
judgments or awards against the Borrower or any of its Restricted Subsidiaries
with respect to which an appeal or other proceeding for review is then being
pursued and for which adequate reserves have been made with respect thereto on
the books of the applicable Person in accordance with GAAP and (iii) notices of
lis pendens and associated rights related to litigation being contested in good
faith by appropriate proceedings for which adequate reserves have been made with
respect thereto on the books of the applicable Person in accordance with GAAP;

(u) Liens (i) in favor of customs and revenue authorities arising as a matter of
law to secure payment of customs duties in connection with the importation of
goods in the ordinary course of business or (ii) on specific items of inventory
or other goods and proceeds of any Person securing such Person’s obligations in
respect of bankers’ acceptances or letters of credit issued or created for the
account of such person to facilitate the purchase, shipment or storage of such
inventory or other goods in the ordinary course of business;

(v) Liens (i) of a collection bank arising under Section 4-210 of the UCC on
items in the course of collection, (ii) attaching to commodity trading accounts
or other commodity brokerage accounts incurred in the ordinary course of
business, (iii) in favor of banking institutions arising as a matter of law or
under customary general terms and conditions encumbering deposits or other funds
maintained with a financial institution (including the right of set-off) and
that are within the general parameters customary in the banking industry or
arising pursuant to such banking institution’s general terms and conditions,
(iv) that are contractual rights of setoff or rights of pledge relating to
(A) purchase orders and other agreements entered into with customers of the
Borrower or any of its Restricted Subsidiaries in the ordinary course of
business or (B) pooled deposit or sweep accounts of the Borrower or any of its
Restricted Subsidiaries to permit satisfaction of overdraft or similar
obligations incurred in the ordinary course of business of the Borrower or any
of its Restricted Subsidiaries, and (v) including holdbacks on amounts deposited
to secure obligations for charge-backs in respect of credit card and other
payment processing services in the ordinary course of business;

 

-41-



--------------------------------------------------------------------------------

(w) Liens deemed to exist in connection with Investments in repurchase
agreements permitted under Section 6.01; provided that such Liens do not extend
to any assets other than those that are the subject of such repurchase
agreement;

(x) Liens encumbering reasonable customary initial deposits and margin deposits
and similar Liens attaching to commodity trading accounts or other brokerage
accounts incurred in the ordinary course of business and not for speculative
purposes;

(y) Liens that are contractual rights of set-off (i) relating to the
establishment of depository relations with banks not given in connection with
the issuance of Indebtedness, (ii) relating to pooled deposit or sweep accounts
of the Borrower or any of its Restricted Subsidiaries to permit satisfaction of
overdraft or similar obligations incurred in the ordinary course of business of
the Borrower and its Restricted Subsidiaries or (iii) relating to purchase
orders and other agreements entered into with customers of the Borrower or any
of its Restricted Subsidiaries in the ordinary course of business;

(z) Liens securing (i) the Obligations and the Secured Obligations and
(ii) Incremental Equivalent Debt permitted to be incurred under Section 2.22(d);

(aa) Liens on cash deposits of the Borrower and Foreign Subsidiaries subject to
a Cash Pooling Arrangement or otherwise over bank accounts of the Borrower and
Foreign Subsidiaries maintained as part of the Cash Pooling Arrangement, in each
case securing liabilities for overdrafts of the Borrower and Foreign
Subsidiaries participating in such Cash Pooling Arrangements;

(bb) any encumbrance or retention (including put and call agreements and rights
of first refusal) with respect to the Equity Interests of any joint venture or
similar arrangement pursuant to the joint venture or similar agreement with
respect to such joint venture or similar arrangement, provided that no such
encumbrance or restriction affects in any way the ability of the Borrower or any
Restricted Subsidiary to comply with Section 5.09;

(cc) Liens on property subject to Sale and Lease-Back Transactions permitted
hereunder and general intangibles related thereto;

(dd) Liens consisting of contractual restrictions of the type described in the
definition of Restricted Cash;

(ee) Liens securing obligations under inventory financing agreements entered
into in the ordinary course of business and Liens securing inventory financing
agreements encumbering the applicable manufacturer’s or vendor’s identified
goods which are the subject of such inventory financing arrangement, proceeds
thereof (including any accounts receivable proceeds) and customary collateral
ancillary thereto; provided that the agent, lender or other financing source in
respect of such Indebtedness has entered into an intercreditor agreement on
terms reasonably satisfactory to the Administrative Agent and the Borrower;

(ff) other Liens securing obligations incurred in the ordinary course of
business which obligations at any one time outstanding do not exceed the greater
of (i) $50,000,000 and (ii) 5.0% of Consolidated Total Assets, in each case
determined as of the date of incurrence;

 

-42-



--------------------------------------------------------------------------------

(gg) Liens arising out of conditional sale, title retention, consignment or
similar arrangements for sale of goods entered into by the Borrower or any of
its Restricted Subsidiaries in the ordinary course of business permitted by this
Agreement;

(hh) ground leases in respect of real property on which facilities owned or
leased by the Borrower or any of its Restricted Subsidiaries are located;

(ii) deposits of cash with the owner or lessor of premises leased and operated
by the Borrower or any of its Restricted Subsidiaries to secure the performance
of the Borrower’s or such Restricted Subsidiary’s obligations under the terms of
the lease for such premises;

(jj) Liens arising by operation of law in the United States under Article 2 of
the UCC in favor of a reclaiming seller of goods or buyer of goods;

(kk) deposit arrangements in the ordinary course of business under which
software or source code is placed in escrow with customers on a non-exclusive
basis; and

(ll) Liens on Collateral that are secured on a junior lien basis to the Liens
securing the Obligations (other than, for the avoidance of doubt, the ABL
Obligations) so long as immediately after giving effect to the incurrence of
Indebtedness secured by such Liens and the use of proceeds thereof (but treating
the cash proceeds of such Indebtedness and any other Indebtedness incurred
substantially concurrently therewith as Restricted Cash), the Senior Secured Net
Leverage Ratio on a pro forma basis is not greater than 4.10 to 1.00; provided
that such Liens shall be subject to an intercreditor agreement in form and
substance reasonably satisfactory to the Administrative Agent.

“Person” shall mean any natural person, corporation, business trust, joint
venture, association, company, limited liability company, partnership,
Governmental Authority or other entity.

“Platform” shall have the meaning assigned to such term in Section 5.04.

“Preferred Stock” shall mean any Equity Interest with preferential rights of
payment of dividends or upon liquidation, dissolution, or winding up.

“Prepayment Asset Sale” shall mean any Disposition, to the extent that (a) the
aggregate Net Cash Proceeds of such Disposition or series of related
Dispositions exceed $7,500,000 and (b) the aggregate Net Cash Proceeds of all
such Dispositions, together with all such Property Loss Events, without giving
effect to the dollar thresholds in the definition thereof, during any fiscal
year exceed $25,000,000; provided, however, that the term “Prepayment Asset
Sale” shall not include (i) any transaction permitted (or not expressly
prohibited) by Section 6.05 (other than transactions consummated in reliance on
Section 6.05(o), (p), (q) and (r)) or (ii) any Disposition of ABL Priority
Collateral (as defined in the Intercreditor Agreement) so long as the ABL
Obligations are outstanding.

“Prepayment Notice” shall mean a written notice of prepayment of Term Loans in
accordance with Section 2.12, which notice shall be substantially in the form of
Exhibit E.

“Prime Rate” shall mean the rate of interest per annum determined from time to
time by the Administrative Agent as its prime rate in effect at its principal
office in New York City and notified to the Borrower. The prime rate is a rate
set by the Administrative Agent based upon various factors including the
Administrative Agent’s costs and desired return, general economic conditions and
other factors, and is used as a reference point for pricing some loans, which
may be priced at, above, or below such rate.

 

-43-



--------------------------------------------------------------------------------

“Principal Payment Date” shall mean the last Business Day of each March, June,
September and December, commencing September 30, 2018.

“Property Loss Event” shall mean any event that gives rise to the receipt by the
Borrower or any of its Restricted Subsidiaries of any insurance proceeds or
condemnation awards in respect of any equipment, fixed assets or real property
(including any improvements thereon but excluding any equipment, fixed assets or
real property that is ABL Priority Collateral (as defined in the Intercreditor
Agreement) so long as ABL Obligations are outstanding) to replace or repair such
equipment, fixed assets or real property; provided, however, for purposes of
determining whether a prepayment under Section 2.13(a) would be required, a
Property Loss Event shall be deemed to have occurred only to the extent that the
aggregate Net Cash Proceeds (a) of such event or series of related events exceed
$7,500,000 and (b) of all such events, together with all Dispositions that
constitute Prepayment Asset Sales without giving effect to the dollar thresholds
in the definition thereof, during any fiscal year exceed $25,000,000.

“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

“Public Lender” shall have the meaning assigned to such term in Section 5.04.

“Qualified Capital Stock” of any Person shall mean any Equity Interest of such
Person that is not Disqualified Stock.

“Qualified Proceeds” shall mean assets that are used or useful in, or Capital
Stock of any Person engaged in, a Similar Business; provided that the fair
market value of any such assets or Capital Stock shall be determined by the
Borrower reasonably and in good faith.

“Qualifying Lender” shall have the meaning set forth in Section 2.12(f)(iv)(C).

“Refinanced Term Loans” shall have the meaning assigned to such term in
Section 2.24(a).

“Refinancing” shall mean the repayment in full of the Existing Term Debt, and
the termination and release of all commitments, security interests and
guaranties in connection therewith.

“Refinancing Amendment” shall have the meaning assigned to such term in
Section 2.24(d).

“Refinancing Indebtedness” shall have the meaning assigned to such term in
Section 6.01(b)(xii).

“Refunding Capital Stock” shall have the meaning assigned to such term in
Section 6.03(b)(ii).

“Register” shall have the meaning assigned to such term in Section 9.04(e).

“Regulation T” shall mean Regulation T of the Board and all official rulings and
interpretations thereunder or thereof.

“Regulation U” shall mean Regulation U of the Board and all official rulings and
interpretations thereunder or thereof.

“Regulation X” shall mean Regulation X of the Board and all official rulings and
interpretations thereunder or thereof.

 

-44-



--------------------------------------------------------------------------------

“Related Business Assets” shall mean assets (other than cash or Cash
Equivalents) used or useful in a Similar Business, provided that any assets
received by the Borrower or a Restricted Subsidiary in exchange for assets
transferred by the Borrower or a Restricted Subsidiary shall not be deemed to be
Related Business Assets if they consist of securities of a Person, unless
substantially concurrently following receipt of the securities of such Person,
such Person would become a Restricted Subsidiary.

“Related Entity” shall mean: (a) with respect to Sponsor, (i) any investment
fund controlled by or under common control with Clearlake Capital Group, L.P.,
any officer, director or person performing an equivalent function of the
foregoing persons, or any entity controlled by any of the foregoing Persons and
(ii) any spouse (or former spouse), lineal descendant (including by adoption and
stepchildren), successor, executor, administrator, heir, legatee or distributee
of the individual Persons referred to clause (a)(i) above; and (b) with respect
to any Management Investor, (i) any spouse (or former spouse), lineal descendant
(including by adoption and stepchildren), successor, executor, administrator,
heir, legatee or distributee and (ii) any trust, corporation or partnership or
other entity, in each case to the extent not an operating company, of which a
50% or more controlling interest is held by the beneficiaries, equityholders,
partners or owners consisting of Persons described in clause (b)(i) above or any
combination thereof.

“Related Fund” shall mean, with respect to any Lender that is a fund or
commingled investment vehicle that invests in bank loans or similar extensions
of credit, any other fund that invests in bank loans or similar extensions of
credit and is managed or advised by the same investment advisor as such Lender
or by an Affiliate of such investment advisor.

“Related Parties” shall mean, with respect to any specified Person, such
Person’s Affiliates and the respective directors, officers, employees, trustees,
agents and advisors of such Person and such Person’s Affiliates.

“Release” shall mean any release, spill, emission, leaking, dumping, injection,
pouring, deposit, disposal, discharge, dispersal, leaching or migration into or
through the environment.

“Replacement Loan” shall mean any Replacement Revolving Loan or Replacement Term
Loan.

“Replacement Revolving Loan” shall mean one or more new revolving loans that
result from a Refinancing Amendment in accordance with Section 2.24.

“Replacement Term Loan” shall mean one or more new Borrowings of Term Loans that
result from a Refinancing Amendment in accordance with Section 2.24, which may
be in the form of one or more series of senior secured notes or loans (each of
which may be secured by the Collateral on a pari passu or junior basis with the
Term Loans) or unsecured loans or notes.

“Repricing Transaction” shall mean (a) any prepayment, repayment or repricing of
the initial Term Loans with the proceeds of, or any conversion of the initial
Term Loans into, any new or replacement tranche of term loans or Indebtedness
incurred to prepay, repay, refinance or replace the initial Term Loans the
primary purpose of which is to reduce the All-In Yield applicable to the loans
under the Term Loan Facility and (b) any amendment to the initial Term Loans the
primary purpose of which is to reduce the All-In Yield applicable to such loans
(in each case, the All-In Yield shall exclude any structuring, commitment and
arranger fees or similar fees which are not distributed generally to the
relevant lenders); provided that a Repricing Transaction shall not include any
amendment, prepayment, repayment or repricing made in connection with (i) any
Change of Control or amendment to permit a Change of Control or (ii) any
acquisition or Investment that is not a Permitted Investment, or an acquisition
or Investment that would not provide Holdings and its Restricted Subsidiaries
with adequate flexibility under this Agreement for the continuation and/or
expansion of their combined operations following such acquisition or Investment,
as determined by the Borrower acting in good faith.

 

-45-



--------------------------------------------------------------------------------

“Required Debt Terms” means with respect to any Indebtedness, (a) such
Indebtedness does not mature earlier than the Latest Maturity Date for the Term
Loans as of the date such Indebtedness was incurred (except in the case of
customary bridge loans which would either automatically be converted into or
required to be exchanged for permanent refinancing that does not mature earlier
than the Latest Maturity Date for the Term Loans), (b) such Indebtedness does
not have a shorter Weighted Average Life to Maturity than the Weighted Average
Life to Maturity as then in effect for any Class of Term Loans then outstanding,
(c) if such Indebtedness is unsecured or secured on a junior lien basis to the
Obligations, such Indebtedness does not have scheduled amortization or mandatory
redemption features (other than customary asset sale, insurance and condemnation
proceeds events, change of control offers, AHYDO catch up payments, offers upon
an event of default or, in the case of junior lien secured debt, excess cash
flow payments (subject to the prior prepayment of the Obligations or the prior
offer thereof to prepay the Obligations)) that could result in redemptions of
such Indebtedness prior to the Latest Maturity Date at such time, (d) in the
case of Incremental Equivalent Debt, such Indebtedness is not guaranteed by any
entity that is not a Loan Party and is not secured by any assets not securing
the Obligations, (e) if such Indebtedness is secured, such Indebtedness is
subject to an intercreditor agreement in form and substance reasonably
satisfactory to the Administrative Agent, (f) if such Indebtedness is
subordinated, such Indebtedness is subject to a subordination agreement in form
and substance reasonably satisfactory to the Administrative Agent, and (g) the
terms and conditions of such Indebtedness (excluding pricing, interest rate
margins, rate floors, discounts, fees, collateral, guarantees, premiums and
prepayment or redemption provisions) are not materially more favorable (when
taken as a whole) to the lenders or investors providing such Indebtedness than
the terms and conditions of this Agreement (when taken as a whole) are to the
Lenders as of the date such Indebtedness was incurred (unless (x) such terms and
conditions are applicable only to periods after the Latest Maturity Date at such
time or (y) the Lenders are offered the opportunity to receive the benefit of
such more favorable terms and conditions) (it being understood that, to the
extent that any covenant, event of default, guarantee or other provision is
added or modified for the benefit of any such Indebtedness, no consent shall be
required by the Administrative Agent or any of the Lenders if such covenant,
event of default or guarantee is either (i) also added or modified for the
benefit of any corresponding Term Loans remaining outstanding after the issuance
or incurrence of any such Indebtedness in connection therewith or (ii) only
applicable after the Latest Maturity Date at such time); provided that the
Borrower may, in its sole discretion, deliver a certificate of a Responsible
Officer of the Borrower to the Administrative Agent at least five (5) Business
Days prior to the incurrence of such indebtedness, together with a reasonably
detailed description of the material terms and conditions of such resulting
Indebtedness or drafts of the documentation relating thereto, stating that the
Borrower has determined in good faith that such terms and conditions satisfy the
foregoing requirement, and such certificate shall be conclusive evidence that
such terms and conditions satisfy the foregoing requirement unless the
Administrative Agent notifies the Borrower within such five (5) Business Day
period that it disagrees with such determination (including a reasonable
description of the basis upon which it disagrees).

“Required Lenders” shall mean, at any time, Lenders having Term Loans and Term
Loan Commitments representing more than 50.0% of the sum of all Term Loans and
Term Loan Commitments at such time; provided that any Defaulting Lender shall be
excluded for purposes of making a determination of Required Lenders.

“Resignation Effective Date” shall have the meaning assigned to such term in
Article VIII.

“Responsible Officer” of any Person shall mean the chief executive officer,
chief financial officer, controller or, solely with respect to the delivery of
any notice or request pursuant to Article II, any other officer designated in
writing from time to time by the chief executive officer or chief financial
officer of such Person.

 

-46-



--------------------------------------------------------------------------------

“Restricted Cash” shall mean cash and Cash Equivalents held by any Loan Party or
any Restricted Subsidiary that appears (or would be required to appear) as
“restricted” on a consolidated balance sheet of such Loan Party or such
Restricted Subsidiary (unless such appearance is related to the Loan Documents,
the Revolving Credit Documents (to the extent subject to the Intercreditor
Agreement), or the documentation evidencing any Replacement Loans or Incremental
Equivalent Debt (or the Liens created thereunder) that, in each case, is secured
on a pari passu or junior basis with the Obligations) in accordance with GAAP.

“Restricted Guarantor” shall mean a Guarantor that is a Restricted Subsidiary.

“Restricted Investment” shall mean any Investment that is not a Permitted
Investment.

“Restricted Payment” shall mean:

(a) the declaration or payment of any dividend or the making of any payment or
distribution on account of the Borrower’s or any Restricted Subsidiary’s Equity
Interests, including any dividend or distribution payable in connection with any
merger or consolidation other than:

(i) dividends or distributions payable solely in Equity Interests (other than
Disqualified Stock) of the Borrower; or

(ii) dividends or distributions by a Restricted Subsidiary so long as, in the
case of any dividend or distribution payable on or in respect of any class or
series of securities issued by a Restricted Subsidiary other than a Wholly-Owned
Subsidiary, the Borrower or a Restricted Subsidiary receives at least its pro
rata share of such dividend or distribution in accordance with its Equity
Interests in such class or series of securities;

(b) the purchase, redemption, defeasance or other acquisition or retirement for
value of any Equity Interests of the Borrower or any direct or indirect parent
of the Borrower, including in connection with any merger or consolidation;

(c) the making of any principal payment on, or redemption, repurchase,
defeasance or other acquisition or retirement for value in each case, prior to
any scheduled repayment, sinking fund payment or maturity, of any Junior
Financing other than Indebtedness permitted under Section 6.01(b)(vii); or

(d) the making of any Restricted Investment.

“Restricted Subsidiary” shall mean, at any time, unless the context otherwise
requires, each direct and indirect subsidiary of Holdings (including any Foreign
Subsidiary) that is not then an Unrestricted Subsidiary; provided, however, that
upon the occurrence of an Unrestricted Subsidiary ceasing to be an Unrestricted
Subsidiary, such subsidiary shall be included in the definition of “Restricted
Subsidiary”.

“Retained Percentage” shall mean, with respect to any Excess Cash Flow Period, a
percentage equal to (a) 100% minus (b) the ECF Percentage with respect to such
Excess Cash Flow Period.

“Revolving Credit Agreement” shall mean the Revolving Loan Credit Agreement,
dated as of June 20, 2017, among Holdings, the Borrower, Wells Fargo Commercial
Distribution Finance, LLC, as administrative agent, collateral agent and
floorplan funding agent, and the other parties thereto from time to time, as
amended, restated, supplemented, or otherwise modified in accordance herewith
and as permitted by the Intercreditor Agreement.

 

-47-



--------------------------------------------------------------------------------

“Revolving Credit Documents” shall mean the “Loan Documents” under (and as
defined in) the Revolving Credit Agreement.

“S&P” shall mean S&P Global Ratings, and any successor thereto.

“Sale and Lease-Back Transaction” shall mean any arrangement providing for the
leasing by the Borrower or any of its Restricted Subsidiaries of any real or
tangible personal property, which property has been or is to be sold or
transferred by the Borrower or such Restricted Subsidiary to a third Person in
contemplation of such leasing.

“Sanctions” shall have the meaning set forth in Section 3.22.

“SEC” shall mean the U.S. Securities and Exchange Commission.

“Section 5.04 Financials” shall mean the financial statements delivered, or
required to be delivered, pursuant to Sections 5.04(a) and (b).

“Secured Hedge Agreement” means any Hedging Agreement permitted under Article VI
that is entered into by and between the Borrower or any Restricted Subsidiary
and any Hedge Bank, to the extent designated by the Borrower and such Hedge Bank
as a “Secured Hedge Agreement” in writing to the Administrative Agent. The
designation of any Secured Hedge Agreement shall not create in favor of such
Hedge Bank any rights in connection with the management or release of Collateral
or of the obligations of any Guarantor under the Loan Documents.

“Secured Hedge Obligations” shall mean all Secured Obligations under or in
respect of any Secured Hedge Agreements.

“Secured Indebtedness” shall mean any Indebtedness of the Borrower or any of its
Restricted Subsidiaries secured by a Lien.

“Secured Obligations” shall mean all obligations defined as “Obligations” in the
Guarantee and Collateral Agreement and the other Security Documents.

“Secured Parties” shall mean the “Secured Parties” as defined in the Guarantee
and Collateral Agreement.

“Securities Act” shall mean the Securities Act of 1933, as amended, and the
rules and regulations of the SEC promulgated thereunder.

“Security Documents” shall mean the Guarantee and Collateral Agreement, the
Intellectual Property Security Agreements, the Perfection Certificate, the
Mortgages (if any) and the Intercreditor Agreement and any other intercreditor
agreement entered into by the Administrative Agent or the Collateral Agent with
the approval or at the direction of the Required Lenders and each of the other
instruments and documents executed and delivered with respect to the Collateral
pursuant to Section 5.09 or 5.10 or otherwise.

 

-48-



--------------------------------------------------------------------------------

“Senior Secured Net Leverage Ratio” shall mean, as of any date, the ratio of
(i) (A) Consolidated Funded Indebtedness on such date that is not Subordinated
Indebtedness and that is secured by a Lien on property of the Borrower or any of
its Restricted Subsidiaries, including all Capitalized Lease Obligations, at
such date minus (B) the amount of cash and Cash Equivalents in excess of any
Restricted Cash that would be stated on the balance sheet of the Borrower and
its Restricted Subsidiaries and held by the Borrower and its Restricted
Subsidiaries as of such date of determination, as determined in accordance with
GAAP to (ii) Consolidated EBITDA for the most recently ended four fiscal
quarters ending immediately prior to such date for which Section 5.04 Financials
have been delivered to the Administrative Agent.

“Similar Business” shall mean any business and any services, activities or
businesses incidental, or directly related or similar to, or complementary to
any line of business engaged in by the Borrower and its subsidiaries on the
Closing Date or any business activity that is a reasonable extension,
development or expansion thereof or ancillary thereto.

“Solicited Discount Proration” shall have the meaning set forth in
Section 2.12(f)(iv)(C).

“Solicited Discounted Prepayment Amount” shall have the meaning set forth in
Section 2.12(f)(iv)(A).

“Solicited Discounted Prepayment Notice” shall mean a written notice of a
Company Party of Solicited Discounted Prepayment Offers made pursuant to
Section 2.12(f)(iv) substantially in the form of Exhibit A-7.

“Solicited Discounted Prepayment Offer” shall mean the irrevocable written offer
by each Lender, substantially in the form of Exhibit A-8, submitted following
the Administrative Agent’s receipt of a Solicited Discounted Prepayment Notice.

“Solicited Discounted Prepayment Response Date” shall have the meaning set forth
in Section 2.12(f)(iv)(A).

“Solvent” and “Solvency” shall mean, with respect to any Person or Persons on
any date of determination, that on such date such Person or Persons (a) the Fair
Value of the assets of such Person or Persons taken as a whole exceeds their
Stated Liabilities and Identified Contingent Liabilities, (b) the Present Fair
Salable Value of the assets of such Person or Persons taken as a whole exceeds
the amount that will be required to pay the probable liability of their Stated
Liabilities and Identified Contingent Liabilities, (c) such Person or Persons
taken as a whole are not engaged in, and are not about to engage in, business
for which they have Unreasonably Small Capital and (d) such Person or Persons
taken as a whole will be able to pay their Stated Liabilities and Identified
Contingent Liabilities as they mature. For purposes of the definitions of
“Solvent” and “Solvency”, the following terms or phrases used in this definition
have the following meanings: (i) “Fair Value” shall mean the amount at which the
assets (both tangible and intangible), in their entirety, of any Person or
Persons taken as a whole would change hands between a willing buyer and a
willing seller, within a commercially reasonable period of time, each having
reasonable knowledge of the relevant facts, with neither being under any
compulsion to act; (ii) “Present Fair Salable Value” shall mean the amount that
could reasonably be expected to be obtained by an independent willing seller
from an independent willing buyer if the assets (both tangible and intangible)
of any Person or Persons taken as a whole are sold on a going concern basis with
reasonable promptness in an arm’s-length transaction under present conditions
for the sale of comparable business enterprises insofar as such conditions can
be reasonably evaluated; (iii) “Stated Liabilities” shall mean the recorded
liabilities (including contingent liabilities that would be recorded in
accordance with GAAP) of any Person or Persons taken as a whole, as of the date
hereof after giving effect to the consummation of the Transactions (including
the execution and delivery of this Agreement and the Revolving Credit Agreement,
the making of the loans hereunder and thereunder and the use of proceeds of such
loans on

 

-49-



--------------------------------------------------------------------------------

any date of determination), determined in accordance with GAAP consistently
applied; (iv) “Identified Contingent Liabilities” shall mean the maximum
estimated amount of liabilities reasonably likely to result from pending
litigation, asserted claims and assessments, guaranties, uninsured risks and
other contingent liabilities of any Person or Persons taken as a whole after
giving effect to the Transactions (including the execution and delivery of this
Agreement, the making of the loans hereunder and the use of proceeds of such
loans on any date of determination) (including all fees and expenses related
thereto but exclusive of such contingent liabilities to the extent reflected in
Stated Liabilities), as identified and explained in terms of their nature and
estimated magnitude by responsible officers of any Person or Persons
(irrespective of whether such contingent liabilities meet the criteria for
accrual under Statement of Financial Accounting Standard No. 5); (v) “Will be
able to pay their Stated Liabilities and Identified Contingent Liabilities as
they mature” shall mean any Person or Persons taken as a whole will have
sufficient assets and cash flow to pay their respective Stated Liabilities and
Identified Contingent Liabilities as those liabilities mature or (in the case of
Identified Contingent Liabilities) otherwise become payable, in light of
business conducted or anticipated to be conducted by any Person or Persons as
reflected in the projected financial statements and in light of the anticipated
credit capacity; (vi) “Do not have Unreasonably Small Capital” shall mean any
Person or Persons taken as a whole after consummation of the Transactions
(including the execution and delivery of this Agreement, the Revolving Credit
Agreement, the making of the loans thereunder and the use of proceeds of such
loans on any date of determination) is a going concern and has sufficient
capital to reasonably ensure that it will continue to be a going concern for
such period.

“SPC” shall have the meaning assigned to such term in Section 9.04(j).

“Specified Default” shall have the meaning assigned to such term in
Section 2.13(a).

“Specified Discount” shall have the meaning set forth in Section 2.12(f)(ii)(A).

“Specified Discount Prepayment Amount” shall have the meaning set forth in
Section 2.12(f)(ii)(A).

“Specified Discount Prepayment Notice” shall mean a written notice of the
Borrower Offer of Specified Discount Prepayment made pursuant to
Section 2.12(f)(ii) substantially in the form of Exhibit A-9.

“Specified Discount Prepayment Response” shall mean the irrevocable written
response by each Lender, substantially in the form of Exhibit A-10, to a
Specified Discount Prepayment Notice.

“Specified Discount Prepayment Response Date” shall have the meaning set forth
in Section 2.12(f)(ii)(A).

“Specified Discount Proration” shall have the meaning set forth in
Section 2.12(f)(ii)(C).

“Specified Transaction” shall mean any Investment that results in a Person
becoming a Restricted Subsidiary, any designation of a Subsidiary as a
Restricted Subsidiary or an Unrestricted Subsidiary, any acquisition or any
Disposition that results in a Restricted Subsidiary ceasing to be a Subsidiary
of the Borrower, any Investment constituting an acquisition of assets
constituting a business unit, line of business or division of, or all or
substantially all of the Equity Interests of, another Person or any Disposition
of a business unit, line of business or division of the Borrower or a Restricted
Subsidiary, in each case whether by merger, consolidation, amalgamation or
otherwise, or any incurrence or repayment of Indebtedness (other than
Indebtedness incurred or repaid under any revolving credit facility or line of
credit), any Restricted Payment, or Incremental Term Loan that by the terms of
this Agreement requires such test to be calculated on a “pro forma basis” or
after giving “pro forma effect” thereto.

 

-50-



--------------------------------------------------------------------------------

“Sponsor” shall mean Clearlake Capital Group, L.P. and any of its Affiliates,
and funds or partnerships managed or advised by any of them or any of their
respective Affiliates, but not including, however, any portfolio company of any
of the foregoing (including Holdings, the Borrower or any of its Subsidiaries)
or any Debt Fund Affiliate.

“Statutory Reserves” shall mean a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) applicable on the
interest rate determination date (expressed as a decimal) established by the
Board and applicable to any member of bank of the Federal Reserve System (and
whether or not applicable to any Lender) in respect of Eurocurrency Liabilities
(as defined in Regulation D of the Board).

“Subordinated Indebtedness” shall mean any Indebtedness of the Borrower and the
Guarantors which is by its terms subordinated in right of payment to the
Obligations of the Borrower or such Guarantor, as applicable.

“Subsidiary” or “subsidiary” shall mean, with respect to any Person (herein
referred to as the “parent”), any corporation, partnership, limited liability
company, association or other business entity of which securities or other
ownership interests representing more than 50% of the ordinary voting power or
more than 50% of the general partnership interests are, at the time any
determination is being made, owned or held by the parent, one or more
subsidiaries of the parent or a combination thereof. Unless otherwise specified
or the context otherwise requires, “Subsidiary” or “subsidiary” shall mean any
subsidiary of the Borrower.

“Subsidiary Guarantor” shall mean each subsidiary listed on Schedule 1.01(a),
and each other subsidiary that is or becomes a party to the Guarantee and
Collateral Agreement pursuant to Section 5.09 or otherwise.

“Successor Company” shall have the meaning assigned to such term in
Section 6.04(a)(i).

“Successor Person” shall have the meaning assigned to such term in
Section 6.04(c)(i).

“Taxes” shall mean any and all present or future taxes, levies, imposts, duties,
deductions, charges, liabilities or withholdings imposed by any Governmental
Authority, including any interest, additions to tax or penalties applicable
thereto.

“Term Loan Commitment” shall mean, with respect to each Lender, the commitment
of such Lender to make Term Loans hereunder as set forth on Schedule 2.01, or in
the Assignment and Acceptance pursuant to which such Lender assumed its Term
Loan Commitment or Term Loans, as applicable, as the same may be (a) reduced
from time to time pursuant to Section 2.09 and (b) reduced or increased from
time to time pursuant to assignments by or to such Lender pursuant to
Section 9.04. The aggregate amount of the initial Term Loan Commitments on the
Closing Date is $670,000,000.

“Term Loan Facility” shall mean the term loan facility contemplated by
Section 2.01.

“Term Loan Maturity Date” shall mean the seventh anniversary of the Closing
Date.

“Term Loans” shall mean the term loans made by the Lenders to the Borrower
pursuant to Section 2.01 and, if applicable, any Incremental Term Loans.

 

-51-



--------------------------------------------------------------------------------

“Termination Date” shall mean the date upon which (i) all Term Loan Commitments
have terminated and the Term Loans, together with all interest, the
Administration Fees and other non-contingent Obligations, have been paid in full
in cash and (ii) arrangements satisfactory to each Hedge Bank shall have been
made with respect to its Secured Hedge Obligations.

“Test Period” means, for any date of determination under this Agreement, the
four consecutive fiscal quarters of the Borrower most recently ended as of such
date of determination for which Section 5.04 Financials have been delivered to
the Administrative Agent.

“Title Company” shall mean any title insurance company as shall be retained by
the Borrower and reasonably acceptable to the Administrative Agent.

“Title Policy” shall have the meaning assigned to such term in Section 5.10.

“Total Net Leverage Ratio” shall mean, as of any date, the ratio of
(i) (A) Consolidated Funded Indebtedness on such date minus (B) the amount of
cash and Cash Equivalents in excess of any Restricted Cash that would be stated
on the balance sheet of the Borrower and its Restricted Subsidiaries and held by
the Borrower and its Restricted Subsidiaries as of such date of determination,
as determined in accordance with GAAP to (ii) Consolidated EBITDA for the most
recently ended four fiscal quarters ending immediately prior to such date for
which Section 5.04 Financials have been delivered to the Administrative Agent.

“Transaction Expenses” shall mean any fees, costs or expenses incurred or paid
by the Borrower (or any direct or indirect parent of the Borrower) or any of its
Subsidiaries in connection with the Transactions, this Agreement and the other
Loan Documents.

“Transactions” shall mean, collectively, (a) the borrowing of the Term Loans and
the repayment in full of the Existing Term Debt with the proceeds thereof by the
Borrower on the Closing Date, (b) the consummation of the other transactions
contemplated by the Loan Documents, and (c) the payment of the Transaction
Expenses.

“Treasury Capital Stock” shall have the meaning set forth in
Section 6.03(b)(ii).

“Type”, when used in respect of any Term Loan or Borrowing, shall refer to the
Rate by reference to which interest on such Term Loan or on the Term Loans
comprising such Borrowing is determined. For purposes hereof, the term “Rate”
shall mean the Adjusted LIBO Rate and the Alternate Base Rate.

“Uniform Commercial Code” or “UCC” shall mean the Uniform Commercial Code as in
effect in any applicable jurisdiction from time to time.

“Unrestricted Subsidiary” shall mean:

(a) any subsidiary of the Borrower which at the time of determination is an
Unrestricted Subsidiary (as designated by the Borrower, as provided in
Section 5.11); and

(b) any subsidiary of an Unrestricted Subsidiary.

“USA PATRIOT Act” shall mean The Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001
(Title III of Pub. L. No. 107-56 (signed into law October 26, 2001)).

 

-52-



--------------------------------------------------------------------------------

“Voting Equity Interests” of any Person as of any date, shall mean the Equity
Interests of such Person that are at such time entitled to vote for the election
of the Governing Board (or members thereof) of such Person.

“Weighted Average Life to Maturity” shall mean, when applied to any
Indebtedness, Disqualified Stock or Preferred Stock, as the case may be, at any
date, the quotient obtained by dividing:

(a) the sum of the products of the number of years from the date of
determination to the date of each successive scheduled principal payment of such
Indebtedness or redemption or similar payment with respect to such Disqualified
Stock or Preferred Stock multiplied by the amount of such payment; by

(b) the sum of all such payments.

“Wholly-Owned Subsidiary” of any Person shall mean a subsidiary of such Person,
100% of the Equity Interests of which (other than directors’ qualifying shares)
shall be owned by such Person or by one or more Wholly-Owned Subsidiaries of
such Person.

“Write-Down and Conversion Powers” shall mean, with respect to any EEA
Resolution Authority, the write-down and conversion powers of such EEA
Resolution Authority from time to time under the Bail-In Legislation for the
applicable EEA Member Country, which write-down and conversion powers are
described in the EU Bail-In Legislation Schedule.

SECTION 1.02. Terms Generally. The definitions in Section 1.01 shall apply
equally to both the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”; and
the words “asset” and “property” shall be construed as having the same meaning
and effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights. The words
“herein”, “hereof” and “hereunder”, and words of similar import, shall be
construed to refer to this Agreement in its entirety and not to any particular
provision of this Agreement unless the context shall otherwise require. All
references to “knowledge” of any Loan Party or a Restricted Subsidiary of the
Borrower means the actual knowledge of a Responsible Officer. All references
herein to Articles, Sections, paragraphs, clauses, subclauses, Exhibits and
Schedules shall be deemed references to Articles, Sections, paragraphs, clauses
and subclauses of, and Exhibits and Schedules to, this Agreement unless the
context shall otherwise require. Except as otherwise expressly provided herein,
the Total Net Leverage Ratio and Senior Secured Net Leverage Ratio (and the
financial definitions used therein) shall be construed in accordance with GAAP,
as in effect on the Closing Date; provided, however, that if the Borrower
notifies the Administrative Agent that the Borrower wishes to amend the Total
Net Leverage Ratio or Senior Secured Net Leverage Ratio or any financial
definition used therein to address the effect of any change in GAAP or the
application thereof occurring after the Closing Date on the operation thereof
(or if the Administrative Agent notifies the Borrower that the Required Lenders
wish to amend the Total Net Leverage Ratio or Senior Secured Net Leverage Ratio
or any financial definition used therein for such purpose), then the Borrower
and the Administrative Agent shall negotiate in good faith to amend the Total
Net Leverage Ratio or Senior Secured Net Leverage Ratio or the definitions used
therein (subject to the approval of the Required Lenders) to preserve the
original intent thereof in light of such changes in GAAP; provided that all
determinations made pursuant to the Total Net Leverage Ratio or Senior Secured
Net Leverage Ratio or any financial definition used therein shall be determined
on the basis of GAAP as applied and in effect immediately before the relevant
change in GAAP or the application thereof became effective, until the Total Net
Leverage Ratio or Senior Secured Net Leverage

 

-53-



--------------------------------------------------------------------------------

Ratio or such financial definition is amended; provided, further, that, if at
any time after the Closing Date, any obligations of the Borrower or any of the
Restricted Subsidiaries that would not have constituted Indebtedness as of the
Closing Date are recharacterized as Indebtedness in accordance with any relevant
changes in GAAP, such recharacterized obligations shall not be considered
Indebtedness for all purposes hereunder. All accounting terms not specifically
or completely defined herein shall be construed in conformity with, and all
financial data required to be submitted pursuant to this Agreement shall be
prepared in conformity with, GAAP. The words “date hereof” and “date of this
Agreement” and words of similar import mean the Closing Date.

SECTION 1.03. Classification of Term Loans and Borrowings. For purposes of this
Agreement, Term Loans may be classified and referred to by Type (e.g., a
“Eurodollar Term Loan”). Borrowings also may be classified and referred to by
Type (e.g., a “Eurodollar Borrowing”).

SECTION 1.04. Rounding. The calculation of any financial ratios under this
Agreement shall be calculated by dividing the appropriate component by the other
component, carrying the result to one place more than the number of places by
which such ratio is expressed herein and rounding the result up or down to the
nearest number (with a rounding-down if there is no nearest number).

SECTION 1.05. References to Agreements and Laws. Unless otherwise expressly
provided herein, (a) all references to documents, instruments and other
agreements (including the Loan Documents and organizational documents) shall be
deemed to include all subsequent amendments, restatements, amendments and
restatements, supplements and other modifications thereto, but only to the
extent that such amendments, restatements, amendments and restatements,
supplements and other modifications are not prohibited by any Loan Document and
(b) references to any law, statute, rule or regulation shall include all
statutory and regulatory provisions consolidating, amending, replacing,
supplementing or interpreting such law.

SECTION 1.06. Times of Day. Unless otherwise specified, all references herein to
times of day shall be references to Eastern time (daylight or standard, as
applicable) in New York City.

SECTION 1.07. Timing of Payment or Performance. When the payment of any
obligation or the performance of any covenant, duty or obligation is stated to
be due or performance required on a day which is not a Business Day, the date of
such payment or performance shall extend to the immediately succeeding Business
Day and such extension of time shall be reflected in computing interest or fees,
as the case may be; provided that with respect to any payment of interest on or
principal of Eurodollar Term Loans, if such extension would cause any such
payment to be made in the next succeeding calendar month, such payment shall be
made on the immediately preceding Business Day.

SECTION 1.08. Pro Forma Calculations. For purposes of determining whether any
action is otherwise permitted to be taken hereunder, the Total Net Leverage
Ratio and Senior Secured Net Leverage Ratio shall be calculated as follows:

(a) In the event that the Borrower or any Restricted Subsidiary (i) incurs,
redeems, retires or extinguishes any Indebtedness or (ii) issues or redeems
Disqualified Stock or Preferred Stock subsequent to the commencement of the
period for which such ratio is being calculated but prior to or simultaneously
with the event for which the calculation of such ratio is made (a “Ratio
Calculation Date”), then such ratio shall be calculated giving pro forma effect
to such incurrence, redemption, retirement or extinguishment of Indebtedness, or
such issuance or redemption of Disqualified Stock or Preferred Stock, as if the
same had occurred at the beginning of the applicable four-quarter period (but in
the case of any incurrence or issuance of any Indebtedness, Disqualified Stock
or Preferred Stock, treating the cash proceeds thereof and of any other
Indebtedness, Disqualified Stock or Preferred Stock incurred or issued
substantially concurrently therewith as Restricted Cash).

 

-54-



--------------------------------------------------------------------------------

(b) For purposes of making the computation referred to above, Investments,
acquisitions, dispositions, mergers, amalgamations, consolidations and
discontinued operations (as determined in accordance with GAAP), in each case
with respect to an operating unit of a business made (or committed to be made
pursuant to a definitive agreement) during the four-quarter reference period or
subsequent to such reference period and on or prior to or simultaneously with
the relevant Ratio Calculation Date, and other operational changes that the
Borrower or any of its Restricted Subsidiaries has made during the four-quarter
reference period or subsequent to such reference period and on or prior to or
simultaneously with such Ratio Calculation Date shall be calculated on a pro
forma basis in accordance with GAAP for such four-quarter reference period
assuming that all such Investments, acquisitions, dispositions, mergers,
amalgamations, consolidations, discontinued operations and other operational
changes had occurred on the first day of the four-quarter reference period. If
since the beginning of such period any Person that subsequently became a
Restricted Subsidiary or was merged with or into the Borrower or any of its
Restricted Subsidiaries since the beginning of such period shall have made any
Investment, acquisition, Disposition, merger, amalgamation, consolidation,
discontinued operation or operational change, in each case with respect to an
operating unit of a business, that would have required adjustment pursuant to
this definition, then such ratio shall be calculated giving pro forma effect
thereto for such period as if such Investment, acquisition, Disposition, merger,
consolidation, discontinued operation or operational change had occurred at the
beginning of the applicable four-quarter period.

(c) For purposes of this Section 1.08, whenever pro forma effect is to be given
to any Investment, acquisition, Disposition, merger, amalgamation,
consolidation, discontinued operation or operational change, the pro forma
calculations shall be made in good faith by a responsible financial or
accounting officer of the Borrower. Any such pro forma calculation may include
adjustments appropriate, in the reasonable determination of the Borrower as set
forth in an Officer’s Certificate, to reflect operating expense reductions and
other operating improvements or synergies reasonably expected to result from any
acquisition, amalgamation, merger or operational change (including, to the
extent applicable, from the Transactions); provided that such operating expense
reductions and other operating improvements or synergies are reasonably
identifiable and factually supportable and otherwise comply with the limitations
set forth in the definition of “Consolidated EBITDA”.

(d) Interest on a Capitalized Lease Obligation shall be deemed to accrue at the
interest rate reasonably determined by a responsible financial or accounting
officer of the Borrower to be the rate of interest implicit in such Capitalized
Lease Obligation in accordance with GAAP. For purposes of making the computation
referred to above, interest on any Indebtedness under a revolving credit
facility computed on a pro forma basis shall be computed based upon the average
daily balance of such Indebtedness during the applicable period. Interest on
Indebtedness that may optionally be determined at an interest rate based upon a
factor of a prime or similar rate, a eurocurrency interbank offered rate, or
other rate, shall be deemed to have been based upon the rate actually chosen,
or, if none, then based upon such optional rate chosen as the Borrower may
designate.

 

-55-



--------------------------------------------------------------------------------

SECTION 1.09. Limited Condition Transactions.

(a) In the case of (i) the incurrence of any Indebtedness (other than
Indebtedness under the Revolving Credit Agreement or any Incremental Term Loans
or Incremental Equivalent Debt, which shall remain subject to the terms and
conditions applicable thereto pursuant to the terms of this Agreement with
respect to the impact, if any, of any Limited Condition Transaction) or Liens or
the making of any Investments, consolidations, mergers or other fundamental
changes pursuant to Section 6.04, Restricted Payments, or any prepayments of
other Indebtedness pursuant to Section 6.03, in each case, in connection with a
Limited Condition Transaction or (ii) determining compliance with
representations and warranties or the occurrence of any Default or Event of
Default, in each case, in connection with a Limited Condition Transaction (other
than for purposes of the incurrence of Indebtedness under the Revolving Credit
Agreement or any Incremental Term Loans or Incremental Equivalent Debt, each of
which shall remain subject to the terms and conditions applicable thereto
pursuant to the terms of this Agreement with respect to the impact, if any, of
any Limited Condition Transaction), if the Borrower has made an LCT Election,
the relevant ratios, the amount of any basket based on Consolidated EBITDA or
Consolidated Total Assets, the accuracy of any representations and warranties,
and the existence of any Default or Event of Default shall be determined as of
the date a definitive acquisition agreement for any such Limited Condition
Transaction (a “Limited Condition Transaction Agreement”) is entered into (the
“LCT Test Date”) (provided that such Limited Condition Transaction and any other
pro forma events in connection therewith are consummated prior to the expiration
or termination of the definitive acquisition agreement for such Limited
Condition Transaction), and determined as if such Limited Condition Transaction
(and any other pending Limited Condition Transaction) and other pro forma events
in connection therewith (and in connection with any other pending Limited
Condition Transaction), including the incurrence of Indebtedness and the use of
proceeds thereof, were consummated on such LCT Test Date; provided that if the
Borrower has made an LCT Election, in connection with measuring compliance with
any Section of Article VI following such date and prior to the earlier of the
date on which (x) such Limited Condition Transaction is consummated, (y) the
applicable Limited Condition Transaction Agreement is terminated or (z) the time
period for consummation thereof pursuant to the applicable Limited Condition
Transaction Agreement has expired, any ratio shall be calculated (A) on a pro
forma basis assuming such Limited Condition Transaction (and any other pending
Limited Condition Transaction) and other pro forma events in connection
therewith (and in connection with any other pending Limited Condition
Transaction) have been consummated, except that (other than solely with respect
to the applicable incurrence test under which such Limited Condition Transaction
or other transaction in connection therewith is being made) Consolidated EBITDA,
Consolidated Total Assets and Consolidated Net Income of any target of such
Limited Condition Transaction can only be used in the determination of the
relevant ratios and baskets if and when such Limited Condition Transaction has
closed, and (B) solely with respect to Restricted Payments and prepayments of
other Indebtedness pursuant to Section 6.03, on a stand-alone basis without
giving pro forma effect to such Limited Condition Transaction (or any other
pending Limited Condition Transaction) or other events in connection therewith.

(b) Notwithstanding anything set forth herein to the contrary, any determination
in connection with a Limited Condition Transaction of compliance with
representations and warranties or as to the occurrence or absence of any Default
or Event of Default hereunder as of the date the applicable Limited Condition
Transaction Agreement (rather than the date of consummation of the applicable
Limited Condition Transaction), shall not be deemed to constitute a waiver of or
consent to any breach of representations and warranties hereunder or any Default
or Event of Default hereunder that may exist at the time of consummation of such
Limited Condition Transaction.

SECTION 1.10. Basket Amounts and Application of Multiple Relevant Provisions.
For purposes of determining compliance with any Section of Article VI at any
time, in the event that any Lien, Investment, Indebtedness (whether at the time
of incurrence or upon application of all or a portion of the proceeds thereof),
Disposition, merger or consolidation, Restricted Payment, Affiliate transaction,
contractual requirement or prepayment of Indebtedness meets, at the time of such
transaction, the criteria of one or more than one of the categories of
transactions permitted pursuant to any clause of such

 

-56-



--------------------------------------------------------------------------------

Sections, such transaction (or portion thereof) at such time shall be permitted
under one or more of such clauses as determined by the Borrower in its sole
discretion at such time, and thereafter may be reclassified or divided (as if
incurred or made at such later time) among one or more than one of the
categories of transactions permitted pursuant to any clause of such Sections, as
applicable, by the Borrower in its sole discretion so long as such transaction
would be permitted to be incurred or made under such Sections, as applicable, at
the time of such reclassification or division; provided that no reclassification
or division shall be permitted with respect to Section 6.01(b)(i) or (xv) or
clauses (f) (with respect to Section 6.01(b)(xv) only) or (z) of the definition
of “Permitted Liens”. Notwithstanding anything set forth herein to the contrary,
unless specifically stated otherwise herein, any carve-out, basket, exclusion or
exception to any affirmative, negative or other covenant in this Agreement or
the other Loan Documents may be used together by any Loan Party and the
Restricted Subsidiaries without limitation for any purpose not prohibited
hereby.

SECTION 1.11. Certifications. All certifications to be made hereunder or under
any other Loan Document by an officer or representative of a Loan Party shall be
made by such person in his or her capacity solely as an officer or a
representative of such Loan Party, on such Loan Party’s behalf and not in such
Person’s individual capacity.

ARTICLE II

The Term Loans

SECTION 2.01. Term Loan Commitments. Subject to the terms and conditions herein
set forth, each Lender agrees, severally and not jointly, to make a Term Loan to
the Borrower on the Closing Date in a principal amount not to exceed its Term
Loan Commitment. Amounts repaid or prepaid in respect of Term Loans may not be
reborrowed.

SECTION 2.02. Term Loans.

(a) Each Term Loan shall be made as part of a Borrowing consisting of Term Loans
made by the Lenders ratably in accordance with their applicable Term Loan
Commitments; provided, however, that the failure of any Lender to make any Term
Loan shall not relieve any other Lender of its obligation to lend hereunder (it
being understood, however, that no Lender shall be responsible for the failure
of any other Lender to make any Term Loan required to be made by such other
Lender). The Term Loans comprising any Borrowing shall be in an aggregate
principal amount that is not less than the Minimum Threshold.

(b) Subject to Sections 2.02(e), 2.08 and 2.15, all Term Loans shall be made as
ABR Term Loans or Eurodollar Term Loans. Borrowings of more than one Type may be
outstanding at the same time; provided, however, that the Borrower shall not be
entitled to request any Borrowing that, if made, would result in more than eight
Eurodollar Borrowings outstanding hereunder at any time.

(c) Each Lender shall make each Term Loan to be made by it hereunder on the
proposed date thereof by wire transfer of immediately available funds to such
account in New York City as the Administrative Agent may designate not later
than 11:00 a.m. and the Administrative Agent shall promptly wire transfer the
amounts so received to an account designated by the Borrower in the applicable
Borrowing Request or, if a Borrowing shall not occur on such date because any
condition precedent herein specified shall not have been met, return the amounts
so received to the respective Lenders.

 

-57-



--------------------------------------------------------------------------------

(d) Unless the Administrative Agent shall have received notice from a Lender
prior to the date of any Borrowing that such Lender will not make available to
the Administrative Agent such Lender’s portion of such Borrowing, the
Administrative Agent may assume that such Lender has made such portion available
to the Administrative Agent on the date of such Borrowing in accordance with
paragraph (c) above and the Administrative Agent may, in reliance upon such
assumption, make available to the Borrower on such date a corresponding amount.
If the Administrative Agent shall have so made funds available then, to the
extent that such Lender shall not have made such portion available to the
Administrative Agent, such Lender and the Borrower severally agree to repay to
the Administrative Agent forthwith on demand such corresponding amount together
with interest thereon, for each day from the date such amount is made available
to the Borrower to but excluding the date such amount is repaid to the
Administrative Agent at (i) in the case of the Borrower, a rate per annum equal
to the interest rate applicable to the Term Loans comprising such Borrowing at
the time and (ii) in the case of such Lender, for the first such day, the
Federal Funds Rate, and for each day thereafter, the Alternate Base Rate plus
the Applicable Percentage for ABR Term Loans. If such Lender shall repay to the
Administrative Agent such corresponding amount, such amount shall constitute
such Lender’s Term Loan as part of such Borrowing for purposes of this Agreement
and (x) the Borrower’s obligation to repay the Administrative Agent such
corresponding amount pursuant to this Section 2.02(d) shall cease and (y) if the
Borrower pays such amount to the Administrative Agent, the amount so paid shall
constitute a repayment of such Borrowing by such amount.

(e) Notwithstanding any other provision of this Agreement, the Borrower shall
not be entitled to request any Eurodollar Borrowing if the Interest Period
requested with respect thereto would end after the Term Loan Maturity Date.

SECTION 2.03. Borrowing Procedure. In order to request a Borrowing, the Borrower
shall notify the Administrative Agent of such request by irrevocable written
notice (in accordance with the immediately succeeding sentence) (a) in the case
of a Eurodollar Borrowing, not later than 11:00 a.m. three Business Days before
a proposed Borrowing (or, in the case of any Eurodollar Borrowing to be made on
the Closing Date, not later than 12:00 p.m. on the Business Day immediately
preceding the Closing Date) and (b) in the case of an ABR Borrowing, not later
than 11:00 a.m. one Business Day before a proposed Borrowing. Each such notice
shall be in the form of a Borrowing Request and shall be delivered to the
Administrative Agent by hand delivery or fax, and shall specify the following
information: (i) whether such Borrowing is to be a Eurodollar Borrowing or an
ABR Borrowing; (ii) the date of such Borrowing (which shall be a Business Day);
(iii) the number and location of the account to which funds are to be disbursed;
(iv) the amount of such Borrowing; and (v) if such Borrowing is to be a
Eurodollar Borrowing, the initial Interest Period or Interest Periods with
respect thereto; provided, however, that notwithstanding any contrary
specification in any Borrowing Request, each requested Borrowing shall comply
with the requirements set forth in Section 2.02. If no election as to the Type
of Borrowing is specified in any such notice, then the requested Borrowing shall
be an ABR Borrowing. If no Interest Period with respect to any Eurodollar
Borrowing is specified in any such notice, then the Borrower shall be deemed to
have selected an Interest Period of one month’s duration. The Administrative
Agent shall promptly advise the applicable Lenders of any notice given pursuant
to this Section 2.03 (and the contents thereof), and of each Lender’s portion of
the requested Borrowing.

SECTION 2.04. Evidence of Debt; Repayment of Term Loans.

(a) The Borrower hereby unconditionally promises to pay to the Administrative
Agent for the account of each Lender, the principal amount of each Term Loan of
such Lender as provided in Section 2.11.

 

-58-



--------------------------------------------------------------------------------

(b) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the Indebtedness of the Borrower to such Lender resulting
from the Term Loan made by such Lender from time to time, including the amounts
of principal and interest payable and paid to such Lender from time to time
under this Agreement.

(c) The Administrative Agent shall maintain accounts in which it will record
(i) the amount of each Term Loan made hereunder, the Type thereof and, if
applicable, the Interest Period applicable thereto, (ii) the amount of any
principal or interest due and payable or to become due and payable from the
Borrower to each Lender hereunder and (iii) the amount of any sum received by
the Administrative Agent hereunder from the Borrower or any Guarantor and each
Lender’s share thereof.

(d) The entries made in the accounts maintained pursuant to paragraphs (b) and
(c) above shall be prima facie evidence of the existence and amounts of the
obligations therein recorded; provided, however, that in the case of conflicting
records, the entries made by the Administrative Agent in the Register shall be
conclusive, absent manifest error; provided, further, that the failure of any
Lender or the Administrative Agent to maintain such accounts or any error
therein shall not in any manner affect the obligations of the Borrower to repay
the Term Loans in accordance with the terms of this Agreement.

(e) Any Lender may request that the Term Loan made by it hereunder be evidenced
by a promissory note in substantially the form of Exhibit B with appropriate
insertions and deletions (each, a “Note”). In such event, to the extent
reflected in the Register, the Borrower shall execute and deliver to such Lender
a Note payable to such Lender and its permitted registered assigns.

SECTION 2.05. Administration Fees. The Borrower agrees to pay to the Agents, for
their own account, the administrative fees in the amounts and at the times as
separately agreed by the Borrower and the Agents (collectively, the
“Administration Fees”).

SECTION 2.06. Interest on Term Loans; Retroactive Adjustments of Applicable
Percentage.

(a) Subject to the provisions of Section 2.07, the Term Loans comprising each
ABR Borrowing shall bear interest at a rate per annum equal to the Alternate
Base Rate plus the Applicable Percentage in effect from time to time.

(b) Subject to the provisions of Section 2.07, Term Loans comprising a
Eurodollar Borrowing shall bear interest at a rate per annum equal to the
Adjusted LIBO Rate for the Interest Period in effect for such Borrowing plus the
Applicable Percentage in effect from time to time.

(c) Interest, including interest payable pursuant to Section 2.07, shall be
computed on the basis of the actual number of days elapsed over a year of
360 days (other than computations of interest for ABR Term Loans, which shall be
made by the Administrative Agent on the basis of the actual number of days
elapsed over a year of 365 or 366 day, as applicable) and shall be calculated
from and including the date of the relevant Borrowing to, but excluding, the
date of repayment thereof. Interest on each Term Loan shall be payable on the
Interest Payment Dates applicable to such Term Loan, except as otherwise
provided in this Agreement. The applicable Alternate Base Rate or Adjusted LIBO
Rate for each Interest Period or day within an Interest Period, as the case may
be, shall be determined by the Administrative Agent, and such determination
shall be conclusive absent manifest error.

SECTION 2.07. Default Interest. If an Event of Default under Section 7.01(b),
(c), (g) or (h) shall have occurred and shall be continuing, by acceleration or
otherwise, then, to the extent permitted by law, principal and interest of Term
Loans and fees due hereunder shall bear interest (after as well as

 

-59-



--------------------------------------------------------------------------------

before judgment), payable on demand, (a) in the case of principal or interest of
a Term Loan, at the rate otherwise applicable to such Term Loan pursuant to
Section 2.06 plus 2.00% per annum and (b) with respect to fees, at a rate per
annum equal to the rate that would be applicable to an ABR Term Loan plus 2.00%
per annum.

SECTION 2.08. Alternate Rate of Interest.

(a) In the event, and on each occasion, that (i) the Administrative Agent shall
have reasonably determined that deposits in the principal amounts and
denominations of the Eurodollar Term Loans comprising any Eurodollar Borrowing
are not generally available in the London interbank market, or that the rates at
which such deposits are being offered in the London interbank market will not
adequately and fairly reflect the cost to any Lender of making or maintaining
its Eurodollar Term Loan during the applicable Interest Period, or that
reasonable means do not exist for ascertaining the Adjusted LIBO Rate for such
Interest Period or (ii) the Required Lenders notify the Administrative Agent
that the Adjusted LIBO Rate for any Interest Period will not adequately reflect
the cost to the Lenders of making or maintaining such Term Loans for such
Interest Period, the Administrative Agent shall, as soon as practicable
thereafter, give written or fax notice of such determination to the Borrower and
the Lenders. In the event of any such determination, until the Administrative
Agent shall have advised the Borrower and the Lenders that the circumstances
giving rise to such notice no longer exist (which the Administrative Agent
agrees to give promptly after such circumstances no longer exist), each affected
Eurodollar Term Loan shall automatically, on the last day of the current
Interest Period for such Term Loan, convert into an ABR Term Loan and the
obligations of the Lenders to make Eurodollar Term Loans denominated in dollars
or to convert ABR Term Loans into Eurodollar Term Loans shall be suspended until
the Administrative Agent shall notify the Borrower that the Required Lenders
have determined that the circumstances causing such suspension no longer exist.
Each determination by the Administrative Agent under this Section 2.08 shall be
conclusive absent manifest error.

(b) If at any time the Administrative Agent determines (which determination
shall be conclusive absent manifest error) that either (i) the circumstances set
forth in subparagraph (a) of this Section 2.08 have arisen and such
circumstances are unlikely to be temporary or (ii) the circumstances set forth
in subparagraph (a) of this Section 2.08 have not arisen but the supervisor for
the administrator of the LIBO Rate or a Governmental Authority having
jurisdiction over the Administrative Agent has made a public statement
identifying a specific date after which the LIBO Rate shall no longer be used
for determining interest rates for loans (in the case of either such clause
(i) or (ii), an “Alternative Interest Rate Election Event”), the Administrative
Agent and the Borrower shall endeavor to establish an alternate rate of interest
to the LIBO Rate that gives due consideration to the then prevailing market
convention for determining a rate of interest for leveraged syndicated loans in
the United States at such time, and shall enter into an amendment to this
Agreement to reflect such alternate rate of interest and such other related
changes to this Agreement as may be applicable (but for the avoidance of doubt,
such related changes shall not include a reduction of the Applicable
Percentage). Notwithstanding anything to the contrary in Section 9.08, such
amendment shall become effective without any further action or consent of any
other party to this Agreement so long as the Administrative Agent shall not have
received, within five (5) Business Days after the date notice of such alternate
rate of interest is provided to the Lenders, a written notice from Required
Lenders stating that they object to such amendment (which amendment shall not be
effective prior to the end of such five (5) Business Day notice period). To the
extent an alternate rate of interest is adopted as contemplated hereby, the
approved rate shall be applied in a manner consistent with prevailing market
convention; provided that, to the extent such prevailing market convention is
not administratively feasible for the Administrative Agent, such approved rate
shall be applied in a manner as otherwise reasonably determined by the
Administrative Agent and the Borrower. From such time as an Alternative Interest
Rate Election Event has occurred and continuing until an alternate rate of
interest has been determined in accordance with the terms and conditions of this
paragraph, (x) any

 

-60-



--------------------------------------------------------------------------------

Conversion/Continuation Request that requests the conversion of any Borrowing
to, or continuation of any Borrowing as, a Eurodollar Term Loan shall be
ineffective, and (y) if any Borrowing Request requests a Eurodollar Term Loan,
such Borrowing shall be made as an ABR Term Loan; provided that, to the extent
such Alternative Interest Rate Election Event is as a result of clause
(ii) above in this subparagraph (b), then clauses (x) and (y) of this sentence
shall apply during such period only if the LIBO Rate for such Interest Period is
not available or published at such time on a current basis. Notwithstanding
anything contained herein to the contrary, if such alternate rate of interest as
determined in this subparagraph (b) is determined to be less than zero, such
rate shall be deemed to be zero for the purposes of this Agreement.

SECTION 2.09. Termination of Term Loan Commitments. The Term Loan Commitments
shall automatically terminate upon the making of the Term Loans on the Closing
Date.

SECTION 2.10. Conversion and Continuation of Borrowings. The Borrower shall have
the right at any time upon prior written or fax notice (in the form of a
Conversion/Continuation Request) to the Administrative Agent (i) not later than
11:00 a.m., three Business Days prior to conversion, to convert any Eurodollar
Borrowing into an ABR Borrowing and (ii) not later than 11:00 a.m., three
Business Days prior to conversion or continuation, to convert any ABR Borrowing
into a Eurodollar Borrowing or to continue any Eurodollar Borrowing as a
Eurodollar Borrowing for an additional Interest Period, subject in each case to
the following:

(a) each conversion or continuation shall be made pro rata among the Lenders in
accordance with the respective principal amounts of the Term Loans comprising
the converted or continued Borrowing;

(b) if less than all of the outstanding principal amount of any Borrowing shall
be converted or continued, then each resulting Borrowing shall satisfy the
limitations specified in Sections 2.02(a) and 2.02(b) regarding the principal
amount and maximum number of Borrowings of the relevant Type;

(c) each conversion shall be effected by each Lender and the Administrative
Agent recording, for the account of such Lender, the Type of such Term Loan
resulting from such conversion and reducing the Term Loan (or portion thereof)
of such Lender being converted by an equivalent principal amount; accrued
interest on any Eurodollar Term Loan (or portion thereof) being converted shall
be paid by the Borrower at the time of conversion;

(d) if any Eurodollar Borrowing is converted at a time other than the end of the
Interest Period applicable thereto, the Borrower shall pay, upon demand, any
amounts due to the Lenders pursuant to Section 2.16; and

(e) the Borrower shall not be entitled to request any Eurodollar Borrowing that,
if made, would result in more than fifteen Eurodollar Borrowings outstanding
hereunder at any time.

Each Conversion/Continuation Request made pursuant to this Section 2.10 shall be
irrevocable (subject to Sections 2.08 and 2.15) and shall refer to this
Agreement and specify (i) the identity and amount of the Borrowing that the
Borrower requests be converted or continued, (ii) whether such Borrowing is to
be converted to or continued as a Eurodollar Borrowing or an ABR Borrowing,
(iii) if such notice requests a conversion, the date of such conversion (which
shall be a Business Day) and (iv) if such Borrowing is to be converted to or
continued as a Eurodollar Borrowing, the Interest Period with respect thereto.
If no Interest Period is specified in any such Conversion/Continuation Request
with

 

-61-



--------------------------------------------------------------------------------

respect to any conversion to or continuation as a Eurodollar Borrowing, the
Borrower shall be deemed to have selected an Interest Period of one month’s
duration. The Administrative Agent shall advise the Lenders of any notice given
pursuant to this Section 2.10 and of each Lender’s portion of any converted or
continued Borrowing. If the Borrower shall not have given notice in accordance
with this Section 2.10 to continue any Borrowing into a subsequent Interest
Period (and shall not otherwise have given notice in accordance with this
Section 2.10 to convert such Borrowing), such Borrowing shall, at the end of the
Interest Period applicable thereto (unless repaid pursuant to the terms hereof),
automatically be converted into an ABR Borrowing.

SECTION 2.11. Repayment of Borrowings.

(a) The Borrower shall pay to the Administrative Agent for the ratable account
of the Lenders, on each Principal Payment Date occurring prior to the Term Loan
Maturity Date, a principal amount of the Term Loans (as adjusted from time to
time pursuant to Sections 2.12(b) and 2.13(e)) equal to 0.25% of the original
principal amount of the Term Loans.

(b) To the extent not previously paid, the Borrower shall pay to the
Administrative Agent for the ratable account of the Lenders the outstanding
principal amount of the Term Loans on the Term Loan Maturity Date, together with
accrued and unpaid interest on the principal amount to be paid to but excluding
the date of payment.

SECTION 2.12. Optional Prepayment.

(a) The Borrower shall have the right at any time and from time to time to
prepay any Borrowing, in whole or in part, upon at least three Business Days’
prior written or fax Prepayment Notice by the Borrower in the case of Eurodollar
Term Loans, or written or fax Prepayment Notice by the Borrower at least one
Business Day prior to the date of prepayment in the case of ABR Term Loans, to
the Administrative Agent before 11:00 a.m.; provided, however, that each partial
prepayment shall be in an aggregate amount of not less than the Minimum
Threshold.

(b) Optional prepayments of the Term Loans shall be applied against the
remaining scheduled installments of principal due in respect of such Term Loans
under Section 2.11 in the manner specified by the Borrower or, if not so
specified on or prior to the date of such optional prepayment, in direct order
of maturity. Optional prepayments of Term Loans and any Incremental Term Loans
shall be applied ratably among the outstanding Term Loans and Incremental Term
Loans.

(c) Each Prepayment Notice shall specify the prepayment date and the principal
amount of each Borrowing (or portion thereof) to be prepaid, shall be
irrevocable and shall commit the Borrower to prepay such Borrowing by the amount
stated therein on the date stated therein; provided that notwithstanding
anything to the contrary contained in this Agreement, the Borrower may rescind
any notice of prepayment under this Section 2.12(c) by notice to the
Administrative Agent no later than 2:00 p.m. (and promptly confirmed in writing)
on the date of prepayment if such prepayment would have resulted from an
acquisition, an Investment, a Disposition, a prepayment of other Indebtedness or
a refinancing of all or any portion of the Term Loans, which acquisition,
Investment, Disposition, prepayment of other Indebtedness or refinancing shall
not be consummated or otherwise shall be delayed.

(d) In the event that all or any portion of the Term Loans are repaid, prepaid
(which shall be deemed for these purposes to include any assignments pursuant to
Section 2.21(a)), replaced, repriced or effectively refinanced, in each case, in
connection with a Repricing Transaction on or prior to the date that is six
months after the Closing Date, such repayment, prepayment, replacement,
repricing or refinancing shall be made at 101% of the principal amount so
repaid, prepaid, refinanced, replaced or

 

-62-



--------------------------------------------------------------------------------

repriced. Such applicable amount shall be due and payable on the date of such
repayment, prepayment, replacement, repricing or effective refinancing (whether
or not an Event of Default is occurring) and shall be a condition precedent to
the effectiveness of any applicable amendment contemplated by, or transaction
pursuant to, Sections 2.21(a), 2.23 or 2.24, in each case, to the extent in
connection with a Repricing Transaction on or prior to the date that is six
months after the Closing Date.

(e) All repayments pursuant to this Section 2.12 shall be subject to
Section 2.12(d) and Section 2.16, but shall otherwise be without premium or
penalty.

(f) Notwithstanding anything in any Loan Document to the contrary, in addition
to the terms set forth in Sections 2.12(a), 2.12(d) and 9.04, any Company Party
may prepay the outstanding Term Loans on the following basis, so long as (1) no
Event of Default has occurred and is continuing or would immediately result
therefrom, (2) any Term Loans so prepaid are automatically and permanently
canceled immediately upon such prepayment, or any Term Loans purchased by a
Company Party are immediately cancelled, and (3) no proceeds of any loans under
the Revolving Credit Agreement are used, directly or indirectly, for such
purpose:

(i) Any Company Party shall have the right to make a voluntary prepayment of
Term Loans at a discount to par pursuant to a Borrower Offer of Specified
Discount Prepayment, Borrower Solicitation of Discount Range Prepayment Offers
or Borrower Solicitation of Discounted Prepayment Offers (any such prepayment,
the “Discounted Term Loan Prepayment”), in each case made in accordance with
this Section 2.12(f) and without premium or penalty.

(ii) (A) Any Company Party may from time to time offer to make a Discounted Term
Loan Prepayment by providing the Auction Agent with five Business Days’ notice
in the form of a Specified Discount Prepayment Notice (or such shorter period as
agreed by the Auction Agent); provided that (I) any such offer shall be made
available, at the sole discretion of such Company Party, to (x) each Lender
and/or (y) each Lender with respect to any Class of Term Loans on an individual
tranche basis, (II) any such offer shall specify the aggregate principal amount
offered to be prepaid (the “Specified Discount Prepayment Amount”) with respect
to each applicable tranche, the tranche or tranches of Term Loans subject to
such offer and the specific percentage discount to par (the “Specified
Discount”) of such Term Loans to be prepaid (it being understood that different
Specified Discounts and/or Specified Discount Prepayment Amounts may be offered
with respect to different tranches of Term Loans and, in such event, each such
offer will be treated as a separate offer pursuant to the terms of this
Section 2.12(f)(ii), (III) the Specified Discount Prepayment Amount shall be in
an aggregate amount not less than $5,000,000 and whole increments of $1,000,000
in excess thereof and (IV) unless rescinded pursuant to clause (c) above, each
such offer shall remain outstanding through the Specified Discount Prepayment
Response Date. The Auction Agent will promptly provide each Appropriate Lender
with a copy of such Specified Discount Prepayment Notice and a form of the
Specified Discount Prepayment Response to be completed and returned by each such
Lender to the Auction Agent (or its delegate) by no later than 5:00 p.m. on the
third Business Day after the date of delivery of such notice to such Lenders (or
such later date specified therein) (the “Specified Discount Prepayment Response
Date”).

(B) Each Lender receiving such offer shall notify the Auction Agent (or its
delegate) by the Specified Discount Prepayment Response Date whether or not it
agrees to accept a prepayment of any of its applicable then outstanding Term
Loans at the Specified Discount and, if so (such accepting Lender, a “Discount
Prepayment Accepting Lender”), the amount and the tranches of such Lender’s Term
Loans to be prepaid at such offered discount. Each acceptance of a Discounted
Term Loan Prepayment by a Discount

 

-63-



--------------------------------------------------------------------------------

Prepayment Accepting Lender shall be irrevocable. Any Lender whose Specified
Discount Prepayment Response is not received by the Auction Agent by the
Specified Discount Prepayment Response Date shall be deemed to have declined to
accept the applicable Borrower Offer of Specified Discount Prepayment.

(C) If there is at least one Discount Prepayment Accepting Lender, the relevant
Company Party will make a prepayment of outstanding Term Loans pursuant to this
Section 2.12(f)(ii) to each Discount Prepayment Accepting Lender in accordance
with the respective outstanding amount and tranches of Term Loans specified in
such Lender’s Specified Discount Prepayment Response given pursuant to
clause (B) above; provided that, if the aggregate principal amount of Term Loans
accepted for prepayment by all Discount Prepayment Accepting Lenders exceeds the
Specified Discount Prepayment Amount, such prepayment shall be made pro rata
among the Discount Prepayment Accepting Lenders in accordance with the
respective principal amounts accepted to be prepaid by each such Discount
Prepayment Accepting Lender and the Auction Agent (with the consent of such
Company Party and subject to rounding requirements of the Auction Agent made in
its reasonable discretion) will calculate such proration (the “Specified
Discount Proration”). The Auction Agent shall promptly, and in any case within
three Business Days following the Specified Discount Prepayment Response Date,
notify (I) the relevant Company Party of the respective Lenders’ responses to
such offer, the Discounted Prepayment Effective Date and the aggregate principal
amount of the Discounted Term Loan Prepayment and the tranches to be prepaid,
(II) each Lender of the Discounted Prepayment Effective Date, and the aggregate
principal amount and the tranches of Term Loans to be prepaid at the Specified
Discount on such date and (III) each Discount Prepayment Accepting Lender of the
Specified Discount Proration, if any, and confirmation of the principal amount,
tranche and Type of Term Loans of such Lender to be prepaid at the Specified
Discount on such date. Each determination by the Auction Agent of the amounts
stated in the foregoing notices to the Company Party and such Lenders shall be
conclusive and binding for all purposes absent manifest error. The payment
amount specified in such notice to the relevant Company Party shall be due and
payable by such Company Party on the Discounted Prepayment Effective Date in
accordance with Section 2.12(f)(vi) below (subject to Section 2.12(f)(ix)
below).

(iii) (A) Any Company Party may from time to time solicit Discount Range
Prepayment Offers by providing the Auction Agent with five Business Days’ notice
in the form of a Discount Range Prepayment Notice (or such shorter period as
agreed by the Auction Agent); provided that (I) any such solicitation shall be
extended, at the sole discretion of such Company Party, to (x) each Lender
and/or (y) each Lender with respect to any Class of Term Loans on an individual
tranche basis, (II) any such notice shall specify the maximum aggregate
principal amount of the relevant Term Loans (the “Discount Range Prepayment
Amount”), the tranche or tranches of Term Loans subject to such offer and the
maximum and minimum percentage discounts to par (the “Discount Range”) of the
principal amount of such Term Loans with respect to each relevant tranche of
Term Loans willing to be prepaid by such Company Party (it being understood that
different Discount Ranges and/or Discount Range Prepayment Amounts may be
offered with respect to different tranches of Term Loans and, in such event,
each such offer will be treated as separate offer pursuant to the terms of this
Section 2.12(f)(iii)), (III) the Discount Range Prepayment Amount shall be in an
aggregate amount not less than $5,000,000 and whole increments of $1,000,000 in
excess thereof and (IV) unless rescinded pursuant to clause (C) above, each such
solicitation by such Company Party shall remain outstanding through the Discount
Range Prepayment Response Date. The Auction Agent will promptly provide each
Appropriate Lender with a copy of such Discount Range Prepayment Notice and a
form of the

 

-64-



--------------------------------------------------------------------------------

Discount Range Prepayment Offer to be submitted by a responding Lender to the
Auction Agent (or its delegate) by no later than 5:00 p.m. on the third Business
Day after the date of delivery of such notice to such Lenders (or such later
date specified therein) (the “Discount Range Prepayment Response Date”). Each
Lender’s Discount Range Prepayment Offer shall be irrevocable and shall specify
a discount to par within the Discount Range (the “Submitted Discount”) at which
such Lender is willing to allow prepayment of any or all of its then outstanding
Term Loans of the applicable tranche or tranches and the maximum aggregate
principal amount and tranches of such Lender’s Term Loans (the “Submitted
Amount”) such Lender is willing to have prepaid at the Submitted Discount. Any
Lender whose Discount Range Prepayment Offer is not received by the Auction
Agent by the Discount Range Prepayment Response Date shall be deemed to have
declined to accept a Discounted Term Loan Prepayment of any of its Term Loans at
any discount to their par value within the Discount Range.

(B) The Auction Agent shall review all Discount Range Prepayment Offers received
on or before the applicable Discount Range Prepayment Response Date and shall
determine (with the consent of the relevant Company Party and subject to
rounding requirements of the Auction Agent made in its sole reasonable
discretion) the Applicable Discount and Term Loans to be prepaid at such
Applicable Discount in accordance with this Section 2.12(f)(iii). The relevant
Company Party agrees to accept on the Discount Range Prepayment Response Date
all Discount Range Prepayment Offers received by Auction Agent by the Discount
Range Prepayment Response Date, in the order from the Submitted Discount that is
the largest discount to par to the Submitted Discount that is the smallest
discount to par, up to and including the Submitted Discount that is the smallest
discount to par within the Discount Range (such Submitted Discount that is the
smallest discount to par within the Discount Range being referred to as the
“Applicable Discount”) which yields a Discounted Term Loan Prepayment in an
aggregate principal amount equal to the lower of (I) the Discount Range
Prepayment Amount and (II) the sum of all Submitted Amounts. Each Lender that
has submitted a Discount Range Prepayment Offer to accept prepayment at a
discount to par that is larger than or equal to the Applicable Discount shall be
deemed to have irrevocably consented to prepayment of Term Loans equal to its
Submitted Amount (subject to any required proration pursuant to the following
clause (C)) at the Applicable Discount (each such Lender, a “Participating
Lender”).

(C) If there is at least one Participating Lender, the relevant Company Party
will prepay the respective outstanding Term Loans of each Participating Lender
in the aggregate principal amount and of the tranches specified in such Lender’s
Discount Range Prepayment Offer at the Applicable Discount; provided that if the
Submitted Amount by all Participating Lenders offered at a discount to par
greater than the Applicable Discount exceeds the Discount Range Prepayment
Amount, prepayment of the principal amount of the relevant Term Loans for those
Participating Lenders whose Submitted Discount is a discount to par greater than
or equal to the Applicable Discount (the “Identified Participating Lenders”)
shall be made pro rata among the Identified Participating Lenders in accordance
with the Submitted Amount of each such Identified Participating Lender and the
Auction Agent (with the consent of such Company Party and subject to rounding
requirements of the Auction Agent made in its sole reasonable discretion) will
calculate such proration (the “Discount Range Proration”). The Auction Agent
shall promptly, and in any case within five Business Days following the Discount
Range Prepayment Response Date, notify (I) the relevant Company Party of the
respective Lenders’ responses to such solicitation, the Discounted Prepayment
Effective Date, the Applicable Discount, and the aggregate principal amount of
the Discounted

 

-65-



--------------------------------------------------------------------------------

Term Loan Prepayment and the tranches to be prepaid, (II) each Lender of the
Discounted Prepayment Effective Date, the Applicable Discount, and the aggregate
principal amount and tranches of Term Loans to be prepaid at the Applicable
Discount on such date, (III) each Participating Lender of the aggregate
principal amount and tranches of such Lender to be prepaid at the Applicable
Discount on such date, and (IV) if applicable, each Identified Participating
Lender of the Discount Range Proration. Each determination by the Auction Agent
of the amounts stated in the foregoing notices to the relevant Company Party and
Lenders shall be conclusive and binding for all purposes absent manifest error.
The payment amount specified in such notice to the Company Party shall be due
and payable by such Company Party on the Discounted Prepayment Effective Date in
accordance with Section 2.12(f)(vi) below (subject to Section 2.12(f)(ix)
below).

(iv) (A) Any Company Party may from time to time solicit Solicited Discounted
Prepayment Offers by providing the Auction Agent with five Business Days’ notice
in the form of a Solicited Discounted Prepayment Notice (or such shorter period
as may be agreed by the Auction Agent); provided that (I) any such solicitation
shall be extended, at the sole discretion of such Company Party, to (x) each
Lender and/or (y) each Lender with respect to any Class of Term Loans on an
individual tranche basis, (II) any such notice shall specify the maximum
aggregate amount of the Term Loans (the “Solicited Discounted Prepayment
Amount”) and the tranche or tranches of Term Loans the Borrower is willing to
prepay at a discount (it being understood that different Solicited Discounted
Prepayment Amounts may be offered with respect to different tranches of Term
Loans and, in such event, each such offer will be treated as separate offer
pursuant to the terms of this Section 2.12(f)(iv)), (III) the Solicited
Discounted Prepayment Amount shall be in an aggregate amount not less than
$5,000,000 and whole increments of $1,000,000 in excess thereof and (IV) unless
rescinded, each such solicitation by such Company Party shall remain outstanding
through the Solicited Discounted Prepayment Response Date. The Auction Agent
will promptly provide each Appropriate Lender with a copy of such Solicited
Discounted Prepayment Notice and a form of the Solicited Discounted Prepayment
Offer to be submitted by a responding Lender to the Auction Agent (or its
delegate) by no later than 5:00 p.m. on the third Business Day after the date of
delivery of such notice to such Lenders (the “Solicited Discounted Prepayment
Response Date”). Each Lender’s Solicited Discounted Prepayment Offer shall
(x) be irrevocable, (y) remain outstanding until the Acceptance Date and
(z) specify both a discount to par (the “Offered Discount”) at which such Lender
is willing to allow prepayment of its then outstanding Term Loan and the maximum
aggregate principal amount and tranches of such Term Loans (the “Offered
Amount”) such Lender is willing to have prepaid at the Offered Discount. Any
Lender whose Solicited Discounted Prepayment Offer is not received by the
Auction Agent by the Solicited Discounted Prepayment Response Date shall be
deemed to have declined prepayment of any of its Term Loans at any discount.

(B) The Auction Agent shall promptly provide the relevant Company Party with a
copy of all Solicited Discounted Prepayment Offers received on or before the
Solicited Discounted Prepayment Response Date. Such Company Party shall review
all such Solicited Discounted Prepayment Offers and select the largest of the
Offered Discounts specified by the relevant responding Lenders in the Solicited
Discounted Prepayment Offers that is acceptable to such Company Party (the
“Acceptable Discount”), if any. If the relevant Company Party elects to accept
any Offered Discount as the Acceptable Discount, then as soon as practicable
after the determination of the Acceptable Discount, but in no event later than
by the fifth Business Day after the date of receipt by such Company Party from
the Auction Agent of a copy of all Solicited Discounted Prepayment Offers
pursuant to the first sentence of this clause (B) (the “Acceptance

 

-66-



--------------------------------------------------------------------------------

Date”), such Company Party shall submit an Acceptance and Prepayment Notice to
the Auction Agent setting forth the Acceptable Discount. If the Auction Agent
shall fail to receive an Acceptance and Prepayment Notice from the relevant
Company Party by the Acceptance Date, such Company Party shall be deemed to have
rejected all Solicited Discounted Prepayment Offers.

(C) Based upon the Acceptable Discount and the Solicited Discounted Prepayment
Offers received by the Auction Agent by the Solicited Discounted Prepayment
Response Date, within five Business Days after receipt of an Acceptance and
Prepayment Notice (the “Discounted Prepayment Determination Date”), the Auction
Agent will determine (with the consent of the relevant Company Party and subject
to rounding requirements of the Auction Agent made in its sole reasonable
discretion) the aggregate principal amount and the tranches of Term Loans (the
“Acceptable Prepayment Amount”) to be prepaid by the relevant Company Party at
the Acceptable Discount in accordance with this Section 2.12(f)(iv). If the
relevant Company Party elects to accept any Acceptable Discount, then such
Company Party agrees to accept all Solicited Discounted Prepayment Offers
received by Auction Agent by the Solicited Discounted Prepayment Response Date,
in the order from largest Offered Discount to smallest Offered Discount, up to
and including the Acceptable Discount. Each Lender that has submitted a
Solicited Discounted Prepayment Offer with an Offered Discount that is greater
than or equal to the Acceptable Discount shall be deemed to have irrevocably
consented to prepayment of Term Loans equal to its Offered Amount (subject to
any required pro-rata reduction pursuant to the following sentence) at the
Acceptable Discount (each such Lender, a “Qualifying Lender”). The relevant
Company Party will prepay outstanding Term Loans pursuant to this
Section 2.12(f)(iv) to each Qualifying Lender in the aggregate principal amount
and of the tranches specified in such Lender’s Solicited Discounted Prepayment
Offer at the Acceptable Discount; provided that if the aggregate Offered Amount
by all Qualifying Lenders whose Offered Discount is greater than or equal to the
Acceptable Discount exceeds the Solicited Discounted Prepayment Amount,
prepayment of the principal amount of the Term Loans for those Qualifying
Lenders whose Offered Discount is greater than or equal to the Acceptable
Discount (the “Identified Qualifying Lenders”) shall be made pro rata among the
Identified Qualifying Lenders in accordance with the Offered Amount of each such
Identified Qualifying Lender and the Auction Agent (with the consent of such
Company Party and subject to rounding requirements of the Auction Agent made in
its sole reasonable discretion) will calculate such proration (the “Solicited
Discount Proration”). On or prior to the Discounted Prepayment Determination
Date, the Auction Agent shall promptly notify (I) the relevant Company Party of
the Discounted Prepayment Effective Date and Acceptable Prepayment Amount
comprising the Discounted Term Loan Prepayment and the tranches to be prepaid,
(II) each Lender of the Discounted Prepayment Effective Date, the Acceptable
Discount, and the Acceptable Prepayment Amount of all Term Loans and the
tranches to be prepaid at the Applicable Discount on such date, (III) each
Qualifying Lender of the aggregate principal amount and the tranches of such
Lender to be prepaid at the Acceptable Discount on such date, and (IV) if
applicable, each Identified Qualifying Lender of the Solicited Discount
Proration. Each determination by the Auction Agent of the amounts stated in the
foregoing notices to such Company Party and Lenders shall be conclusive and
binding for all purposes absent manifest error. The payment amount specified in
such notice to the relevant Company Party shall be due and payable by such
Company Party on the Discounted Prepayment Effective Date in accordance with
Section 2.12(f)(vi) below (subject to Section 2.12(f)(ix) below).

 

-67-



--------------------------------------------------------------------------------

(v) In connection with any Discounted Term Loan Prepayment, the Company Parties
and the Lenders acknowledge and agree that the Auction Agent may require as a
condition to any Discounted Term Loan Prepayment, the payment of customary fees
and expenses from the relevant Company Party in connection therewith.

(vi) If any Term Loan is prepaid in accordance with Sections 2.12(f)(ii) through
2.12(f)(iv) above, the relevant Company Party shall prepay such Term Loans on
the Discounted Prepayment Effective Date. The relevant Company Party shall make
such prepayment to the Administrative Agent, for the account of the Discount
Prepayment Accepting Lenders, Participating Lenders or Qualifying Lenders, as
applicable, to the Administrative Agent in immediately available funds not later
than 2:00 p.m. on the Discounted Prepayment Effective Date and all such
prepayments shall be applied to the remaining principal installments of the
relevant tranche of Loans being prepaid on a pro rata basis across such
installments. The Term Loans so prepaid shall be accompanied by all accrued and
unpaid interest on the par principal amount so prepaid up to, but not including,
the Discounted Prepayment Effective Date. The aggregate principal amount of the
tranches and installments of the relevant Term Loans outstanding shall be deemed
reduced by the full par value of the aggregate principal amount of the tranches
of Term Loans prepaid on the Discounted Prepayment Effective Date in any
Discounted Term Loan Prepayment. In connection with each prepayment pursuant to
this Section 2.12(f), each Lender participating in any prepayment described in
this Section 2.12(f) acknowledges and agrees that in connection therewith,
(1) the relevant Company Party then may have, and later may come into possession
of, information regarding Holdings, the Borrower, the Sponsor and their
respective Affiliates not known to such Lender and that may be material to a
decision by such Lender to participate in such prepayment (including MNPI)
(“Excluded Information”), (2) such Lender has independently and, without
reliance on any Company Party or any of their respective subsidiaries, the
Sponsor, the Administrative Agent, other Agent-Related Persons or any of their
respective Affiliates, made its own analysis and determination to participate in
such prepayment notwithstanding such Lender’s lack of knowledge of the Excluded
Information, (3) none of the Company Parties, their respective subsidiaries, the
Sponsor or any of their respective Affiliates shall be required to make any
representation that it is not in possession of MNPI and all parties to the
relevant transactions shall render customary “big boy” disclaimer letters,
(4) none of the Company Parties, their respective subsidiaries, the Sponsor, the
Administrative Agent, other Agent-Related Persons or any of their respective
Affiliates shall have any liability with respect to the nondisclosure of
Excluded Information to such Lender, (5) (i) such Lender and the Company Party
to such transaction hereby waives and releases, to the extent permitted by law,
any claims such Person may have against the Administrative Agent and any other
Agent-Related Persons, and (ii) such Lender hereby waives and releases, to the
extent permitted by law, any claims such Lender may have against the Company
Parties, their respective subsidiaries, the Sponsor and their respective
Affiliates, in each case of clause (i) and (ii), under applicable laws or
otherwise, with respect to the nondisclosure of the Excluded Information, and
(6) that the Excluded Information may not be available to the Administrative
Agent or the other Lenders; it being agreed that nothing in this sentence shall
limit the indemnification obligations of Borrower to such Lender under
Section 9.05 in respect of indemnified liabilities imposed on, incurred by or
asserted against such Lender by any party other than the Company Parties, their
respective subsidiaries, the Sponsor and their respective Affiliates with
respect to the nondisclosure of the Excluded Information.

(vii) To the extent not expressly provided for herein, each Discounted Term Loan
Prepayment shall be consummated pursuant to procedures consistent with the
provisions in this Section 2.12(f), established by the Auction Agent acting in
its reasonable discretion and as reasonably agreed by the Borrower.

 

-68-



--------------------------------------------------------------------------------

(viii) Each of the Company Parties and the Lenders acknowledge and agree that
the Auction Agent may perform any and all of its duties under this
Section 2.12(f) by itself or through any Affiliate of the Auction Agent and
expressly consents to any such delegation of duties by the Auction Agent to such
Affiliate and the performance of such delegated duties by such Affiliate. The
exculpatory provisions pursuant to this Agreement shall apply to each Affiliate
of the Auction Agent and its respective activities in connection with any
Discounted Term Loan Prepayment provided for in this Section 2.12(f) as well as
activities of the Auction Agent.

(ix) Each Company Party shall have the right, by written notice to the Auction
Agent, to revoke in full (but not in part) its offer to make a Discounted Term
Loan Prepayment and rescind the applicable Specified Discount Prepayment Notice,
Discount Range Prepayment Notice or Solicited Discounted Prepayment Notice
therefor at its discretion at any time on or prior to the applicable Specified
Discount Prepayment Response Date (and if such offer is revoked pursuant to the
preceding clauses, any failure by such Company Party to make any prepayment to a
Lender, as applicable, pursuant to this Section 2.12(f) shall not constitute a
Default or Event of Default under Section 7.01 or otherwise).

SECTION 2.13. Mandatory Prepayments.

(a) Not later than the tenth Business Day following the receipt by the Borrower
or any of its Restricted Subsidiaries of Net Cash Proceeds in respect of any
Prepayment Asset Sale or Property Loss Event, the Borrower shall apply an amount
equal to 100% of the Net Cash Proceeds received by the Borrower or any of its
Restricted Subsidiaries with respect thereto, to prepay outstanding Term Loans
in accordance with Section 2.13(e); provided, however, that, the foregoing
percentage shall be reduced to 50% if the Total Net Leverage Ratio is less than
or equal to 3.10 to 1.00, determined on a pro forma basis for such Prepayment
Asset Sale or Property Loss Event (but treating the Net Cash Proceeds of such
Prepayment Asset Sale or Property Loss Event as Restricted Cash) by reference to
the most recently delivered Compliance Certificate at the time of receipt of
such Net Cash Proceeds; and provided, further, that if (A) prior to the date any
such prepayment is required to be made, the Borrower notifies the Administrative
Agent of its intent to reinvest such Net Cash Proceeds in assets of a kind then
used or usable in the business of the Borrower and its Restricted Subsidiaries
(including any Related Business Assets) and (B) no Event of Default under
clause (b), (c), (g) or (h) of Section 7.01 (each, a “Specified Default”) shall
have occurred and shall be continuing at the time of proposed reinvestment
(unless, in the case of such Specified Default, such reinvestment is made
pursuant to a binding commitment entered into at a time when no Specified
Default was continuing), then the Borrower shall not be required to prepay Term
Loans hereunder in respect of such Net Cash Proceeds to the extent that such Net
Cash Proceeds are so reinvested within 365 days after the date of receipt of
such Net Cash Proceeds (or, if within such 365 day period, the Borrower or any
of its Restricted Subsidiaries enters into a binding commitment to so reinvest
in such Net Cash Proceeds, and such Net Cash Proceeds are so reinvested within
18 months after the date of receipt of such Net Cash Proceeds); provided,
however, that (I) if any Net Cash Proceeds are not reinvested or applied as a
repayment on or prior to the last day of the applicable reinvestment or
repayment period, such Net Cash Proceeds shall be applied within five Business
Days to the prepayment of the Term Loans as set forth above (without regard to
the immediately preceding proviso) and (II) if, as a result of any Prepayment
Asset Sale or Property Loss Event, the Borrower would be required to prepay or
make an “offer to purchase” any Material Indebtedness, in any such case prior to
the expiry of the foregoing reinvestment or repayment periods, the Borrower
shall apply the relevant percentage of such Net Cash Proceeds as required above
by this paragraph (a) to prepay Term Loans in accordance with Section 2.13(e) on
the day immediately preceding the date of such required “offer to purchase”
(without regard to the immediately preceding proviso).

 

-69-



--------------------------------------------------------------------------------

(b) No later than the tenth Business Day following the delivery of the
Section 5.04 Financials under Section 5.04(a) (commencing with the fiscal year
ending December 31, 2018), the Borrower shall prepay outstanding Term Loans in
accordance with Section 2.13(e) in an aggregate principal amount equal to the
excess, if any, of (i) the applicable ECF Percentage of Excess Cash Flow for the
Excess Cash Flow Period then ended over (ii) the aggregate principal amount of
(A) Term Loans (including any Incremental Term Loans) prepaid pursuant to
Section 2.12, (B) Incremental Equivalent Debt prepaid, (C) Replacement Term
Loans prepaid, (D) (x) “Revolving Loans” (as defined under the Revolving Credit
Agreement) prepaid and/or (y) other revolving Indebtedness prepaid (in each
case, solely to the extent accompanied by a permanent reduction of the related
commitments), and (E) Restricted Payments made pursuant to
Section 6.03(b)(xv)(L) during such fiscal year or on or prior to the date such
payment is required to be made (without duplication) (so long as such payments
are not deducted in the following fiscal year), in each case to the extent such
prepayments (x) are not funded with the proceeds of long-term Indebtedness
(other than revolving Indebtedness) and (y) in the case of subclauses (ii)(B),
(ii)(C) and (ii)(D)(y) above, are in respect of Indebtedness that is secured on
a pari passu basis with the initial Term Loans; provided that no prepayment
pursuant to this Section 2.13(b) shall be required to the extent that the amount
otherwise payable pursuant to this Section 2.13(b) is less than $10,000,000.

(c) Subject to Section 2.12(d), in the event that the Borrower or any of its
Restricted Subsidiaries shall receive Net Cash Proceeds from the issuance or
incurrence of Indebtedness (other than any cash proceeds from the issuance or
incurrence of Indebtedness permitted pursuant to Section 6.01), the Borrower
shall no later than the fifth Business Day following the receipt of such Net
Cash Proceeds, apply an amount equal to 100% of such Net Cash Proceeds to prepay
outstanding Term Loans in accordance with Section 2.13(e).

(d) Notwithstanding anything contained herein to the contrary, if at the time
that any prepayment under Section 2.13(a) or (b) would be required, the Borrower
is required to offer to repurchase Replacement Loans, Incremental Equivalent
Debt and/or the Refinancing Indebtedness of any such Indebtedness (in each case,
to the extent secured by Liens on the Collateral on a pari passu basis with the
Obligations), in each case pursuant to the terms of the documentation governing
such Indebtedness with the Net Cash Proceeds of a Prepayment Asset Sale or
Property Loss Event or Excess Cash Flow, as applicable (such Replacement Loans,
Incremental Equivalent Debt or the Refinancing Indebtedness of any such
Indebtedness required to be offered to be so repurchased, “Other Applicable
Indebtedness”), then the Borrower may apply such Net Cash Proceeds or Excess
Cash Flow, as applicable, on a pro rata basis (determined on the basis of the
aggregate outstanding principal amount of the Term Loans and Other Applicable
Indebtedness at such time; provided that the portion of such Net Cash Proceeds
or Excess Cash Flow, as applicable, allocated to the Other Applicable
Indebtedness shall not exceed the amount of such Net Cash Proceeds or Excess
Cash Flow, as applicable, required to be allocated to the Other Applicable
Indebtedness pursuant to the terms thereof, and the remaining amount, if any, of
such Net Cash Proceeds or Excess Cash Flow, as applicable, shall be allocated to
the Term Loans in accordance with the terms hereof) to the prepayment of the
Term Loans and to the repurchase or prepayment of Other Applicable Indebtedness,
and the amount of prepayment of the Term Loans that would have otherwise been
required pursuant to Section 2.13(a) or (b), as applicable, shall be reduced
accordingly.

(e) Prior to the repayment in full of all Term Loans and all Obligations (other
than contingent obligations for which a claim has not been made) relating
thereto, (i) all prepayments required by this Section 2.13 shall be applied to
the repayment of the Term Loans until paid in full (applied against the
remaining scheduled installments of principal due in respect of such Term Loans
in the direct order of maturity); provided that, to the extent an Event of
Default then exists, such prepayment shall instead be applied in accordance with
Section 2.17(b).

 

-70-



--------------------------------------------------------------------------------

(f) Notwithstanding anything to the contrary contained in this Section 2.13 or
elsewhere in this Agreement including in Section 9.08, the Borrower shall have
the option in its sole discretion to give the Lenders the option to waive their
pro rata share of a mandatory prepayment of Term Loans which is otherwise
required to be made pursuant to Section 2.13(a), (b) or (c) (each such mandatory
prepayment, a “Waivable Mandatory Prepayment”) upon the terms and provisions set
forth in this Section 2.13(f). If the Borrower elects to exercise the option
referred to in the immediately preceding sentence, the Borrower shall give to
the Administrative Agent written notice of its intention to give the Lenders the
right to waive a Waivable Mandatory Prepayment including in such Prepayment
Notice the aggregate amount of such proposed prepayment not later than 3:00 p.m.
four Business Days prior to the date of the proposed prepayment which notice the
Administrative Agent shall promptly forward to all Lenders indicating in such
notice the amount of such prepayment to be applied to each such Lender’s
outstanding Term Loans. The Borrower’s offer to permit the Lenders to waive any
such Waivable Mandatory Prepayment may apply to all or part of such prepayment,
provided that any offer to waive part of such prepayment must be made ratably to
the Lenders (based on the principal amount of the Term Loans on the date of
prepayment). In the event that any such Lender desires to waive its pro rata
share of such Lender’s right to receive any such Waivable Mandatory Prepayment
in whole or in part such Lender shall so advise the Administrative Agent no
later than 4:00 p.m. on the date which is two Business Days after the date of
such notice from the Administrative Agent and the Administrative Agent shall
promptly thereafter notify the Borrower thereof which notice shall also include
the amount such Lender desires to receive in respect of such prepayment. If any
Lender does not reply to the Administrative Agent within such two Business Day
period such Lender will be deemed not to have waived any part of such
prepayment. If any Lender does not specify an amount it wishes to receive such
Lender will be deemed to have accepted 100% of its share of such prepayment. In
the event that any such Lender waives all or part of its share of any such
Waivable Mandatory Prepayment the Borrower shall retain 100% of the amount so
waived by such Lender (such waived amount, “Declined Proceeds”). Notwithstanding
anything to the contrary contained above, if one or more Lenders waives its
right to receive all or any part of any Waivable Mandatory Prepayment but less
than all the Lenders waive in full their right to receive 100% of the total
Waivable Mandatory Prepayment otherwise required with respect to the Term Loans,
then the amount actually applied to the repayment of Term Loans of Lenders which
have waived all or any part of their right to receive 100% of such prepayment
shall be applied to each then outstanding Borrowing of Term Loans on a pro rata
basis so that each Lender with outstanding Term Loans shall, after giving effect
to the application of the respective repayment, maintain the same percentage as
determined for such Lender but not the same percentage that the other Lenders
hold and not the same percentage held by such Lender prior to prepayment of each
Borrowing of Term Loans which remains outstanding after giving effect to such
application. Notwithstanding anything to the contrary, Lenders shall not have
the right to waive mandatory prepayments under this Section 2.13 except as set
forth in this Section 2.13(f).

(g) Notwithstanding any other provisions of this Section 2.13, (i) to the extent
that any or all of the Net Cash Proceeds of any Disposition by a Foreign
Subsidiary (“Foreign Net Cash Proceeds”) or Excess Cash Flow estimated in good
faith by the Borrower to be attributable to Foreign Subsidiaries (“Foreign
Subsidiary Excess Cash Flow”) are prohibited or delayed by applicable local Law
(including financial assistance, corporate benefit restrictions on upstreaming
of cash intra group and the fiduciary and statutory duties of directors and
managers of the relevant Foreign Subsidiaries) from being repatriated to the
United States, the portion of such Foreign Net Cash Proceeds or Foreign
Subsidiary Excess Cash Flow so affected will not be required to be applied to
repay Term Loans at the times provided in this Section 2.13 but may be retained
by the applicable Foreign Subsidiary to the extent the applicable local Law will
not permit repatriation to the United States (the Borrower hereby agreeing,
subject to clause (ii) below, to cause the applicable Foreign Subsidiary to
promptly take all actions required by the applicable local Law to permit such
repatriation), and (ii) to the extent that the Borrower has determined in good
faith that the Borrower and its Restricted Subsidiaries could reasonably be
expected to incur as a result of the repatriation of any of or all Foreign Net
Cash Proceeds or Foreign Subsidiary Excess Cash Flow a

 

-71-



--------------------------------------------------------------------------------

material adverse liability (including any withholding tax, but taking into
account any available foreign tax credit or benefit), such Foreign Net Cash
Proceeds or Excess Cash Flow so affected may be retained by the applicable
Foreign Subsidiary, and in each case of clause (i) and (ii), if at any time
within one year of the applicable mandatory prepayment being reduced by this
Section 2.13(g), such repatriation of any of such affected Foreign Net Cash
Proceeds or Foreign Subsidiary Excess Cash Flow is permitted under the
applicable local law or could be made in a manner without incurring material
adverse tax liability, such repatriation will be effected as promptly thereafter
as is reasonably practicable and such repatriated Foreign Net Cash Proceeds or
Foreign Subsidiary Excess Cash Flow will be promptly (and in any event no later
than the last day of the first full fiscal quarter ending after the date that
such repatriation becomes permitted or made without incurring such tax
liability) applied (net of additional Taxes or similar charges payable or
reserved against as a result thereof) to the mandatory prepayment otherwise
required by this Section 2.13; provided that each determination by the Borrower
that the repatriation of any of such affected Foreign Net Cash Proceeds or
Foreign Subsidiary Excess Cash Flow would not be permitted or delayed by
applicable local Law or could reasonably be expected to result in material tax
liability shall have been certified in writing by the Borrower to the
Administrative Agent on or prior to the date this Section 2.13 would otherwise
require such relevant mandatory prepayment from Foreign Net Cash Proceeds or
Foreign Subsidiary Excess Cash Flow to be made (but for the application of this
Section 2.13(g)). Notwithstanding the foregoing, any prepayments made after
application of this Section 2.13(g) shall be net of any costs, expenses or Taxes
incurred by Holdings, the Borrower and its Restricted Subsidiaries or any direct
or indirect parent company of Holdings that is the common parent of the income
tax group that includes Holdings, the Borrower and its Restricted Subsidiaries
and arising exclusively as a result of compliance with the preceding sentence,
and Holdings, the Borrower and its Restricted Subsidiaries shall be permitted to
make, directly or indirectly, a dividend or distribution to such direct or
indirect parent company in an amount sufficient to cover such tax liability,
costs or expenses.

SECTION 2.14. Reserve Requirements; Change in Circumstances.

(a) Notwithstanding any other provision of this Agreement, if any Change in Law
shall impose, modify or deem applicable any reserve, special deposit or similar
requirement against assets of, deposits with or for the account of or credit
extended by any Lender (except any such reserve requirement which is reflected
in the Adjusted LIBO Rate) or shall impose on such Lender or the London
interbank market any other condition affecting this Agreement or Eurodollar Term
Loans made by such Lender, and the result of any of the foregoing shall be to
increase the cost to such Lender of making or maintaining any Eurodollar Term
Loan or to reduce the amount of any sum received or receivable by such Lender
(whether of principal, interest or otherwise) by an amount reasonably deemed by
such Lender to be material, then the Borrower will pay to such Lender upon
demand such additional amount or amounts as will compensate such Lender for such
additional costs actually incurred or reduction actually suffered.

(b) If any Lender shall have determined (in good faith in its reasonable
discretion) that any Change in Law regarding capital adequacy or liquidity
requirements has or would have the effect of reducing the rate of return on such
Lender’s capital or on the capital of such Lender’s holding company, if any, as
a consequence of this Agreement or the Term Loans made or participations in Term
Loans purchased by such Lender pursuant hereto to a level below that which such
Lender or such Lender’s holding company could have achieved but for such Change
in Law (taking into consideration such Lender’s policies and the policies of
such Lender’s holding company with respect to capital adequacy or liquidity) by
an amount reasonably deemed by such Lender to be material, then the Borrower
shall pay to such Lender such additional amount or amounts as will compensate
such Lender or such Lender’s holding company for any such reduction actually
suffered.

 

-72-



--------------------------------------------------------------------------------

(c) If any Lender determines in good faith in its reasonable discretion that any
Change in Law shall subject any Lender to any Taxes (other than (A) Indemnified
Taxes, (B) Taxes described in clauses (c) through (e) of the definition of
Excluded Taxes and (C) Connection Income Taxes) on its loans, loan principal,
commitments or other obligations, or its deposits, reserves, other liabilities
or capital attributable thereto, and the result of any of the foregoing shall be
to increase the cost to such Lender of making, converting to, continuing or
maintaining any Term Loan or of maintaining its obligation to make any such Term
Loan, or to reduce the amount of any sum received or receivable by such Lender
(whether of principal, interest or any other amount) then, upon request of such
Lender the Borrower will pay to such Lender such additional amount or amounts as
will compensate such Lender for such additional costs actually incurred or
reduction actually suffered.

(d) A certificate of a Lender setting forth in reasonable detail the amount or
amounts necessary to compensate such Lender or its holding company, as
applicable, as specified in paragraph (a), (b) or (c) above shall be delivered
to the Borrower, shall describe the applicable Change in Law, the resulting
costs actually incurred or reduction actually suffered (including a calculation
thereof), certifying that such Lender is generally charging such amounts to
similarly situated borrowers and shall be conclusive absent manifest error. The
Borrower shall pay such Lender, as applicable, the amount shown as due on any
such certificate delivered by it within 30 days after its receipt of the same.

(e) Failure or delay on the part of any Lender to demand compensation for any
increased costs or reduction in amounts received or receivable or reduction in
return on capital shall not constitute a waiver of such Lender’s right to demand
such compensation; provided that the Borrower shall not be under any obligation
to compensate any Lender under paragraph (a), (b) or (c) above with respect to
increased costs or reductions with respect to any period prior to the date that
is 180 days prior to such request; provided, further, that the foregoing
limitation shall not apply to any increased costs or reductions arising out of
the retroactive application of any Change in Law within such 180-day period. The
protection of this Section 2.14 shall be available to each Lender regardless of
any possible contention of the invalidity or inapplicability of the Change in
Law that shall have occurred or been imposed; provided that if, after the
payment of any amounts by the Borrower under this Section 2.14, any Change in
Law in respect of which a payment was made is thereafter determined to be
invalid or inapplicable to the relevant Lender, then such Lender shall, within
30 days after such determination, repay any amounts paid to it by the Borrower
hereunder in respect of such Change in Law.

SECTION 2.15. Change in Legality.

(a) Notwithstanding any other provision of this Agreement, if any Change in Law
shall make it unlawful for any Lender to make or maintain any Eurodollar Term
Loan or to give effect to its obligations as contemplated hereby with respect to
any Eurodollar Term Loan, then, by written notice to the Borrower and to the
Administrative Agent:

(i) such Lender may declare that Eurodollar Term Loans will not thereafter (for
the duration of such unlawfulness) be made by such Lender hereunder (or be
continued for additional Interest Periods) and ABR Term Loans will not
thereafter (for such duration) be converted into Eurodollar Term Loans,
whereupon any request for a Eurodollar Borrowing (or to convert an ABR Borrowing
to a Eurodollar Borrowing or to continue a Eurodollar Borrowing for an
additional Interest Period) shall, as to such Lender only, be deemed a request
for an ABR Term Loan (or a request to continue an ABR Term Loan as such for an
additional Interest Period or to convert a Eurodollar Term Loan into an ABR Term
Loan, as the case may be), unless such declaration shall be subsequently
withdrawn; and

(ii) such Lender may require that all outstanding Eurodollar Term Loans made by
such Lender shall be converted to ABR Term Loans, in which event all such
Eurodollar Term Loans shall be automatically converted to ABR Term Loans as of
the effective date of such notice as provided in paragraph (b) below.

 

-73-



--------------------------------------------------------------------------------

In the event any Lender shall exercise its rights under clause (i) or
(ii) above, all payments and prepayments of principal that would otherwise have
been applied to repay the Eurodollar Term Loans that would have been made by
such Lender or the converted Eurodollar Term Loans of such Lender shall instead
be applied to repay the ABR Term Loans made by such Lender in lieu of, or
resulting from the conversion of, such Eurodollar Term Loans.

(b) For purposes of this Section 2.15, a notice to the Borrower by any Lender
shall be effective as to each Eurodollar Term Loan made by such Lender, if
lawful, on the last day of the Interest Period then applicable to such
Eurodollar Term Loan; in all other cases such notice shall be effective on the
date of receipt by the Borrower. Such Lender shall withdraw such notice promptly
following any date on which it becomes lawful for such Lender to make and
maintain Eurodollar Term Loans or give effect to its obligations as contemplated
hereby with respect to any Eurodollar Term Loan.

SECTION 2.16. Breakage. The Borrower shall indemnify each Lender against any
loss or expense that such Lender sustains or incurs as a consequence of (a) any
event, other than a default by such Lender in the performance of its obligations
hereunder, which results in (i) such Lender receiving or being deemed to receive
any amount on account of the principal of any Eurodollar Term Loan prior to the
end of the Interest Period in effect therefor, (ii) the conversion of any
Eurodollar Term Loan to an ABR Term Loan or the conversion of the Interest
Period with respect to any Eurodollar Term Loan, in each case other than on the
last day of the Interest Period in effect therefor, or (iii) any Eurodollar Term
Loan to be made by such Lender (including any Eurodollar Term Loan to be made
pursuant to a conversion or continuation under Section 2.10) not being made
after notice of such Term Loan shall have been given by the Borrower hereunder
other than by operation of Section 2.08 and the proviso set forth at the end of
Section 2.12(c) (any of the events referred to in this clause (a) being called a
“Breakage Event”) or (b) any default in the making of any payment or prepayment
required to be made hereunder. In the case of any Breakage Event, such loss
shall include an amount equal to the excess, as reasonably determined by such
Lender, of (i) its cost of obtaining funds for the Eurodollar Term Loan that is
the subject of such Breakage Event for the period from the date of such Breakage
Event to the last day of the Interest Period in effect (or that would have been
in effect) for such Term Loan over (ii) the amount of interest which would
accrue on such principal amount for such period at the interest rate which such
Lender would bid were it to bid, at the commencement of such period, for
deposits in the applicable currency or currencies of a comparable amount and
period from other banks in the applicable interbank market. For purposes of
calculating amounts payable by the Borrower to the Lenders under this
Section 2.16, each Lender shall be deemed to have funded each Eurodollar Term
Loan made by it at the Adjusted LIBO Rate (excluding the impact of the last
sentence of the “Adjusted LIBO Rate” definition) for such Term Loan by a
matching deposit or other borrowing in the London interbank eurodollar market
for a comparable amount and for a comparable period, whether or not such
Adjusted LIBO Rate Term Loan was in fact so funded. A certificate of any Lender
setting forth in reasonable detail any amount or amounts which such Lender is
entitled to receive pursuant to this Section 2.16 shall be delivered to the
Borrower and shall be conclusive absent manifest error.

SECTION 2.17. Pro Rata Treatment; Intercreditor Agreement.

(a) Except as provided below in this Section 2.17 and as required under
Section 2.13, 2.14, 2.15, 2.16, 2.20 or 2.21, each Borrowing, each payment or
prepayment of principal of any Borrowing, each payment of interest on the Term
Loans and each conversion of any Borrowing to or continuation of any Borrowing
as a Borrowing of any Type shall be allocated pro rata among the Lenders in
accordance with their respective Term Loan Commitments (or if such Term Loan
Commitments shall have

 

-74-



--------------------------------------------------------------------------------

terminated, in accordance with the respective principal amounts of their
respective applicable outstanding Term Loans). In addition, in computing such
Lender’s portion of any Borrowing to be made hereunder, the Administrative Agent
may, in its discretion, round each Lender’s percentage of such Borrowing to the
next higher or lower whole dollar amount.

(b) Notwithstanding anything to the contrary contained in this Agreement, any
payment or other distribution (whether from proceeds of collateral or any other
source, whether in the form of cash, securities or otherwise, and whether made
by any Loan Party or in connection with any exercise of remedies by the
Collateral Agent, the Administrative Agent or any Lender) made or applied in
respect of any of the Obligations and Secured Hedge Obligations during the
existence of an Event of Default or during or in connection with Insolvency
Proceedings involving any Loan Party (or any plan of liquidation, distribution
or reorganization in connection therewith), shall be made or applied, as the
case may be, in the following order of priority (with higher priority
Obligations and Secured Hedge Obligations to be paid in full prior to any
payment or other distribution in respect of lower priority Obligations and
Secured Hedge Obligations): (i) first, to payment of that portion of the
Obligations constituting fees, indemnities, expenses and other amounts,
including attorney fees, payable to the Collateral Agent and the Administrative
Agent in their capacities as such; (ii) second, to payment of that portion of
the Obligations constituting fees, indemnities and other amounts (other than
principal and interest) payable to the Lenders, including attorney fees (ratably
among such Lenders in proportion to the respective amounts described in this
clause second payable to them); (iii) third, to payment of that portion of the
Obligations constituting accrued and unpaid interest (including any default
interest) on the Term Loans (including interest accruing after the filing or
commencement of any Insolvency Proceedings in respect of any Loan Party, whether
or not any claim for post-filing or post-petition interest is or would be
allowed, allowable or otherwise enforceable in any such Insolvency Proceedings),
and any fees, premiums and scheduled periodic payments due under Secured Hedge
Agreements (ratably among the applicable Secured Parties in proportion to the
respective amounts described in this clause third payable to them); (iv) fourth,
to payment of that portion of the Obligations constituting unpaid principal of
the Term Loans, and any breakage, termination or other payments under Secured
Hedge Agreements (ratably among the applicable Secured Parties in proportion to
the respective amounts described in this clause fourth held by them); and
(v) last, in the case of proceeds of collateral, the balance, if any, thereof,
after all of the Obligations and Secured Hedge Obligations have been paid in
full, to the Borrower or as otherwise required by Applicable Law. Each Lender
and each Hedge Bank agrees that the provisions of this Section 2.17 (including
the priority of the Obligations and Secured Hedge Obligations as set forth
herein) constitute an intercreditor agreement among them for value received that
is independent of any value received from the Loan Parties, and that such
agreement shall be enforceable as against each Lender and each Hedge Bank,
including in any Insolvency Proceedings in respect of any Loan Party, to the
same extent that such agreement is enforceable under applicable non-bankruptcy
law (including pursuant to Section 510(a) of the Bankruptcy Code or any
comparable provision of applicable insolvency law), and that, if any Lender or
Hedge Bank receives any payment or distribution in respect of any Obligation or
Secured Hedge Obligation (including in connection with any Insolvency
Proceedings or any plan of liquidation, distribution or reorganization therein)
to which such Lender or Hedge Bank is not entitled in accordance with the
priorities set forth in this Section 2.17, such amount shall be held in trust by
such Lender or Hedge Bank for the benefit of the Person or Persons entitled to
such payment or distribution hereunder, and promptly shall be turned over by
such Lender or Hedge Bank to the Administrative Agent for distribution to the
Person or Persons entitled to such payment or distribution in accordance with
this Section 2.17.

SECTION 2.18. Sharing of Setoffs. Each Lender agrees that if it shall, through
the exercise of a right of banker’s lien, setoff or counterclaim against the
Borrower or any other Loan Party, or pursuant to a secured claim under the
Bankruptcy Code or other security or interest arising from, or in lieu of, such
secured claim received by such Lender under any applicable Debtor Relief Law or
otherwise,

 

-75-



--------------------------------------------------------------------------------

or by any other means, obtain payment (voluntary or involuntary) in respect of
any Term Loan as a result of which the unpaid principal portion of its Term
Loans shall be proportionately less than the unpaid principal portion of the
Term Loans of any other Lender, it shall be deemed simultaneously to have
purchased from such other Lender at face value, and shall promptly pay to such
other Lender the purchase price for, a participation in the Term Loans of such
other Lender, so that the aggregate unpaid principal amount of the Term Loans
and participations in Term Loans held by each Lender shall be in the same
proportion to the aggregate unpaid principal amount of all Term Loans then
outstanding as the principal amount of its Term Loans prior to such exercise of
banker’s lien, setoff or counterclaim or other event was to the principal amount
of all Term Loans outstanding prior to such exercise of banker’s lien, setoff or
counterclaim or other event; provided, however, that (i) if any such purchase or
purchases or adjustments shall be made pursuant to this Section 2.18 and the
payment giving rise thereto shall thereafter be recovered, such purchase or
purchases or adjustments shall be rescinded to the extent of such recovery and
the purchase price or prices or adjustment restored without interest and
(ii) the provisions of this Section 2.18 shall not be construed to apply to any
payment made by the Borrower pursuant to and in accordance with the express
terms of this Agreement (including the application of funds arising from the
existence of a Defaulting Lender) or any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Term Loans to any assignee or participant. The Borrower expressly consent to the
foregoing arrangements and agrees that any Lender holding a participation in a
Term Loan deemed to have been so purchased may exercise any and all rights of
banker’s lien, setoff or counterclaim with respect to any and all moneys owing
by the Borrower to such Lender by reason thereof as fully as if such Lender had
made a Term Loan directly to the Borrower in the amount of such participation.

SECTION 2.19. Payments. The Borrower shall make each payment (including
principal of or interest on any Borrowing or any Administration Fees or other
amounts) hereunder and under any other Loan Document not later than 2:00 p.m. on
the date when due in dollars in immediately available funds. Each such payment
shall be made to the Administrative Agent at its office for payments specified
in (or in accordance with) Section 9.01. The Administrative Agent shall
distribute any such payments received by it for the account of any other Person
to the appropriate recipient promptly following receipt thereof.

SECTION 2.20. Taxes.

(a) Any and all payments by or on account of any obligation of the Borrower or
any other Loan Party hereunder or under any other Loan Document shall be made
free and clear of and without deduction for any Taxes; provided, that if any
Taxes are required to be withheld or deducted from such payments, then (i) if
such Taxes are Indemnified Taxes, the sum payable shall be increased as
necessary so that after making all required deductions or withholdings
(including deductions or withholdings applicable to additional sums payable
under this Section 2.20) the Administrative Agent or Lender (as the case may be)
receives an amount equal to the sum it would have received had no such
deductions or withholdings been made, (ii) the Borrower or such Loan Party shall
make such deductions or withholdings and (iii) the Borrower or such Loan Party
shall pay the full amount deducted or withheld to the relevant Governmental
Authority in accordance with applicable law.

(b) In addition, the Borrower shall pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law.

(c) The Borrower shall indemnify the Administrative Agent and each Lender,
within 30 days after written demand therefor, for the full amount of any
Indemnified Taxes paid by the Administrative Agent or such Lender, as the case
may be, on or with respect to any payment by or on account of any obligation of
the Borrower or any other Loan Party hereunder or under any other Loan Document
(including Indemnified Taxes imposed or asserted on or attributable to amounts
payable under this

 

-76-



--------------------------------------------------------------------------------

Section 2.20) and any penalties, interest and reasonable expenses arising
therefrom or with respect thereto, in each case, whether or not such Indemnified
Taxes (but not Other Taxes) were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to the Borrower by a Lender, or by the Administrative
Agent on behalf of itself or a Lender, shall be conclusive absent manifest
error.

(d) As soon as practicable after any payment of Indemnified Taxes by the
Borrower or any other Loan Party to a Governmental Authority, the Borrower shall
deliver to the Administrative Agent the original or a copy of a receipt issued
by such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.

(e) Any Lender that is entitled to an exemption from or reduction of withholding
Tax with respect to payments made under any Loan Document shall deliver to the
Borrower and the Administrative Agent, at the time or times reasonably requested
by the Borrower or the Administrative Agent, such properly completed and
executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. In addition, any Lender, if reasonably
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by applicable law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding any
other provision of this Section 2.20(e), neither the Administrative Agent nor
any Lender shall be required to deliver any form pursuant to this
Section 2.20(e) (other than the documentation set forth in Sections 2.20(e)(i)
and (ii)) that the Administrative Agent or such Lender is not legally eligible
to deliver or if in the Administrative Agent’s or such Lender’s reasonable
judgment the completion, execution or submission of such form would subject the
Administrative Agent or such Lender to any material unreimbursed cost or expense
or would materially prejudice the legal or commercial position of the
Administrative Agent or such Lender. Without limiting the generality of the
foregoing:

(i) Each Foreign Lender shall, to the extent it is legally entitled to do so
(a) furnish to the Borrower (with a copy to the Administrative Agent) on or
before the date it becomes a party to the Agreement either (i) two accurate and
complete originally executed copies of IRS Form W-8BEN or W-8BEN-E (or successor
form), (ii) two accurate and complete originally executed copies of IRS
Form W-8ECI (or successor form) or (iii) two accurate and complete originally
executed copies of IRS Form W-8IMY (or successor form) together with any
required attachments, certifying, in any case, to such Foreign Lender’s legal
entitlement to an exemption or reduction from U.S. federal withholding Tax with
respect to all payments hereunder and (b) provide to the Borrower (with a copy
to the Administrative Agent) a new Form W-8BEN or W-8BEN-E (or successor form),
Form W-8ECI (or successor form) or Form W-8IMY (or successor form) together with
any required attachments upon (i) the expiration, inaccuracy or obsolescence of
any previously delivered form to reconfirm any exemption from, or any
entitlement to a reduction in, U.S. federal withholding Tax with respect to any
payment hereunder, (ii) the occurrence of any event requiring a change in the
most recent form previously delivered by it and (iii) from time to time if
requested by the Borrower or the Administrative Agent; provided that any Foreign
Lender that is relying on the “portfolio interest exemption” shall also furnish
a “Non-Bank Certificate” in the form of Exhibit F together with a Form W-8BEN or
W-8BEN-E. CS, as the Administrative Agent, and any successor or supplemental
Administrative Agent that is not a United States person under
Section 7701(a)(30) of the Code, shall deliver to the Borrower two duly
completed copies of Internal Revenue Service Form W-8IMY certifying that it is a
“U.S. branch” and that the payments it receives for the account of

 

-77-



--------------------------------------------------------------------------------

others are not effectively connected with the conduct of its trade or business
in the United States and that it is using such form as evidence of its agreement
with the Borrower to be treated as a United States person with respect to such
payments (and the Borrower and the Administrative Agent agree to so treat the
Administrative Agent as a United States person with respect to such payments as
contemplated by Treasury Regulation Section 1.1441-1(b)(2)(iv)(A)). Each Lender
(and the Administrative Agent if it is not a United States Person) shall deliver
to the Borrower and the Administrative Agent at the time or times prescribed by
law and at such time or times reasonably requested by the Borrower or the
Administrative Agent such documentation prescribed by applicable law (including
as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such additional
documentation reasonably requested by the Borrower or the Administrative Agent
as may be necessary for the Borrower and the Administrative Agent to comply with
their obligations under FATCA or to determine the amount to deduct and withhold,
if any, from such payment. Solely for purposes of this clause (e), “FATCA” shall
include any amendments made to FATCA after the date of this Agreement.

(ii) Any Lender that is a United States Person, or the Administrative Agent if
it is a United States Person, in either case as defined in Section 7701(a)(30)
of the Code, shall deliver to the Borrower (with a copy to the Administrative
Agent), at the times specified in this Section 2.20(e), two accurate and
complete original signed copies of IRS Form W-9, or any successor form that such
Person is entitled to provide at such time, in order to qualify for an exemption
from United States back-up withholding requirements.

(f) If the Administrative Agent or a Lender determines, in its sole discretion
exercised in good faith, that it has received a refund of any Indemnified Taxes
as to which it has been indemnified by the Borrower or with respect to which the
Borrower has paid additional amounts pursuant to this Section 2.20, it shall pay
to the Borrower an amount equal to such refund (but only to the extent of
indemnity payments made, or additional amounts paid, by the Borrower under this
Section 2.20(f) with respect to the Indemnified Taxes giving rise to such
refund), net of all reasonable out-of-pocket expenses of the Administrative
Agent or such Lender, as the case may be, and without interest (other than any
interest paid by the relevant Governmental Authority with respect to such
refund), provided that the Borrower, upon the request of the Administrative
Agent or such Lender, agrees to repay the amount paid over to the Borrower (plus
any penalties, interest or other charges imposed by the relevant Governmental
Authority) to the Administrative Agent or such Lender in the event the
Administrative Agent or such Lender is required to repay such refund to such
Governmental Authority; provided, further, that in no event will the Lender or
Administrative Agent be required to pay any amount to a Loan Party pursuant to
this paragraph (f) the payment of which would place the Lender or Administrative
Agent in a less favorable net after-Tax position than the Lender or
Administrative Agent would have been in if the Tax subject to indemnification
and giving rise to such refund had not been deducted, withheld or otherwise
imposed and the indemnification payments or additional amounts with respect to
such Tax had never been paid. This paragraph shall not be construed to require
the Administrative Agent or any Lender party to make available its Tax returns
(or any other information relating to its Taxes that it deems confidential) to
the Borrower or any other person.

(g) Each party’s obligations under this Section 2.20 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Term Loan
Commitments and the repayment, satisfaction or discharge of all obligations
under any Loan Documents.

 

-78-



--------------------------------------------------------------------------------

SECTION 2.21. Replacement of Lenders; Defaulting Lenders; Duty to Mitigate.

(a) In the event (i) any Lender requests compensation pursuant to Section 2.14,
(ii) any Lender delivers a notice described in Section 2.15, (iii) the Borrower
is required to pay any additional amount to any Lender or any Governmental
Authority on account of any Lender pursuant to Section 2.20, (iv) any Lender
shall become a Defaulting Lender or (v) any Lender does not consent to any
amendment, waiver or other modification of any Loan Document requested by the
Borrower that requires the consent of all affected Lenders in accordance with
the terms of Section 9.08 or all the Lenders and such amendment, waiver or other
modification is consented to by the Required Lenders (any such Lender, a
“Non-Consenting Lender”), the Borrower may, at its sole cost and expense, upon
notice to such Lender and upon the consent of the Administrative Agent, which
shall not be unreasonably withheld, conditioned or delayed, either:

(x) replace such Lender by causing such Lender to (and such Lender shall be
obligated to) assign, at par, 100% of the principal amount of its outstanding
Term Loans, plus any accrued and unpaid interest on such Term Loans pursuant to
Section 9.04 (with the assignment fee to be waived in such instance) and all of
its rights and obligations as a Lender under this Agreement in respect of the
Term Loans to one or more Persons (which Persons shall otherwise be subject to
the approval rights set forth in Section 9.04(b)); provided that (I)(A) if a
Non-Consenting Lender is being replaced, the replacement Lender shall agree (and
shall by its acceptance of such assignment be deemed to have agreed) to the
consent, waiver or amendment to which the Non-Consenting Lender did not agree,
(B) neither the Administrative Agent nor any Lender shall have any obligation to
the Borrower to find a replacement Lender or other such Person and (C) in the
case of any such assignment resulting from a claim for compensation under
Section 2.14 or payments required to be made pursuant to Section 2.20, such
assignment will result in a reduction in such compensation or payments and
(II) such Lender shall have received payment of an amount equal to the
outstanding principal of its Term Loans, accrued interest thereon, accrued fees
and all other amounts payable to it hereunder (including an amount pursuant to
Section 2.12(d) if a Repricing Transaction has occurred) and under the other
Loan Documents (including any amount under Section 2.16 and Section 2.20,
assuming for this purpose that the Term Loans of such Lender were being prepaid)
from the assignee (in the case of outstanding principal and accrued interest and
fees) or the Borrower (in the case of all other amounts); or

(y) repay all Obligations (other than contingent obligations for which a claim
has not been made) in respect of the Term Loans owing to such Lender as of such
termination date.

Each Lender hereby grants to the Administrative Agent an irrevocable power of
attorney (which power is coupled with an interest) to execute and deliver, on
behalf of such Lender as assignor, any Assignment and Acceptance necessary to
effectuate any assignment of such Lender’s interests hereunder in respect of the
circumstances contemplated by this Section 2.21.

(b) Any payment of principal, interest, fees or other amounts received by the
Administrative Agent for the account of a Defaulting Lender (whether voluntary
or mandatory, at maturity, pursuant to Article VII or otherwise) or received by
the Administrative Agent from a Defaulting Lender pursuant to Section 9.06 shall
be applied at such time or times as may be determined by the Administrative
Agent as follows: first, to the payment of any amounts owing by such Defaulting
Lender to the Administrative Agent hereunder; second, as the Borrower may
request (so long as no Event of Default exists), to the funding of any Term Loan
in respect of which such Defaulting Lender has failed to fund its portion
thereof as required by this Agreement, as determined by the Administrative
Agent; third, if so determined by the Administrative Agent and the Borrower, to
be held in a deposit account and released pro rata in order to satisfy such
Defaulting Lender’s potential future funding obligations with respect to Term
Loans under this Agreement; fourth, to the payment of any amounts owing to the
Lenders as a result of any

 

-79-



--------------------------------------------------------------------------------

judgment of a court of competent jurisdiction obtained by any Lender against
such Defaulting Lender as a result of such Defaulting Lender’s breach of its
obligations under this Agreement; fifth, so long as no Event of Default exists,
to the payment of any amounts owing to the Borrower as a result of any judgment
of a court of competent jurisdiction obtained by the Borrower against such
Defaulting Lender as a result of such Defaulting Lender’s breach of its
obligations under this Agreement; and sixth to such Defaulting Lender or as
otherwise directed by a court of competent jurisdiction; provided that if
(i) such payment is a payment of the principal amount of any Term Loans in
respect of which such Defaulting Lender has not fully funded its appropriate
share, and (ii) such Loans were made at a time when the conditions set forth in
Article IV were satisfied or waived, such payment shall be applied solely to pay
the Term Loans of all non-Defaulting Lenders on a pro rata basis prior to being
applied to the payment of any Term Loans of such Defaulting Lender until such
time as all Term Loans are held by the Lenders pro rata in accordance with the
Term Loan Commitments. Any payments, prepayments or other amounts paid or
payable to a Defaulting Lender that are applied (or held) to pay amounts owed by
a Defaulting Lender pursuant to this Section 2.21(b) shall be deemed paid to and
redirected by such Defaulting Lender, and each Lender irrevocably consents
hereto.

(c) If the Borrower and the Administrative Agent agree in writing that a Lender
is no longer a Defaulting Lender, the Administrative Agent will so notify the
parties hereto, whereupon as of the effective date specified in such notice and
subject to any conditions set forth therein, such Lender will cease to be a
Defaulting Lender; provided that no adjustments will be made retroactively with
respect to fees accrued or payments made by or on behalf of the Borrower while
such Lender was a Defaulting Lender; provided further that except to the extent
otherwise expressly agreed by the affected parties, no change hereunder from
Defaulting Lender to Lender will constitute a waiver or release of any claim of
any party hereunder arising from such Lender’s having been a Defaulting Lender.

(d) If (i) any Lender requests compensation under Section 2.14, (ii) any Lender
delivers a notice described in Section 2.15 or (iii) the Borrower is required to
pay any additional amount to any Lender or any Governmental Authority on account
of any Lender, pursuant to Section 2.20, then such Lender shall use reasonable
efforts (which shall not require such Lender to take any action inconsistent
with its internal policies or legal or regulatory restrictions or suffer any
disadvantage or burden deemed by it to be material) (x) to file any certificate
or document reasonably requested by the Borrower or (y) to assign its rights and
delegate and transfer its obligations hereunder to another of its offices,
branches or affiliates, if such filing or assignment would reduce its claims for
compensation under Section 2.14 or enable it to withdraw its notice pursuant to
Section 2.15 or would reduce amounts payable pursuant to Section 2.20, as the
case may be, in the future.

SECTION 2.22. Incremental Term Loans.

(a) The Borrower may at any time or from time to time after the Closing Date, by
notice to the Administrative Agent (whereupon the Administrative Agent shall
promptly deliver a copy to each of the Lenders), request the establishment of
one or more new term loan commitments (the “Incremental Term Loans”). Each
Incremental Term Loan shall be in a minimum aggregate principal amount of
$10,000,000 (or such lower amount that either (A) represents all remaining
availability under the limit set forth in the next sentence or (B) is acceptable
to the Administrative Agent) and integral multiples of $1,000,000 in excess
thereof. Notwithstanding anything to the contrary herein, the aggregate amount
of all Incremental Term Loans shall not exceed an amount equal to (x) the
greater of (I) $155,000,000 and (II) 100% of Consolidated EBITDA for the most
recently ended Test Period as of any date of determination, calculated on a pro
forma basis after giving effect to the incurrence of any Incremental Term Loans,
any acquisition or any Investment consummated in connection therewith and all
other appropriate pro forma adjustments (this clause (x), the “Incremental Free
and Clear Amount”) plus (y) all voluntary prepayments of (A) Term Loans
(including any Incremental Term Loans) pursuant to

 

-80-



--------------------------------------------------------------------------------

Section 2.12, (B) Incremental Equivalent Debt and (C) Replacement Term Loans, in
each case to the extent secured on a pari passu basis with the initial Term
Loans, prior to the time of such of incurrence of Incremental Term Loans (but
excluding the amount of any Term Loans replaced or refinanced with any
Replacement Term Loans) (the “Incremental Reload Amount”) plus (z) the maximum
amount at the time of such proposed Incremental Term Loans that could be
incurred such that both immediately before and after giving pro forma effect to
such Incremental Term Loans and the application of the proceeds thereof (and
assuming such Incremental Term Loans are fully drawn), the Senior Secured Net
Leverage Ratio (calculated treating the cash proceeds of such Incremental Term
Loans and any other Indebtedness incurred substantially concurrently therewith
as Restricted Cash) does not exceed 4.10 to 1.00 as of the last date for which
Section 5.04 Financials have been delivered to the Administrative Agent (the
“Ratio-Based Incremental Amount” and the aggregate amount in clauses (x), (y)
and (z) above, the “Available Incremental Amount”). Incremental Term Loans may
be incurred under any or all of the Incremental Free and Clear Amount, the
Incremental Reload Amount and the Ratio-Based Incremental Amount in a single
transaction, and proceeds from any such incurrence under more than one of the
foregoing may be utilized in a single transaction, at the election of the
Borrower, by first calculating the incurrence under the Ratio-Based Incremental
Amount and then calculating the incurrence under the Incremental Reload Amount
and/or the incurrence under the Incremental Free and Clear Amount. Any
Incremental Term Loans incurred in reliance on the Incremental Free and Clear
Amount and/or the Incremental Reload Amount may be reallocated after incurrence,
at the election of the Borrower, such that it may be included in the Ratio-Based
Incremental Amount (to the extent such amount would have been permitted to have
been incurred thereunder as of such date of redesignation). The Incremental Term
Loans (i) shall be subject only to the conditions set forth in Section 4.01,
(ii) shall rank pari passu in right of payment and of security with the then
existing Term Loans and none of the obligors or guarantors with respect thereto
shall be a Person that is not a Loan Party (unless such Person is required to
become a Loan Party in accordance with Section 5.09), (iii) shall not mature
earlier than the Term Loan Maturity Date, (iv) shall not have a shorter Weighted
Average Life to Maturity than the then existing Term Loans, (v) the amortization
schedule and Applicable Percentages for the Incremental Term Loans shall be
determined by the Borrower and the Lenders of the Incremental Term Loans;
provided that, in the case of any Incremental Term Loans incurred on any date
within 12 months after the Closing Date (other than any Incremental Term Loans
(A) that have a maturity date more than two years after the Latest Maturity Date
at the time of incurrence thereof or (B) are incurred in connection with a
Permitted Acquisition), if the All-in Yield on any Incremental Term Loans
exceeds the initial All-in Yield for the Term Loans by more than 75 basis points
(the amount of such excess above 75 basis points being referred to herein as the
“Yield Differential”), then the Applicable Percentage for Term Loans shall
automatically be increased by the Yield Differential, effective upon the making
of such Incremental Term Loans (this clause (v), the “MFN Provision”), and
(vi) may have terms and conditions different from those of the then existing
Term Loans (except as provided in clause (i) through (v) above and except for
covenants and other provisions applicable only to periods after the Latest
Maturity Date); provided that any such differences pursuant to this clause (vi)
shall be reasonably satisfactory to the Administrative Agent; provided, however,
to the extent that any financial maintenance covenant is added for the benefit
of any Incremental Term Loans, no consent shall be required from the
Administrative Agent or any Lender to the extent that such financial maintenance
covenant is also added for the benefit of the corresponding existing Term Loans;
provided, further, that the Lenders hereby expressly authorize the
Administrative Agent to enter into any such amendment implementing this
additional financial maintenance covenant upon the Borrower’s request for such
an amendment. Each notice from the Borrower pursuant to this Section 2.22 shall
set forth the requested amount and proposed terms of the relevant Incremental
Term Loan. Incremental Term Loans may be made by any existing Lender (each of
which shall be entitled to agree or decline to participate in its sole
discretion) or by any Additional Lender; provided that the relevant Persons
under Section 9.04(b) shall have consented (in each case, not to be unreasonably
withheld or delayed) to such Lender’s or Additional Lender’s making such
Incremental Term Loans, if such consent would be required under Section 9.04(b)
for an assignment of Term Loans to such Lender or Additional Lender.

 

-81-



--------------------------------------------------------------------------------

(b) Commitments in respect of Incremental Term Loans shall become Term Loan
Commitments under this Agreement pursuant to an amendment (an “Incremental
Amendment”) to this Agreement and, as appropriate, the other Loan Documents,
executed by the Borrower, each Lender agreeing to provide such Term Loan
Commitment, if any, each Additional Lender, if any, and the Administrative
Agent. The Incremental Amendment may, without the consent of any other Lenders,
effect such amendments to this Agreement and the other Loan Documents as may be
necessary or appropriate, in the reasonable opinion of the Administrative Agent
and the Borrower, to effect the provisions of this Section 2.22. The
effectiveness of any Incremental Amendment shall be subject to the satisfaction
on the date thereof (each, an “Incremental Facility Closing Date”) of each of
the conditions set forth in Section 4.01 (it being understood that all
references to “the date of such Borrowing” or similar language in such
Section 4.01 shall be deemed to refer to the effective date of such Incremental
Amendment). No Lender shall be obligated to provide any Incremental Term Loan
unless it so agrees in its sole discretion.

(c) The Term Loans and Term Loan Commitments established pursuant to this
Section 2.22 shall constitute Term Loans and Term Loan Commitments under, and
shall be entitled to all the benefits afforded by, this Agreement and the other
Loan Documents, and shall, without limiting the foregoing, benefit equally and
ratably from the guarantees and security interests created by the Security
Documents. The Loan Parties shall take any actions reasonably required by the
Administrative Agent to ensure and/or demonstrate that the Lien and security
interests granted by the Security Documents continue to be perfected under the
UCC or otherwise after giving effect to the establishment of any such new Term
Loans or any such new Term Loan Commitments.

(d) Notwithstanding the foregoing paragraph (c), the Borrower may, in lieu of
adding one or more Incremental Term Loans, utilize any part of the Available
Incremental Amount at any time by issuing or incurring Incremental Equivalent
Debt; provided, that both immediately before and after giving pro forma effect
to such Incremental Equivalent Debt and the application of the proceeds thereof
(and assuming such Incremental Equivalent Debt is fully drawn), (i) in the case
of Incremental Equivalent Debt that is secured on a junior basis to the Term
Loans, the Senior Secured Net Leverage Ratio (calculated treating the cash
proceeds of such Incremental Equivalent Debt and any other Indebtedness incurred
substantially concurrently therewith as Restricted Cash) shall not exceed the
greater of (x) 4.10 to 1.00 and (y) if incurred in connection with an
acquisition, the Senior Secured Net Leverage Ratio immediately prior to such
incurrence and (ii) in the case of Incremental Equivalent Debt that is unsecured
and/or Subordinated Indebtedness, the Total Net Leverage Ratio (calculated
treating the cash proceeds of such Incremental Equivalent Debt and any other
Indebtedness incurred substantially concurrently therewith as Restricted Cash)
shall not exceed the greater of (x) 5.25 to 1.00 and (y) if incurred in
connection with an acquisition, the Total Net Leverage Ratio immediately prior
to such incurrence, in each case as of the last date for which Section 5.04
Financials have been delivered to the Administrative Agent. In the case of any
Incremental Equivalent Debt incurred in the form of term loans that is secured
on a pari passu basis with the Term Loans and is incurred on a date that is
within 12 months after the Closing Date (other than any Incremental Equivalent
Debt (A) that has a maturity date more than two years after the Latest Maturity
Date at the time of incurrence thereof or (B) is incurred in connection with a
Permitted Acquisition), such Incremental Equivalent Debt shall be subject to the
MFN Provision as if such Incremental Equivalent Debt were Incremental Term
Loans.

(e) This Section 2.22 shall supersede any provisions in Sections 2.18 or 9.08 to
the contrary.

SECTION 2.23. Amend and Extend.

(a) The Borrower may, by written notice to the Administrative Agent from time to
time, request an extension (each, an “Extension”) of the Term Loan Maturity Date
of any Borrowing to the

 

-82-



--------------------------------------------------------------------------------

extended maturity date specified in such notice. Such notice shall set forth
(1) the amount of the applicable Borrowing of Term Loans to be extended (which
shall not be less than the Minimum Threshold) and (2) the date on which such
Extension is requested to become effective (which shall be not less than ten
Business Days nor more than sixty days after the date of such Extension Request
(or such longer or shorter periods as the Administrative Agent shall agree)) and
(iii) identifying the relevant Borrowing or Borrowings of Term Loans to which
the Extension Request relates. Each Lender of the applicable Borrowing shall be
offered (an “Extension Offer”) an opportunity to participate in such Extension
on a pro rata basis and on the same terms and conditions as each other Lender of
such Borrowing pursuant to procedures established by, or reasonably acceptable
to, the Administrative Agent. If the aggregate principal amount of Term Loans
(calculated on the face amount thereof) in respect of which Lenders shall have
accepted the relevant Extension Offer (such Term Loans, “Extended Term Loans”)
shall exceed the maximum aggregate principal amount of Term Loans offered to be
extended by the Borrower pursuant to such Extension Offer, then the Term Loans
of Lenders of the applicable Borrowing shall be extended ratably up to such
maximum amount based on the respective principal amounts (but not to exceed
actual holdings of record) with respect to which such Lenders have accepted such
Extension Offer.

(b) It shall be a condition precedent to the effectiveness of any Extension that
(1) no Event of Default shall have occurred and be continuing immediately prior
to and immediately after giving effect to such Extension, (2) the
representations and warranties set forth in Article III and in each other Loan
Document shall be true and correct in all material respects on and as of the
date of such Extension, and (3) the terms of such Extended Term Loans shall
comply with Section 2.23(c).

(c) The terms of each Extension shall be determined by the Borrower and the
applicable extending Lender and set forth in an Extension Amendment; provided
that (1) the final maturity date of any Extended Term Loan shall be no earlier
than the Term Loan Maturity Date, (2) the Weighted Average Life to Maturity of
the Extended Term Loans shall be no shorter than the remaining Weighted Average
Life to Maturity of the Term Loans, (3) the Extended Term Loans will rank pari
passu in right of payment and with respect to security with the Term Loans and
none of the obligors or guarantors with respect thereto shall be a Person that
is not a Loan Party (unless such Person is required to become a Loan Party in
accordance with Section 5.09), (4) the interest rate margin, rate floors, fees,
original issue discounts and premiums applicable to any Extended Term Loans
shall be determined by the Borrower and the Lenders providing such Extended Term
Loans and (5) to the extent the terms of the Extended Term Loans are
inconsistent with the terms set forth herein (except as set forth in clause (1)
through (4) above), such terms shall be reasonably satisfactory to the
Administrative Agent; provided, however, to the extent that any financial
maintenance covenant is added for the benefit of any Extended Term Loans, no
consent shall be required from the Administrative Agent or any Lender to the
extent that such financial maintenance covenant is also added for the benefit of
the corresponding existing Term Loans; provided, further, that the Lenders
hereby expressly authorize the Administrative Agent to enter into any such
amendment implementing this additional financial maintenance covenant upon the
Borrower’s request for such an amendment.

(d) In connection with any Extension, the Borrower, the Administrative Agent and
each applicable extending Lender shall execute and deliver to the Administrative
Agent an Extension Amendment and such other documentation as the Administrative
Agent shall reasonably specify to evidence the Extension. The Administrative
Agent shall promptly notify each Lender as to the effectiveness of each
Extension. Any Extension Amendment may, without the consent of any other Lender,
effect such amendments to this Agreement and the other Loan Documents as may be
necessary or appropriate, in the reasonable opinion of the Administrative Agent
and the Borrower, to implement the terms of any such Extension Offer, including
any amendments necessary to establish Extended Term Loans as a new Borrowing or
tranche of Term Loans and such other technical amendments as may be

 

-83-



--------------------------------------------------------------------------------

necessary or appropriate in the reasonable opinion of the Administrative Agent
and the Borrower in connection with the establishment of such new Borrowing or
tranche (including, if desirable, to preserve the pro rata treatment of the
extended and non-extended Borrowings or tranches), in each case on terms not
inconsistent with this Section 2.23).

(e) This Section 2.23 shall supersede any provisions in Sections 2.18 or 9.08 to
the contrary.

SECTION 2.24. Refinancing Loans.

(a) The Borrower may, by written notice to the Administrative Agent from time to
time, request Replacement Loans to refinance all or a portion of any existing
Borrowing of Term Loans (the “Refinanced Term Loans”) in an aggregate principal
amount not to exceed the aggregate principal amount of the Refinanced Term Loans
plus any accrued interest, fees, costs and expenses related thereto (including
any original issue discount or upfront fees) and amounts permitted to be
incurred as Incremental Term Loans (which shall reduce the Available Incremental
Amount on a dollar-for-dollar basis) or otherwise permitted to be incurred under
this Agreement. Such notice shall set forth (i) the principal amount of the
applicable Replacement Loans (which shall not be less than the Minimum
Threshold) and (ii) the date on which the applicable Replacement Loans are to be
incurred (which shall not be less than ten Business Days nor more than sixty
days after the date of such notice (or such longer or shorter periods as the
Administrative Agent shall agree)). The Borrower may seek Replacement Loans from
existing Lenders (each of which shall be entitled to agree or decline to
participate in its sole discretion) or any Additional Lender.

(b) It shall be a condition precedent to the incurrence of any Replacement Loans
that (i) no Event of Default shall have occurred and be continuing immediately
prior to or immediately after giving effect to the incurrence of such
Replacement Loans, (ii) the representations and warranties set forth in
Article III and in each other Loan Document shall be true and correct in all
material respects on and as of the date such Replacement Loans are made,
(iii) the terms of the Replacement Loans shall comply with Section 2.24(c) and
(iv) substantially concurrently with the incurrence of any such Replacement
Loans, 100% of the Net Cash Proceeds thereof shall be applied to repay the
Refinanced Term Loans (including accrued interest, fees and premiums (if any)
payable in connection therewith).

(c) The terms of any Replacement Loans shall be determined by the Borrower and
the applicable Lenders or Additional Lenders and set forth in a Refinancing
Amendment; provided that (i) the aggregate principal amount of such Replacement
Loans shall not exceed the aggregate principal amount of such Refinanced Term
Loans plus any accrued interest, fees, costs and expenses related thereto
(including any original issue discount or upfront fees) and amounts permitted to
be incurred as Incremental Term Loans (which shall reduce the Available
Incremental Amount on a dollar-for-dollar basis) or otherwise permitted to be
incurred under this Agreement, (ii) the final maturity date of any Replacement
Loans shall not be earlier than the maturity or termination date of the
applicable Refinanced Term Loans, (iii) in the case of any Replacement Term
Loans, the Weighted Average Life to Maturity of the Replacement Term Loans shall
be no shorter than the remaining Weighted Average Life to Maturity of the
Refinanced Term Loans (without giving effect to annual amortization on any
Refinanced Term Loans not in excess of 1% of the principal amount thereof), (iv)
the Replacement Loans will be unsecured or, if the Refinanced Term Loans were
pari passu in right of payment and of security with the Term Loans, rank pari
passu in right of payment and of security with the Term Loans, (v) none of the
obligors or guarantors with respect thereto shall be a Person that is not a Loan
Party (unless such Person is required to become a Loan Party in accordance with
Section 5.09), (vi) the interest rate margin, rate floors, fees, original issue
discount and premiums applicable to the Replacement Loans shall be determined by
the Borrower and the applicable Lenders or Additional Lenders, provided that the
All-in Yield on any Replacement Loans shall not exceed the initial All-in Yield
for the Refinanced Term Loans,

 

-84-



--------------------------------------------------------------------------------

and (vii) the terms of the Replacement Loans (other than as set forth in
clause (i) through (vi) above) shall be substantially identical to, or less
favorable to the Lenders or Additional Lenders providing such Replacement Loans
than those applicable to such Refinanced Term Loans, except to the extent
necessary to provide for covenants and other terms applicable to any period
occurring entirely after the latest final maturity of the Term Loans in effect
immediately prior to such refinancing; provided, however, to the extent that any
financial maintenance covenant is added for the benefit of any Replacement
Loans, no consent shall be required from the Administrative Agent or any Lender
to the extent that such financial maintenance covenant is also added for the
benefit of the corresponding existing Term Loans; provided, further, that the
Required Lenders hereby expressly authorize the Administrative Agent to enter
into any such amendment implementing this additional financial maintenance
covenant upon the Borrower’s request for such an amendment.

(d) In connection with any Replacement Loans pursuant to this Section 2.24, the
Borrower, the Administrative Agent and each applicable Lender or Additional
Lender shall execute and deliver to the Administrative Agent an amendment to
this Agreement (such amendment, a “Refinancing Amendment”) and such other
documentation as the Administrative Agent shall reasonably specify to evidence
such Replacement Loans. The Administrative Agent shall promptly notify each
Lender as to the effectiveness of each Refinancing Amendment. Any Refinancing
Amendment may, without the consent of any other Lenders, effect such amendments
to this Agreement and the other Loan Documents as may be necessary or
appropriate, in the reasonable opinion of the Administrative Agent and the
Borrower, to effect the provisions of this Section 2.24, including any
amendments necessary to establish the applicable Replacement Loans as a new
Borrowing or tranche of Term Loans or revolving loans and such other technical
amendments as may be necessary or appropriate in the reasonable opinion of the
Administrative Agent and the Borrower in connection with the establishment of
such Borrowings or tranches (including, if desirable, to preserve the pro rata
treatment of the refinanced and non-refinanced tranches), in each case on terms
consistent with this Section 2.24.

(e) This Section 2.24 shall supersede any provisions in Section 2.18 or 9.08 to
the contrary.

ARTICLE III

Representations and Warranties

The Borrower represents and warrants to the Administrative Agent, the Collateral
Agent and each of the Lenders that:

SECTION 3.01. Organization; Powers. Each Loan Party and each Restricted
Subsidiary (a) is duly organized or formed, validly existing and in good
standing (to the extent such concept exists in such jurisdiction) under the laws
of the jurisdiction of its organization, except where the failure to be duly
organized or formed or to exist (other than in the case of the Borrower) or be
in good standing could not reasonably be expected to result in a Material
Adverse Effect, (b) has all requisite power and authority to own its property
and assets and to carry on its business as now conducted, except where the
failure to have such power and authority could not reasonably be expected to
result in a Material Adverse Effect, (c) is qualified to do business in, and is
in good standing (where relevant) in, every jurisdiction where its ownership,
lease or operation of properties or the conduct of its business requires such
qualification, except where the failure to so qualify or be in good standing
could not reasonably be expected to result in a Material Adverse Effect, and
(d) has the requisite organizational power and authority to, in the case of the
Loan Parties, execute, deliver and perform its obligations under each of the
Loan Documents to which it is a party.

 

-85-



--------------------------------------------------------------------------------

SECTION 3.02. Authorization. The Transactions and the execution, delivery and
performance of the Loan Documents (a) have been duly authorized by all requisite
corporate or other organizational action on the part of each Loan Party and
(b) do not (i) violate (A) any provision (x) of any applicable law, statute,
rule or regulation, or (y) of the certificate or articles of incorporation,
bylaws or other constitutive documents of any Loan Party, (B) any applicable
material order of any Governmental Authority or (C) any provision of any
material indenture, agreement or other instrument to which any Loan Party or any
Restricted Subsidiary is a party or by which any of them or any of their
property is bound, (ii) be in conflict with, result in a breach of or constitute
(alone or with notice or lapse of time or both) a default under or give rise to
any right to require the prepayment, repurchase or redemption of any obligation
under any such material indenture, agreement or other instrument to which such
Loan Party is a party or (iii) result in the creation or imposition of any Lien
upon or with respect to any property or assets now owned or hereafter acquired
by any Loan Party (other than Liens created or permitted hereunder or under the
Security Documents); except with respect to clauses (b)(i) through (b)(iii)
(other than clause (b)(i)(A)(y)), to the extent that such violation, conflict,
breach, default, or creation or imposition of Lien could not reasonably be
expected to result in a Material Adverse Effect.

SECTION 3.03. Enforceability. This Agreement and each other Loan Document (when
delivered) have been duly executed and delivered by each Loan Party which is a
party thereto. This Agreement and each other Loan Document delivered on the
Closing Date constitutes, and each other Loan Document when executed and
delivered by each Loan Party which is a party thereto will constitute, a legal,
valid and binding obligation of such Loan Party enforceable against such Loan
Party in accordance with its terms, except as may be limited by any bankruptcy,
insolvency, fraudulent transfer, reorganization, receivership, moratorium or
similar laws of general applicability relating to or limiting creditors’ rights
generally or by general equity principles, regardless of whether considered in a
proceeding in equity or at law.

SECTION 3.04. Governmental Approvals. Except to the extent the failure to obtain
or make the same could not reasonably be expected to result in a Material
Adverse Effect, no action, consent or approval of, registration or filing with
or any other action by any Governmental Authority is necessary or required in
connection with the execution, delivery and performance of the Loan Documents by
the Loan Parties, except for (a) filings and registrations necessary to perfect
the Liens on the Collateral granted by the Loan Parties in favor of the
Collateral Agent and (b) such as have been made or obtained and are in full
force and effect.

SECTION 3.05. Financial Statements. The Borrower’s consolidated balance sheets
and related statements of income, stockholder’s equity and cash flows as of and
for the fiscal years ended December 31, 2016 and December 31, 2017, audited by
and accompanied by the report of RSM US LLP present fairly in all material
respects, as of the date thereof, the financial condition and results of
operations and cash flows of the Borrower and its consolidated subsidiaries as
of such dates and for such periods. Such financial statements were prepared in
accordance with GAAP consistently applied throughout the period covered thereby,
except as otherwise noted therein.

SECTION 3.06. No Material Adverse Change. Since December 31, 2017, no event,
change or condition has occurred that (individually or in the aggregate) has
had, or could reasonably be expected to have, a Material Adverse Effect.

SECTION 3.07. Title to Properties. Each Loan Party and each Restricted
Subsidiary has good and record title to, or valid leasehold interests in, all
its material properties necessary in the ordinary conduct of its business other
than (i) minor defects in title that do not materially interfere with its
ability to conduct its business or to utilize such material properties for their
intended purposes and (ii) except where the failure to have such title or other
property interests described above could not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect. All such material
properties and assets are free and clear of Liens, other than Liens created or
permitted hereunder or under the Security Documents.

 

-86-



--------------------------------------------------------------------------------

SECTION 3.08. Subsidiaries. Schedule 3.08 sets forth as of the Closing Date a
list of all subsidiaries of the Borrower, the jurisdiction of their formation or
organization, as the case may be, and the percentage ownership interest of such
subsidiary’s direct parent company therein, and such Schedule shall denote which
subsidiaries (if any) as of the Closing Date are not Subsidiary Guarantors.

SECTION 3.09. Litigation; Compliance with Laws.

(a) Except as set forth on Schedule 3.09, there are no actions, suits or
proceedings at law or in equity or by or before any Governmental Authority now
pending or, to the knowledge of the Borrower, threatened in writing against any
Loan Party or any Restricted Subsidiary or any business, property or rights of
any such Person that could reasonably be expected, individually or in the
aggregate, to have an adverse determination resulting in a Material Adverse
Effect.

(b) None of the Loan Parties or any Restricted Subsidiary or any of their
respective material properties is in violation of any applicable law, rule or
regulation, or is in default with respect to any judgment, writ, injunction,
decree or order of any Governmental Authority, where any such violation or
default could reasonably be expected to result in a Material Adverse Effect.

SECTION 3.10. Federal Reserve Regulations.

(a) No Loan Party is engaged principally, or as one of its important activities,
in the business of purchasing or carrying Margin Stock or extending credit for
the purpose of purchasing or carrying Margin Stock.

(b) No part of the proceeds of any Term Loan will be used (i) to purchase or
carry any Margin Stock or to extend credit to others for the purpose of
purchasing or carrying any Margin Stock or (ii) for a purpose in violation of
Regulation T, U or X issued by the Board.

SECTION 3.11. Investment Company Act. None of the Loan Parties or any Restricted
Subsidiary is an “investment company” as defined in, or subject to regulation
under, the Investment Company Act of 1940.

SECTION 3.12. Taxes. Each of the Loan Parties and each Restricted Subsidiary
has, except where the failure to so file or pay could not reasonably be expected
to have a Material Adverse Effect, timely filed or caused to be filed all
Federal, state and other Tax returns required to have been filed by it and has
paid, caused to be paid, or made provisions for the payment of all Taxes due and
payable by it and all material assessments received by it, except such Taxes and
assessments the amount or the validity of which are being contested in good
faith by appropriate proceedings and for which such Loan Party or such
Restricted Subsidiary, as applicable, shall have set aside on its books adequate
reserves in accordance with GAAP.

SECTION 3.13. No Material Misstatements. As of the Closing Date, to the
knowledge of the Borrower, the written information, reports, financial
statements, exhibits and schedules furnished by (as modified or supplemented by
other written information so furnished prior to the Closing Date) or on behalf
of the Borrower to the Administrative Agent or the Lenders (other than
projections, forecasts, budgets, estimates and other information of a
forward-looking nature and information of a general

 

-87-



--------------------------------------------------------------------------------

economic or industry-specific nature) on or prior to the Closing Date in
connection with the transactions contemplated hereby (taken as a whole) did not
and, as of the Closing Date, does not contain any material misstatement of fact
or omit to state any material fact necessary to make the statements therein, in
the light of the circumstances under which they were made, not materially
misleading. The projections, forecasts and other forward looking information
furnished by or on behalf of the Borrower to the Administrative Agent and the
Lenders prior to the Closing Date in connection with the transactions
contemplated hereby (as modified or supplemented by other written information so
furnished prior to the Closing Date) were prepared in good faith on the basis of
assumptions believed by the Borrower to be reasonable in light of the conditions
existing at the time of delivery of such projections, and represented, at the
time of delivery thereof, a reasonable good faith estimate of future financial
performance by the Borrower (it being understood that such projections,
forecasts and other forward looking information are not to be viewed as facts or
guarantees of performance and are subject to significant uncertainties and
contingencies, many of which are beyond the control of the Borrower, that actual
results may vary from projected results and such variances may be material and
that the Borrower makes no representation as to the attainability of such
projections, forecasts and other forward looking information or as to whether
such projections, forecasts and other forward looking information will be
achieved or will materialize).

SECTION 3.14. Employee Benefit Plans. No ERISA Event has occurred or could
reasonably be expected to occur, that could reasonably be expected to result in
a Material Adverse Effect. Each Pension Plan and/or Foreign Plan is in
compliance with the applicable provisions of ERISA, the Code and/or applicable
law, except for such non-compliance that could not reasonably be expected to
have a Material Adverse Effect.

SECTION 3.15. Environmental Matters. Except as otherwise provided in
Schedule 3.15, or except with respect to any matters that, individually or in
the aggregate, could not reasonably be expected to result in a Material Adverse
Effect, (i) each Loan Party and each of their Restricted Subsidiaries are in
compliance with all applicable Environmental Laws, and have obtained, and are in
compliance with, all permits required of them under applicable Environmental
Laws, (ii) there are no claims, judicial or arbitral proceedings, actions, or,
to the knowledge of the Borrower, investigations, by any Governmental Authority
or other Person pending, or to the knowledge of the Borrower, threatened in
writing against any Loan Party or any of their Restricted Subsidiaries under any
Environmental Law, (iii) none of the Loan Parties or any of their Restricted
Subsidiaries has agreed to assume or accept responsibility, by contract, for any
liability of any other Person under Environmental Laws with respect to real
property and (iv) there are no facts, circumstances or conditions relating to
the real property or facilities owned, operated or leased by any of the Loan
Parties or their Restricted Subsidiaries or, to the knowledge of the Loan
Parties, the real property or facilities formerly owned, operated or leased by
the Loan Parties or their Restricted Subsidiaries (including the disposal of any
Hazardous Materials), that could reasonably be expected to result in any Loan
Party or any of their Restricted Subsidiaries incurring any liability under any
Environmental Law.

SECTION 3.16. Security Documents. The Security Documents are effective to create
in favor of the Collateral Agent, for the benefit of the Secured Parties, a
valid, and together with such filings and other actions required by this
Agreement or the Security Documents, perfected first priority Lien in the
Collateral (to the extent that, with respect to Collateral that is intellectual
property, a valid, perfected Lien in such Collateral is possible through such
filings and other actions in the United States) or, with respect to the ABL
Priority Collateral (as defined in the Intercreditor Agreement), a valid, and
together with such filings and other actions required by this Agreement or the
Security Documents, perfected second priority Lien in such Collateral, securing
the payment of the Secured Obligations, subject only to Liens created or
permitted hereunder or under the Security Documents. Notwithstanding anything
herein (including this Section 3.16) or in any other Loan Document to the
contrary, no Loan Party makes any representation or warranty as to (a) the
effects of perfection or non-perfection, the priority or the

 

-88-



--------------------------------------------------------------------------------

enforceability of any pledge of or security interest in any Equity Interests of
any Foreign Subsidiary, or as to the rights and remedies of the Collateral Agent
or any Lender with respect thereto under foreign law, (b) the pledge or creation
of any security interest, or the effects of perfection or non-perfection, the
priority or the enforceability of any pledge or security interest to the extent
such pledge or security interest, perfection or priority is not required
pursuant to the Loan Documents or (C) on the Closing Date and until required
pursuant to Section 5.09, the pledge or creation of any security interest, or
the effects of perfection or non-perfection, the priority or enforceability of
any pledge or security interest to the extent not required on the Closing Date.

SECTION 3.17. [Reserved].

SECTION 3.18. Labor Matters. Except as set forth in Schedule 3.18 and except in
the aggregate to the extent the same has not had and could not be reasonably
expected to have a Material Adverse Effect, (a) there are no strikes, lockouts
or slowdowns against any Loan Party or any Restricted Subsidiary pending or, to
the knowledge of the Borrower, threatened in writing, and (b) the hours worked
by and payments made to employees of the Loan Parties and the Restricted
Subsidiaries have not been in violation of the Fair Labor Standards Act or any
other applicable Federal, state, local or foreign law dealing with such matters.

SECTION 3.19. Solvency. On the Closing Date immediately after giving effect to
this Agreement and the Transactions, the Loan Parties, on a consolidated basis,
are Solvent.

SECTION 3.20. Intellectual Property. Except as set forth in Schedule 3.20, the
Borrower and each of its Restricted Subsidiaries own, have a license to or
possess the right to use all intellectual property that is necessary for the
operation of their respective businesses as currently conducted, except where
the failure to obtain any such rights or the imposition of such restrictions or
Liens could not reasonably be expected to have a Material Adverse Effect.

SECTION 3.21. Subordination of Junior Financing. The Obligations constitute
“Senior Debt,” “Senior Indebtedness,” “Guarantor Senior Debt” or “Senior Secured
Financing” (or any comparable term) under, and as defined in, any Junior
Financing Documentation.

SECTION 3.22. Anti-Terrorism; OFAC; FCPA. To the extent applicable, no Borrower
and none of its Restricted Subsidiaries or, to the knowledge of the Borrower,
none of the Borrower’s Related Parties (other than its Restricted Subsidiaries),
is in violation, in any material respect, with (i) the Trading with the Enemy
Act, as amended, or any of the foreign assets control regulations of the
U.S. Treasury Department (31 C.F.R., Subtitle B, Chapter V, as amended) or any
other enabling legislation or executive order relating thereto, (ii) any other
applicable laws or regulations relating to economic sanctions or trade embargoes
or (iii) any legal requirements relating to terrorism or money laundering,
including the USA PATRIOT Act (together with clauses (i) and (ii), “Sanctions”).
No part of the proceeds of any Term Loan will be used or made available to any
Person, to fund any activities of any Person, or in any country or territory,
that, at the time of such funding, is the subject of any Sanctions. No Borrower
and none of its Restricted Subsidiaries or, to the knowledge of the Borrower,
none of Borrower’s Related Parties (other than its Restricted Subsidiaries),
will take or has taken any action, directly or indirectly, that would result in
a violation by such Persons of the Foreign Corrupt Practices Act of 1977, as
amended, or any other applicable antibribery or anticorruption law.

 

-89-



--------------------------------------------------------------------------------

ARTICLE IV

Conditions Precedent

The obligations of the Lenders to make Term Loans hereunder are subject to the
satisfaction (or waiver by the Administrative Agent on or prior to the Closing
Date and in accordance with Section 9.08 thereafter) of the following
conditions:

SECTION 4.01. All Term Loans. On the date of the making of each Term Loan,
including the making of an Incremental Term Loan (it being understood that the
conversion into a Eurodollar Term Loan or an ABR Term Loan or continuation of a
Eurodollar Term Loan does not constitute the making of a Term Loan):

(a) The Administrative Agent shall have received a notice of such Term Loan as
required by Section 2.03 (or such notice shall have been deemed given in
accordance with Section 2.02).

(b) The representations and warranties set forth in Article III and in each
other Loan Document shall be true and correct in all material respects on and as
of the date of the making of such Term Loan with the same effect as though made
on and as of such date, except to the extent such representations and warranties
expressly relate to an earlier date, in which case they shall be true and
correct in all material respects as of such earlier date.

(c) At the time of and immediately after the making of such Term Loan, no
Default or Event of Default shall have occurred and be continuing.

The making of each Term Loan shall be deemed to constitute a representation and
warranty by the Borrower to the Administrative Agent, the Collateral Agent and
each of the Lenders on the date of the making of such Term Loan as to the
matters specified in paragraphs (b) and (c) of this Section 4.01.

Notwithstanding anything in this Section 4.01 to the contrary, to the extent
that the proceeds of Incremental Term Loans are to be used to finance a Limited
Condition Transaction, the only conditions precedent to the funding of such
Incremental Term Loans shall be the conditions precedent set forth in the
related Incremental Amendment required by Section 2.22.

SECTION 4.02. Initial Term Loan. On the Closing Date:

(a) This Agreement shall have been duly executed and delivered by the Borrower,
the Administrative Agent, the Collateral Agent and each Lender.

(b) The Administrative Agent shall have received, on behalf of itself and the
Lenders, an opinion of Alston & Bird LLP, special counsel for the Loan Parties,
Gray Plant Mooty, Minnesota special counsel for the Loan Parties, and Kurlbaum
Rinne, Kansas special counsel for the Loan Parties, each dated as of the Closing
Date and addressed to the Administrative Agent and the Lenders, and of such
other counsel to the Loan Parties satisfactory to the Administrative Agent, in
each case, in form and substance reasonably satisfactory to the Administrative
Agent.

(c) The Administrative Agent shall have received (i) a copy of the certificate
or articles of incorporation or organization, including all amendments thereto,
of each Loan Party, certified as of a recent date by the Secretary of State of
the state of its organization, and a

 

-90-



--------------------------------------------------------------------------------

certificate as to the good standing (where relevant) of each Loan Party as of a
recent date, from such Secretary of State or similar Governmental Authority and
(ii) an Officer’s Certificate of the Secretary or Assistant Secretary of each
Loan Party dated the Closing Date and certifying (A) that attached thereto is a
true and complete copy of the by-laws or operating (or limited liability
company) agreement of such Loan Party as in effect on the Closing Date, (B) that
attached thereto is a true and complete copy of resolutions duly adopted by the
Governing Board of such Loan Party authorizing the execution, delivery and
performance of the Loan Documents to which such Person is a party and, in the
case of the Borrower, the borrowings hereunder, and that such resolutions have
not been modified, rescinded or amended and are in full force and effect,
(C) that the certificate or articles of incorporation or organization of such
Loan Party have not been amended since the date of the last amendment thereto
shown on the certificate of good standing furnished pursuant to clause (i)
above, and (D) as to the incumbency and specimen signature of each officer
executing any Loan Document on behalf of such Loan Party and countersigned by
another officer as to the incumbency and specimen signature of the Secretary or
Assistant Secretary executing the certificate pursuant to clause (ii) above.

(d) The Administrative Agent shall have received an Officer’s Certificate, dated
the Closing Date and signed by a Financial Officer of the Borrower, certifying
compliance with the conditions precedent set forth in Sections 4.01(b) and (c).

(e) The Administrative Agent and the Arranger shall have received all fees and
other amounts due and payable on or prior to the Closing Date, including, to the
extent invoiced at least three Business Days prior to the Closing Date,
reimbursement or payment of all reasonable out-of-pocket expenses required to be
reimbursed or paid by the Borrower hereunder or under any other Loan Document.

(f) The Borrower shall have delivered or caused to be delivered to the
Administrative Agent a solvency certificate from the Chief Financial Officer of
Holdings setting forth the conclusions that, after giving effect to the
Transactions, Holdings and its Subsidiaries (on a consolidated basis) are
Solvent.

(g) The Security Documents (other than any Mortgages) shall have been duly
executed by each Loan Party that is to be a party thereto and shall be in full
force and effect. All actions necessary to establish that the Collateral Agent
will have a perfected first priority Lien on the Collateral (subject to
Permitted Liens) shall have been taken.

(h) The Administrative Agent shall have received the results of (i) searches of
the Uniform Commercial Code filings (or equivalent filings) and (ii) to the
extent requested, bankruptcy, judgment and tax lien searches, made with respect
to the Loan Parties in the states (or other jurisdictions) of formation of such
Person, together with (in the case of clause (i)) copies of the financing
statements (or similar documents) disclosed by such search.

(i) Since December 31, 2017, no event, change or effect shall have occurred
which, individually or in the aggregate, has resulted in or would reasonably be
expected to result in a Material Adverse Effect.

(j) The Administrative Agent shall have received certificates as to coverage and
such endorsements and designations as the Administrative Agent shall reasonably
require under the insurance policies required by Section 5.02.

 

-91-



--------------------------------------------------------------------------------

(k) Prior to or substantially concurrently with the initial Borrowing on the
Closing Date, the Refinancing shall have been consummated.

(l) The Lenders shall have received from the Loan Parties, at least three
Business Days prior to the Closing Date, to the extent requested at least ten
days prior to the Closing Date, all documentation and other information required
by regulatory authorities under applicable “know your customer” and anti-money
laundering rules and regulations, including the USA PATRIOT Act.

(m) The Administrative Agent and the Lenders shall have received all of the
financial statements referred to in Section 3.05.

(n) The Borrower shall have obtained (i) a public credit rating (but not any
specific rating) of the Term Loan Facility from each of S&P and Moody’s and
(ii) a public corporate family rating (but not any specific rating) from Moody’s
and a public corporate credit rating from S&P.

(o) The Borrower shall have given notice of the prepayment of all outstanding
“Revolving Loans” under and as defined in the Revolving Credit Agreement in
accordance with Section 2.12(b) of the Revolving Credit Agreement, and
substantially contemporaneously with the initial Borrowing on the Closing Date,
shall have made such prepayment of such Revolving Loans without any reduction in
the commitments thereunder.

ARTICLE V

Affirmative Covenants

Each of Holdings and the Borrower covenants and agrees with each Lender that
until the Termination Date Holdings and the Borrower will, and will cause each
of the Restricted Subsidiaries to:

SECTION 5.01. Existence; Compliance with Laws; Businesses and Properties.

(a) Do or cause to be done all things reasonably necessary to preserve, renew
and keep in full force and effect its legal existence under the laws of its
jurisdiction of organization, except (i) other than with respect to the Borrower
or Holdings, to the extent that failure to do so could not reasonably be
expected to have a Material Adverse Effect or (ii) as otherwise expressly
permitted under Section 6.04 or Section 6.05.

(b) Other than where the failure to do so could not reasonably be expected to
have a Material Adverse Effect, (i) do or cause to be done all things reasonably
necessary to obtain, preserve, renew, extend and keep in full force and effect
the material rights, licenses, permits, franchises, authorizations, patents,
copyrights, trademarks and trade names necessary to the conduct of its business,
(ii) comply in all material respects with applicable laws, rules, regulations
and decrees and orders of any Governmental Authority (including Environmental
Laws and ERISA), whether now in effect or hereafter enacted and (iii) maintain
and preserve all property necessary to the conduct of such business and keep
such property in good repair, working order and condition (ordinary wear and
tear, casualty and condemnation excepted) and from time to time make, or cause
to be made, all needed repairs, renewals, additions, improvements and
replacements thereto necessary in the reasonable judgment of management to the
conduct of its business.

 

-92-



--------------------------------------------------------------------------------

(c) Maintain in effect and enforce policies and procedures designed to promote
compliance by the Borrower, its subsidiaries and their respective directors,
officers, employees and agents (in each case, in their respective capacities as
such) with anti-corruption laws and applicable sanctions.

SECTION 5.02. Insurance.

(a) Keep its material insurable properties adequately insured in all material
respects at all times, by insurers that the Borrower believes (in the good faith
judgment of its management) are financially sound and reputable at the time the
relevant coverage is placed or renewed, to such extent and against such risks,
including fire and other risks insured against by extended coverage, as is
customary with companies in the same or similar businesses operating in the same
or similar locations.

(b) Cause all such policies covering any Collateral to be endorsed or otherwise
amended to include a customary lender’s loss payable endorsement and, to the
extent available on commercially reasonable terms, cause each such policy to
provide that it shall not be canceled, modified or not renewed (i) by reason of
nonpayment of premium unless not less than 10 days’ prior written notice thereof
is given by the insurer to the Administrative Agent and the Collateral Agent
(giving the Administrative Agent and the Collateral Agent the right to cure
defaults in the payment of premiums) or (ii) for any other reason unless not
less than 30 days’ prior written notice thereof is given by the insurer to the
Administrative Agent and the Collateral Agent.

(c) With respect to each Mortgaged Property that is located in an area
identified by the Federal Emergency Management Agency (or any successor agency)
as a “special flood hazard area” with respect to which flood insurance (A) has
been made available under the Flood Insurance Laws, the Borrower or the
Mortgaged Property Owner has obtained and will maintain, with financially sound
and reputable insurance companies (except to the extent that any insurance
company insuring such Mortgaged Property ceases to be financially sound and
reputable after the Closing Date, in which case, the Mortgaged Property Owner
shall promptly replace such insurance company with a financially sound and
reputable insurance company), such flood insurance in an amount no less than an
amount sufficient to comply with all applicable rules and regulations
promulgated pursuant to the Flood Insurance Laws, and shall otherwise comply
with all applicable rules and regulations promulgated pursuant to the Flood
Insurance Laws and (B) promptly upon request of the Administrative Agent, the
Collateral Agent or the Required Lenders (except after the occurrence and during
the continuation of an Event of Default, not to exceed one time per fiscal year
(excluding (i) requests for evidence of annual renewals of such insurance and
(ii) requests for evidence of such insurance required to be delivered pursuant
to Section 5.02(d), which shall not count toward such limit), will deliver to
the Administrative Agent evidence of such compliance in form and substance
reasonably acceptable to the Administrative Agent (or the Collateral Agent or
Required Lenders if such request for evidence is made by the Collateral Agent or
Required Lenders), including, without limitation, evidence of annual renewals of
such insurance.

(d) Solely to the extent there is a Mortgaged Property at such time, upon the
request of the Administrative Agent, the Collateral Agent or the Required
Lenders in connection with the incurrence of any Incremental Term Loans or any
amendment, waiver or consent to this Agreement that has the effect of extending
the Term Loan Maturity Date, the Borrower shall promptly deliver (and shall use
commercially reasonable efforts to deliver at least ten (10) Business Days prior
to the applicable Incremental Facility Closing Date or date of the applicable
amendment, waiver or consent) to the Administrative Agent evidence that each
Mortgaged Property is covered by flood insurance meeting the requirements of
Section 5.02(c).

 

-93-



--------------------------------------------------------------------------------

SECTION 5.03. Taxes. Pay, discharge or otherwise satisfy when due all Taxes
imposed upon it or upon its income or profits or in respect of its property;
provided, however, that such payment and discharge shall not be required with
respect to any such Tax (i) so long as the validity or amount thereof is being
contested in good faith by appropriate proceedings diligently conducted and with
respect to which adequate reserves in accordance with GAAP have been established
or (ii) with respect to which the failure to pay or discharge could not
reasonably be expected to have a Material Adverse Effect.

SECTION 5.04. Financial Statements, Reports, etc. Furnish to the Administrative
Agent (who will distribute to each Lender):

(a) within 120 days after the end of each fiscal year of the Borrower, (i) its
consolidated balance sheet and related statements of income, stockholders’
equity and cash flows showing the financial condition of the Borrower and its
consolidated subsidiaries as of the close of such fiscal year and the results of
its operations and the operations of such Persons during such year, together
with comparative figures for the immediately preceding fiscal year, all in
reasonable detail and prepared in accordance with GAAP, all audited by RSM US
LLP or other independent public accountants of recognized national standing and
(ii) an opinion of such accountants (which opinion shall be without a “going
concern” or like qualification or exception (other than solely with respect to,
or expressly resulting from, (A) an upcoming maturity of the Term Loans or
termination of the Revolving Credit Agreement or (B) any potential inability to
satisfy any financial maintenance covenant on a future date or in a future
period) and without any qualification or exception as to the scope of such
audit) to the effect that such consolidated financial statements fairly present
the financial condition and results of operations of the Borrower and its
consolidated subsidiaries on a consolidated basis in accordance with GAAP (it
being agreed that the furnishing of the annual report of Parent on Form 10-K for
such year, as filed with the SEC, will satisfy the Borrower’s obligation under
this Section 5.04(a));

(b) within 45 days after the end of each of the first three fiscal quarters of
each fiscal year of the Borrower, its consolidated balance sheet and related
statements of income, stockholders’ equity and cash flows showing the financial
condition of the Borrower and its consolidated subsidiaries as of the close of
such fiscal quarter and the results of its operations and the operations of such
Persons during such fiscal quarter and the then elapsed portion of the fiscal
year, and for each fiscal quarter, comparative figures for the same periods in
the immediately preceding fiscal year, all certified by one of its Financial
Officers as fairly presenting in all material respects the financial condition
and results of operations of the Borrower and its consolidated subsidiaries on a
consolidated basis in accordance with GAAP, subject to normal year-end audit
adjustments and footnote disclosures (it being agreed that the furnishing of the
quarterly report of Parent on Form 10-Q for such quarter, as filed with the SEC
will satisfy the Borrower’s obligation under this Section 5.04(b) with respect
to such quarter);

(c) concurrently with any delivery of Section 5.04 Financials, a Compliance
Certificate of a Financial Officer of the Borrower (i) certifying that to such
Financial Officer’s knowledge, no Event of Default or Default has occurred and
is continuing or, if such an Event of Default or Default has occurred and is
continuing, reasonably specifying the nature thereof, (ii) setting forth (x) to
the extent applicable, computations in reasonable detail demonstrating the Total
Net Leverage Ratio and the Senior Secured Net Leverage Ratio as of the date of
such financial statements and (y) in the case of a certificate delivered with
the financial statements required by Section 5.04(a) above (commencing with the
fiscal year ending December 31, 2018), setting forth the Borrower’s calculation
of Excess Cash Flow; provided, that the Borrower will not be required to provide
a calculation of Excess Cash Flow for any year in respect of which no mandatory
prepayment is required to be made under Section 2.13(b);

(d) [reserved];

 

-94-



--------------------------------------------------------------------------------

(e) simultaneously with the delivery of any Section 5.04 Financials, the related
consolidating financial statements reflecting the adjustments necessary (which
may be in footnote form only) to eliminate the accounts of Unrestricted
Subsidiaries (if any) from such consolidated financial statements (but only to
the extent such Unrestricted Subsidiaries would not be considered “minor” under
Rule 3-10 of Regulation S-X under the Securities Act);

(f) simultaneously with the delivery of any Section 5.04 Financials,
management’s discussion and analysis of the important operational and financial
developments of the Borrower and its Restricted Subsidiaries during the respect
fiscal year or fiscal quarter, as the case may be; it being agreed that the
furnishing of Parent’s annual report on Form 10-K or quarterly report on
Form 10-Q, as filed with the SEC, will satisfy the Borrower’s obligations under
this Section 5.04(f);

(g) after the request by any Lender (through the Administrative Agent), all
documentation and other information that such Lender reasonably requests in
order to comply with its ongoing obligations under applicable “know your
customer” and anti-money laundering rules and regulations, including the USA
PATRIOT Act; and

(h) promptly, from time to time, such other information regarding the
operations, business, legal or corporate affairs and financial condition of any
Loan Party or any Restricted Subsidiary, or compliance with the terms of any
Loan Document, as the Administrative Agent or any Lender (through the
Administrative Agent) may reasonably request.

Notwithstanding the foregoing, the obligations in Sections 5.04(a) and (b) may
be satisfied with respect to financial information of the Borrower and the
Restricted Subsidiaries by furnishing the applicable financial statements of
Parent. To the extent such information relates to Parent, (x) Parent (and
Parent’s Subsidiaries other than the Borrower and its Subsidiaries) does not
engage in any business or activities or have any properties or liabilities which
Holdings is not permitted to engage in or have under the terms and provisions of
this Agreement and the other Loan Documents and (y) such information is
accompanied by information that explains in reasonable detail the differences
between the information relating to Parent (and Parent’s Subsidiaries other than
the Borrower and its Subsidiaries), on the one hand, and the information
relating to the Borrower and its Subsidiaries on a standalone consolidated
basis, on the other hand.

Information required to be delivered pursuant to this Section 5.04 shall be
deemed to have been delivered if such information, or one or more annual or
quarterly reports containing such information, shall have been posted by the
Administrative Agent on a SyndTrak, IntraLinks or similar site to which the
Lenders have been granted access or shall be available (the “Platform”) on the
public website of the SEC (i.e., http://www.sec.gov) or on the public website of
the Borrower (i.e., http://www.convergeone.com). Information required to be
delivered pursuant to this Section 5.04 may also be delivered by electronic
communications pursuant to procedures approved by the Administrative Agent. Each
Lender shall be solely responsible for timely accessing posted documents and
maintaining its copies of such documents.

The Borrower hereby acknowledges that (a) the Administrative Agent will make
available to the Lenders materials and/or information provided by or on behalf
of the Borrower hereunder (collectively, “Borrower Materials”) by posting the
Borrower Materials on the Platform and (b) certain of the Lenders (each, a
“Public Lender”) may have personnel who do not wish to receive MNPI, and who may
be engaged in investment and other market-related activities with respect to
such Persons’ securities. The Borrower hereby agrees that it will use
commercially reasonable efforts to identify that portion of the Borrower
Materials that may be distributed to the Public Lenders and that (w) all such
Borrower Materials shall be clearly and conspicuously marked “PUBLIC” which, at
a minimum, shall mean that the

 

-95-



--------------------------------------------------------------------------------

word “PUBLIC” shall appear prominently on the first page thereof, (x) by marking
Borrower Materials “PUBLIC,” the Borrower shall be deemed to have authorized the
Administrative Agent and the Lenders to treat such Borrower Materials as not
containing any MNPI (although it may be sensitive and proprietary) (provided,
however, that to the extent such Borrower Materials constitute Information (as
defined in Section 9.16), they shall be treated as set forth in Section 9.16),
(y) all Borrower Materials marked “PUBLIC” are permitted to be made available
through a portion of the Platform designated “Public Investor” and (z) the
Administrative Agent shall be entitled to treat any Borrower Materials that are
not marked “PUBLIC” as being suitable only for posting on a portion of the
Platform not designated “Public Investor.” Notwithstanding the foregoing, the
following Borrower Materials shall be deemed to be marked “PUBLIC” unless the
Borrower notifies the Administrative Agent promptly that any such document
contains MNPI: (i) the Loan Documents, (ii) notification of changes in the terms
of the Term Loan Facility and (iii) all information delivered pursuant to
Sections 5.04(a), (b), (c), (e) and (f).

Each Public Lender agrees to cause at least one individual at or on behalf of
such Public Lender to at all times have selected the “Private Side Information”
or similar designation on the content declaration screen of the Platform in
order to enable such Public Lender or its delegate, in accordance with such
Public Lender’s compliance procedures and applicable law, including United
States Federal and state securities laws, to make reference to Communications
that are not made available through the “Public Side Information” portion of the
Platform and that may contain MNPI.

SECTION 5.05. Notices. Promptly upon any Responsible Officer of the Borrower
becoming aware thereof, furnish to the Administrative Agent notice of the
following:

(a) the occurrence of any Event of Default or Default; and

(b) the occurrence of any event that has had, or could reasonably be expected to
have, a Material Adverse Effect.

SECTION 5.06. Information Regarding Collateral. Furnish to the Administrative
Agent notice of any change on or prior to the later to occur of (a) 30 days
following the occurrence of such change and (b) the earlier of the date of the
required delivery of the Compliance Certificate following such change and the
date which is 45 days after the end of the most recently ended fiscal quarter
following such change (i) in any Loan Party’s legal name, (ii) in the
jurisdiction of organization or formation of any Loan Party or (iii) in any Loan
Party’s identity or corporate structure.

SECTION 5.07. Maintaining Records; Access to Properties and Inspections. Keep
proper books of record and account in which entries that are full, true and
correct in all material respects and are in conformity with GAAP are made.
Permit any representatives designated by the Administrative Agent or any Lender
to visit and inspect during normal business hours the corporate, financial and
operating records and the properties of the Borrower or the Restricted
Subsidiaries upon reasonable advance notice, and to make extracts from and
copies of such records, and permit any such representatives to discuss the
affairs, finances and condition of such Person with the officers thereof and
independent accountants (subject to such accountants’ customary policies and
procedures) therefor; provided that the Administrative Agent shall give the
Borrower an opportunity to participate in any discussions with its accountants;
provided, further, that in the absence of the existence of a continuing Event of
Default, (i) only the Administrative Agent on behalf of the Lenders may exercise
the rights of the Administrative Agent and the Lenders under this Section 5.07
and (ii) the Administrative Agent shall not exercise its rights under this
Section 5.07 more often than one time during any fiscal year and such time shall
be at the Borrower’s expense; provided, further, that when a continuing Event of
Default exists, the Administrative Agent (or any of its designees), on behalf of
the Lenders, may do any of the foregoing at the expense of the Borrower at any
time during normal business hours and upon reasonable advance notice.

 

-96-



--------------------------------------------------------------------------------

SECTION 5.08. Use of Proceeds. The proceeds of the Term Loans shall be used by
the Borrower solely to repay the Existing Term Debt in full, to make a
prepayment (without permanent reduction) in full or in part of the outstanding
Indebtedness of the Borrower under the Revolving Credit Agreement, to pay
Transaction Expenses and for working capital needs and general corporate
purposes of the Borrower and its Restricted Subsidiaries (including any purposes
not prohibited by this Agreement).

SECTION 5.09. Further Assurances.

(a) From time to time duly authorize, execute and deliver, or cause to be duly
authorized, executed and delivered, such additional instruments, certificates,
financing statements, agreements or documents, and take all reasonable actions
(including filing UCC and other financing statements but subject to the
limitations set forth in the Security Documents), as the Administrative Agent or
the Collateral Agent may reasonably request, for the purposes of perfecting the
rights of the Administrative Agent, the Collateral Agent and the Secured Parties
with respect to the Collateral (or with respect to any additions thereto or
replacements or proceeds or products thereof or with respect to any other
property or assets hereafter acquired by the Borrower or any other Loan Party
which may be deemed to be part of the Collateral) pursuant hereto or thereto.
Notwithstanding anything to the contrary contained in this Agreement or any
other Loan Document, nothing in this Agreement or any other Loan Document shall
require any Loan Party to make any filings or take any actions to record or to
perfect any security interest in (i) any intellectual property other than in the
United States Copyright Office or United States Patent and Trademark Office or
(ii) any non-United States intellectual property, in each case other than any
UCC financing statements.

(b) With respect to any assets acquired by any Loan Party after the Closing Date
of the type constituting Collateral under the Guarantee and Collateral Agreement
and as to which the Collateral Agent, for the benefit of the Secured Parties,
does not have a perfected first priority (subject only to Permitted Liens)
security interest, on or prior to the later to occur of (i) 60 days following
such acquisition and (ii) the earlier of the date of the required delivery of
the Compliance Certificate following the date of such acquisition and the date
which is 45 days after the end of the most recently ended fiscal quarter (or
such longer period as to which the Administrative Agent may consent),
(x) execute and deliver to the Administrative Agent and the Collateral Agent
such amendments to the Guarantee and Collateral Agreement or such other Security
Documents as the Administrative Agent deems necessary to grant to the Collateral
Agent, for the benefit of the Secured Parties, a security interest in such
assets and (y) take all commercially reasonable actions necessary to grant to,
or continue on behalf of, the Collateral Agent, for the benefit of the Secured
Parties, a perfected first priority security interest in such assets (subject
only to Permitted Liens), including the filing of UCC financing statements in
such jurisdictions as may be required by the Guarantee and Collateral Agreement
or as may be reasonably requested by the Administrative Agent or the Collateral
Agent.

(c) With respect to any wholly owned Restricted Subsidiary (other than an
Excluded Subsidiary) created or acquired after the Closing Date, on or prior to
the later to occur of (i) 60 days following the date of such creation or
acquisition and (ii) the earlier of the date of the required delivery of the
Compliance Certificate following such creation or acquisition and the date which
is 45 days after the end of the most recently ended fiscal quarter (or such
longer period as to which the Administrative Agent may consent), (x) execute and
deliver to the Administrative Agent and the Collateral Agent such amendments to
the Guarantee and Collateral Agreement as the Administrative Agent deems
necessary to grant to the Collateral Agent, for the benefit of the relevant
Secured Parties, a valid, perfected first priority (subject only to Permitted
Liens) security interest in the Equity Interests in such new subsidiary

 

-97-



--------------------------------------------------------------------------------

that are owned by any of the Loan Parties to the extent the same constitute
Collateral under the terms of the Guarantee and Collateral Agreement,
(y) deliver to the Collateral Agent the certificates, if any, representing any
of such Equity Interests that constitute certificated securities, together with
undated stock powers, in blank, executed and delivered by a duly authorized
officer of the pledgor and (z) cause such Restricted Subsidiary (A) to become a
party to the Guarantee and Collateral Agreement, and, to the extent applicable,
each Intellectual Property Security Agreement and (B) to take such actions
necessary to grant to the Collateral Agent, for the benefit of the Secured
Parties, a perfected first priority (subject only to Permitted Liens) security
interest in any assets required to be Collateral pursuant to the Guarantee and
Collateral Agreement and each Intellectual Property Security Agreement with
respect to such Restricted Subsidiary, including, if applicable, the recording
of instruments in the United States Patent and Trademark Office and the United
States Copyright Office and the filing of UCC financing statements in such
jurisdictions as may be required by the Guarantee and Collateral Agreement, any
applicable Intellectual Property Security Agreement or as may be reasonably
requested by the Administrative Agent or the Collateral Agent.

(d) With respect to any Equity Interests in any Foreign Subsidiary or Excluded
Domestic Subsidiary that are acquired after the Closing Date by any Loan Party
(including as a result of formation of a new Foreign Subsidiary), on or prior to
the later to occur of (i) 60 days following the date of such acquisition and
(ii) the earlier of the date of the required delivery of the Compliance
Certificate following the date of such acquisition and the date which is 45 days
after the end of the most recently ended fiscal quarter (or such longer period
as to which the Administrative Agent may consent), (x) execute and deliver to
the Administrative Agent and the Collateral Agent such amendments to the
Guarantee and Collateral Agreement as the Administrative Agent reasonably deems
necessary in order to grant to the Collateral Agent, for the benefit of the
relevant Secured Parties, a perfected first priority security interest (subject
only to Permitted Liens) in the Equity Interests in such Foreign Subsidiary that
are owned by the Loan Parties to the extent the same constitutes Collateral
under the terms of the Guarantee and Collateral Agreement (provided that
(A) only first-tier Foreign Subsidiaries or Excluded Domestic Subsidiaries owned
directly by such Loan Party shall be pledged by such Loan Party and (B) only 65%
of the Equity Interests of any Excluded Foreign Subsidiary or Excluded Domestic
Subsidiary shall be pledged by such Loan Party) and (y) deliver to the
Collateral Agent any certificates representing any such Equity Interests that
constitute certificated securities, together with undated stock powers, in
blank, executed and delivered by a duly authorized officer of the pledgor, as
the case may be, and take such other action as may be reasonably requested by
the Administrative Agent or the Collateral Agent to perfect the security
interest of the Collateral Agent thereon (but subject to the limitations set
forth in the Security Documents).

(e) If, at any time and from time to time after the Closing Date, any
wholly-owned Domestic Subsidiary that is not a disregarded entity for U.S.
federal income Tax purposes owned by a non-disregarded non-U.S. entity ceases to
constitute an Immaterial Subsidiary in accordance with the definition of
“Immaterial Subsidiary”, then the Borrower shall cause such subsidiary to become
an additional Loan Party and take all the actions contemplated by
Section 5.09(c) as if such subsidiary were a newly-formed wholly-owned Domestic
Subsidiary of the Borrower.

(f) With respect to any fee interest in any real property located in the United
States with a book value in excess of $10,000,000 (as reasonably estimated by
the Borrower) acquired after the Closing Date by any Loan Party, within 120 days
following the date of such acquisition (or such longer period as to which the
Administrative Agent may consent) (i) execute and deliver Mortgages in favor of
the Collateral Agent, for the benefit of the Secured Parties, covering such real
property and complying with the provisions herein and in the Security Documents
and (ii) comply with the requirements of Section 5.10 with respect to any
Mortgages to be provided after the Closing Date pursuant to such Schedule.

 

-98-



--------------------------------------------------------------------------------

(g) [Reserved].

(h) No Loan Party has granted or shall grant control of any deposit account to
any Person other than the Administrative Agent (as defined in the Revolving
Credit Agreement) to secure the Secured Obligations (as defined in the Revolving
Credit Agreement) or any other secured party in respect of Indebtedness
permitted hereunder that is pari passu to the Obligations.

Notwithstanding anything to the contrary in this Section 5.09 or any other
Security Document, (i) the Collateral Agent shall not require the taking of any
action (other than, for the avoidance of doubt, execution and delivery of the
Guarantee and Collateral Agreement) to create a Lien on, or require the
perfection of any Lien granted in, those assets located outside the United
States or otherwise take any action with respect to creation or perfection of
Liens under foreign laws, (ii) the Collateral Agent shall not require control
agreements or perfection by “control” arrangements with respect to deposit and
securities accounts (provided that, to the extent control agreements or
perfection by “control” arrangements with respect to deposit and securities
accounts are entered into pursuant to the requirements of, or otherwise in
connection with, the Revolving Credit Agreement, such agreements or arrangements
shall also be entered into in favor of the Collateral Agent), (iii) the
Collateral Agent shall not require notices to be sent to account debtors or
other contractual third-parties except following the occurrence and during the
continuance of an Event of Default, (iv) the Collateral Agent shall not require
landlord waivers and other third-party access or statutory lien subordinations
or waivers, (v) the Collateral Agent shall not require the perfection of
security interests in motor vehicles and other assets subject to certificates of
title statutes to the extent a Lien thereon cannot be perfected by the filing of
a Uniform Commercial Code financing statement (or the equivalent), (vi) the
Collateral Agent shall not require perfection of (A) letters of credit and
letter of credit rights which (1) do not constitute supporting obligations and
(2) are not in excess of $2,500,000 individually, or $10,000,000 in the
aggregate for all such letters of credit and letter of credit rights of the Loan
Parties and (B) commercial tort claims which (1) require any additional action
by any Loan Party to grant or perfect a security interest in such commercial
tort claim and (2) are not in excess of $2,500,000 individually, or $10,000,000
in the aggregate, in each case, other than the filing of a Uniform Commercial
Code financing statement (or the equivalent), (vii) the Collateral Agent shall
not require the taking of a Lien on, or require the perfection of any Lien
granted in, those assets as to which the cost of obtaining or perfecting such
Lien (including any mortgage, stamp, intangibles or other tax or expenses
relating to such Lien) is excessive in relation to the practical benefit to the
Lenders of the security afforded thereby as reasonably determined by the
Borrower and the Administrative Agent and (viii) Liens required to be granted
pursuant to this Section 5.09 shall be subject to exceptions and limitations
consistent with those set forth in the Security Documents as in effect on the
Closing Date (to the extent appropriate in the applicable jurisdiction).

SECTION 5.10. Mortgaged Properties. The Collateral Agent shall have received, as
and when required by Section 5.09, (i) counterparts of a Mortgage with respect
to each Mortgaged Property duly executed and delivered by the applicable Loan
Party, (ii) a title insurance policy for such property available in each
applicable jurisdiction (each, a “Title Policy”) insuring the Lien of each such
Mortgage as a valid first-priority Lien on the property described therein, free
of any other Liens other than Liens permitted hereunder and under the Security
Documents, together with such endorsements, coinsurance and reinsurance and in
such amounts as the Administrative Agent may reasonably request, (iii) a
completed Life-of-Loan Federal Emergency Management Agency Standard Flood Hazard
Determination with respect to each Mortgaged Property (together with a notice
about special flood hazard area status and flood disaster assistance duly
executed by the Borrower and each Loan Party relating thereto) and, if any
improvements on any Mortgaged Property are located in a flood hazard area,
evidence of flood insurance reasonably satisfactory to the Administrative Agent,
(iv) ALTA surveys in form and substance reasonably acceptable to the
Administrative Agent or such existing surveys together with no-change affidavits
sufficient for the Title Company to remove all standard survey exceptions from
the Title Policies and issue the endorsements required in clause (ii) above and
(v) such customary legal opinions and other documents as the Administrative
Agent may reasonably request with respect to any such Mortgaged Property.

 

-99-



--------------------------------------------------------------------------------

SECTION 5.11. Designation of Subsidiaries.

(a) The Borrower may designate any subsidiary (including any existing subsidiary
and any newly acquired or newly formed subsidiary) to be an Unrestricted
Subsidiary unless such subsidiary or any of its subsidiaries owns any Equity
Interests or Indebtedness of, or owns or holds any Lien on, any property of, the
Borrower or any Restricted Subsidiary (other than solely any Unrestricted
Subsidiary of the subsidiary to be so designated); provided that

(i) any Unrestricted Subsidiary must be an entity of which the majority of the
Voting Equity Interests therein are owned, directly or indirectly, by the
Borrower;

(ii) such designation complies with the covenants described in Section 6.03(c);

(iii) no Event of Default shall have occurred and be continuing;

(iv) on a pro forma basis taking into account such designation, the Total Net
Leverage Ratio would be less than 4.10 to 1.00;

in each case on a pro forma basis taking into account such designation; and

(v) each of:

(A) the subsidiary to be so designated; and

(B) its subsidiaries,

has not at the time of designation, and does not thereafter, incur any
Indebtedness pursuant to which the lender has recourse to any of the assets of
the Borrower or any Restricted Subsidiary. Furthermore, no subsidiary may be
designated as an Unrestricted Subsidiary hereunder unless it is also designated
as an “Unrestricted Subsidiary” for purposes of the Revolving Credit Agreement
and any Junior Financing.

(b) The Borrower may designate any Unrestricted Subsidiary to be a Restricted
Subsidiary; provided that, immediately after giving effect to such designation,
no Event of Default shall have occurred and be continuing and the Total Net
Leverage Ratio would be less than 4.10 to 1.00, on a pro forma basis taking into
account such designation.

Any such designation by the Borrower shall be evidenced by the Borrower to the
Administrative Agent by promptly delivering to the Administrative Agent an
Officer’s Certificate giving effect to such designation and certifying that such
designation complied with the provisions of this Section 5.11.

SECTION 5.12. Credit Ratings. The Borrower shall use commercially reasonable
efforts to maintain (a) a public credit rating of the Term Loan Facility from
each of S&P and Moody’s and (b) a public corporate family rating from Moody’s
and a public corporate credit rating from S&P, but, in each case, not any
minimum ratings.

 

-100-



--------------------------------------------------------------------------------

SECTION 5.13. Quarterly Lender Calls. Upon the request of the Administrative
Agent, the Borrower shall hold a conference call (the reasonable costs of
holding such call to be paid by the Borrower) with all Lenders who choose to
attend such conference call, within a reasonable period of time following each
delivery of financial statements under Section 5.04(a) or Section 5.04(b),
during which the Borrower shall review the financial results of the applicable
fiscal year or fiscal quarter, the budget for the current fiscal year and the
financial condition of the Borrower and its Restricted Subsidiaries; provided
that, at the Borrower’s option, such conference call required by this
Section 5.13 may be satisfied by Parent’s quarterly earnings call for investors
regarding such financial results and financial condition, so long as the
Administrative Agent and all Lenders are provided reasonable access thereto.

SECTION 5.14. Post-Closing Matters. The Borrower hereby agrees to deliver, or
cause to be delivered, to the Administrative Agent, in form and substance
reasonably satisfactory to the Administrative Agent, the items described on
Schedule 5.14 hereof on or before the dates specified with respect to such
items, or such later dates as may be agreed to by, or as may be waived by, the
Administrative Agent in its sole discretion.

ARTICLE VI

Negative Covenants

The Borrower covenants and agrees that, until the Termination Date, the Borrower
will not (and, with respect to Section 6.04(c) and Section 6.11 only, Holdings
shall not), nor will it cause or permit any of the Restricted Subsidiaries to:

SECTION 6.01. Limitation on Incurrence of Indebtedness and Issuance of
Disqualified Stock and Preferred Stock.

(a) Directly or indirectly, create, incur, issue, assume, guarantee or otherwise
become directly or indirectly liable, contingently or otherwise (collectively,
“incur” and collectively, an “incurrence”) with respect to any Indebtedness
(including Acquired Indebtedness) and the Borrower and the Restricted Guarantors
will not issue any shares of Disqualified Stock and will not permit any
Restricted Subsidiary that is not a Guarantor to issue any shares of
Disqualified Stock or Preferred Stock.

(b) The limitations set forth in clause (a) will not apply to the following
items:

(i) (x) the Indebtedness under the Loan Documents (including any Incremental
Term Loans under Section 2.22 and any Replacement Term Loans under Section 2.24)
of the Borrower or any of its Restricted Subsidiaries or (y) Incremental
Equivalent Debt permitted to be incurred under Section 2.22(d);

(ii) unsecured Indebtedness, so long as (A) no Event of Default has occurred and
is continuing or would result therefrom, (B) the Total Net Leverage Ratio
measured on a pro forma basis is no greater than 5.25 to 1.00 (calculated
treating the cash proceeds of such Indebtedness and any other Indebtedness
incurred substantially concurrently therewith as Restricted Cash), and (C) the
terms of such Indebtedness comply with the Required Debt Terms;

(iii) Indebtedness of the Borrower and its Restricted Subsidiaries in existence
on the Closing Date (other than Indebtedness described in clauses (b)(i), (ii),
(xv), and (xx) of this Section 6.01) and set forth in all material respects on
Schedule 6.01;

 

-101-



--------------------------------------------------------------------------------

(iv) Indebtedness (including Capitalized Lease Obligations), Disqualified Stock
and Preferred Stock incurred by the Borrower or any of its Restricted
Subsidiaries, to finance the purchase, lease or improvement of property (real or
personal) or equipment that is used or useful in the business of the Borrower
and its Restricted Subsidiaries, whether through the direct purchase of assets
or the Capital Stock of any Person owning such assets in an aggregate principal
amount, together with any Refinancing Indebtedness in respect thereof and all
other Indebtedness, Disqualified Stock and/or Preferred Stock incurred and
outstanding under this clause (iv), not to exceed the greater of (x) $10,000,000
and (y) 1.0% of Consolidated Total Assets at any time outstanding; so long as
such Indebtedness exists at the date of such purchase, lease or improvement, or
is created within 270 days thereafter;

(v) Indebtedness incurred by the Borrower or any of its Restricted Subsidiaries
in respect of letters of credit, bank guarantees, bankers’ acceptances,
warehouse receipts or similar instruments issued or created in the ordinary
course of business, including in respect of workers compensation claims, health,
disability or other employee benefits or property, casualty or liability
insurance or self-insurance or other Indebtedness with respect to
reimbursement-type obligations regarding workers compensation claims;

(vi) Indebtedness arising from agreements of the Borrower or a Restricted
Subsidiary providing for indemnification, adjustment of purchase price or
similar obligations, in each case, incurred or assumed in connection with the
Disposition of any business, assets or a subsidiary, other than guarantees of
Indebtedness incurred by any Person acquiring all or any portion of such
business, assets or a subsidiary for the purpose of financing such acquisition;
provided, however, that such Indebtedness is not reflected on the balance sheet
(other than by application of Interpretation Number 45 of the Financial
Accounting Standards Board (commonly known as FIN 45) as a result of an
amendment to an obligation in existence on the Closing Date) of the Borrower or
any Restricted Subsidiary (contingent obligations referred to in a footnote to
financial statements and not otherwise reflected on the balance sheet will not
be deemed to be reflected on such balance sheet for purposes of this
clause (vi));

(vii) Indebtedness of (A) the Borrower to any Restricted Subsidiary and (B) any
Restricted Subsidiary to the Borrower or to any other Restricted Subsidiary;
provided that any such Indebtedness owing by the Borrower or a Guarantor to a
Subsidiary that is not a Guarantor is Subordinated Indebtedness; provided,
further, that any subsequent issuance or transfer of any Capital Stock or any
other event which results in any Restricted Subsidiary ceasing to be a
Restricted Subsidiary or any other subsequent transfer of any such Indebtedness
(except to the Borrower or another Restricted Subsidiary or any pledge of such
Indebtedness constituting a Permitted Lien) shall be deemed, in each case, to be
an incurrence of such Indebtedness not permitted by this clause (vii);

(viii) shares of Preferred Stock of a Restricted Subsidiary issued to the
Borrower or another Restricted Subsidiary, provided, that any subsequent
issuance or transfer of any Capital Stock or any other event which results in
any such Restricted Subsidiary ceasing to be a Restricted Subsidiary or any
other subsequent transfer of any such shares of Preferred Stock (except to the
Borrower or a Restricted Subsidiary) shall be deemed in each case to be an
issuance of such shares of Preferred Stock not permitted by this clause (viii);

(ix) Hedging Obligations (excluding Hedging Obligations entered into for
speculative purposes) for the purpose of limiting interest rate risk with
respect to any Indebtedness permitted under this Section 6.01, exchange rate
risk or commodity pricing risk;

 

-102-



--------------------------------------------------------------------------------

(x) obligations in respect of customs, stay, performance, bid, appeal and surety
bonds and performance and completion guarantees and other obligations of a like
nature provided by the Borrower or any of its Restricted Subsidiaries in the
ordinary course of business;

(xi) [Reserved];

(xii) provided that no Event of Default shall have occurred and be continuing or
would occur as a consequence thereof, the incurrence by the Borrower or any
Restricted Subsidiary of Indebtedness, Disqualified Stock or Preferred Stock
which serves to refund or refinance any Indebtedness, Disqualified Stock or
Preferred Stock permitted under clauses (ii), (iii), (iv), (xiii), (xv),
(xviii), (xx), or (xxvi) of this Section 6.01(b) or any Indebtedness,
Disqualified Stock or Preferred Stock issued to so refund or refinance such
Indebtedness, Disqualified Stock or Preferred Stock, including, in each case,
additional Indebtedness, Disqualified Stock or Preferred Stock incurred to pay
premiums (including tender premiums), defeasance costs and fees and expenses in
connection therewith (collectively, the “Refinancing Indebtedness”) prior to its
respective maturity; provided, however, that such Refinancing Indebtedness:

(A) has a Weighted Average Life to Maturity at the time such Refinancing
Indebtedness is incurred which is not less than the remaining Weighted Average
Life to Maturity of the Indebtedness, Disqualified Stock or Preferred Stock
being refunded or refinanced,

(B) to the extent such Refinancing Indebtedness refinances (1) Indebtedness
subordinated or pari passu to the Obligations, such Refinancing Indebtedness is
subordinated or pari passu to the Obligations at least to the same extent as the
Indebtedness being refinanced or refunded and (2) Disqualified Stock or
Preferred Stock, such Refinancing Indebtedness must be Disqualified Stock or
Preferred Stock, respectively,

(C) shall not include:

(1) Indebtedness, Disqualified Stock or Preferred Stock of a Restricted
Subsidiary that is not a Guarantor that refinances Indebtedness, Disqualified
Stock or Preferred Stock of the Borrower;

(2) Indebtedness, Disqualified Stock or Preferred Stock of a Restricted
Subsidiary that is not a Guarantor that refinances Indebtedness, Disqualified
Stock or Preferred Stock of a Restricted Guarantor; or

(3) Indebtedness, Disqualified Stock or Preferred Stock of the Borrower or a
Restricted Subsidiary that refinances Indebtedness, Disqualified Stock or
Preferred Stock of an Unrestricted Subsidiary; and

(D) shall not be in a principal amount in excess of the principal amount of,
premium, if any, accrued interest on, and related fees and expenses of, the
Indebtedness being refunded, replaced or refinanced (including any premium,
expenses, costs and fees incurred in connection with such refund, replacement or
refinancing);

 

-103-



--------------------------------------------------------------------------------

provided, further, that any incurrence of Indebtedness or issuance of
Disqualified Stock or Preferred Stock by any Restricted Subsidiary that is not a
Subsidiary Guarantor pursuant to this clause (xii) (solely as it relates to
Indebtedness under clause (xiii)) shall be subject to the limitations set forth
in Section 6.01(g) to the same extent as the Indebtedness refinanced;

(xiii) Indebtedness, Disqualified Stock or Preferred Stock (x) of the Borrower
or a Restricted Subsidiary incurred to finance an acquisition, (y) of Persons
that are acquired by the Borrower or any Restricted Subsidiary or Persons merged
into the Borrower or a Restricted Subsidiary in accordance with the terms of
this Agreement or (z) that is assumed by the Borrower or any Restricted
Subsidiary in connection with such acquisition so long as:

(A) no Event of Default shall have occurred and be continuing or would result
therefrom,

(B) any Indebtedness, Disqualified Stock or Preferred Stock incurred in reliance
on clause (x) above shall comply with the Required Debt Terms,

(C) any Indebtedness, Disqualified Stock or Preferred Stock incurred or assumed
in reliance on clause (y) or (z) above shall not have been incurred in
contemplation of such acquisition, and

(D) after giving pro forma effect to such acquisition or merger (but treating
the cash proceeds of any Indebtedness incurred substantially concurrently
therewith as Restricted Cash),

(1) if such Indebtedness is secured on a pari passu basis with the Term
Loans, the Senior Secured Net Leverage Ratio is less than or equal to 4.10 to
1.00;

(2) if such Indebtedness is secured on a junior basis to the Term Loans, the
Senior Secured Net Leverage Ratio is less than or equal to 4.10 to 1.00;

(3) if such Indebtedness is unsecured, the Total Net Leverage Ratio is less than
or equal to 5.25 to 1.00;

provided that in the case of any such Indebtedness that is in the form of a term
loan that is secured on a pari passu basis with the Term Loans and is incurred
on a date that is within 12 months after the Closing Date (other than any
Indebtedness (A) that has a maturity date more than two years after the Latest
Maturity Date at the time of incurrence thereof or (B) that is incurred in
connection with a Permitted Acquisition), such Indebtedness shall be subject to
the MFN Provision as if such Indebtedness were Incremental Term Loans;

(xiv) Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft or similar instrument drawn against insufficient
funds in the ordinary course of business, provided that such Indebtedness is
extinguished within two Business Days of its incurrence;

(xv) the Indebtedness under or secured by the Revolving Credit Documents of the
Borrower or any of its Restricted Subsidiaries (including letters of credit and
bankers’ acceptances thereunder) (with letters of credit and bankers’
acceptances being deemed to have a principal amount equal to the undrawn face
amount thereof);

 

-104-



--------------------------------------------------------------------------------

(xvi) (A) any guarantee by the Borrower or a Restricted Subsidiary of
Indebtedness or other obligations of any Restricted Subsidiary so long as such
Indebtedness or other obligations are permitted under this Agreement, or (B) any
guarantee by a Restricted Subsidiary of Indebtedness or other obligations of the
Borrower; provided that, in each case, (x) such Restricted Subsidiary shall
comply with its obligations under Section 5.09, (y) in the case of any guarantee
of Indebtedness or other obligations of the Borrower or any Subsidiary Guarantor
by any Restricted Subsidiary that is not a Subsidiary Guarantor, such Restricted
Subsidiary becomes a Subsidiary Guarantor under this Agreement and (z) if the
Indebtedness being guaranteed is subordinated to the Obligations, such guarantee
shall be subordinated to the guarantee of the Obligations on terms at least as
favorable (as reasonably determined by the Borrower) to the Lenders as those
contained in the subordination of such Indebtedness;

(xvii) guaranties in the ordinary course of business of the obligations of
suppliers, customers, franchisees and licensees of the Borrower and its
Subsidiaries;

(xviii) Indebtedness, Disqualified Stock, or Preferred Stock of any Foreign
Subsidiary or of any foreign Persons that are acquired by the Borrower or any
Restricted Subsidiary or merged into a Restricted Subsidiary that is a Foreign
Subsidiary in accordance with the terms of this Agreement; provided, that the
aggregate amount outstanding of any such Indebtedness, Disqualified Stock, or
Preferred Stock shall not at any time exceed the greater of $20,000,000 and 2.0%
of Consolidated Total Assets;

(xix) Indebtedness issued by the Borrower or any of its Restricted Subsidiaries
to future, current or former officers, managers, directors, employees and
consultants thereof or any direct or indirect parent thereof, their respective
estates, heirs, family members, spouses or former spouses, in each case to
finance the purchase or redemption of Equity Interests of the Borrower, a
Restricted Subsidiary or any of their respective direct or indirect parent
companies to the extent described in Section 6.03(b)(iv);

(xx) Indebtedness consisting of obligations of the Borrower or any of its
Restricted Subsidiaries under deferred compensation or other similar
arrangements incurred by such Person in connection with any Investment permitted
hereunder;

(xxi) [Reserved];

(xxii) cash management obligations and Indebtedness in respect of netting
services, automatic clearinghouse arrangements, overdraft facilities, employee
credit card or purchase card programs, Cash Pooling Arrangements, controlled
disbursement, return items, interstate depository network services, dealer
incentive, supplier finance or similar programs, Society for Worldwide Interbank
Financial Telecommunication transfers, cash pooling and operational foreign
exchange management, or similar arrangements in connection with cash management
and deposit accounts; provided that, with respect to any Cash Pooling
Arrangements, the total amount of all deposits subject to any such Cash Pooling
Arrangement at all times equals or exceeds the total amount of overdrafts that
may be subject to such Cash Pooling Arrangements;

(xxiii) Indebtedness of the Borrower or any of its subsidiaries in respect of
Sale and Lease-Back Transactions;

(xxiv) Indebtedness consisting of (i) the financing of insurance premiums or
(ii) take-or-pay obligations contained in supply arrangements, in each case, in
the ordinary course of business;

 

-105-



--------------------------------------------------------------------------------

(xxv) Indebtedness representing deferred compensation to employees of the
Borrower or any Restricted Subsidiary incurred in the ordinary course of
business; and

(xxvi) additional Indebtedness, Disqualified Stock or Preferred Stock of the
Borrower or a Restricted Subsidiary in a principal amount not to exceed the
greater of (x) $50,000,000 and (y) 5.0% of Consolidated Total Assets.

(c) For purposes of determining compliance with, and the outstanding principal
amount of any particular Indebtedness incurred pursuant to and in compliance
with, Section 6.01(b)(xii), if any Indebtedness is incurred to refinance
Indebtedness initially incurred in reliance on any provision of this
Section 6.01 measured by reference to a percentage of Consolidated Total Assets
at the time of incurrence thereof, and such refinancing would cause such
percentage of Consolidated Total Assets to be exceeded if calculated based on
the Consolidated Total Assets on the date of such refinancing, such percentage
of Consolidated Total Assets shall not be deemed to be exceeded (and such
refinancing Indebtedness shall be permitted) so long as the principal amount of
such refinancing Indebtedness does not exceed the principal amount of such
Indebtedness being refinanced, plus the aggregate amount of fees, underwriting
discounts, premiums and other costs and expenses (including accrued and unpaid
interest) Incurred or payable in connection with such refinancing.

(d) The accrual of interest, the accretion of accreted value and the payment of
interest or dividends in the form of additional Indebtedness, Disqualified Stock
or Preferred Stock, as applicable, will not be deemed to be an incurrence of
Indebtedness, Disqualified Stock or Preferred Stock for purposes of this
Section 6.01.

(e) For purposes of determining compliance with any dollar-denominated
restriction on the incurrence of Indebtedness, the dollar-equivalent principal
amount of Indebtedness denominated in a foreign currency shall be calculated
based on the relevant currency exchange rate in effect on the date such
Indebtedness was incurred, in the case of term debt, or first committed, in the
case of revolving credit debt; provided that if such Indebtedness is incurred to
refinance other Indebtedness denominated in a foreign currency, and such
refinancing would cause the applicable dollar-denominated restriction to be
exceeded if calculated at the relevant currency exchange rate in effect on the
date of such refinancing, such dollar-denominated restriction shall be deemed
not to have been exceeded so long as the principal amount of such refinancing
Indebtedness does not exceed the principal amount of such Indebtedness being
refinanced.

(f) The principal amount of any Indebtedness incurred to refinance other
Indebtedness, if incurred in a different currency from the Indebtedness being
refinanced, shall be calculated based on the currency exchange rate applicable
to the currencies in which such respective Indebtedness is denominated that is
in effect on the date of such refinancing.

(g) Notwithstanding anything to the contrary contained in Section 6.01(b), no
Restricted Subsidiary of the Borrower that is not a Subsidiary Guarantor shall
incur any Indebtedness or issue any Disqualified Stock or Preferred Stock in
reliance on Section 6.01(b)(ii) or (b)(xiii) (the “Limited Non-Guarantor Debt
Exceptions”) if the amount of such Indebtedness, Disqualified Stock or Preferred
Stock, when aggregated with the amount of all other Indebtedness, Disqualified
Stock or Preferred Stock outstanding under such Limited Non-Guarantor Debt
Exceptions, together with any Refinancing Indebtedness in respect thereof, would
exceed the greater of (x) $30,000,000 and (y) 3.0% of Consolidated Total Assets;
provided that in no event shall any Indebtedness, Disqualified Stock or
Preferred Stock of any Restricted Subsidiary that is not a Subsidiary Guarantor
(i) existing at the time it became a Restricted Subsidiary or (ii) assumed in
connection with any acquisition, merger or acquisition of minority interests of
a non-Wholly-Owned Subsidiary (and in the case of clauses (i) and (ii), not
created in contemplation of such Person becoming a Restricted Subsidiary or such
acquisition, merger or acquisition of minority interests) be deemed to be
Indebtedness outstanding under the Limited Non-Guarantor Debt Exceptions for
purposes of this Section 6.01(g).

 

-106-



--------------------------------------------------------------------------------

SECTION 6.02. Liens. Directly or indirectly, create, incur, assume or suffer to
exist any Lien (except Permitted Liens) on any asset or property of the Borrower
or any Restricted Subsidiary, or any income or profits therefrom, or assign or
convey any right to receive income therefrom.

SECTION 6.03. Restricted Payments. Directly or indirectly, make any Restricted
Payment, other than:

(a) Restricted Payments in an amount, together with the aggregate amount of all
other Restricted Payments made by the Borrower and its Restricted Subsidiaries
after the Closing Date (including Restricted Payments permitted by clauses (i)
and (ix) of Section 6.03(b), but excluding all other Restricted Payments
permitted by Section 6.03(b)) not to exceed the Available Amount; provided that
(i) no Event of Default shall have occurred and be continuing or would occur as
a consequence thereof; and (ii) immediately after giving effect to such
transaction on a pro forma basis, the Total Net Leverage Ratio would be less
than or equal to 4.10 to 1.00.

(b) Section 6.03(a) will not prohibit:

(i) the payment of any dividend within 60 days after the date of declaration
thereof, if at the date of declaration such payment would have complied with the
provisions of this Agreement;

(ii) (A) the redemption, prepayment, repurchase, retirement or other acquisition
of any (1) Equity Interests (“Treasury Capital Stock”) of the Borrower or any
Restricted Subsidiary or Junior Financing of the Borrower or any Guarantor or
(2) Equity Interests of any direct or indirect parent company of the Borrower,
in the case of each of clause (1) and (2), in exchange for, or out of the
proceeds of the substantially concurrent sale (other than to the Borrower or a
Restricted Subsidiary) of, Equity Interests of the Borrower, or any direct or
indirect parent company of the Borrower to the extent contributed as Qualified
Capital Stock to the capital of the Borrower or any Restricted Subsidiary (in
each case, other than any Disqualified Stock) (“Refunding Capital Stock”) and
(B) the declaration and payment of dividends on the Treasury Capital Stock out
of the proceeds of the substantially concurrent sale (other than to the Borrower
or a Restricted Subsidiary) of the Refunding Capital Stock;

(iii) the redemption, repurchase or other acquisition or retirement of any
Junior Financing of the Borrower or a Restricted Guarantor made by exchange for,
or out of the proceeds of the substantially concurrent sale of, new Indebtedness
of the Borrower or a Restricted Guarantor, as the case may be, which is incurred
in compliance with Section 6.01(b)(xii) so long as:

 

  (I) the principal amount (or accreted value, if applicable) of such new
Indebtedness does not exceed the principal amount of (or accreted value, if
applicable), plus any accrued and unpaid interest on, the Indebtedness being so
redeemed, repurchased, acquired or retired for value, plus the amount of any
premium required to be paid under the terms of the instrument governing the
Indebtedness being so redeemed, repurchased, acquired or retired and any fees
and expenses incurred in connection with the issuance of such new Indebtedness;

 

-107-



--------------------------------------------------------------------------------

  (II) solely in the case of Subordinated Indebtedness, such new Indebtedness is
subordinated to the Obligations at least to the same extent as such Subordinated
Indebtedness so prepaid, purchased, exchanged, redeemed, repurchased, acquired
or retired for value;

 

  (III) such new Indebtedness has a final scheduled maturity date equal to or
later than the final scheduled maturity date of the Indebtedness being so
prepaid, redeemed, repurchased, acquired or retired; and

 

  (IV) such new Indebtedness has a Weighted Average Life to Maturity equal to or
greater than the remaining Weighted Average Life to Maturity of the Indebtedness
being so prepaid, redeemed, repurchased, acquired or retired;

(iv) a Restricted Payment to pay for the repurchase, retirement, redemption or
other acquisition or retirement for value of Equity Interests (other than
Disqualified Stock) of the Borrower or any of its direct or indirect parent
companies held by any future, present or former employee, director or consultant
(or any of their successors, heirs, estates or assigns) of the Borrower, any of
its Subsidiaries or any of their respective direct or indirect parent companies
(whether pursuant to any management unit purchase agreement, management equity
plan or stock option plan or any other management or employee benefit plan or
agreement or otherwise); provided, however, that the aggregate Restricted
Payments made under this clause (iv) do not exceed in any calendar year
$10,000,000 (with unused amounts in any calendar year being carried over to the
immediately succeeding calendar year); provided, further, that such amount in
any calendar year may be increased by an amount not to exceed:

(A) the cash proceeds from the sale of Equity Interests (other than Disqualified
Stock) of the Borrower and, to the extent contributed as Qualified Capital Stock
to the capital of the Borrower, Equity Interests of any of the direct or
indirect parent companies of the Borrower, in each case to members of
management, directors or consultants of the Borrower, any of its subsidiaries or
any of their respective direct or indirect parent companies that occurs after
the Closing Date (other than Equity Interests the proceeds of which are used to
fund the Transactions), to the extent the cash proceeds from the sale of such
Equity Interests have not otherwise been applied to increase the Available
Amount or make Restricted Payments under any other clause of this Section 6.03;
plus

(B) the cash proceeds of key man life insurance policies received by the
Borrower or any of its Restricted Subsidiaries after the Closing Date; minus

(C) the amount of any Restricted Payments previously made with the cash proceeds
described in clauses (A) and (B) of this clause (iv);

 

-108-



--------------------------------------------------------------------------------

and provided, further, that cancellation of Indebtedness owing to the Borrower
from members of management of the Borrower, any of its subsidiaries or its
direct or indirect parent companies in connection with a repurchase of Equity
Interests of the Borrower or any of the Borrower’s direct or indirect parent
companies will not be deemed to constitute a Restricted Payment for purposes of
this Agreement;

(v) payments of cash in lieu of fractional Equity Interests in connection with
any dividend, split or combination thereof or any acquisition permitted
hereunder;

(vi) [Reserved];

(vii) [Reserved];

(viii) [Reserved];

(ix) the redemption, repurchase, prepayment, defeasance, other payment or other
acquisition or retirement of any Junior Financing of the Borrower or a
Restricted Guarantor in an amount not to exceed (1) the greater of (A)
$10,000,000 and (B) 1.0% of Consolidated Total Assets plus (2) the unused
portion of the amount of Restricted Payments permitted by Section 6.03(b)(xi);
provided that capacity to make Restricted Payments under Section 6.03(b)(xi)
shall be reduced on a dollar-for-dollar basis for any amounts from
Section 6.03(b)(xi) utilized pursuant to this clause (ix);

(x) Restricted Payments that are made with Excluded Contributions;

(xi) Restricted Payments not to exceed the greater of (A) $10,000,000 and (B)
1.0% of Consolidated Total Assets; provided that capacity to make Restricted
Payments under this clause (xi) shall be reduced on a dollar-for-dollar basis
for any amounts from this clause (xi) utilized pursuant to clause (l)(C) of the
definition of Permitted Investments and Section 6.03(b)(ix);

(xii) [Reserved];

(xiii) [Reserved];

(xiv) the repurchase, prepayment, redemption or other acquisition or retirement
for value of any Indebtedness (including any Junior Financing) upon the
occurrence of a Change of Control (so long as such Change of Control has been
waived by the Required Lenders);

(xv) the declaration and payment of dividends or the payment of other
distributions by the Borrower to, or the making of loans or advances to, any of
its direct or indirect parents or the equity interest holders thereof in amounts
required for any direct or indirect parent companies or the equity interest
holders thereof to pay, in each case without duplication,

(A) franchise Taxes and other fees, Taxes and expenses required to maintain
their corporate existence;

(B) for any taxable period in which the Borrower and, if applicable, any of its
subsidiaries is a member of a consolidated, combined or similar income tax group
of which a direct or indirect parent of the Borrower is the common parent (a
“Tax Group”), to pay federal, foreign, state and local income taxes of

 

-109-



--------------------------------------------------------------------------------

such Tax Group that are attributable to the taxable income of the Borrower
and/or its subsidiaries; provided that, for each taxable period, the amount of
such payments made in respect of such taxable period in the aggregate shall not
exceed the amount that the Borrower and its subsidiaries would have been
required to pay as a stand-alone consolidated, combined or similar income tax
group; provided, further, that the permitted payment pursuant to this clause
(B) with respect to any Taxes of any Unrestricted Subsidiary for any taxable
period shall be limited to the amount actually paid with respect to such period
by such Unrestricted Subsidiary to the Borrower or its Restricted Subsidiaries
for the purposes of paying such consolidated, combined or similar income Taxes;

(C) customary salary, bonus and other benefits payable to officers and employees
of any direct or indirect parent company of the Borrower to the extent such
salaries, bonuses and other benefits are reasonably attributable to the
ownership or operation of the Borrower and its Restricted Subsidiaries;

(D) general corporate operating and overhead costs and expenses of Holdings, any
direct or indirect parent company of Holdings and Parent to the extent such
costs and expenses are reasonably attributable to the ownership or operation of
the Borrower and its Restricted Subsidiaries;

(E) amounts payable to the Sponsor pursuant to fee or expense reimbursement
arrangements, in each case, to the extent reasonably attributable to the
ownership or operation of the Borrower and its Restricted Subsidiaries;

(F) transaction costs, fees and expenses (other than to Affiliates of Borrower,
except to the extent such payment is permitted by Section 6.06 to be made by the
Borrower and its Restricted Subsidiaries) incurred pursuant to (1) any equity or
debt offering of such parent entity (whether or not successful), (2) any
Investment otherwise permitted under this covenant (whether or not successful)
and (3) any transaction of the type described in Section 6.04;

(G) cash payments in lieu of issuing fractional shares in connection with the
exercise of warrants, options or other securities convertible into or
exchangeable for Equity Interests of the Borrower or any direct or indirect
parent;

(H) amounts to finance Investments otherwise permitted to be made pursuant to
this Section 6.03; provided that (1) such Restricted Payment shall be made
substantially concurrently with the closing of such Investment and (2) such
direct or indirect parent company shall, immediately following the closing
thereof, cause (x) all property acquired (whether assets or Equity Interests) to
be contributed as Qualified Capital Stock to the capital of the Borrower or one
of its Restricted Subsidiaries or (y) the merger of the Person formed or
acquired into the Borrower or one of its Restricted Subsidiaries (to the extent
not prohibited by Section 6.04) in order to consummate such Investment, in each
case, subject to the limitations set forth in clauses (h) and (m) of, and the
proviso set forth at the end of, the definition of “Permitted Investment”;
(3) such direct or indirect parent company and its Affiliates (other than the
Borrower or a Restricted Subsidiary) receives no consideration or other payment
in connection with such transaction, (4) any property received by the Borrower
shall not increase the Available

 

-110-



--------------------------------------------------------------------------------

Amount or amounts available for Restricted Payments pursuant to this
Section 6.03 and (5) such Investment shall be deemed to be made by the Borrower
or such Restricted Subsidiary by another paragraph of this Section 6.03 (other
than pursuant to clause (x) hereof) or pursuant to the definition of “Permitted
Investments” (other than clause (i) thereof);

(I) reasonable and customary fees payable to any directors of any direct or
indirect parent of the Borrower and reimbursement of reasonable out-of-pocket
costs of the directors of any direct or indirect parent of the Borrower in the
ordinary course of business, to the extent reasonably attributable to the
ownership or operation of the Borrower and its Restricted Subsidiaries;

(J) reasonable and customary indemnities to directors, officers and employee of
any direct or indirect parent of the Borrower in the ordinary course of
business, to the extent reasonably attributable to the ownership or operation of
the Borrower and its Restricted Subsidiaries;

(K) Restricted Payments in an aggregate amount not exceeding (A) until such time
as the earnout payments pursuant to Section 2.1 of the FMC Merger Agreement (as
in effect on the date hereof or as amended in a manner not materially adverse to
the interests of the Lenders) have been fully satisfied, 1.0% per annum of
Parent’s market capitalization (paid quarterly) and (B) thereafter 6.0% per
annum of Parent’s market capitalization (paid quarterly); and

(L) Restricted Payments to Parent in an amount sufficient to pay (and used
contemporaneously therewith to pay) earnout payments pursuant to Section 2.1 of
the FMC Merger Agreement (as in effect on the date hereof or as amended in a
manner not materially adverse to the interests of the Lenders);

(xvi) the distribution, by dividend or otherwise, of shares of Capital Stock of,
or Indebtedness owed to the Borrower or a Restricted Subsidiary by, Unrestricted
Subsidiaries;

(xvii) payments or distributions to dissenting equityholders pursuant to
applicable law, pursuant to or in connection with a consolidation, merger or
transfer of all or substantially all of the assets of the Borrower and its
Restricted Subsidiaries, taken as a whole, that complies with Section 6.04;
provided that if as a result of such consolidation, merger or transfer of
assets, a Change of Control has occurred, such Change of Control has been
consented to or waived by the Required Lenders;

(xviii) Restricted Payments by (A) a non-Subsidiary Guarantor to Borrower or any
Restricted Subsidiary or any other holder of its Equity Interests (so long as
any payment to such owner of its Equity Interests is pro rata among all holders
of its Equity Interests), (B) a Foreign Subsidiary to Borrower or any Restricted
Subsidiary or any other holder of its Equity Interests (so long as any payment
to such owner of its Equity Interests is pro rata among all holders of its
Equity Interests) or (C) any other subsidiary to the Borrower or any Subsidiary
Guarantor;

(xix) payments or distributions in connection with an AHYDO “catch up” payment
with respect to any Incremental Equivalent Debt, Replacement Loans, Junior
Financing or Refinancing Indebtedness;

 

-111-



--------------------------------------------------------------------------------

(xx) purchases of minority interests in non-Wholly-Owned Subsidiaries by the
Borrower and the Guarantors;

(xxi) any payment of any dividend from the Borrower to Holdings in connection
with the payment of social security or other payroll Taxes based on the issuance
of Equity Interests to employees or other service providers; and

(xxii) additional Restricted Payments, so long as, both immediately before and
after giving effect to the declaration and making thereof, on a pro forma basis,
the Total Net Leverage Ratio shall be less than 3.75 to 1.00;

provided, however, that at the time of, and after giving effect to, any
Restricted Payment permitted under clauses (ii), (iii), (ix), (xi), (xv)(E),
(xvi) and (xxii) no Event of Default shall have occurred and be continuing or
would occur as a consequence thereof.

(c) As of the Closing Date, all of the subsidiaries of the Borrower will be
Restricted Subsidiaries. The Borrower will not permit any Unrestricted
Subsidiary to become a Restricted Subsidiary except pursuant to Section 5.11(b).
For purposes of designating any Restricted Subsidiary as an Unrestricted
Subsidiary, all outstanding Investments by the Borrower and its Restricted
Subsidiaries (except to the extent repaid) in the subsidiary so designated will
be deemed to be Restricted Payments in an amount determined as set forth in the
last sentence of the definition of “Investments.” Such designation will be
permitted only if a Restricted Payment in such amount would be permitted at such
time, whether pursuant to Section 6.03(a) or (b)(x) or (xi), or pursuant to the
definition of “Permitted Investments,” and if such subsidiary otherwise meets
the definition of an Unrestricted Subsidiary. Unrestricted Subsidiaries will not
be subject to any of the restrictive covenants set forth in the Loan Documents.

SECTION 6.04. Fundamental Changes.

(a) The Borrower may not consolidate or merge with or into or wind up into
(whether or not the Borrower is the surviving corporation), and may not sell,
assign, transfer, lease, convey or otherwise dispose of all or substantially all
of the properties or assets of the Borrower and its Restricted Subsidiaries,
taken as a whole, in one or more related transactions, to any Person unless:

(i) the Borrower is the surviving corporation or the Person formed by or
surviving any such consolidation or merger (if other than the Borrower) or the
Person to whom such sale, assignment, transfer, lease, conveyance or other
Disposition will have been made is organized or existing under the laws of the
United States, any state thereof, the District of Columbia, or any territory
thereof (such Person, the “Successor Company”);

(ii) the Successor Company, if other than the Borrower, expressly assumes all
the Obligations of the Borrower pursuant to documentation reasonably
satisfactory to the Administrative Agent;

(iii) immediately after such transaction, no Default exists;

(iv) immediately after giving pro forma effect to such transaction and any
related financing transactions, as if such transactions had occurred at the
beginning of the applicable four-quarter period, the Total Net Leverage Ratio
would not exceed 4.10 to 1.00;

 

-112-



--------------------------------------------------------------------------------

in each case made or effected substantially simultaneously with such transaction
or related financing;

(v) each Guarantor, unless it is the other party to the transactions described
above, in which case Section 6.04(c)(i)(B) shall apply, shall have confirmed
that its Obligations under the Loan Documents to which it is a party pursuant to
documentation reasonably satisfactory to the Administrative Agent; and

(vi) the Borrower shall have delivered to the Administrative Agent an Officer’s
Certificate stating that such consolidation, merger or transfer and such
documentation relating to the Loan Documents, if any, comply with this
Agreement;

provided that the Borrower shall promptly notify the Administrative Agent of any
such transaction and shall take all required actions in order to preserve and
protect the Liens on the Collateral securing the Secured Obligations either
prior to or upon the later to occur of (x) 30 days following such transaction or
(y) the earlier of the date of the required delivery of the next Compliance
Certificate and the date which is 45 days after the end of the most recently
ended fiscal quarter (or such longer period as to which the Administrative Agent
may consent).

The Successor Company will succeed to, and be substituted for the Borrower under
the Loan Documents. Notwithstanding the foregoing, clause (iv) shall not apply
to the Transactions.

(b) Notwithstanding the foregoing paragraphs (a)(iii) and (a)(iv),

(i) a Restricted Subsidiary may consolidate with or merge into or transfer all
or part of its properties and assets to the Borrower or a Restricted Guarantor;

(ii) the Borrower may merge with an Affiliate of the Borrower solely for the
purpose of reorganizing the Borrower in a State of the United States so long as
the amount of Indebtedness of the Borrower and its Restricted Subsidiaries is
not increased thereby; and

(iii) any Foreign Subsidiary may consolidate with or merge into or transfer all
or part of its properties and assets to any other Foreign Subsidiary.

(c) Neither (x) Holdings nor (y) any Restricted Guarantor will, and the Borrower
will not permit any Restricted Guarantor to, consolidate or merge with or into
or wind up into (whether or not Holdings, the Borrower or Restricted Guarantor
is the surviving corporation), or sell, assign, transfer, lease, convey or
otherwise dispose of all or substantially all of its properties or assets, in
one or more related transactions, to any Person unless, in the cause of clause
(y) only:

(i) (A) such Restricted Guarantor is the surviving corporation or the Person
formed by or surviving any such consolidation or merger (if other than such
Restricted Guarantor) or to which such sale, assignment, transfer, lease,
conveyance or other Disposition will have been made is organized or existing
under the laws of the jurisdiction of organization of such Restricted Guarantor,
as the case may be, or the laws of the United States, any state thereof, the
District of Columbia, or any territory thereof (such Restricted Guarantor or
Person, the “Successor Person”);

(B) the Successor Person, if other than such Restricted Guarantor, expressly
assumes all the Obligations of such Restricted Guarantor pursuant to
documentation reasonably satisfactory to the Administrative Agent;

 

-113-



--------------------------------------------------------------------------------

(C) immediately after such transaction, no Default exists; and

(D) the Borrower shall have delivered to the Administrative Agent an Officer’s
Certificate stating that such consolidation, merger or transfer and such
documentation relating to the Loan Documents, if any, comply with this
Agreement;

(ii) the transaction does not violate Section 6.05;

provided that the Borrower shall promptly notify the Administrative Agent of any
such transaction and shall take all required actions in order to preserve and
protect the Liens on the Collateral securing the Secured Obligations either
prior to or upon the later to occur of (x) 30 days following such transaction or
(y) the earlier of the date of the required delivery of the next Compliance
Certificate and the date which is 45 days after the end of the most recently
ended fiscal quarter (or such longer period as to which the Administrative Agent
may consent).

In the case of clause (i)(A) above, the Successor Person will succeed to, and be
substituted for, such Restricted Guarantor under the Loan Documents.
Notwithstanding the foregoing, any Restricted Guarantor (x) may merge into or
transfer all or part of its properties and assets to another Restricted
Guarantor or the Borrower or (y) dissolve, liquidate or wind up its affairs if
such dissolution, liquidation or winding up could not reasonably be expected to
have a Material Adverse Effect.

SECTION 6.05. Dispositions. Cause, make or suffer to exist a Disposition,
except:

(a) any Disposition of cash or Cash Equivalents or Investment Grade Securities
or obsolete, worn out, used or surplus tangible property in the ordinary course
of business, any Disposition of tangible property no longer used or useful in
the conduct of the business or any Disposition of inventory or goods (or other
assets) held for sale in the ordinary course of business and immaterial assets
(including allowing any patents, patent applications, registrations or any
applications for registration of any intellectual property rights to lapse or go
abandoned in the ordinary course of business) and termination of leases and
licenses in the ordinary course of business, including a voluntary or mandatory
recall of any product;

(b) the Disposition of all or substantially all of the assets of the Borrower
and its Restricted Subsidiaries in a manner permitted pursuant to the provisions
described above under Section 6.04;

(c) the making of any Restricted Payment or Permitted Investment that is
permitted to be made, and is made, under Section 6.03;

(d) any Disposition of property or assets or issuance of Equity Interests (A) by
a Restricted Subsidiary of the Borrower to the Borrower or (B) by the Borrower
or a Restricted Subsidiary of the Borrower to another Restricted Subsidiary of
the Borrower; provided that in the case of any event described in clause (B)
where the transferee or purchaser is not a Restricted Guarantor, the Net Cash
Proceeds thereof, when aggregated with the amount of Permitted Investments made
pursuant to clauses (a) and (c) of the definition thereof, shall not exceed the
greater of (x) $75,000,000 and (y) 7.50% of Consolidated Total Assets;

(e) any Permitted Asset Swap;

(f) (i) the sale, lease, assignment, license or sub-lease of any real,
intangible or personal property (including the provision of software under an
open source license or the

 

-114-



--------------------------------------------------------------------------------

licensing of other intellectual property rights) in the ordinary course of
business and which do not materially interfere with the business of the Borrower
and its Restricted Subsidiaries (taken as a whole) and (ii) inbound and
non-exclusive outbound licenses to intellectual property rights, in each case
that do not materially interfere with the business of the Borrower and its
Restricted Subsidiaries (taken as a whole);

(g) any issuance or sale of Equity Interests in, or Indebtedness or other
securities of, an Unrestricted Subsidiary;

(h) [Reserved];

(i) any sale or other Disposition in connection with any financing transaction
with respect to property built or acquired by the Borrower or any Restricted
Subsidiary after the Closing Date, including Sale and Lease-Back Transactions
and asset securitizations permitted under this Agreement;

(j) Dispositions or discounts without recourse of accounts receivable in
connection with the collection or compromise thereof in the ordinary course of
business;

(k) transfers of property subject to casualty or condemnation proceedings
(including in lieu thereof) upon the receipt of the Net Cash Proceeds therefor;
provided such transfer shall constitute a Property Loss Event;

(l) the abandonment of intellectual property rights in the ordinary course of
business, which in the reasonable good faith determination of the Borrower or a
Restricted Subsidiary are not material to the conduct of the business of the
Borrower and its Restricted Subsidiaries taken as a whole;

(m) voluntary terminations, the unwinding or settling of Hedging Obligations;

(n) Dispositions (including Sale and Lease-Back Transactions) by a Foreign
Subsidiary designed to generate foreign distributable reserves;

(o) any Disposition to the extent not involving property (when taken together
with any related Disposition or series of related Dispositions) with a fair
market value in excess of the greater of (x) $15,000,000 and (y) 1.50% of
Consolidated Total Assets; and

(p) Dispositions for fair market value that are not otherwise permitted under
this Section 6.05, provided that:

(i) at least 75% of the consideration received by the Borrower or such
Restricted Subsidiary, as the case may be, for any such Dispositions (when taken
together with any related Disposition or series of related Dispositions) in
excess of $15,000,000, is in the form of cash or Cash Equivalents; provided that
the amount of (A) any liabilities (as shown on the Borrower’s or such Restricted
Subsidiary’s most recent balance sheet or in the footnotes thereto) of the
Borrower or such Restricted Subsidiary, other than liabilities that are
Subordinated Indebtedness or that are owed to the Borrower or a Restricted
Subsidiary, that are assumed by the transferee of any such assets and for which
the Borrower and all of its Restricted Subsidiaries have been validly released
by all creditors in writing, (B) any securities received by the Borrower or such
Restricted Subsidiary from such transferee that are converted by the Borrower or
such Restricted

 

-115-



--------------------------------------------------------------------------------

Subsidiary into cash (to the extent of the cash received) within 180 days
following the closing of such Disposition, and (C) any Designated Non-Cash
Consideration received by the Borrower or such Restricted Subsidiary in such
Disposition having an aggregate fair market value, taken together with all other
Designated Non-Cash Consideration received pursuant to this clause (C) that is
at that time outstanding, not to exceed the greater of $15,000,000 and 1.50% of
Consolidated Total Assets at the time of the receipt of such Designated Non-Cash
Consideration, with the fair market value of each item of Designated Non-Cash
Consideration being measured at the time received and without giving effect to
subsequent changes in value, shall be deemed to be cash for purposes of this
provision and for no other purpose; and

(ii) any Disposition of assets or issuance or sale of Equity Interests of a
Restricted Subsidiary in any transaction or series of related transactions, when
taken together with all other dispositions made in reliance on this
paragraph (p), does not have a fair market value in excess of 10% of
Consolidated Total Assets of the Borrower on the Closing Date;

(q) Sale and Lease-Back Transactions involving (i) real property owned on the
Closing Date (other than any Mortgaged Property), (ii) property acquired not
more than 180 days prior to such Sale and Lease-Back Transaction for cash in an
amount at least equal to the cost of such property and (iii) other property for
cash consideration if the sale is treated as a Prepayment Asset Sale;

(r) Dispositions of non-core assets acquired in connection with acquisitions
permitted hereunder or other Investments permitted hereunder; provided that
(i) the fair market value of any such Disposition (when taken together with any
related Disposition or series of related Dispositions) shall not exceed 30% of
the consideration paid in such acquisition or Investment, (ii) no Event of
Default shall have occurred and be continuing or would immediately result from
such Disposition and (iii) each such sale is in an arm’s-length transaction and
the Borrower or the respective Restricted Subsidiary receives at least fair
market value; and

(s) Dispositions of Investments in joint ventures to the extent required by, or
made pursuant to customary buy/sell arrangements between, the joint venture
parties set forth in joint venture arrangements and similar binding
arrangements;

provided that the consideration received by the Borrower or such Restricted
Subsidiary, as the case may be, with respect to any Disposition of any property
with a fair market value in excess of $2,500,000 must be at least equal to the
fair market value (as determined in good faith by the Borrower) of the assets
sold or otherwise disposed of. To the extent any Collateral is disposed of as
expressly permitted by this Section 6.05 to any Person other than a Loan Party,
such Collateral shall be sold free and clear of the Liens created by the Loan
Documents, and the Administrative Agent or the Collateral Agent, as applicable,
is hereby authorized and directed by the Required Lenders to take any actions
deemed appropriate in order to effect the foregoing.

SECTION 6.06. Transactions with Affiliates. Except for transactions by or among
the Borrower and the Restricted Guarantors, sell or transfer any property or
assets to, or purchase or acquire any property or assets from, or otherwise
engage in any other transactions with, any of its Affiliates, involving
aggregate payments or consideration in excess of $10,000,000 in any fiscal year
unless:

(a) such transaction is on terms that are not materially less favorable to the
Borrower or the relevant Restricted Subsidiary than those that would have been
obtained in a comparable transaction by the Borrower or such Restricted
Subsidiary with an unrelated Person on an arm’s-length basis; and

 

-116-



--------------------------------------------------------------------------------

(b) the Borrower delivers to the Administrative Agent with respect to any such
transaction or series of related transactions involving aggregate payments or
consideration in excess of $25,000,000, a resolution adopted by the majority of
the Governing Board of the Borrower approving such transaction and set forth in
an Officer’s Certificate certifying that such transaction complies with
clause (a) above.

(c) The foregoing provisions will not apply to the following:

(i) the Borrower or any Restricted Subsidiary may engage in any of the foregoing
transactions at prices and on terms and conditions not less favorable to the
Borrower or such Restricted Subsidiary than could be obtained on an arm’s-length
basis from unrelated third parties;

(ii) the Borrower and its Restricted Subsidiaries may pay expenses and make
indemnification payments, directly or indirectly, to the Sponsor, in each case,
to the extent reasonably attributable to the ownership or operation of the
Borrower and its Restricted Subsidiaries;

(iii) the Transactions and the payment of the Transaction Expenses;

(iv) issuances by the Borrower and its Restricted Subsidiaries of Equity
Interests not prohibited under this Agreement;

(v) reasonable and customary fees payable to any directors of the Borrower and
its Restricted Subsidiaries (or any direct or indirect parent of the Borrower)
and reimbursement of reasonable out-of-pocket costs of the directors of the
Borrower and its subsidiaries (or any direct or indirect parent of the Borrower)
in the ordinary course of business, in the case of any direct or indirect parent
to the extent reasonably attributable to the ownership or operations of the
Borrower and its Restricted Subsidiaries;

(vi) (A) expense reimbursement and employment, severance and compensation
arrangements entered into by the Borrower and its Restricted Subsidiaries with
their officers, employees and consultants in the ordinary course of business,
including, without limitation, the payment of stay bonuses and incentive
compensation and/or such officer’s, employee’s or consultant’s equity investment
in certain Restricted Subsidiaries and (B) transactions pursuant to stock option
plans and employee benefit plans and arrangements in the ordinary course of
business;

(vii) payments by the Borrower and its Restricted Subsidiaries to each other
pursuant to Tax sharing agreements or arrangements among Parent and its
subsidiaries on customary terms (including, without limitation, transfer pricing
initiatives);

(viii) the payment of reasonable and customary indemnities to directors,
officers and employees of the Borrower and its Restricted Subsidiaries (or any
direct or indirect parent of the Borrower) in the ordinary course of business,
in the case of any direct or indirect parent to the extent attributable to the
operations of the Borrower and its Restricted Subsidiaries;

 

-117-



--------------------------------------------------------------------------------

(ix) transactions pursuant to permitted agreements in existence on the Closing
Date and disclosed to the Lenders prior to the Closing Date and any amendment
thereto to the extent such an amendment is not adverse to the interests of the
Lenders in any material respect;

(x) Restricted Payments permitted under Section 6.03;

(xi) so long as no Event of Default has occurred and is continuing or would
result therefrom, payments by the Borrower and its Restricted Subsidiaries to
the Sponsor made for any financial advisory, financing, underwriting or
placement services or in respect of other investment banking activities,
including in connection with acquisitions or divestitures, which payments are
approved by a majority of the Governing Board of the Borrower, in good faith;
provided that, upon the occurrence and during the continuance of an Event of
Default such payment amounts may accrue but not be payable in cash until such
time as no Event of Default is then continuing;

(xii) loans and other transactions among the Borrower and its subsidiaries (and
any direct and indirect parent company of the Borrower) to the extent permitted
under this Article VI; provided that any Indebtedness of any Loan Party owed to
a Restricted Subsidiary that is not a Loan Party (or a Person that is required
to become a Loan Party in accordance with Section 5.09) shall be subject to
subordination provisions no less favorable to the Lenders than the subordination
provisions reasonably acceptable to the Administrative Agent;

(xiii) the existence of, or the performance by the Borrower or any of its
Restricted Subsidiaries of its obligations under the terms of, any stockholders
agreement, principal investors agreement (including any registration rights
agreement or purchase agreement related thereto) to which it is a party as of
the Closing Date and any similar agreements which it may enter into thereafter;
provided, however, that the existence of, or the performance by the Borrower or
any of its Restricted Subsidiaries of obligations under any future amendment to
any such existing agreement or under any similar agreement entered into after
the Closing Date shall only be permitted by this clause (xiii) to the extent
that the terms of any such amendment or new agreement are not otherwise
disadvantageous to the Lenders when taken as a whole;

(xiv) transactions with customers, clients, joint venture partners, suppliers,
or purchasers or sellers of goods or services, in each case in the ordinary
course of business which are fair to the Borrower and its Restricted
Subsidiaries, in the reasonable determination of the Governing Board of the
Borrower or the senior management thereof, or are on terms at least as favorable
as might reasonably have been obtained at such time from an unaffiliated party;

(xv) [Reserved];

(xvi) payments or loans (or cancellation of loans) to employees or consultants
of the Borrower, any of its direct or indirect parent companies or any of its
Restricted Subsidiaries which are approved by a majority of the Governing Board
of the Borrower in good faith; and

(xvii) transactions among Foreign Subsidiaries for Tax planning and Tax
efficiency purposes.

 

-118-



--------------------------------------------------------------------------------

SECTION 6.07. Restrictive Agreements. Enter into, incur or permit to exist any
agreement or other arrangement that prohibits, restricts or imposes any
condition upon:

(a) the ability of any Loan Party to create, incur or permit to exist any Lien
upon any of its property or assets to secure the Obligations;

(b) the ability of any Restricted Subsidiary that is not a Guarantor to pay
dividends or other distributions with respect to any of its Equity Interests or
to make or repay loans or advances to, or to guarantee Indebtedness of, the
Borrower or any Guarantor; or

(c) the ability of any Restricted Subsidiary to sell, lease or transfer any of
its properties or assets to the Borrower or any Guarantor;

provided that the foregoing shall not apply to:

(i) restrictions and conditions imposed by law, by any Loan Document or which
(x) exist on the date hereof and (y) to the extent contractual obligations
permitted by clause (x) are set forth in an agreement evidencing Indebtedness,
are set forth in any agreement evidencing any permitted renewal, extension or
refinancing of such Indebtedness so long as such renewal, extension or
refinancing does not expand the scope of such contractual obligation;

(ii) customary restrictions in leases, subleases, licenses or asset sale
agreements otherwise permitted hereby so long as such restrictions relate to the
property interest, rights or the assets subject thereto;

(iii) restrictions and conditions on any Foreign Subsidiary by the terms of any
Indebtedness of such Foreign Subsidiary permitted to be incurred hereunder;

(iv) restrictions or conditions imposed by any agreement relating to Secured
Indebtedness permitted by this Agreement if such restrictions or conditions
apply only to the Person obligated under such Indebtedness and its subsidiaries
or the property or assets intended to secure such Indebtedness;

(v) contractual obligations binding on a Restricted Subsidiary at the time such
Restricted Subsidiary first becomes a Restricted Subsidiary, so long as such
contractual obligations were not entered into solely in contemplation of such
Person becoming a Restricted Subsidiary;

(vi) restrictions and conditions imposed by the terms of the documentation
governing any Indebtedness, Disqualified Stock or Preferred Stock of a
Restricted Subsidiary that is not a Loan Party, which Indebtedness, Disqualified
Stock or Preferred Stock is permitted by Section 6.01;

(vii) customary provisions in joint venture agreements and other similar
agreements applicable to joint ventures permitted under Section 6.03 and
applicable solely to such joint venture entered into in the ordinary course of
business;

 

-119-



--------------------------------------------------------------------------------

(viii) negative pledges and restrictions on Liens in favor of any holder of
Indebtedness permitted under Section 6.01 but only if such negative pledge or
restriction expressly permits Liens for the benefit of the Administrative Agent
and/or the Collateral Agent and the Lenders with respect to the credit
facilities established hereunder and the Obligations under the Loan Documents on
a senior basis and without a requirement that such holders of such Indebtedness
be secured by such Liens equally and ratably or on a junior basis;

(ix) restrictions on cash, other deposits or net worth imposed by customers
under contracts entered into in the ordinary course of business;

(x) Secured Indebtedness otherwise permitted to be incurred under Sections 6.01
and 6.02 that limit the right of the obligor to dispose of the assets securing
such Indebtedness;

(xi) restrictions arising in connection with cash or other deposits permitted by
the definition of Permitted Investments or under Section 6.02 and limited to
such cash or deposit;

(xii) restrictions regarding licensing or sublicensing by the Borrower and its
Restricted Subsidiaries of intellectual property in the ordinary course of
business;

(xiii) restrictions on cash earnest money deposits in favor of sellers in
connection with acquisitions not prohibited hereunder;

(xiv) any encumbrances or restrictions of the type referred to in clauses (a)
and (b) above imposed by any amendments, modifications, restatements, renewals,
increases, supplements, refundings, replacements or refinancings of the
contracts, instruments or obligations referred to in clauses (i) through
(xiii) above; provided that such amendments, modifications, restatements,
renewals, increases, supplements, refundings, replacements or refinancings are,
in the reasonable, good faith judgment of the Borrower, no more restrictive with
respect to such encumbrance and other restrictions taken as a whole than those
prior to such amendment, modification, restatement, renewal, increase,
supplement, refunding, replacement or refinancing; and

(d) clause (a) and clause (c) of the foregoing shall not apply to customary
provisions in leases, subleases, licenses, sublicenses and other contracts
restricting the assignment, sale or transfer thereof, in each case entered into
in the ordinary course of business or which exists on the date hereof, and no
such clause in this Section 6.07 shall prohibit or restrict such party’s right
to execute a subordination, non-disturbance and attornment agreement in a form
customary and reasonably acceptable to Borrower or such Restricted Subsidiary.

SECTION 6.08. Business of the Borrower and Its Restricted Subsidiaries. Engage
in any line of business material to the Borrower and its subsidiaries taken as a
whole other than (a) those lines of business conducted by the Borrower or any
Restricted Subsidiary on the Closing Date or (b) any Similar Business.

SECTION 6.09. Modification of Junior Financing Documentation. Directly or
indirectly, amend, modify or change (a) the subordination provisions of any
Junior Financing Documentation (and the component definitions used therein) or
(b) any other term or condition of any Junior Financing Documentation, in the
case of this clause (b), in any manner materially adverse to the interests of
the Lenders and, in each case, without the consent of the Administrative Agent
(which consent shall not be unreasonably withheld).

 

-120-



--------------------------------------------------------------------------------

SECTION 6.10. Changes in Fiscal Year. Make any change in its fiscal year;
provided, however, that the Borrower may, upon written notice to the
Administrative Agent, change its fiscal year to any other fiscal year reasonably
acceptable to the Administrative Agent, in which case, the Borrower and the
Administrative Agent will, and are hereby authorized by Lenders to, make any
adjustments to this Agreement that are necessary to reflect such change in
fiscal year.

SECTION 6.11. Permitted Activities. With respect to Holdings, engage in any
operating or business activities; provided that the following and any activities
incidental thereto shall be permitted in any event: (i) its ownership of the
Equity Interests of the Borrower and activities incidental thereto, including
payment of dividends and other amounts in respect of its Equity Interests,
(ii) the maintenance of its legal existence (including the ability to incur
fees, costs and expenses relating to such maintenance), (iii) the performance of
its obligations with respect to the Loan Documents, the Revolving Credit
Documents, any other documents governing Indebtedness permitted hereby, (iv) any
public offering of its common stock or any other issuance or sale of its Equity
Interests, (v) (1) guaranties in respect of Indebtedness of the Borrower and its
Restricted Subsidiaries permitted under Section 6.01, including any Refinancing
Indebtedness thereof and (2) guaranties of other obligations not constituting
Indebtedness incurred by the Borrower or any of its Restricted Subsidiaries,
(vi) if applicable, participating in Tax, accounting and other administrative
matters as a member of the consolidated group of Holdings and the Borrower,
(vii) holding any cash or Cash Equivalents, (viii) making of any Restricted
Payments or Investments permitted hereunder, (ix) providing indemnification to
officers and directors, (x) entering into employment agreements, stock option
and stock ownership plans and other similar and customary arrangements with
officers, consultants, investment bankers, advisors, employees and directors and
performing the activities contemplated thereby and (xi) any activities
incidental or reasonably related to the foregoing. Notwithstanding the foregoing
in this Section 6.11, Holdings shall not incur any Liens on Equity Interests of
the Borrower other than non-consensual Liens and those for the benefit of the
Secured Obligations and the obligations with respect to the Revolving Credit
Agreement and any Replacement Loans, Incremental Equivalent Debt, Junior
Financing or Refinancing Indebtedness (in each case, subject at all times to the
Intercreditor Agreement or an intercreditor agreement on terms reasonably
satisfactory to the Administrative Agent and the Borrower), and Holdings shall
not own any Equity Interests other than those of the Borrower.

SECTION 6.12. Hedging Agreements. Enter into any Hedging Agreement, except
(a) Hedging Agreements entered into to hedge or mitigate risks to which the
applicable Loan Party or Restricted Subsidiary has actual or anticipated
exposure (other than those in respect of Capital Stock), including, but not
limited to, risks related to fluctuations in currency exchange rates or
commodities pricing and (b) Hedging Agreements entered into in order to
effectively cap, collar or exchange interest rates (from fixed to floating
rates, from one floating rate to another floating rate or otherwise) with
respect to any interest-bearing liability or investment of the applicable Loan
Party or Restricted Subsidiary.

ARTICLE VII

Events of Default

SECTION 7.01. Events of Default. In case of the happening of any of the
following events (“Events of Default”):

(a) any representation or warranty made or deemed made in any Loan Document or
any representation, warranty, statement or information contained in any
certificate required to be furnished pursuant to any Loan Document, shall prove
to have been false or misleading in any material respect when so made, deemed
made or furnished;

 

-121-



--------------------------------------------------------------------------------

(b) default shall be made in the payment of any principal of any Term Loan when
and as the same shall become due and payable, whether at the due date thereof or
at a date fixed for mandatory prepayment thereof or by acceleration thereof or
otherwise;

(c) default shall be made in the payment of any interest on any Term Loan or the
Administration Fees or other amount (other than an amount referred to in
clause (b) above) due under any Loan Document, when and as the same shall become
due and payable, and such default shall continue unremedied for a period of five
Business Days;

(d) default shall be made in the due observance or performance by the Borrower
or any Restricted Subsidiary of any covenant, condition or agreement contained
in Section 5.01(a) (with respect to the Borrower), 5.05(a) or in Article VI;

(e) default shall be made in the due observance or performance by any Loan Party
or its Restricted Subsidiaries of any covenant, condition or agreement contained
in any Loan Document (other than those specified in clause (b), (c) or
(d) above) and such default shall continue unremedied for a period of 30
consecutive days after written notice thereof from the Administrative Agent to
the Borrower;

(f) (i) Holdings or any Restricted Subsidiary shall fail to pay any principal or
interest, regardless of amount, due in respect of any Material Indebtedness,
when and as the same shall become due and payable (after giving effect to an
applicable grace period), which failure enables or permits (with or without the
giving of notice, the lapse of time or both) the holder or holders of such
Material Indebtedness or any trustee or agent on its or their behalf to cause
any Material Indebtedness to become due, or to require the prepayment,
repurchase, redemption or defeasance thereof, prior to its scheduled maturity or
that is a failure to pay such Material Indebtedness at its maturity or (ii) any
other event or condition occurs that results in any Material Indebtedness
becoming due prior to its scheduled maturity or that enables or permits (with or
without the giving of notice, the lapse of time or both) the holder or holders
of any Material Indebtedness or any trustee or agent on its or their behalf to
cause any Material Indebtedness to become due, or to require the prepayment,
repurchase, redemption or defeasance thereof, prior to its scheduled maturity;
provided that this clause (ii) shall not apply to (A) secured Material
Indebtedness that becomes due as a result of the voluntary sale or transfer of
the property or assets securing such Material Indebtedness if such sale or
transfer is otherwise permitted hereunder, (B) any Material Indebtedness if
(x) the sole remedy of the holder thereof in the event of the non-payment of
such Material Indebtedness or the non-payment or non-performance of obligations
related thereto or (y) sole option is to elect, in each case, to convert such
Material Indebtedness into Qualified Capital Stock (or cash in lieu of
fractional shares) and (C) in the case of Material Indebtedness which the holder
thereof may elect to convert into Qualified Capital Stock, such Material
Indebtedness from and after the date, if any, on which such conversion has been
effected;

(g) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed in a court of competent jurisdiction seeking (i) relief in
respect of Holdings or any Restricted Subsidiary (other than an Immaterial
Subsidiary), or of a substantial part of the property or assets of Holdings or a
Restricted Subsidiary (other than an Immaterial Subsidiary), under the
Bankruptcy Code, as now constituted or hereafter amended, or any other Federal,
state or foreign bankruptcy, insolvency, receivership or similar law, (ii) the
appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for Holdings or any Restricted Subsidiary (other than an
Immaterial Subsidiary) or for a substantial part of the property or assets of
Holdings or a Restricted Subsidiary (other than an Immaterial Subsidiary) or
(iii) the winding-up or liquidation of Holdings or any Restricted Subsidiary
(other than an Immaterial Subsidiary); and such proceeding or petition shall
continue undismissed for 60 days or an order or decree approving or ordering any
of the foregoing shall be entered;

 

-122-



--------------------------------------------------------------------------------

(h) Holdings or any Restricted Subsidiary (other than an Immaterial Subsidiary)
shall (i) voluntarily commence any proceeding or file any petition seeking
relief under the Bankruptcy Code, as now constituted or hereafter amended, or
any other Federal, state or foreign bankruptcy, insolvency, receivership or
similar law, (ii) consent to the institution of any proceeding or the filing of
any petition described in clause (g) above, (iii) apply for or consent to the
appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for Holdings or any Restricted Subsidiary (other than an
Immaterial Subsidiary) or for a substantial part of the property or assets of
Holdings or any Restricted Subsidiary (other than an Immaterial Subsidiary),
(iv) file an answer admitting the material allegations of a petition filed
against it in any such proceeding, (v) make a general assignment for the benefit
of creditors or (vi) become unable, admit in writing its general inability or
fail generally to pay its debts as they become due;

(i) one or more judgments for the payment of money in an aggregate amount
exceeding $25,000,000 (to the extent not covered by insurance as to which an
insurance company has not denied coverage or by an indemnification agreement as
to which the indemnifying party has not denied liability) shall be rendered
against Holdings and/or any Restricted Subsidiary (other than an Immaterial
Subsidiary) and the same shall remain undischarged for a period of 60
consecutive days during which execution shall not be effectively stayed;

(j) (i) an ERISA Event occurs with respect to a Pension Plan or Multiemployer
Plan which has resulted or could reasonably be expected to result in a Material
Adverse Effect or (ii) a Pension Event occurs with respect to any Foreign Plan
which has resulted or could reasonably be expected to result in a Material
Adverse Effect;

(k) any material provision of any Loan Document, at any time after its execution
and delivery, shall for any reason be declared by a court of competent
jurisdiction to be null and void (other than in accordance with its terms or in
accordance with the terms of the other Loan Documents), or a proceeding shall be
commenced by or behalf of any Loan Party, or by any Governmental Authority,
seeking to establish the invalidity or unenforceability thereof (exclusive of
questions of interpretation of any provision thereof); or any Loan Party denies
in writing that it has any or further liability thereunder (other than as a
result of the discharge of such Loan Party in accordance with the terms of the
Loan Documents);

(l) other than with respect to Collateral not exceeding $10,000,000 in the
aggregate, any Lien purported to be created by any Security Document shall cease
to be, or shall be asserted in writing by any Loan Party not to be, a valid,
perfected first priority Lien (subject only to Permitted Liens) having the
priority contemplated thereby (except as otherwise expressly provided in this
Agreement or such Security Document) on the securities, assets or properties
purported to be covered thereby, except to the extent that any lack of validity,
perfection or priority results from any act or omission of any Collateral Agent,
the Administrative Agent, or any Lender (so long as such act or omission does
not result from the breach or non-compliance by a Loan Party with the Loan
Documents); or

(m) there shall have occurred a Change of Control;

 

-123-



--------------------------------------------------------------------------------

then, and in every such event (other than an event with respect to the Borrower
described in paragraph (g) or (h) above), and at any time thereafter during the
continuance of such event, the Administrative Agent may, and at the request of
the Required Lenders shall, by notice to the Borrower, take either or both of
the following actions, at the same or different times: (i) terminate forthwith
the Term Loan Commitments and (ii) declare the Term Loans then outstanding to be
forthwith due and payable in whole or in part, whereupon the principal of the
Term Loans so declared to be due and payable, together with accrued interest
thereon and any unpaid accrued Administration Fees and all other liabilities of
the Borrower accrued hereunder and under any other Loan Document, shall become
forthwith due and payable, without presentment, demand, protest or any other
notice of any kind, all of which are hereby expressly waived by the Borrower,
anything contained herein or in any other Loan Document to the contrary
notwithstanding; and in any event with respect to the Borrower described in
paragraph (g) or (h) above, the Term Loan Commitments shall automatically
terminate and the principal of the Term Loans then outstanding, together with
accrued interest thereon and any unpaid accrued Administration Fees and all
other liabilities of the Borrower accrued hereunder and under any other Loan
Document, shall automatically become due and payable, without presentment,
demand, protest or any other notice of any kind, all of which are hereby
expressly waived by the Borrower, anything contained herein or in any other Loan
Document to the contrary notwithstanding.

ARTICLE VIII

The Administrative Agent and the Collateral Agent

Each of the Lenders (including in its capacity as a potential Hedge Bank) hereby
irrevocably appoints the Administrative Agent and the Collateral Agent (the
Administrative Agent and the Collateral Agent are referred to collectively as
the “Agents”) its agent and authorizes the Agents to take such actions on its
behalf and to exercise such powers as are delegated to such Agent by the terms
of the Loan Documents, together with such actions and powers as are reasonably
incidental thereto. Without limiting the generality of the foregoing, the Agents
are hereby expressly authorized to execute any and all documents (including
releases and intercreditor agreements) with respect to the Collateral and the
rights of the Secured Parties with respect thereto, as contemplated by and in
accordance with the provisions of this Agreement and the Security Documents.

The Person serving as the Administrative Agent and/or the Collateral Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not an Agent (and
the term “Lender” or “Lenders” shall, unless otherwise expressly indicated or
unless the context otherwise requires, include the Person serving as such Agent
hereunder in its individual capacity), and such bank and its Affiliates may
accept deposits from, lend money to, own securities of, act as the financial
advisor or in any other advisory capacity for, and generally engage in any kind
of business with, the Borrower or any subsidiary or other Affiliate thereof as
if such Person were not an Agent hereunder and without any duty to account
therefor to the Lenders.

No Agent or any of their Related Parties shall have any duties or obligations
except those expressly set forth herein and in the other Loan Documents, and its
duties hereunder and thereunder shall be administrative in nature. Without
limiting the generality of the foregoing, no Agent shall: (i) be subject to any
fiduciary or other implied duties, regardless of whether a Default or Event of
Default has occurred and is continuing; (ii) have any duty to take any
discretionary action or exercise any discretionary powers, except discretionary
rights and powers expressly contemplated hereby or by the other Loan Documents
that the Administrative Agent or the Collateral Agent, as applicable, is
required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents); provided that no Agent shall be required
to take any action that, in its opinion or the opinion of its counsel, may
expose any Agent to liability or that is contrary to any Loan Document or
applicable law, including for the avoidance of doubt any action that may be in
violation of the automatic stay under any Debtor Relief Law

 

-124-



--------------------------------------------------------------------------------

or that may effect a forfeiture, modification or termination of property of a
Defaulting Lender in violation of any Debtor Relief Law; and (iii) except as
expressly set forth herein and in the other Loan Documents, have any duty to
disclose, and shall not be liable for the failure to disclose, any information
relating to the Borrower or any of its Affiliates that is communicated to or
obtained by such Agent or any of its Affiliates in any capacity. Neither Agent
shall be liable for any action taken or not taken by it with the consent or at
the request of the Required Lenders (or such other number or percentage of the
Lenders as shall be necessary, or as the relevant Agent shall believe in good
faith shall be necessary, under the circumstances as provided in Section 9.08)
or in the absence of its own gross negligence, bad faith or willful misconduct
or material breach of the Loan Documents (as determined by a court of competent
jurisdiction in a final and non-appealable judgment). Neither Agent shall be
deemed to have knowledge of any Default or Event of Default unless and until
such Agent shall have received written notice from the Borrower or a Lender
referring to this Agreement, describing such Default and stating that such
notice is a “notice of default”, and neither Agent shall be responsible for or
have any duty to ascertain or inquire into (i) any statement, warranty or
representation made in or in connection with any Loan Document, (ii) the
contents of any certificate, report or other document delivered thereunder or in
connection therewith, (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth in any Loan
Document or the occurrence of any Default, (iv) the validity, enforceability,
effectiveness or genuineness of any Loan Document or any other agreement,
instrument or document, (v) the perfection or priority of any Lien or security
interest created or purported to be created under the Collateral Documents,
(vi) the satisfaction of any condition set forth in Article IV or elsewhere in
any Loan Document, other than to confirm receipt of items expressly required to
be delivered to such Agent or (vii) the compliance by any Fund Affiliates with
the terms of Section 9.04(m).

Each Agent shall be entitled to rely upon, and shall not incur any liability for
relying upon, any notice, request, certificate, consent, statement, instrument,
document or other writing (including any electronic message, Internet or
intranet website posting or other distribution) believed by it to be genuine and
to have been signed, sent or otherwise authenticated by the proper Person. Each
Agent may also rely upon any statement made to it orally or by telephone and
believed by it to have been made by the proper Person, and shall not incur any
liability for relying thereon. In determining compliance with any condition
hereunder to any making of any Term Loan or any conversion or continuation of
any Borrowing pursuant to Section 2.10 that by its terms shall be fulfilled to
the satisfaction of a Lender, the Administrative Agent may presume that such
condition is satisfactory to such Lender unless the Administrative Agent shall
have received prior written notice to the contrary from such Lender. Each Agent
may consult with legal counsel (who may be counsel for the Borrower or any
Affiliate thereof), independent accountants and other experts selected by it,
and shall not be liable for any action taken or not taken by it in good faith
and in accordance with the advice of any such counsel, accountants or experts.

For purposes of determining compliance with the conditions specified in
Section 4.02, each Lender that has signed this Agreement shall be deemed to have
consented to, approved or accepted or to be satisfied with, each document or
other matter required thereunder to be consented to or approved by or acceptable
or satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the proposed Closing Date specifying its
objection thereto.

Each Agent may perform any and all its duties and exercise its rights and powers
by or through any one or more sub-agents appointed by it. Each Agent and any
such sub-agent may perform any and all its duties and exercise its rights and
powers by or through their respective Related Parties. The exculpatory
provisions of the preceding paragraphs shall apply to any such sub-agent and to
the Related Parties of each Agent and any such sub-agent, and shall apply to
their respective activities in connection with the syndication of the credit
facilities provided for herein as well as activities as Agent.

 

-125-



--------------------------------------------------------------------------------

Subject to the appointment and acceptance of a successor Agent as provided
below, any Agent may resign at any time by notifying in writing the Lenders and
the Borrower. Upon receipt of any such notice of resignation of the
Administrative Agent or the Collateral Agent, the Required Lenders shall have
the right, with the consent of the Borrower (such consent not to be unreasonably
withheld, and provided that no such consent of the Borrower shall be required if
an Event of Default has occurred and is continuing under paragraphs (g)(i) or
(h) of Article VII), to appoint a successor (other than a Disqualified
Institution) which shall be a commercial banking institution having a combined
capital and surplus of at least $500,000,000.

If no successor agent is appointed prior to the effective date of resignation
(the “Resignation Effective Date”) of the relevant Agent specified by such Agent
in its notice, the resigning Agent may appoint, after consulting with the
Lenders and with the consent of the Borrower, a successor agent from among the
Lenders. If no successor agent has accepted appointment as the successor agent
by the date which is 60 days following the Resignation Effective Date, the
retiring Agent’s resignation shall nevertheless thereupon become effective and
the Lenders shall perform all of the duties of such Agent hereunder until such
time, if any, as the Required Lenders, appoint a successor agent as provided for
above (except in the case of the Collateral Agent holding collateral security on
behalf of any Secured Parties, the resigning Collateral Agent shall continue to
hold such collateral security as nominee until such time as a successor
Collateral Agent is appointed).

With effect from the Resignation Effective Date, (1) the retiring or removed
Administrative Agent shall be discharged from its duties and obligations
hereunder and under the other Loan Documents and (2) except for any indemnity
payments owed to the retiring or removed Administrative Agent, all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent shall instead be made by or to each Lender directly, until
such time as the Required Lenders appoint a successor Administrative Agent as
provided for above. Upon the acceptance of any appointment as an Agent hereunder
by a successor and upon the execution and filing or recording of such financing
statements, or amendments thereto, and such amendments or supplements to the
Security Documents, and such other instruments or notices, as may be necessary
or desirable, or as the Required Lenders may request, in order to (a) continue
the perfection of the Liens granted or purported to be granted by the Security
Documents or (b) otherwise ensure that the obligations under Section 5.09 are
satisfied, the successor Agent shall thereupon succeed to and become vested with
all the rights, powers, discretion, privileges, and duties of the retiring
Agent, and the retiring Agent shall be discharged from its duties and
obligations under the Loan Documents (if not already discharged therefrom as
provided above) other than any rights to indemnity payments owed to the retiring
or removed Administrative Agent. The fees payable by the Borrower to a successor
Agent shall be the same as those payable to its predecessor unless otherwise
agreed between the Borrower and such successor. After an Agent’s resignation or
removal hereunder, the provisions of this Article and Section 9.05 shall
continue in effect for the benefit of such retiring Agent, its sub-agents and
their respective Related Parties in respect of any actions taken or omitted to
be taken by any of them while acting as Agent.

None of Lenders or other Persons identified on the cover page or signature pages
of this Agreement as a “bookrunner” or “arranger” shall have any right, power,
obligation, liability, responsibility or duty under this Agreement other than
those applicable to all Lenders as such. Without limiting the foregoing, none of
the Lenders or other Persons so identified shall have or be deemed to have any
fiduciary relationship with any Lender.

Each Lender acknowledges that it has, independently and without reliance upon
the Agents or any Agent’s Related Parties, the Arranger or any other Lender and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement. Each Lender also
acknowledges that it will, independently and without reliance upon the

 

-126-



--------------------------------------------------------------------------------

Agents, the Arranger or any other Lender and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement
or any other Loan Document, any related agreement or any document furnished
hereunder or thereunder.

To the extent required by any applicable law, the Administrative Agent may
withhold from any payment to any Lender an amount equivalent to any applicable
withholding Tax. If the IRS or any other authority of the United States or other
jurisdiction asserts a claim that the Administrative Agent did not properly
withhold Tax from amounts paid to or for the account of any Lender for any
reason (including because the appropriate form was not delivered or not properly
executed, or because such Lender failed to notify the Administrative Agent of a
change in circumstance that rendered the exemption from, or reduction of
withholding Tax ineffective or if any payment has been made by the
Administrative Agent to any Lender without applicable withholding tax being
deducted from such payment), such Lender shall, within 10 days after written
demand therefor, indemnify and hold harmless the Administrative Agent (to the
extent that the Administrative Agent has not already been reimbursed by the
Borrower pursuant to Section 2.15 or 2.20 and without limiting or expanding the
obligation of the Borrower to do so) for all amounts paid, directly or
indirectly, by the Administrative Agent as Taxes or otherwise, together with all
expenses incurred, including legal expenses and any other out-of-pocket
expenses, whether or not such Tax was correctly or legally imposed or asserted
by the relevant Governmental Authority. A certificate as to the amount of such
payment or liability delivered to any Lender by the Administrative Agent shall
be conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under this Agreement or any other Loan Document against any
amount due the Administrative Agent under this Article VIII. The agreements in
this Article VIII shall survive the resignation and/or replacement of the
Administrative Agent, any assignment of rights by, or the replacement of, a
Lender and the repayment, satisfaction or discharge of all other Obligations.

In case of the pendency of any receivership, insolvency, liquidation,
bankruptcy, reorganization, arrangement, adjustment, composition or other
judicial proceeding relative to any Loan Party, the Administrative Agent and the
Collateral Agent (irrespective of whether the Obligations shall then be due and
payable as herein expressed or by declaration or otherwise and irrespective of
whether such Agent shall have made any demand on the Borrower) shall be entitled
and empowered, by intervention in such proceeding or otherwise;

(a) to file and prove a claim for the whole amount of the Obligations and to
file such other documents as may be necessary or advisable in order to have the
claims of the Lenders and each Agent or (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders and each Agent
and their respective agents and counsel and all other amounts due such Lenders
and the Administrative Agent under Section 2.05 and 9.05) allowed in such
judicial proceeding; and

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to such Agent and, in the event such Agent
shall consent to the making of such payments directly to the Lenders, to pay to
the Administrative Agent any amount due for the reasonable compensation,
expenses, disbursements and advances of the Agents and their respective agents
and counsel, and any other amounts due the Administrative Agent under
Sections 2.05 and 9.05.

 

-127-



--------------------------------------------------------------------------------

Nothing contained herein shall be deemed to authorize any Agent to authorize or
consent to or accept or adopt on behalf of any Lender any plan or
reorganization, arrangement, adjustment or composition affecting the Obligations
or the rights of any Lender to authorize such Agent to vote in respect of the
claim of any such Lender in any such proceeding.

Except as otherwise expressly set forth herein or in any Security Document, no
Hedge Bank that obtains the benefits of Section 2.17(b), any guaranty or any
Collateral by virtue of the provisions hereof or of any Security Document shall
have any right to notice of any action or to consent to, direct or object to any
action hereunder or under any other Loan Document or otherwise in respect of the
Collateral (including the release or impairment of any Collateral) other than in
its capacity as a Lender and, in such case, only to the extent expressly
provided in the Loan Documents. Notwithstanding any other provision of this
Article VIII to the contrary, the Administrative Agent shall not be required to
verify the payment of, or that other satisfactory arrangements have been made
with respect to, Secured Hedge Obligations unless the Administrative Agent has
received written notice of such Secured Hedge Obligations, together with such
supporting documentation as the Administrative Agent may request, from the
applicable Hedge Bank. The Hedge Banks hereby authorize the Administrative Agent
and the Collateral Agent to enter into the Intercreditor Agreement and any other
intercreditor agreement permitted under this Agreement, and any amendment,
modification, supplement or joinder with respect thereto, and any such
intercreditor agreement is binding upon the Hedge Banks.

The provisions of this Article VIII are solely for the benefit of the Agents and
the Lenders, and the Borrower shall not have rights as a third-party beneficiary
of any of such provisions. It is understood and agreed that the use of the term
“agent” herein or in any other Loan Documents (or any other similar term) with
reference to any Agent is not intended to connote any fiduciary or other implied
(or express) obligations arising under agency doctrine of any applicable law.
Instead such term is used as a matter of market custom, and is intended to
create or reflect only an administrative relationship between independent
contracting parties.

ARTICLE IX

Miscellaneous

SECTION 9.01. Notices. Unless otherwise expressly provided herein, notices and
other communications provided for herein shall be in writing and shall be
delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by fax to the applicable party hereto, and all notices
and other communications expressly permitted hereunder to be given by telephone
shall be made to the applicable telephone number, all as follows:

(a) If to the Borrower, to it at:

C1 Holdings Corp.

3344 Highway 149

Eagan, Minnesota 55121

Attention: Jeff Nachbor

Phone: (651) 393-3632

E-mail: jnachbor@converge-one.com

with a copy to (which shall not constitute notice):

Alston & Bird LLP

333 South Hope Street 16th Floor

Los Angeles, CA 90071-3004

Attention: Matthew J. Wrysinski

Fax: (213) 576-2892

Email: matthew.wrysinski@alston.com

 

-128-



--------------------------------------------------------------------------------

If to CS as Administrative Agent, to:

Credit Suisse AG, Cayman Islands Branch

Attn: Loan Operations – Agency Manager

Eleven Madison Avenue

New York, NY 10010

Fax No. 212-322-2291

Email: agency.loanops@credit-suisse.com

with a copy to (which shall not constitute notice):

Latham & Watkins LLP

355 South Grand Avenue

Suite 100

Los Angeles, CA 90071-1560

Attention: Josh Holt

Tel: (213) 891-8293

Email: josh.holt@lw.com

If to CS as Collateral Agent, to:

Credit Suisse AG, Cayman Islands Branch

Attention: Loan Operations – Boutique Management

Eleven Madison Avenue

New York, NY 10010

Tel: (212) 538-6106

Facsimile No.: (212) 325-8315

E-mail: list.ops-collateral@credit-suisse.com

with a copy to (which shall not constitute notice):

Latham & Watkins LLP

355 South Grand Avenue

Suite 100

Los Angeles, CA 90071-1560

Attention: Josh Holt

Tel: (213) 891-8293

Email: josh.holt@lw.com

(b) If to a Lender, to it at its address (or fax number) set forth on
Schedule 2.01 or in the Assignment and Acceptance pursuant to which such Lender
shall have become a party hereto.

All notices and other communications given to any party hereto in accordance
with the provisions of this Agreement shall be deemed to have been given on the
date of receipt if delivered by hand or overnight courier service or sent by fax
or on the date three Business Days after dispatch by certified or

 

-129-



--------------------------------------------------------------------------------

registered mail if mailed, in each case, delivered, sent or mailed (properly
addressed) to such party as provided in this Section 9.01 or in accordance with
the latest unrevoked direction from such party given in accordance with this
Section 9.01. Notices and other communications delivered through electronic
communications to the extent provided below shall be effective as provided
therein.

As agreed to among the Borrower, the Administrative Agent and the applicable
Lenders from time to time in writing, notices and other communications may also
be delivered or furnished by electronic communication (including e-mail and
Internet or intranet websites); provided that approval of such procedures may be
limited to particular notices or communications. All such notices and other
communications (i) sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement) and (ii) posted to an Internet or intranet website
shall be deemed received upon the deemed receipt by the intended recipient, at
its e-mail address as described in clause (i) above, of notification that such
notice or communication is available and identifying the website address
therefor; provided that, in the case of clauses (i) and (ii), if such notice,
e-mail or other communication is not sent during the normal business hours of
the recipient, such notice or communication shall be deemed to have been sent at
the opening of business on the next Business Day for the recipient.

The Borrower hereby agrees, unless directed otherwise by the Administrative
Agent or unless the electronic mail address referred to below has not been
provided by the Administrative Agent to the Borrower, that it will, and will
cause its subsidiaries to, provide to the Administrative Agent all information,
documents and other materials that it is obligated to furnish to the
Administrative Agent pursuant to the Loan Documents or to the Lenders under
Article V, including all notices, requests, financial statements, financial and
other reports, certificates and other information materials, but excluding any
such communication that (1) is or relates to a Borrowing Request, a notice
pursuant to Section 2.10, (2) relates to the payment of any principal or other
amount due under this Agreement prior to the scheduled date therefor,
(3) provides notice of any Default or Event of Default under this Agreement or
any other Loan Document or (4) is required to be delivered to satisfy any
condition precedent to the effectiveness of this Agreement and/or any Borrowing
or other extension of credit hereunder (all such nonexcluded communications
being referred to herein collectively as “Communications”), by transmitting the
Communications in an electronic/soft medium that is properly identified in a
format acceptable to the Administrative Agent to an electronic mail address as
directed by the Administrative Agent. In addition, the Borrower agrees, and
agrees to cause its Subsidiaries, to continue to provide the Communications to
the Administrative Agent or the Lenders, as the case may be, in the manner
specified in the Loan Documents but only to the extent requested by the
Administrative Agent.

THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” NEITHER THE ADMINISTRATIVE
AGENT NOR ANY OF ITS RELATED PARTIES WARRANTS THE ACCURACY OR COMPLETENESS OF
THE COMMUNICATIONS OR THE ADEQUACY OF THE PLATFORM AND EACH EXPRESSLY DISCLAIMS
LIABILITY FOR ERRORS OR OMISSIONS IN THE COMMUNICATIONS. NO WARRANTY OF ANY
KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY,
FITNESS FOR A PARTICULAR PURPOSE, NONINFRINGEMENT OF THIRD-PARTY RIGHTS OR
FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS IS MADE BY THE ADMINISTRATIVE AGENT
OR ANY OF ITS RELATED PARTIES IN CONNECTION WITH THE COMMUNICATIONS OR THE
PLATFORM. IN NO EVENT SHALL THE ADMINISTRATIVE AGENT OR ANY OF ITS RELATED
PARTIES HAVE ANY LIABILITY TO ANY LOAN PARTY, ANY LENDER OR ANY OTHER PERSON FOR
DAMAGES OF ANY KIND, WHETHER OR NOT BASED ON STRICT LIABILITY AND INCLUDING
DIRECT OR INDIRECT, SPECIAL, INCIDENTAL OR

 

-130-



--------------------------------------------------------------------------------

CONSEQUENTIAL DAMAGES, LOSSES OR EXPENSES (WHETHER IN TORT, CONTRACT OR
OTHERWISE) ARISING OUT OF ANY LOAN PARTY’S OR THE ADMINISTRATIVE AGENT’S
TRANSMISSION OF COMMUNICATIONS THROUGH THE INTERNET, EXCEPT TO THE EXTENT THE
LIABILITY OF ANY SUCH PERSON IS FOUND IN A FINAL RULING BY A COURT OF COMPETENT
JURISDICTION TO HAVE RESULTED FROM SUCH PERSON’S GROSS NEGLIGENCE OR WILLFUL
MISCONDUCT.

SECTION 9.02. Survival of Agreement. All covenants, agreements, representations
and warranties made by the Borrower herein or any other Loan Document, shall be
considered to have been relied upon by the Agents and the Lenders and shall
survive the making by the Lenders of the Term Loans, regardless of any
investigation made by the Agents or the Lenders or on their behalf, and
notwithstanding that any Agent or any Lender may have had notice or actual
knowledge of any Default at the time of the making of any Term Loans shall
continue in full force and effect until the Termination Date. The provisions of
Sections 2.14, 2.16, 2.20 and 9.05 shall remain operative and in full force and
effect regardless of the expiration of the term of this Agreement, the
consummation of the transactions contemplated hereby, the repayment of any of
the Term Loans, the expiration of the Term Loan Commitments, the invalidity or
unenforceability of any term or provision of this Agreement or any other Loan
Document, or any investigation made by or on behalf of the Administrative Agent,
the Collateral Agent or any Lender.

SECTION 9.03. Binding Effect. This Agreement shall become effective when it
shall have been executed by the Borrower and the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof which, when
taken together, bear the signatures of each of the other parties hereto.

SECTION 9.04. Successors and Assigns.

(a) Whenever in this Agreement any of the parties hereto is referred to, such
reference shall be deemed to include the permitted successors and assigns of
such party; and all covenants, promises and agreements by or on behalf of the
Borrower, the Administrative Agent, the Collateral Agent or the Lenders that are
contained in this Agreement shall bind and inure to the benefit of their
respective successors and assigns.

(b) Each Lender may assign to one or more Eligible Assignees all or a portion of
its interests, rights and obligations under this Agreement (including all or a
portion of its Term Loan Commitment and the Term Loans at the time owing to it);
provided, however, that (i) each of the Administrative Agent and the Borrower
must give its prior written consent to such assignment (which consent shall not
be unreasonably withheld or delayed); provided that no such consent shall be
required to any such assignment made to a Lender or an Affiliate or Related Fund
of a Lender (in each case, other than to Disqualified Institutions) and the
consent of the Borrower shall (x) not be required (1) during the continuance of
any Specified Default or (2) with respect to any such assignment that is being
made by CS (as the initial Lender hereunder) in connection with the “primary
syndication” of the Term Loans (other than to Disqualified Institutions, which
any such assignment shall only be made with the Borrower’s consent in its sole
discretion), and (y) be deemed to have been given to any assignment unless the
Borrower shall have objected thereto by written notice to the Administrative
Agent within ten (10) Business Days after having received notice thereof, (ii)
(A) in the case of any assignment, other than assignments to an existing Lender,
an Affiliate of a Lender or a Related Fund, the amount of the Term Loan
Commitment or Term Loans of the assigning Lender subject to each such assignment
(determined as of the date of the Assignment and Acceptance with respect to such
assignment is delivered to the Administrative Agent) shall not be less than
$1,000,000 (or if less, the entire remaining amount of such Lender’s Term Loan
Commitment or Term Loans), provided, however, that simultaneous assignments by

 

-131-



--------------------------------------------------------------------------------

or to two or more Related Funds shall be combined for purposes of determining
whether the minimum assignment requirement is met, and (B) in the case of any
assignment to any existing Lender, an Affiliate of a Lender or a Related Fund,
after giving effect to such assignment, Term Loan Commitments or Term Loans of
the assigning Lender and its Affiliates and Related Funds shall be zero or not
less than $1,000,000, (iii) the parties to each such assignment shall execute
and deliver to the Administrative Agent an Assignment and Acceptance (such
Assignment and Acceptance to be (A) electronically executed and delivered to the
Administrative Agent via an electronic settlement system then acceptable to the
Administrative Agent (or, if previously agreed with the Administrative Agent,
manually), and (B) delivered together with a processing and recordation fee of
$3,500, unless waived or reduced by the Administrative Agent in its sole
discretion), and (iv) the assignee, if it shall not be a Lender immediately
prior to the assignment, shall deliver to the Administrative Agent an
Administrative Questionnaire and the tax forms required under Section 2.20(e).
Upon acceptance and recording pursuant to paragraph (f) of this Section 9.04,
from and after the effective date specified in each Assignment and Acceptance,
(A) the assignee thereunder shall be a party hereto and, to the extent of the
interest assigned by such Assignment and Acceptance, have the rights and
obligations of a Lender under this Agreement and (B) the assigning Lender
thereunder shall, to the extent of the interest assigned by such Assignment and
Acceptance, be released from its obligations under this Agreement (and, in the
case of an Assignment and Acceptance covering all or the remaining portion of an
assigning Lender’s rights and obligations under this Agreement, such Lender
shall cease to be a party hereto but shall continue to be entitled to the
benefits of Sections 2.14, 2.16, 2.20 and 9.05 with respect to facts and
circumstances occurring prior to the effective date of such assignment, as well
as to any Administration Fees accrued for its account and not yet paid);
provided, that except to the extent otherwise expressly agreed by the affected
parties, no assignment by a Defaulting Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender. If requested by an assignee, the Administrative Agent
may provide to such assignee the most recent list of Disqualified Institutions
identified in writing to the Administrative Agent and the Lenders as of such
date; provided that the Administrative Agent shall have no responsibility to
monitor compliance in connection therewith.

(c) No such assignment shall be made to any Defaulting Lender or any of its
Subsidiaries, or any Person who, upon becoming a Lender hereunder, would
constitute any of the foregoing Persons described in this sentence. In
connection with any assignment of rights and obligations of any Defaulting
Lender hereunder, no such assignment shall be effective unless and until, in
addition to the other conditions thereto set forth herein, the parties to the
assignment shall make such additional payments to the Administrative Agent in an
aggregate amount sufficient, upon distribution thereof as appropriate (which may
be outright payment, purchases by the assignee of participations or
subparticipations, or other compensating actions, including funding, with the
consent of the Borrower and the Administrative Agent, the applicable pro rata
share of Loans previously requested but not funded by the Defaulting Lender, to
each of which the applicable assignee and assignor hereby irrevocably consent),
to (x) pay and satisfy in full all payment liabilities then owed by such
Defaulting Lender to the Administrative Agent and each Lender hereunder (and
interest accrued thereon), and (y) acquire (and fund as appropriate) its full
pro rata share of all Loans in accordance with its Applicable Percentage.
Notwithstanding the foregoing, in the event that any assignment of rights and
obligations of any Defaulting Lender hereunder shall become effective under
applicable law without compliance with the provisions of this paragraph, then
the assignee of such interest shall be deemed to be a Defaulting Lender for all
purposes of this Agreement until such compliance occurs. Any assignment or
transfer that does not comply with this paragraph shall be treated for purposes
of this Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with paragraph (g) of this Section 9.04.

(d) By executing and delivering an Assignment and Acceptance, the assigning
Lender thereunder and the assignee thereunder shall be deemed to confirm to and
agree with each other and the other parties hereto as follows: (i) such
assigning Lender warrants that it is the legal and beneficial owner

 

-132-



--------------------------------------------------------------------------------

of the interest being assigned thereby free and clear of any adverse claim and
that its Term Loan Commitment, and the outstanding principal amount of its Term
Loans, in each case without giving effect to assignments thereof which have not
become effective, are as set forth in such Assignment and Acceptance,
(ii) except as set forth in (i) above, such assigning Lender makes no
representation or warranty and assumes no responsibility with respect to any
statements, warranties or representations made in or in connection with this
Agreement, or the execution, legality, validity, enforceability, genuineness,
sufficiency or value of this Agreement, any other Loan Document or any other
instrument or document furnished pursuant hereto, or the financial condition of
Holdings, the Borrower or any subsidiary or the performance or observance by
Holdings, the Borrower or any subsidiary of any of its obligations under this
Agreement, any other Loan Document or any other instrument or document furnished
pursuant hereto, (iii) such assignee represents and warrants that it is legally
authorized to enter into such Assignment and Acceptance, (iv) such assignee
confirms that it has received a copy of this Agreement, together with copies of
the most recent financial statements referred to in Section 3.05 or delivered
pursuant to Section 5.04 and such other documents and information as it has
deemed appropriate to make its own credit analysis and decision to enter into
such Assignment and Acceptance, (v) such assignee will independently and without
reliance upon the Administrative Agent, the Collateral Agent, such assigning
Lender or any other Lender and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under this Agreement, (vi) such assignee appoints
and authorizes the Administrative Agent and the Collateral Agent to take such
action as agent on its behalf and to exercise such powers under this Agreement
as are delegated to the Administrative Agent and the Collateral Agent,
respectively, by the terms hereof, together with such powers as are reasonably
incidental thereto and (vii) such assignee agrees that it will perform in
accordance with their terms all the obligations which by the terms of this
Agreement are required to be performed by it as a Lender.

(e) The Administrative Agent, acting solely for this purpose as a non-fiduciary
agent of the Borrower, shall maintain at one of its offices in the United States
a copy of each Assignment and Acceptance delivered to it and a register for the
recordation of the names and addresses of the Lenders and any changes thereto,
meeting the requirements of Treasury Regulation Section 5f.103-1(c), whether by
assignment or otherwise, and the Term Loan Commitment of, and principal amount
of the Term Loans (and related interest amount and fees with respect to such
Term Loan) owing and paid to, each Lender pursuant to the terms hereof from time
to time (the “Register”). The entries in the Register shall be conclusive absent
manifest error, and the Borrower, the Administrative Agent, the Collateral Agent
and the Lenders may treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by the Borrower and any Lender (but only, in the case
of a Lender, with respect to any entry relating to such Lender’s Term Loans,
Term Loan Commitments and other Obligations) at any reasonable time and from
time to time upon reasonable prior notice.

(f) Upon its receipt of, and consent to, a duly completed Assignment and
Acceptance executed by an assigning Lender and an assignee, an Administrative
Questionnaire completed in respect of the assignee (unless the assignee shall
already be a Lender hereunder), the processing and recordation fee referred to
in paragraph (b) above, if applicable, and the written consent of the
Administrative Agent and the Borrower to such assignment (in each case to the
extent required pursuant to paragraph (b) above) and any applicable tax forms
required by Section 2.20(e), the Administrative Agent shall (i) accept such
Assignment and Acceptance and (ii) promptly record the information contained
therein in the Register. No assignment shall be effective unless it has been
recorded in the Register as provided in this paragraph (f).

 

-133-



--------------------------------------------------------------------------------

(g) Each Lender may without the consent of the Borrower or the Administrative
Agent sell participations to one or more banks or other Persons (other than to
Disqualified Institutions, any natural Person or Holdings or any of its
subsidiaries or Affiliates) in all or a portion of its rights and obligations
under this Agreement (including all or a portion of its Term Loan Commitment and
the Term Loans owing to it); provided, that (i) such Lender’s obligations under
this Agreement shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations,
(iii) the participating banks or other Persons shall be entitled to the benefit
of the cost protection provisions contained in Sections 2.14, 2.16 and 2.20 to
the same extent as if they were Lenders (but, with respect to any particular
participant, to no greater extent than the Lender that sold the participation to
such participant and in the case of Section 2.20, only if such participant shall
have provided any form of information that it would have been required to
provide under such Section if it were a Lender) (it being understood that any
forms, information or other documentation required under such Sections shall be
delivered to the participating Lender), (iv) to the extent permitted by
applicable law, each participant also shall be entitled to the benefits of
Section 9.06 as though it were a Lender, so long as such participant agrees to
be subject to Section 2.18 as though it were a Lender and (v) the Borrower, the
Administrative Agent and the Lenders shall continue to deal solely and directly
with such Lender in connection with such Lender’s rights and obligations under
this Agreement, and such Lender shall retain the sole right to enforce the
obligations of the Borrower relating to the Term Loans and to approve any
amendment, modification or waiver of any provision of this Agreement (other than
amendments, modifications or waivers described in clauses (i), (ii) and (iii) of
Section 9.08(b) as it pertains to the Term Loans or Term Loan Commitments in
which such participant has an interest). Each Lender selling a participation to
a participant (i) shall keep a register, meeting the requirements of Treasury
Regulation Section 5f.103-1(c), of each such participation, specifying such
participant’s entitlement to payments of principal and interest with respect to
such participation, (ii) shall provide the Administrative Agent and the Borrower
with the applicable forms, certificates and statements described in
Section 2.20(e) as if such participant was a Lender hereunder and (iii) if
requested by a participant, provide to such participant the most recent list of
Disqualified Institutions identified in writing to the Administrative Agent and
the Lenders as of such date; provided that the Administrative Agent shall have
no responsibility to monitor compliance in connection therewith. Notwithstanding
anything in clause (ii) of the immediately preceding sentence to the contrary,
each Lender shall have the right to sell one or more participations to one or
more lenders or other Persons that provide financing to such Lender in the form
of sales and repurchases of participations without having to satisfy the
requirements set forth therein.

(h) Any Lender or participant may, in connection with any assignment or
participation or proposed assignment or participation pursuant to this
Section 9.04, disclose to the assignee or participant or proposed assignee or
participant any non-public information relating to the Borrower furnished to
such Lender by or on behalf of the Borrower; provided that prior to any such
disclosure, each such assignee or participant or proposed assignee or
participant shall execute an agreement whereby such assignee or participant
shall agree (subject to customary exceptions) to preserve the confidentiality of
such non-public information on terms no less restrictive than those applicable
to the Lenders pursuant to Section 9.16.

(i) Any Lender may, without the consent of the Borrower or the Administrative
Agent, at any time pledge or assign a security interest in all or any portion of
its rights under this Agreement to secure extensions of credit to such Lender or
in support of obligations owed by such Lender, including any pledge or
assignment to secure obligations to a Federal Reserve Bank or any central bank
having jurisdiction over such Lender; provided that (i) such assignment shall
not increase the costs or expenses or otherwise increase or change the
obligations of the Borrower hereunder and (ii) no such assignment shall release
a Lender from any of its obligations hereunder or substitute any such assignee
for such Lender as a party hereto.

 

-134-



--------------------------------------------------------------------------------

(j) Notwithstanding anything to the contrary contained herein, any Lender (a
“Granting Lender”) may grant to a special purpose funding vehicle (an “SPC”),
identified as such in writing from time to time by the Granting Lender to the
Administrative Agent and the Borrower, the option to provide to the Borrower all
or any part of any Term Loan that such Granting Lender would otherwise be
obligated to make to the Borrower pursuant to this Agreement; provided that
(i) nothing herein shall constitute a commitment by any SPC to make any Term
Loan and (ii) if an SPC elects not to exercise such option or otherwise fails to
provide all or any part of such Term Loan, the Granting Lender shall be
obligated to make such Term Loan pursuant to the terms hereof. The making of a
Term Loan by an SPC hereunder shall utilize the Term Loan Commitment of the
Granting Lender to the same extent, and as if, such Term Loan were made by such
Granting Lender. Each party hereto hereby agrees that (x) neither the grant to
any SPC nor the exercise by any SPC of such option shall increase the costs or
expenses or otherwise increase or change the obligations of the Borrower
hereunder, (y) no SPC shall be liable for any indemnity or similar payment
obligation under this Agreement (all liability for which shall remain with the
Granting Lender) and (z) the Granting Lender shall for all purposes remain the
Lender of record hereunder. In addition, notwithstanding anything to the
contrary contained in this Section 9.04, any SPC may (A) with notice to, but
without the prior written consent of, the Borrower and the Administrative Agent
and without paying any processing fee therefor, assign all or a portion of its
interests in any Term Loans to the Granting Lender or to any financial
institutions (consented to by the Borrower and Administrative Agent) providing
liquidity and/or credit support to or for the account of such SPC to support the
funding or maintenance of Loans and (B) disclose on a confidential basis any
non-public information relating to its funding of Term Loans to any rating
agency, commercial paper dealer or provider of any surety, guarantee or credit
or liquidity enhancement to such SPC.

(k) The Borrower shall not assign or delegate any of its rights or duties
hereunder (other than in a transaction permitted by Section 6.04) without the
prior written consent of the Administrative Agent and each Lender, and any
attempted assignment without such consent shall be null and void.

(l) If the Borrower wishes to replace the Term Loans or Term Loan Commitments
hereunder with ones having different terms, it shall have the option, with the
consent of the Administrative Agent and subject to at least three Business Days’
advance notice to the Lenders, instead of prepaying the Term Loans or reducing
or terminating the Term Loan Commitments to be replaced, to (i) require the
Lenders to assign such Term Loans or Term Loan Commitments to the Administrative
Agent or its designees and (ii) amend the terms thereof in accordance with
Section 9.08 (with such replacement, if applicable, being deemed to have been
made pursuant to Section 9.08(d)). Pursuant to any such assignment, all Term
Loans and Term Loan Commitments to be replaced shall be purchased at par
(allocated among the Lenders in the same manner as would be required if such
Term Loans were being optionally prepaid or such Term Loan Commitments were
being optionally reduced or terminated by the Borrower), accompanied by payment
of any accrued interest and fees thereon and any amounts owing pursuant to
Section 2.16. By receiving such purchase price, the Lenders shall automatically
be deemed to have assigned the Term Loans or Term Loan Commitments pursuant to
the terms of an Assignment and Acceptance, and accordingly no other action by
such Lenders shall be required in connection therewith. The provisions of this
paragraph are intended to facilitate the maintenance of the perfection and
priority of existing security interests in the Collateral during any such
replacement.

(m) Any Lender may, so long as no Event of Default has occurred and is
continuing, at any time, without any consent, assign all or a portion of its
rights and obligations with respect to Term Loans under this Agreement to a
Person who is or will become, after such assignment, an Affiliated Lender,
subject to the following limitations:

(i) the assigning Lender and the Affiliated Lender purchasing such Lender’s Term
Loans shall execute and deliver to the Administrative Agent an assignment
agreement substantially in the form of Exhibit A-3 hereto (an “Affiliated Lender
Assignment and Assumption”);

 

-135-



--------------------------------------------------------------------------------

(ii) Affiliated Lenders (A) will not receive access to the Platform or
information provided solely to Lenders by the Administrative Agent or any
Lender, other than the right to receive notices of prepayments and other
administrative notices in respect of its Term Loans or Term Loan Commitments
required to be delivered to Lenders pursuant to Article II, (B) will not be
permitted to attend or participate in conference calls or meetings attended
solely by the Lenders and the Administrative Agent and (C) will not receive
advice of counsel to the Administrative Agent and the Lenders;

(iii) in connection with each assignment pursuant to this Section 9.04(m), the
assigning Lender and the Affiliated Lender purchasing such Lender’s Term Loans
shall render customary “big boy” letters to each other regarding information
that is not known to such assigning Lender that may be material to the decision
by such assigning Lender to enter into such assignment to such Affiliated
Lender;

(iv) the aggregate principal amount of Term Loans (as of the date of
consummation of any transaction under this Section 9.04(m)) held at any one time
by all Affiliated Lenders shall not exceed 25% of the aggregate principal amount
of Term Loans (of any individual Class or of all Classes in the aggregate)
outstanding at such time (such percentage, the “Affiliated Lender Cap”);
provided, however, that in the event the Affiliated Lender Cap shall be
exceeded, whether at the time of any assignment or at any time thereafter, the
Borrower shall, within ten (10) Business Days, cause the Affiliated Lenders to
contribute such Term Loans to the common equity of the Borrower, in each case to
the extent necessary to cause any such limit or limits to not be exceeded; and

(v) in the event that any Default under Section 7.01(g) or (h) has occurred and
is continuing, each Affiliated Lender shall acknowledge that it is an “insider”
under Section 101(31) of the Title 11 of the United States Code and, as such,
the claims associated with the loan and commitments owned by it shall not be
included in determining whether the applicable class of creditors holding such
claims has voted to accept a proposed plan for purposes of Section 1129(a)(10)
of Title 11 of the United States Code, and their voting rights shall be subject
to Section 9.04(o) and 9.04(p) below.

Each Affiliated Lender agrees to notify the Administrative Agent promptly (and
in any event within 10 Business Days) if it acquires any Person who is also a
Lender, and each Lender agrees to notify the Administrative Agent promptly (and
in any event within 10 Business Days) if it becomes an Affiliated Lender. Such
notice shall contain the type of information required and be delivered to the
same addressee as set forth in Exhibit A-2.

Each Lender participating in any assignment to any Affiliated Lender
acknowledges and agrees that in connection with such assignment, (1) such
Affiliated Lender then may have, and later may come into possession of Excluded
Information, (2) such Lender has independently and, without reliance on any
Affiliated Lender or any of their Subsidiaries, Holdings, the Borrower or any of
its Subsidiaries, the Administrative Agent, other Agent-Related Persons or any
of their respective Affiliates, made its own analysis and determination to
participate in such assignment notwithstanding such Lender’s lack of knowledge
of the Excluded Information, (3) none of the Affiliated Lenders, Holdings, the
Borrower or any of its Subsidiaries or any of their respective Affiliates shall
be required to make any representation that it is not in possession of Excluded
Information, (4) none of the Affiliated Lenders, Holdings, the Borrower or any
of its Subsidiaries, the Administrative Agent, other Agent-Related Persons or
any of their respective Affiliates shall have any liability with respect to the
nondisclosure of the Excluded Information to such Lender, (5) (i) such Lender
and the Affiliated Lender party to such assignment hereby

 

-136-



--------------------------------------------------------------------------------

waives and releases, to the extent permitted by law, any claims such Person may
have against the Administrative Agent and any other Agent-Related Persons, and
(ii) such Lender hereby waives and releases, to the extent permitted by law, any
claims such Lender may have against the Affiliated Lenders, Holdings, the
Borrower and their respective subsidiaries and Affiliates, in each case of
clause (i) and (ii), under applicable laws or otherwise, with respect to the
nondisclosure of the Excluded Information, and (6) that the Excluded Information
may not be available to the Administrative Agent or the other Lenders; it being
agreed that nothing in this sentence shall limit the indemnification obligations
of the Borrower to such Lender under Section 9.05(b) in respect of indemnified
liabilities imposed on, incurred by or asserted against such Lender by any party
other than the Company Parties, their respective subsidiaries, the Sponsor and
their respective Affiliates with respect to the nondisclosure of the Excluded
Information.

(n) Any Lender may, so long as (1) no Event of Default has occurred and is
continuing or would immediately result therefrom and (2) immediately prior to
and immediately following any such assignment or purchase, the Loan Parties and
their respective Restricted Subsidiaries shall be in compliance with all of the
terms and provisions of Section 6.03, then, at any time, without any consent,
assign all or a portion of its rights and obligations with respect to Term Loans
under this Agreement to any Company Party through (x) Dutch auctions open to all
Lenders on a pro rata basis, and (y) open market purchases, subject to the
following:

(i) no assignment of Term Loans to any Company Party may be purchased with the
proceeds loans under the Revolving Credit Agreement;

(ii) the assigning Lender and such Company Party shall execute and deliver to
the Administrative Agent an Affiliated Lender Assignment and Assumption
substantially in the form of Exhibit A-3 hereto;

(iii) if Holdings is the assignee, upon such assignment, transfer or
contribution, Holdings shall automatically be deemed to have contributed the
principal amount of such Term Loans, plus all accrued and unpaid interest
thereon, to the Borrower;

(iv) if Holdings, the Borrower or any of its Subsidiaries is the assignee
(including through contribution or transfers set forth in clause (iii) above),
(A) the principal amount of such Term Loans, along with all accrued and unpaid
interest thereon, so contributed, assigned or transferred to Holdings, the
Borrower or such subsidiary shall be deemed automatically cancelled and
extinguished on the date of such contribution, assignment or transfer, (B) the
aggregate outstanding principal amount of Term Loans of the applicable
Class shall be deemed reduced by the full par value of the aggregate principal
amount of the Term Loans so cancelled and extinguished, and (C) Holdings, the
Borrower or such subsidiary shall promptly provide notice to the Administrative
Agent of such contribution, assignment or transfer of such Term Loans, and the
Administrative Agent, upon receipt of such notice, shall reflect the
cancellation of the applicable Term Loans in the Register; and

(v) none of Holdings, the Borrower or any of its subsidiaries (A) will receive
access to the Platform or information provided solely to Lenders by the
Administrative Agent or any Lender, (B) will be permitted to attend or
participate in conference calls or meetings attended solely by the Lenders and
the Administrative Agent or (C) will receive advice of counsel to the
Administrative Agent and the Lenders.

Each Lender participating in any assignment to any Company Party acknowledges
and agrees that in connection with such assignment, (1) such Company Party then
may have, and later may come into possession of Excluded Information, (2) such
Lender has independently and, without reliance on any

 

-137-



--------------------------------------------------------------------------------

Company Party or their respective subsidiaries, the Sponsor, the Administrative
Agent, other Agent-Related Persons or any of their respective Affiliates, made
its own analysis and determination to participate in such assignment
notwithstanding such Lender’s lack of knowledge of the Excluded Information,
(3) none of the Company Parties, their respective subsidiaries, the Sponsor or
any of their respective Affiliates shall be required to make any representation
that it is not in possession of MNPI and all parties to the relevant
transactions shall render customary “big boy” disclaimer letters, (4) none of
the Company Parties, their respective subsidiaries, the Sponsor, the
Administrative Agent, other Agent-Related Persons or any of their respective
Affiliates shall have any liability with respect to the nondisclosure of the
Excluded Information to such Lender, (5) (i) such Lender and the Company Party
party to such assignment hereby waives and releases, to the extent permitted by
law, any claims such Person may have against the Administrative Agent and any
other Agent-Related Persons, and (ii) such Lender hereby waives and releases, to
the extent permitted by law, any claims such Lender may have against the Company
Parties, their respective subsidiaries, the Sponsor and their respective
Affiliates, in each case of clause (i) and (ii), under applicable laws or
otherwise, with respect to the nondisclosure of the Excluded Information, and
(6) that the Excluded Information may not be available to the Administrative
Agent or the other Lenders; it being agreed that nothing in this sentence shall
limit the indemnification obligations of Borrower to such Lender under
Section 9.05(b) in respect of indemnified liabilities imposed on, incurred by or
asserted against such Lender by any party other than the Company Parties, their
respective subsidiaries, the Sponsor and their respective Affiliates with
respect to the nondisclosure of the Excluded Information.

The aggregate outstanding principal amount of the Term Loans of the applicable
Class shall be deemed reduced by the full par value of the aggregate principal
amount of the Term Loans purchased by, or contributed to (in each case, and
subsequently cancelled hereunder), Holdings or the Borrower pursuant to this
Section 9.04(m) and each principal repayment installment with respect to the
Term Loans of such Class pursuant to Section 2.11(a) shall be reduced pro rata
by the par value of the aggregate principal amount of Term Loans so purchased or
contributed (and subsequently cancelled).

Any purchase of Term Loans pursuant to this Section 9.04(m) shall not constitute
a voluntary or mandatory payment or prepayment under this Agreement.

(o) Notwithstanding anything in Section 9.08 or the definition of “Required
Lenders” to the contrary, for purposes of determining whether the Required
Lenders, all affected Lenders or all Lenders have (i) consented (or not
consented) to any amendment, modification, waiver, consent or other action with
respect to any of the terms of any Loan Document or any departure by any Loan
Party therefrom, or subject to Section 9.04(p), any plan of reorganization
pursuant to the Bankruptcy Code, (ii) otherwise acted on any matter related to
any Loan Document, or (iii) directed or required the Administrative Agent or any
Lender to undertake any action (or refrain from taking any action) with respect
to or under any Loan Document, no Affiliated Lender shall have any right to
consent (or not consent), otherwise act or direct or require the Administrative
Agent or any Lender to take (or refrain from taking) any such action, and any
Affiliated Lenders shall be deemed to have voted their respective interests as
Lenders without discretion in the same proportion as the allocation of voting
with respect to such matter by Lenders entitled to vote on such matter who are
not Affiliated Lenders; provided that, without the consent of an Affiliated
Lender, no such amendment, modification, waiver, consent or other action shall
(1) increase any Term Loan Commitment of such Affiliated Lender, (2) extend the
due date for any scheduled installment of principal of any Term Loan held by
such Affiliated Lender, (3) extend the due date for interest under the Loan
Documents owed to such Affiliated Lender, (4) reduce any amount owing to such
Affiliated Lender under any Loan Document or (5) result in a disproportionate
and adverse effect on such Affiliated Lender, in relation to the Term Loans of
all non-Affiliated Lenders, in each case of the preceding clauses (1) through
(5), except as provided in Section 9.04(p).

 

-138-



--------------------------------------------------------------------------------

(p) Additionally, the Loan Parties and Affiliated Lenders hereby agree that if a
case under Title 11 of the Bankruptcy Code is commenced against any Loan Party,
such Loan Party shall seek (and the Affiliated Lenders shall consent) to provide
that the vote of the Affiliated Lenders with respect to any plan of
reorganization of such Loan Party shall be counted in the same proportion as all
other Lenders except that Affiliated Lenders’ vote may be counted to the extent
any such plan of reorganization proposes to treat the Obligations held by
Affiliated Lenders in a manner that is less favorable in any material respect to
the Affiliated Lenders than the proposed treatment of similar Obligations held
by Lenders that are not Affiliates of the Borrower or would deprive the
Affiliated Lenders of their pro rata share of any payments to which all Lenders
are entitled. The Affiliated Lenders hereby irrevocably appoint the
Administrative Agent (such appointment being coupled with an interest) as the
Affiliated Lenders’ attorney-in-fact, with full authority in the place and stead
of the Affiliated Lenders and in the name of the Affiliated Lenders, from time
to time in the Administrative Agent’s discretion to take any action and to
execute any instrument that the Administrative Agent may deem reasonably
necessary to carry out the provisions of this Section 9.04(p).

(q) Debt Fund Affiliates shall be Eligible Assignees and shall not be subject to
the provisions of Section 9.04(o) or 9.04(p), and any Lender may, at any time,
assign all or a portion of its rights and obligations with respect to Term Loans
under this Agreement to a Person who is or will become, after such assignment, a
Debt Fund Affiliate. Notwithstanding anything in Section 9.08 or the definition
of “Required Lenders” to the contrary, for purposes of determining whether the
Required Lenders have (i) consented (or not consented) to any amendment,
modification, waiver, consent or other action with respect to any of the terms
of any Loan Document or any departure by any Loan Party therefrom,
(ii) otherwise acted on any matter related to any Loan Document or
(iii) directed or required the Administrative Agent or any Lender to undertake
any action (or refrain from taking any action) with respect to or under any Loan
Document, all Term Loans held by Debt Fund Affiliates may not account for more
than 49.9% in the aggregate (pro rata among such Debt Fund Affiliates) of the
Term Loans of consenting Lenders included in determining whether the Required
Lenders have consented to any action pursuant to Section 9.08.

SECTION 9.05. Expenses; Indemnity.

(a) The Borrower agrees to pay (i) all reasonable out-of-pocket expenses (but
limited, as to legal fees and expenses, to those of Latham & Watkins LLP,
counsel for the Agents and Arranger taken as a whole, and, if reasonably
necessary, of one local counsel in each material jurisdiction (and, in the case
of an actual or perceived conflict of interest where any of the Agents or
Arranger affected by such conflict retains its own counsel, of another firm of
counsel for such affected party and any similarly situated parties taken as a
whole)) incurred by the Agents and Arranger, in connection with the syndication
of the Term Loan Facility and the preparation, negotiation and administration of
this Agreement and the other Loan Documents or in connection with any
amendments, supplements, modifications or waivers of the provisions hereof or
thereof (whether or not the transactions hereby or thereby contemplated shall be
consummated) and (ii) all documented out-of-pocket expenses (but limited, as to
legal fees and expenses, to one counsel for all such Persons taken as a whole,
and, if reasonably necessary, of one local counsel in each material jurisdiction
(and, in the case of an actual or perceived conflict of interest where any of
the Agents, the Arranger or the Lenders affected by such conflict retains its
own counsel, of another firm of counsel for such affected party and any
similarly situated parties taken as a whole)) incurred by the Agents, the
Arranger or any Lender in connection with the enforcement or protection of its
rights or remedies in connection with this Agreement and the other Loan
Documents or in connection with the Term Loans made hereunder.

 

-139-



--------------------------------------------------------------------------------

(b) The Borrower agrees to indemnify the Arranger, the Administrative Agent, the
Collateral Agent, each Lender and each of the foregoing Persons’ Affiliates and
their respective Related Parties and their respective successors and assigns
(each such Person being called an “Indemnitee”) against, and to hold each
Indemnitee harmless from, any and all costs, expenses (including reasonable
fees, out-of-pocket disbursements and other charges of one counsel to the
Indemnitees, taken as a whole, and one local counsel to the Indemnitees taken as
a whole in each material jurisdiction; provided that if (i) one or more
Indemnitees shall have reasonably concluded that there may be legal defenses
available to it that are different from or in addition to those available to one
or more other Indemnitees or (ii) the representation of the Indemnitees (or any
portion thereof) by the same counsel would be inappropriate due to actual or
potential differing interests between them, then such expenses shall include the
reasonable fees, out-of-pocket disbursements and other charges of one separate
counsel to such Indemnitees, taken as a whole, in each relevant jurisdiction),
and liabilities of such Indemnitee arising out of or in connection with (w) the
execution and/or delivery of this Agreement or any other Loan Document or any
agreement or instrument contemplated thereby, the performance by the parties
thereto of their respective obligations thereunder or the consummation of the
Transactions and the other transactions contemplated thereby (including the
syndication of the Term Loan Facility), (x) the use of the proceeds of the Term
Loans, (y) any actual or prospective claim, litigation, investigation or
proceeding relating to any of the foregoing, whether or not any Indemnitee is a
party thereto (and regardless of whether such matter is initiated by a third
party or by the Borrower, any other Loan Party or any of their respective
Affiliates or equityholders), or (z) any actual or alleged presence or Release
of Hazardous Materials on any property currently or formerly owned or operated
by Holdings, the Borrower or any of their respective subsidiaries, or any
liability under Environmental Laws related in any way to Holdings, the Borrower
or their respective subsidiaries; provided that such indemnity shall not, as to
any Indemnitee, be available to the extent that such costs, expenses or
liabilities (x) resulted from the gross negligence, bad faith, fraud or willful
misconduct of such Indemnitee (or its Affiliates and the respective directors,
officers, employees and agents of such Indemnitee and such Indemnitee’s
Affiliates to the extent they are acting at such Indemnitee’s or such
Indemnitee’s Affiliates direction) (each, a “related party” of such Indemnitee)
or material breach of its (or any of its related parties’) obligations hereunder
or under any of the other Loan Documents or in connection with any transaction
contemplated hereby or thereby (in each case as determined by a court of
competent jurisdiction in a final and non-appealable judgment) or (y) relate to
the presence or Release of Hazardous Materials that first occur at any property
owned by Holdings or the Borrower after such property is transferred to any
Indemnitee, any of its related parties or any of their respective successors or
assigns by foreclosure, deed-in-lieu of foreclosure or similar transfer. The
Borrower shall have no obligation to reimburse any Indemnitee for fees and
expenses unless such Indemnitee provides the Borrower with an undertaking in
which such Indemnitee agrees to refund and return any and all amounts paid by
the Borrower to such Indemnitee to the extent any of the foregoing items in
clauses (x) and (y) occurs. Notwithstanding the foregoing, this Section 9.05
shall not apply to Tax matters, except any Taxes that represent liabilities,
obligations, losses, damages, penalties, claims, demands, actions, prepayments,
suits, costs, expenses and disbursements arising from any non-Tax claims.

(c) To the extent that the Borrower fails to pay any amount required to be paid
by it to the Arranger, the Administrative Agent or any other Indemnitee related
thereto under paragraph (a) or (b) of this Section 9.05 (and without limiting
its obligation to do so), each Lender severally agrees to pay to the Arranger,
such Indemnitee and the Administrative Agent, such Lender’s pro rata share
(determined as of the time that the applicable unreimbursed expense or indemnity
payment is sought) of such unpaid amount; provided that the unreimbursed expense
or indemnified loss, claim, damage, liability or related expense, as the case
may be, was incurred by or asserted against the Arranger, the Agents or such
Indemnitee in its capacity as such. For purposes hereof, a Lender’s “pro rata
share” shall be determined based upon its share of the sum of outstanding Term
Loans and unused Term Loan Commitments at the time.

 

-140-



--------------------------------------------------------------------------------

(d) To the extent permitted by applicable law, no party hereto shall assert, and
each party hereto hereby waives, any claim from (i) the use by others of
information or other materials obtained through electronic, telecommunications
or other information transmission systems, except to the extent such damages
have resulted from the willful misconduct, bad faith, fraud or gross negligence
of such party of any of its Affiliates or the respective directors, officers,
employees and agents of such party and such party’s Affiliates and (ii) on any
theory of liability, for special, indirect, consequential or punitive damages
(as opposed to direct or actual damages) arising out of, in connection with, or
as a result of, this Agreement or any agreement or instrument contemplated
hereby, the Transactions, any Term Loan or the use of the proceeds thereof.

(e) The provisions of this Section 9.05 shall survive the expiration of the term
of this Agreement, the consummation of the transactions contemplated hereby, the
repayment of any of the Term Loans, the expiration of the Term Loan Commitments,
the invalidity or unenforceability of any term or provision of this Agreement or
any other Loan Document, or any investigation made by or on behalf of the
Administrative Agent, the Collateral Agent or any Lender. All amounts due under
this Section 9.05 shall be payable within 30 days after receipt of an invoice
relating thereto setting forth such amounts in reasonable detail; provided,
however, that such Indemnitee shall promptly refund such amount to the extent
that there is a final judicial or arbitral determination that such Indemnitee
was not entitled to indemnification rights with respect to such payment pursuant
to the express terms of this Section 9.05.

SECTION 9.06. Right of Setoff; Payments Set Aside.

(a) If an Event of Default shall have occurred and be continuing, each Lender is
hereby authorized at any time and from time to time, except to the extent
prohibited by law, without prior notice to the Borrower or any other Loan Party,
any such notice being waived by the Borrower (on its own behalf and on behalf of
each Loan Party and its subsidiaries) to set off and apply any and all deposits
(general or special, time or demand, provisional or final) at any time held and
other Indebtedness at any time owing by such Lender to or for the credit or the
account of the Borrower against any of and all the obligations of the Borrower
now or hereafter existing under this Agreement and other Loan Documents held by
such Lender, irrespective of whether or not such Lender shall have made any
demand under this Agreement or such other Loan Document and although such
obligations may be contingent or unmatured or denominated in a currency
different from that of the applicable deposit or indebtedness; provided that in
the event that any Defaulting Lender shall exercise any such right of setoff,
(i) all amounts so set off shall be paid over immediately to the Administrative
Agent for further application in accordance with the provisions of
Section 2.21(b) and, pending such payment, shall be segregated by such
Defaulting Lender from its other funds and deemed held in trust for the benefit
of the Administrative Agent and the Lenders, and (ii) the Defaulting Lender
shall provide promptly to the Administrative Agent a statement describing in
reasonable detail the Obligations owing to such Defaulting Lender as to which it
exercised such right of setoff. The rights of each Lender under this
Section 9.06 are in addition to other rights and remedies (including other
rights of setoff) which such Lender may have. Each Lender agrees promptly to
notify the Borrower and the Administrative Agent after any such set off and
application made by such Lender; provided that the failure to give such notice
shall not affect the validity of such set-off and application.

(b) To the extent that any payment by or on behalf of the Borrower is made to
any Agent or any Lender, or any Agent or any Lender exercises its right of
setoff, and such payment or the proceeds of such setoff or any part thereof is
subsequently invalidated, declared to be fraudulent or preferential, set aside
or required (including pursuant to any settlement entered into by such Agent or
such Lender in its discretion) to be repaid to a trustee, receiver or any other
party, then (i) to the extent of such recovery the obligation or part thereof
originally intended to be satisfied shall be revived and continued in full force
and effect as if such payment had not been made or such setoff had not occurred,
and (ii) each Lender severally agrees to pay to the Administrative Agent upon
demand its applicable share of any amount so recovered from or repaid by any
Agent, plus interest thereon from the date of such demand to the date such
payment is made at a rate per annum equal to the Federal Funds Rate from time to
time in effect.

 

-141-



--------------------------------------------------------------------------------

SECTION 9.07. Applicable Law. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS
(EXCEPT, AS TO ANY OTHER LOAN DOCUMENT, AS EXPRESSLY SET FORTH THEREIN) SHALL BE
CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.

SECTION 9.08. Waivers; Amendment.

(a) No failure or delay of the Administrative Agent, the Collateral Agent or any
Lender in exercising any power or right hereunder or under any other Loan
Document shall operate as a waiver thereof, nor shall any single or partial
exercise of any such right or power, or any abandonment or discontinuance of
steps to enforce such a right or power, preclude any other or further exercise
thereof or the exercise of any other right or power. The rights and remedies of
the Administrative Agent, the Collateral Agent and the Lenders hereunder and
under the other Loan Documents are cumulative and are not exclusive of any
rights or remedies that they would otherwise have. No waiver of any provision of
this Agreement or any other Loan Document or consent to any departure by the
Borrower or any other Loan Party therefrom shall in any event be effective
unless the same shall be permitted by clause (b) below, and then such waiver or
consent shall be effective only in the specific instance and for the purpose for
which given. No notice or demand on the Borrower in any case shall entitle the
Borrower to any other or further notice or demand in similar or other
circumstances.

(b) Subject to Sections 2.08(b), 2.22, 2.23 and 2.24 and clause (d) below, and
except for those actions expressly permitted to be taken by the Agents, neither
this Agreement nor any other Loan Document nor any provision hereof or thereof
may be waived, amended or modified except pursuant to an agreement or agreements
in writing entered into by the Required Lenders and the Loan Parties that are
party thereto and are affected by such waiver, amendment or modification and
acknowledged by the Administrative Agent; provided, however, that no such
agreement shall (i) reduce the principal amount of, or extend or waive any
scheduled amortization payment or the final scheduled maturity of or date for
the payment of any interest on, any Term Loan, forgive any such payment or any
part thereof, or, subject to Section 2.08(b), decrease the rate of interest on
any Term Loan, without the prior written consent of each Lender directly and
adversely affected thereby (it being understood that any change to the component
definitions of “Total Net Leverage Ratio” or “Senior Secured Net Leverage Ratio”
affecting the determination of interest (including, without limitation, pursuant
to the definition of “Applicable Percentage”) and the waiver of any Default,
Event of Default or default interest shall only require the consent of the
Borrower and the Required Lenders), (ii) increase or extend the Term Loan
Commitment without the prior written consent of such Lender, (iii) amend or
modify the provisions of Section 2.17, the provisions of Section 2.18, the
provisions of Section 9.04(j) (it being understood that any change to
Section 6.04 shall only require approval of the Required Lenders) or the
provisions of this Section 9.08 (except as set forth below) or release all or
substantially all of the value of the guarantees provided by the Guarantors or
all or substantially all of the Collateral (except as permitted under
Section 6.04 and the Guarantee and Collateral Agreement), without the prior
written consent of each Lender, (iv) waive or amend this Section 9.08(b), or
(v) amend or modify the provisions of Section 9.04 or the definition or
“Eligible Assignee” in any manner that limits or restricts the ability of any
Lender to assign its interests hereunder without the prior written consent of
such Lender, (vi) reduce the percentage contained in the definition of the term
“Required Lenders” without the prior written consent of each Lender (it being
understood that with the consent of the Required Lenders, additional term loans
pursuant to this Agreement may be included in the determination of the Required
Lenders on substantially the same basis as the Term Loan Commitments and Term
Loans on the date hereof and this Section 9.08 may be amended to reflect such
term loans); provided, further, that (w) no such agreement shall amend, modify
or otherwise affect the rights or duties of the Administrative Agent or the
Collateral Agent, hereunder or under any other Loan Document without the prior
written consent of the Administrative Agent, or the Collateral Agent, as the
case may be, or amend Section 2.08 without the prior written consent of the
Administrative Agent and (x) Section 9.04(i) may not be amended, waived or
otherwise modified without the consent of each Granting Lender all or any part
of whose Term Loans are being funded by an SPC at the time of such amendment,
waiver or other modification.

 

-142-



--------------------------------------------------------------------------------

(c) Notwithstanding the foregoing, in addition to any term loans and related
Incremental Amendments effectuated without the consent of Lenders in accordance
with Section 2.22 and any term loans and related Refinancing Amendments
effectuated without the consent of Lenders in accordance with Section 2.24, this
Agreement (including this Section 9.08 and Section 2.17) may be amended (or
amended and restated) with the written consent of the Required Lenders, the
Administrative Agent and the Borrower (i) to add one or more additional credit
facilities to this Agreement and to permit the term loans from time to time
outstanding thereunder and the accrued interest and fees in respect thereof to
share ratably in the benefits of this Agreement and the other Loan Documents
with the Term Loans and the accrued interest and Administration Fees in respect
thereof, (ii) to include appropriately the Lenders holding such term loan
facilities in any determination of the Required Lenders and other definitions
related to such new term loan facilities and (iii) to provide customary class
protection for any additional term loan facilities.

(d) Notwithstanding anything to the contrary in Section 9.08(b), the
Administrative Agent and the Borrower may amend any Loan Document (1) to correct
administrative errors or omissions, or to effect administrative changes that are
not adverse to any Lender, (2) to make modifications contemplated by
Section 2.22, Section 2.23 or Section 2.24 pursuant to an Incremental Amendment,
an Extension Amendment or a Refinancing Amendment, respectively, (3) to correct,
amend, cure any ambiguity, inconsistency, defect or correct any typographical
error or other manifest error in this Agreement or any other Loan Document,
(4) to comply with applicable local law or advice of local counsel in respect of
a Security Document or (5) to cause a Security Document to be consistent with
this Agreement and other Loan Documents. Notwithstanding anything to the
contrary contained herein, such amendments shall become effective without any
further consent of any other party to such Loan Document

(e) Each waiver, amendment, modification, supplement or consent made or given
pursuant to this Section 9.08 shall be effective only in the specific instance
and for the specific purpose for which given, and such waiver, amendment,
modification or supplement shall apply equally to each of the Lenders and shall
be binding on the Loan Parties, the Lenders, the Agents and all future holders
of the Term Loans and Term Loan Commitments.

SECTION 9.09. Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (the “Maximum Rate”). If any Agent or any Lender
shall receive interest in an amount that exceeds the Maximum Rate, the excess
interest shall be applied to the principal of the Term Loans or, if it exceeds
such unpaid principal, refunded to the Borrower. In determining whether the
interest contracted for, charged or received by an Agent or a Lender exceeds the
Maximum Rate, such Person may, to the extent permitted by applicable Law,
(a) characterize any payment that is not principal as an expense, fee or premium
rather than interest, (b) exclude voluntary prepayments and the effects thereof,
and (c) amortize, prorate, allocate and spread in equal or unequal parts the
total amount of interest throughout the contemplated term of the Obligations
hereunder.

SECTION 9.10. Entire Agreement. This Agreement and the other Loan Documents
constitute the entire contract between the parties relative to the subject
matter hereof. Except to the extent otherwise specified therein, any other
previous agreement among the parties with respect to the subject matter hereof
is superseded by this Agreement and the other Loan Documents. Nothing in this
Agreement or in the other Loan Documents, expressed or implied, is intended to
confer upon any Person

 

-143-



--------------------------------------------------------------------------------

(other than the parties hereto and thereto, their respective successors and
assigns permitted hereunder and, to the extent expressly contemplated hereby,
the Indemnitees, the Arranger, the Related Parties of each of the Administrative
Agent, the Collateral Agent and the Lenders) any rights, remedies, obligations
or liabilities under or by reason of this Agreement or the other Loan Documents.

SECTION 9.11. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER
OR IN CONNECTION WITH THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS. EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, TO IT THAT SUCH OTHER PARTY
WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS, AS APPLICABLE, BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 9.11.

SECTION 9.12. Severability. In the event any one or more of the provisions
contained in this Agreement or in any other Loan Document should be held
invalid, illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions contained herein and therein shall
not in any way be affected or impaired thereby (it being understood that the
invalidity of a particular provision in a particular jurisdiction shall not in
and of itself affect the validity of such provision in any other jurisdiction).
The parties shall endeavor in good-faith negotiations to replace the invalid,
illegal or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the invalid, illegal or
unenforceable provisions.

SECTION 9.13. Counterparts. This Agreement may be executed in counterparts (and
by different parties hereto on different counterparts), each of which shall
constitute an original but all of which when taken together shall constitute a
single contract, and shall become effective as provided in Section 9.03.
Delivery of an executed signature page to this Agreement by facsimile
transmission or by email as a “.pdf” or “.tif” attachment shall be as effective
as delivery of a manually signed counterpart of this Agreement.

SECTION 9.14. Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and are not to affect the construction of, or to be taken into
consideration in interpreting, this Agreement.

SECTION 9.15. Jurisdiction; Consent to Service of Process.

(a) The Borrower hereby irrevocably and unconditionally agrees that it will not
commence any action, litigation or proceeding of any kind or description,
whether in law or equity, whether in contract or tort or otherwise, against any
Agent, any Lender or any of their respective Related Parties in any way relating
to this Agreement or any other Loan Document (except as otherwise expressly
stated therein) or the transactions relating hereto or thereto, in any forum
other than any New York State court or Federal court of the United States of
America sitting in the borough of Manhattan in New York City, and any appellate
court from any thereof, and each of the parties hereto hereby irrevocably and
unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such New York State or, to the extent
permitted by law, in such Federal court. Each of the parties hereto agrees that
a final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law.

 

-144-



--------------------------------------------------------------------------------

Nothing in this Agreement shall affect any right that the Administrative Agent,
the Collateral Agent or any Lender may otherwise have to bring any action or
proceeding relating to this Agreement or the other Loan Documents against the
Borrower, Holdings or their respective properties in the courts of any
jurisdiction.

(b) Each of the parties hereto hereby irrevocably and unconditionally waives, to
the fullest extent it may legally and effectively do so, any objection which it
may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement or the other Loan
Documents in any New York State or Federal court. Each of the parties hereto
hereby irrevocably waives, to the fullest extent permitted by law, the defense
of an inconvenient forum to the maintenance of such action or proceeding in any
such court.

(c) Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 9.01. Nothing in this Agreement will
affect the right of any party to this Agreement to serve process in any other
manner permitted by law.

(d) If for the purposes of obtaining judgment in any court it is necessary to
convert a sum due hereunder in dollars, into another currency, the parties
hereto agree, to the fullest extent that they may effectively do so, that the
rate of exchange used shall be that at which in accordance with normal banking
procedures the Administrative Agent could purchase dollars with such other
currency at the spot rate of exchange quoted by the Administrative Agent at
11:00 a.m. on the Business Day preceding that on which final judgment is given,
for the purchase of dollars for delivery two Business Days thereafter. The
obligation of the Borrower in respect of any such sum due from it to the
Administrative Agent or the Lenders hereunder or under the other Loan Documents
shall, notwithstanding any judgment in a currency (the “Judgment Currency”)
other than dollars, be discharged only to the extent that on the Business Day
following receipt by the Administrative Agent of any sum adjudged to be so due
in the Judgment Currency, the Administrative Agent may in accordance with normal
banking procedures purchase dollars with the Judgment Currency. If the amount of
dollars so purchased is less than the sum originally due to the Administrative
Agent in dollars, the Borrower agrees, as a separate obligation and
notwithstanding any such judgment, to indemnify the Administrative Agent or the
Person to whom such obligation was owing against such loss.

SECTION 9.16. Confidentiality. Each of the Administrative Agent, the Collateral
Agent, the Arranger and the Lenders agrees to maintain the confidentiality of
the Information (as defined below), except that Information may be disclosed
(a) to its and its Affiliates’ Related Parties (it being understood that the
Persons to whom such disclosure is made will be informed of the confidential
nature of such Information and instructed to keep such Information confidential)
in connection with the transactions contemplated or permitted hereby, (b) to the
extent requested by any Governmental Authority or regulatory authority
(including any self-regulatory authority, such as the National Association of
Insurance Commissioners) having or asserting jurisdiction over such Person
(including any Governmental Authority regulating any Lender or its Affiliates),
(c) to the extent required by applicable laws or regulations or by any subpoena
or similar legal process (provided, that the Administrative Agent, the
Collateral Agent, the Arranger or such Lender that discloses any Information
pursuant to this clause (c) shall provide the Borrower with prompt notice of
such disclosure to the extent permitted by applicable law), (d) to the extent
reasonably necessary in connection with the exercise of any remedies hereunder
or under the other Loan Documents or any suit, action or proceeding relating to
the enforcement of its rights hereunder or thereunder, (e) subject to an
agreement containing provisions at least as restrictive as those of this
Section 9.16 (or as otherwise may be acceptable to the Borrower), to (i) any
actual or prospective assignee of or participant in any of its rights or
obligations under this Agreement and the other Loan Documents, (ii) any actual
or prospective counterparty (or its advisors) to any swap or derivative
transaction relating to the Borrower, any subsidiary or any Affiliate thereof or
any of their respective

 

-145-



--------------------------------------------------------------------------------

obligations or (iii) any actual or prospective pledgee referred to in
Section 9.04(i), (f) with the written consent of the Borrower, (g) to any rating
agency when required by it (it being understood that, prior to any such
disclosure, such rating agency shall undertake to preserve the confidentiality
of any Information relating to the Loan Parties received by it from such
Person), (h) to the extent such Information becomes (x) publicly available other
than as a result of a breach of this Section 9.16, or (y) available to the
Agent, any Lender or any of their Affiliates on a non-confidential basis from a
source other than the Borrower, (i) on a confidential basis to the CUSIP Service
Bureau or any similar agency in connection with the issuance and monitoring of
CUSIP numbers with respect to the facilities, (j) to market data collectors,
similar service providers to the lending industry and service providers to the
Agents in connection with the administration and management of the Loan
Documents or (k) to any other party hereto. For the purposes of this
Section 9.16, “Information” shall mean all information received from the
Borrower or Holdings and related to the Borrower or its business, other than any
such information that is publicly available to the Administrative Agent, the
Collateral Agent, the Arranger or any Lender, other than by reason of disclosure
by Administrative Agent, the Collateral Agent, the Arranger or any Lender in
breach of this Section 9.16.

SECTION 9.17. Electronic Execution of Assignments. The words “execution,”
“signed,” “signature,” and words of like import in any Assignment and Assumption
shall be deemed to include electronic signatures or the keeping of records in
electronic form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.

SECTION 9.18. No Advisory or Fiduciary Responsibility. In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Loan
Document), the Borrower acknowledges and agrees, and acknowledges its
Affiliates’ understanding, that: (i) (A) the arranging and other services
regarding this Agreement provided by the Agents and Arranger are arm’s-length
commercial transactions between the Borrower and its Affiliates, on the one
hand, and the Agents and Arranger on the other hand, (B) the Borrower has
consulted its own legal, accounting, regulatory and tax advisors to the extent
it has deemed appropriate, and (C) the Borrower is capable of evaluating, and
understands and accepts, the terms, risks and conditions of the transactions
contemplated hereby and by the other Loan Documents; (ii) (A) each Agent and the
Arranger is and has been acting solely as a principal and, except as expressly
agreed in writing by the relevant parties, has not been, is not, and will not be
acting as an advisor, agent or fiduciary for the Borrower or any of its
Affiliates, or any other Person and (B) neither any Agent nor the Arranger has
any obligation to the Borrower or any of its Affiliates with respect to the
transactions contemplated hereby except those obligations expressly set forth
herein and in the other Loan Documents; and (iii) the Agents and Arranger and
their respective Affiliates may be engaged in a broad range of transactions that
involve interests that differ from those of the Borrower and its Affiliates, and
neither any Agent nor the Arranger has any obligation to disclose any of such
interests to the Borrower or its Affiliates. To the fullest extent permitted by
law, the Borrower hereby agrees not to assert any claims that it may have
against the Agents and Arranger with respect to any alleged breach of agency or
fiduciary duty in connection with any aspect of any transaction contemplated
hereby.

SECTION 9.19. Release of Collateral. The Lenders (including in their capacities
as Hedge Banks) irrevocably authorize and direct the Agents (and the Agents
agree):

(a) to release any Lien on any property granted to or held by the Collateral
Agent or the Administrative Agent under any Loan Document (w) upon the
Termination Date (and, concurrently therewith, to release all the Loan Parties
from their obligations under the Loan Documents (other than those that
specifically survive the Termination Date)), (x) that is sold or to be sold as
part of or in connection with any sale permitted hereunder or under any other
Loan Document to any Person other than a Loan Party, (y) subject to
Section 9.08, if approved, authorized or ratified in writing by the Required
Lenders, or (z) owned by a Subsidiary Guarantor upon release of such Guarantor
from its obligations under its guaranty pursuant to clause (c) below;

 

-146-



--------------------------------------------------------------------------------

(b) at the request of the Borrower, to subordinate any Lien on any property
granted to or held by any Agent under any Loan Document to the holder of any
Lien on such property that is permitted by clauses (f), (h), (i), (r) (to the
extent related to any Lien permitted by clause (f), (h) or (i) of the definition
of Permitted Liens), (t), (cc) and (ee) of the definition of Permitted Liens or
any other Lien that is expressly permitted by Section 6.02 to be senior to the
Lien securing the Obligations or to release, and to execute and/or deliver
documents to evidence the release or non-existence of, any Lien securing the
Obligations upon any Excluded Property (as defined in the Guarantee and
Collateral Agreement); and

(c) to release any Subsidiary Guarantor from its obligations under any Loan
Document to which it is a party if such Person ceases to be a subsidiary as a
result of a transaction or designation permitted hereunder; provided that no
such release shall occur if such Guarantor continues to be a guarantor in
respect of the Revolving Credit Agreement, any Junior Financing and any
Refinancing Indebtedness in respect thereof unless and until such Guarantor is
(or is being simultaneously) released from its guarantee with respect to the
Revolving Credit Agreement, such Junior Financing and any Refinancing
Indebtedness in respect thereof.

Upon request by any Agent at any time, the Required Lenders will confirm in
writing such Agent’s authority to release its interest in particular types or
items of property, or to release any Subsidiary Guarantor from its obligations
under the Loan Documents pursuant to this Section 9.19. In each case as
specified in this Section 9.19, the relevant Agent will, at the Borrower’s
expense, execute and deliver to the applicable Loan Party such documents as such
Loan Party may reasonably request (including any UCC-3 termination statements)
to evidence the release of such item of Collateral from the assignment and
security interest granted under the Loan Documents, or to release such Loan
Party from its obligations under the Loan Documents, in each case, in accordance
with the terms of the Loan Documents and this Section 9.19.

SECTION 9.20. USA PATRIOT Act Notice. Each Lender and each Agent (for itself and
not on behalf of any Lender) hereby notifies the Loan Parties that pursuant to
the requirements of the USA PATRIOT Act, it is required to obtain, verify and
record information that identifies the Loan Parties, which information includes
the name and address of the Loan Parties and other information that will allow
such Lender or such Agent, as applicable, to identify the Loan Parties in
accordance with the USA PATRIOT Act.

SECTION 9.21. Lender Action. Each Lender agrees that it shall not take or
institute any actions or proceedings, judicial or otherwise, for any right or
remedy against any Loan Party or any other obligor under any of the Loan
Documents or any Hedging Obligation (including the exercise of any right of
setoff, rights on account of any banker’s lien or similar claim or other rights
of self-help), or institute any actions or proceedings, or otherwise commence
any remedial procedures, with respect to any Collateral or any other property of
any such Loan Party, without the prior written consent of the Administrative
Agent. The provision of this Section 9.21 are for the sole benefit of the
Lenders and shall not afford any right to, or constitute a defense available to,
any Loan Party.

 

-147-



--------------------------------------------------------------------------------

SECTION 9.22. Intercreditor Agreement. Each Lender hereunder (a) acknowledges
that it has received a copy of the Intercreditor Agreement, (b) agrees that it
will be bound by and will take no actions contrary to the provisions of the
Intercreditor Agreement and (c) authorizes and instructs the Administrative
Agent to enter into the Intercreditor Agreement as Administrative Agent and on
behalf of such Lender. The foregoing provisions are intended as an inducement to
the lenders under the Loan Documents and the Revolving Credit Documents to
extend credit to the Loan Parties and such lenders are intended third party
beneficiaries of such provisions. In the event of any conflict or inconsistency
between the provisions of the Intercreditor Agreement and this Agreement, the
provisions of the Intercreditor Agreement shall control.

SECTION 9.23. Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the write-down and conversion powers of an
applicable EEA Resolution Authority and agrees and consents to, and acknowledges
and agrees to be bound by:

(a) the application of any Write-Down and Conversion Powers by an applicable EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and

(b) the effects of any Bail-in Action on any such liability, including, if
applicable:

(i) a reduction in full or in part or cancellation of any such liability;

(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

(iii) the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any applicable EEA
Resolution Authority.

SECTION 9.24. Certain ERISA Matters.

(a) Each Lender (x) represents and warrants, as of the date such Person became a
Lender party hereto, to, and (y) covenants, from the date such Person became a
Lender party hereto to the date such Person ceases being a Lender party hereto,
for the benefit of, the Agents, the Arranger and their respective Affiliates,
and not, for the avoidance of doubt, to or for the benefit of the Borrower or
any other Loan Party, that at least one of the following is and will be true:

(i) such Lender is not using “plan assets” (within the meaning of 29 CFR §
2510.3-101, as modified by Section 3(42) of ERISA) of one or more Benefit Plans
in connection with the Term Loans or the Term Loan Commitments,

(ii) the transaction exemption set forth in one or more PTEs, such as PTE 84-14
(a class exemption for certain transactions determined by independent qualified
professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions

 

-148-



--------------------------------------------------------------------------------

involving bank collective investment funds) or PTE 96-23 (a class exemption for
certain transactions determined by in-house asset managers), is applicable with
respect to such Lender’s entrance into, participation in, administration of and
performance of the Term Loans, the Term Loan Commitments and this Agreement,

(iii) (A) such Lender is an investment fund managed by a “Qualified Professional
Asset Manager” (within the meaning of Part VI of PTE 84-14), (B) such Qualified
Professional Asset Manager made the investment decision on behalf of such Lender
to enter into, participate in, administer and perform the Term Loans, the Term
Loan Commitments and this Agreement, (C) the entrance into, participation in,
administration of and performance of the Term Loans, the Term Loan Commitments
and this Agreement satisfies the requirements of sub-sections (b) through (g) of
Part I of PTE 84-14 and (D) to the best knowledge of such Lender, the
requirements of subsection (a) of Part I of PTE 84-14 are satisfied with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Term Loans, the Term Loan Commitments and this Agreement, or

(iv) such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.

(b) In addition, unless sub-clause (i) in the immediately preceding clause
(a) is true with respect to a Lender or such Lender has not provided another
representation, warranty and covenant as provided in sub-clause (iv) in the
immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and
(y) covenants, from the date such Person became a Lender party hereto to the
date such Person ceases being a Lender party hereto, for the benefit of, the
Agents, the Arranger and their respective Affiliates, and not, for the avoidance
of doubt, to or for the benefit of the Borrower or any other Loan Party, that:

(i) none of the Agents, the Arranger or any of their respective Affiliates is a
fiduciary with respect to the assets of such Lender (including in connection
with the reservation or exercise of any rights by the Agents under this
Agreement, any Loan Document or any documents related to hereto or thereto),

(ii) the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Term Loans, the Term Loan Commitments and this Agreement is
independent (within the meaning of 29 CFR § 2510.3-21) and is a bank, an
insurance carrier, an investment adviser, a broker-dealer or other person that
holds, or has under management or control, total assets of at least $50,000,000,
in each case as described in 29 CFR § 2510.3-21(c)(1)(i)(A)-(E),

(iii) the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Term Loans, the Term Loan Commitments and this Agreement is
capable of evaluating investment risks independently, both in general and with
regard to particular transactions and investment strategies (including in
respect of the Obligations),

(iv) the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Term Loans, the Term Loan Commitments and this Agreement is a
fiduciary under ERISA or the Code, or both, with respect to the Term Loans, the
Term Loan Commitments and this Agreement and is responsible for exercising
independent judgment in evaluating the transactions hereunder, and

 

-149-



--------------------------------------------------------------------------------

(v) no fee or other compensation is being paid directly to the Agents, the
Arranger or any their respective Affiliates for investment advice (as opposed to
other services) in connection with the Term Loans, the Term Loan Commitments or
this Agreement.

(c) Each of the Agents and the Arranger hereby informs the Lenders that each
such Person is not undertaking to provide impartial investment advice, or to
give advice in a fiduciary capacity, in connection with the transactions
contemplated hereby, and that such Person has a financial interest in the
transactions contemplated hereby in that such Person or an Affiliate thereof
(i) may receive interest or other payments with respect to the Term Loans, the
Term Loan Commitments and this Agreement, (ii) may recognize a gain if it
extended the Term Loans or the Term Loan Commitments for an amount less than the
amount being paid for an interest in the Term Loans or the Term Loan Commitments
by such Lender or (iii) may receive fees or other payments in connection with
the transactions contemplated hereby, the Loan Documents or otherwise, including
structuring fees, commitment fees, arrangement fees, facility fees, upfront
fees, underwriting fees, ticking fees, agency fees, administrative agent or
collateral agent fees, utilization fees, minimum usage fees, fronting fees,
deal-away or alternate transaction fees, amendment fees, processing fees, term
out premiums, banker’s acceptance fees, breakage or other early termination fees
or fees similar to the foregoing.

[Signatures follow.]

 

-150-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

C1 HOLDINGS CORP. By:  

/s/ Jeffrey Nachbor

Name:   Jeffrey Nachbor Title:   Treasurer and Chief Financial Officer
C1 INTERMEDIATE CORP. By:  

/s/ Jeffrey Nachbor

Name:   Jeffrey Nachbor Title:   Chief Financial Officer

 

Term Loan Agreement



--------------------------------------------------------------------------------

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as Administrative Agent, as Collateral
Agent and as Lender By:  

/s/ Judith E. Smith

Name:   Judith E. Smith Title:   Authorized Signatory By:  

/s/ D. Andrew Maletta

Name:   D. Andrew Maletta Title:   Authorized Signatory

 

Term Loan Agreement